Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 1 of 372 PageID #: 343




                   EXHIBIT 14
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 2 of 372 PageID #: 344




I, Pi Yin Chiang, hereby declare:
That I possess advanced knowledge of Mandarin and English. My qualifications are as follows:

    •   BA from National Cheng Chi University in Taipei Taiwan and an MBA from Baruch College
    •   20 years of experience in the translation and interpretation field
    •   A New York court certified interpreter in 2018
The attached translation of “HomeEasy supplementary material-202104 1” is, to the best of my
knowledge and belief, a true and accurate translation from Mandarin to English.


All statements made in this declaration of my own knowledge are true and all statements made on
information and belief are believed to be true. I make these statements with the understanding that willful
false statements are the like are punishable by fine or imprisonment, or both.


I declare under penalty of perjury that the forgoing is true and correct.


Executed on this 7th day of May, 2021.


At: Bayside, New York




                                                                    _____________________
                                                                    Pi Yin Chiang




                                                                                        Exhibit 14, Page 1
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 3 of 372 PageID #: 345




                                          Supplementary Evidence List
                                                                         Case No.: (2020) Yuemin Final No. 2256

 Serial     Name                            Type          Facts to be Proved           Page       Remarks
 Number                                                                                Number
 1          The notarized and               Documentary   To prove that                1-80
            certified copies and            evidence      EMERSON QUIET
            related materials of the                      KOOL CO. LTD., the
            complaint and their                           US trademark owner of
            translation for the lawsuit                   the EMERSON QUIET
            of EMERSON QUIET                              KOOL trademark, filed
            KOOL CO. LTD., the US                         a lawsuit against
            trademark owner of                            Emerson Electric Co. in
            EMERSON QUIET                                 the U.S. District Court
            KOOL against the                              of Delaware, and
            Respondent in this case,                      requested relief [because
            Emerson Electric Co. in                       of] Emerson Electric Co.
            the U.S. District Court of                    violating the Consent
            Delaware for a breach of                      Agreement, [engaging
            the Consent Agreement                         in] unfair competition, to
            and unfair competition.                       prohibit Emerson
            (case number 20-cv-                           Electric Co. from using
            01449-UNA)                                    the EMERSON QUIET
                                                          KOOL trademark, etc.
                                                          Because the
                                                          determination of the
                                                          case [in] the U.S. is
                                                          directly related to
                                                          whether Emerson
                                                          Electric Co. maliciously
                                                          registered the
                                                          EMERSON QUIET
                                                          KOOL trademark in
                                                          China, whether it had
                                                          the right to use the
                                                          EMERSON QUIET
                                                          KOOL trademark, and
                                                          whether it violated the
                                                          principle of good faith
                                                          and so on. Therefore,
                                                          [we hereby] urge this
                                                          case to be suspended and
                                                          wait for the court of
                                                          Delaware to make a
                                                          judicial determination
                                                          before hearing this case.
            Below is blank


Submitter: HomeEasy Industrial Co., TCL Air Conditioner (Zhongshan) Co., Ltd. Recipient:



Date: [signature]                   Date:

[hw:] 2021. 3.29




                                                                                                Exhibit 14, Page 2
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 4 of 372 PageID #: 346




                                                               Exhibit 14, Page 3
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 5 of 372 PageID #: 347




                                                               Exhibit 14, Page 4
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 6 of 372 PageID #: 348




                                                               Exhibit 14, Page 5
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 7 of 372 PageID #: 349




                                                               Exhibit 14, Page 6
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 8 of 372 PageID #: 350




                                                               Exhibit 14, Page 7
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 9 of 372 PageID #: 351




                                                               Exhibit 14, Page 8
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 10 of 372 PageID #: 352




                                                               Exhibit 14, Page 9
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 11 of 372 PageID #: 353




                                                              Exhibit 14, Page 10
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 12 of 372 PageID #: 354




                                                              Exhibit 14, Page 11
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 13 of 372 PageID #: 355




                                                              Exhibit 14, Page 12
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 14 of 372 PageID #: 356




                                                              Exhibit 14, Page 13
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 15 of 372 PageID #: 357




                                                              Exhibit 14, Page 14
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 16 of 372 PageID #: 358




                                                              Exhibit 14, Page 15
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 17 of 372 PageID #: 359




                                                              Exhibit 14, Page 16
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 18 of 372 PageID #: 360




                                                              Exhibit 14, Page 17
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 19 of 372 PageID #: 361




                                                              Exhibit 14, Page 18
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 20 of 372 PageID #: 362




                                                              Exhibit 14, Page 19
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 21 of 372 PageID #: 363




                                                              Exhibit 14, Page 20
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 22 of 372 PageID #: 364




                                                              Exhibit 14, Page 21
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 23 of 372 PageID #: 365




                                                              Exhibit 14, Page 22
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 24 of 372 PageID #: 366




                                                              Exhibit 14, Page 23
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 25 of 372 PageID #: 367




                                                              Exhibit 14, Page 24
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 26 of 372 PageID #: 368




                                                              Exhibit 14, Page 25
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 27 of 372 PageID #: 369




                                                              Exhibit 14, Page 26
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 28 of 372 PageID #: 370




                                                              Exhibit 14, Page 27
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 29 of 372 PageID #: 371




                                                              Exhibit 14, Page 28
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 30 of 372 PageID #: 372




                                                              Exhibit 14, Page 29
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 31 of 372 PageID #: 373




                                                              Exhibit 14, Page 30
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 32 of 372 PageID #: 374




                                                              Exhibit 14, Page 31
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 33 of 372 PageID #: 375




                                                              Exhibit 14, Page 32
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 34 of 372 PageID #: 376




                                                              Exhibit 14, Page 33
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 35 of 372 PageID #: 377




                                                              Exhibit 14, Page 34
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 36 of 372 PageID #: 378




                                                              Exhibit 14, Page 35
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 37 of 372 PageID #: 379




                                                              Exhibit 14, Page 36
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 38 of 372 PageID #: 380




                                                              Exhibit 14, Page 37
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 39 of 372 PageID #: 381




                                                              Exhibit 14, Page 38
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 40 of 372 PageID #: 382




                                                              Exhibit 14, Page 39
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 41 of 372 PageID #: 383




                                                              Exhibit 14, Page 40
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 42 of 372 PageID #: 384




                                                              Exhibit 14, Page 41
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 43 of 372 PageID #: 385




                                                              Exhibit 14, Page 42
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 44 of 372 PageID #: 386




                                                              Exhibit 14, Page 43
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 45 of 372 PageID #: 387




                                                              Exhibit 14, Page 44
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 46 of 372 PageID #: 388




                                                              Exhibit 14, Page 45
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 47 of 372 PageID #: 389




                                                              Exhibit 14, Page 46
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 48 of 372 PageID #: 390




                                                              Exhibit 14, Page 47
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 49 of 372 PageID #: 391




                                                              Exhibit 14, Page 48
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 50 of 372 PageID #: 392




                                                              Exhibit 14, Page 49
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 51 of 372 PageID #: 393




                                                              Exhibit 14, Page 50
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 52 of 372 PageID #: 394




                                                              Exhibit 14, Page 51
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 53 of 372 PageID #: 395




                                                              Exhibit 14, Page 52
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 54 of 372 PageID #: 396




                                                              Exhibit 14, Page 53
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 55 of 372 PageID #: 397




                                                              Exhibit 14, Page 54
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 56 of 372 PageID #: 398




                                                              Exhibit 14, Page 55
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 57 of 372 PageID #: 399




                                                              Exhibit 14, Page 56
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 58 of 372 PageID #: 400




                                                              Exhibit 14, Page 57
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 59 of 372 PageID #: 401




                                                              Exhibit 14, Page 58
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 60 of 372 PageID #: 402




                                                              Exhibit 14, Page 59
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 61 of 372 PageID #: 403




                                                              Exhibit 14, Page 60
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 62 of 372 PageID #: 404




                                                              Exhibit 14, Page 61
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 63 of 372 PageID #: 405




                                                              Exhibit 14, Page 62
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 64 of 372 PageID #: 406




                                                              Exhibit 14, Page 63
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 65 of 372 PageID #: 407




                                                              Exhibit 14, Page 64
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 66 of 372 PageID #: 408




                                                              Exhibit 14, Page 65
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 67 of 372 PageID #: 409




                                                              Exhibit 14, Page 66
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 68 of 372 PageID #: 410




                                                              Exhibit 14, Page 67
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 69 of 372 PageID #: 411




                                                              Exhibit 14, Page 68
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 70 of 372 PageID #: 412




                                                              Exhibit 14, Page 69
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 71 of 372 PageID #: 413




                                                              Exhibit 14, Page 70
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 72 of 372 PageID #: 414




                                                              Exhibit 14, Page 71
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 73 of 372 PageID #: 415




                                                              Exhibit 14, Page 72
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 74 of 372 PageID #: 416




                                                              Exhibit 14, Page 73
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 75 of 372 PageID #: 417




                                                              Exhibit 14, Page 74
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 76 of 372 PageID #: 418




                                                              Exhibit 14, Page 75
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 77 of 372 PageID #: 419




                                                              Exhibit 14, Page 76
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 78 of 372 PageID #: 420




                                                              Exhibit 14, Page 77
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 79 of 372 PageID #: 421




                                                              Exhibit 14, Page 78
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 80 of 372 PageID #: 422




                                                              Exhibit 14, Page 79
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 81 of 372 PageID #: 423




                                                              Exhibit 14, Page 80
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 82 of 372 PageID #: 424




                                                              Exhibit 14, Page 81
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 83 of 372 PageID #: 425




                                                              Exhibit 14, Page 82
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 84 of 372 PageID #: 426




                                                              Exhibit 14, Page 83
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 85 of 372 PageID #: 427




                                                              Exhibit 14, Page 84
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 86 of 372 PageID #: 428




                                                              Exhibit 14, Page 85
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 87 of 372 PageID #: 429




                                                              Exhibit 14, Page 86
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 88 of 372 PageID #: 430




                                                              Exhibit 14, Page 87
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 89 of 372 PageID #: 431




                    EXHIBIT 15
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 90 of 372 PageID #: 432

§ 18:79. Consent to use agreements—what is a consent..., 3 McCarthy on...




                   3 McCarthy on Trademarks and Unfair Competition § 18:79 (5th ed.)

McCarthy on Trademarks and Unfair Competition, Fifth Edition | March 2021 Update
J. Thomas McCarthy

Chapter 18. Assignment and Licensing of Trademarks

IV. Consent Agreements




               § 18:79. Consent to use agreements—what is a consent to use agreement?


References




    West's Key Number Digest
          West's Key Number Digest, Trademarks      1193




A Note on Nomenclature. There is some disagreement about what to call the kind of agreements that are discussed in this and
following sections. I have used the terminology “consent to use agreement.” Others prefer to call such a contract a “coexistence
agreement” or, more informally, a “live and let live deal.” This kind of agreement has both differences from and similarities to
what is usually called either a “letter of consent” or a “consent agreement.” An applicant for registration of a mark may attempt
to overcome a § 2(d) ex parte rejection by the U.S.P.T.O. Examining Attorney by obtaining a letter of consent from the owner
of the cited mark which gives permission for registration of the applicant's mark.1 In some cases, a given agreement will permit
co-existence of both use and registration of certain marks. Such an agreement will have features of both types of consent. Thus,
there can be an overlap between the two kinds of agreements.

What is a Consent to Use Agreement? In a consent to use agreement, party A, the owner of a mark, consents to party Z' s
defined usage of a mark. In effect, A promises not to sue Z so long as Z keeps within the limits of the defined zone of use.
Z' s usage may be defined in terms of mark format, line of goods or services, or territory, or any combination of these three
dimensions. Either explicitly or implicitly, A admits that Z' s usage within the defined format, market or territory is not likely
to cause confusion with A's usage. That is, A admits that such defined usage is not an infringement and that A will therefore not
sue Z for such usage.2 In some cases where both parties claim exclusive rights, both A and Z will make similar promises.

A Device to Settle a Dispute. Often, a consent agreement comes about after the parties have disputed their respective uses and
perhaps while litigation is pending. For example, in the agreement party Z agrees to change or limit its present usage so as to
bring it within the consent agreement's definition of noninfringing use. Or perhaps Z merely proposes a usage, approaches A for
permission, and A agrees so long as Z keeps within the defined boundaries. Perhaps the parties go further and agree to cooperate
on a continuing basis to prevent overlap at the edges of the defined usage and to direct properly the few customers who may be
confused between the parties. Money may or may not pass between the parties upon signing of the agreement.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
                                                                                                            Exhibit 15, Page 1
 Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 91 of 372 PageID #: 433

§ 18:79. Consent to use agreements—what is a consent..., 3 McCarthy on...


An Example: The Apple Agreements. Perhaps the most well-known consent agreement is that entered into between the Beatles'
Apple Corps and the Apple Computer company. The Beatles set up Apple Corps in 1968 to release their records and manage
the Fab Four's creative affairs. Apple Corps is now owned jointly by Sir Paul McCartney, Ringo Starr and the widows of John
Lennon and George Harrison. Apple Computer was created in 1977 by Steve Jobs and Steve Wozniak. After discussions initiated
by the Beatles, the two "apples" entered into a consent agreement in 1981, with Apple Computer promising to use the mark
only in the computer business and the Beatles' company sticking to the entertainment field. But as time went by, the two fields
began to converge and Apple Computer developed computers with the capacity to synthesize music. In 1989, Apple Corps filed
suit in London against the computer company for breach of the consent agreement. After extensive litigation, in October 1991,
Apple Computer agreed to pay Apple Corps $26.4 million to settle their dispute.3 The parties reached a new consent agreement
in 1991. But over a decade later, Apple Computer launched iTunes in 2003, allowing Apple computer users to download songs
from the Internet. The Beatles' company claimed that Apple Computer had entered the entertainment business, breached the
1991 consent agreement and Apple Corps instituted litigation in England in 2004.4

Consent Distinguished from an Assignment and a License. A consent agreement is neither an assignment nor a license. It
is not an assignment because neither party is assigning any rights of ownership in their mark to the other. It is not a license
because party A is not granting a right to use to Z in return for payment of royalties. In a license, the licensee is engaging in
acts which would infringe the licensor's mark but for the permission granted in the license.5 In that event, quality control is
essential. But in a consent, the consentee is permitted to e ngage in defined actions which do not infringe the consentor's mark,
and the agreement implicitly or explicitly recognizes that. Thus, a consent agreement needs no quality control.6 If, in fact, party
A “consents” to Z' s usage which is an infringement, then it would be a “license” which requires quality control to be valid and
to prevent abandonment or loss of priority.7

A consent agreement does not require quality control because by the very essence of the agreement, the parties recognize that
concurrent usage does not lead customers to link the goods or services of the parties. Whereas a license brings the parties
together into a common public image and a joint enterprise, a consent agreement keeps the parties apart at a defined distance.
A license integrates, while a consent differentiates.

As the Seventh Circuit observed long ago of a consent agreement:

         It is not an attempt to transfer or license the use of a trademark, or any rights therein, or in any word thereof, but
         fixes and defines the existing trademark of each, [in order] that confusion and infringement may be prevented.8




Antitrust Law. Antitrust risks are not usually raised by a simple consent agreement, even as between competitors. For example,
an agreement between competitors to settle trademark infringement litigation by imposing limitations on the nature of use of
the contested mark was held by the Second Circuit not to violate Sherman Act § 1.9 The Second Circuit remarked of consent
agreements:

         [T]rademark agreements are favored in the law as a means by which parties agree to market products in a way
         that reduces the likelihood of consumer confusion and avoids time-consuming litigation. … At the time of the
         execution of such an agreement, the parties are in the best position to determine what protections are needed and
         how to resolve disputes concerning earlier trademark agreements between themselves.10




                                 Westlaw. © 2021 Thomson Reuters. No Claim to Orig. U.S. Govt. Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
                                                                                                             Exhibit 15, Page 2
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 92 of 372 PageID #: 434

§ 18:79. Consent to use agreements—what is a consent..., 3 McCarthy on...




Footnotes
1                          See discussion of letters of consent at §§ 23:85 to 23:89.
2                          Treatise quoted and applied in: Brennan's Inc. v. Dickie Brennan & Co. Inc., 376 F.3d 356, 71 U.S.P.Q.2d
                           1400 (5th Cir. 2004) (an agreement that aims at avoiding confusion and requires taking remedial steps to
                           combat confusion is best classified as a consent, not a license. "In the usual case, a consent-to-use agreement
                           contemplates that there will be no marketplace confusion as long as the consentee's uses are confined in
                           accordance with the contract. Brennan's Inc. v. Dickie Brennan & Co. Inc., 376 F.3d 356, 71 U.S.P.Q.2d
                           1400 (5th Cir. 2004) at n. 5.); Lawn Managers, Inc. v. Progressive Lawn Managers, Inc., 2017 WL 3189486
                           (E.D. Mo. 2017) (Randy and Linda Zweifel were equal owners of LAWN MANAGERS and upon their
                           divorce, the decree granted Linda a license to use LAWN MANAGERS for two years and allowing her
                           thereafter to conduct her separate business in a different territory under the mark PROGRESSIVE LAWN
                           MANAGERS. This was construed as a license for two years followed by a consent agreement for a perpetual
                           duration separating the parties with two different marks.), later proceedings 2018 WL 2839264 (E.D. Mo.
                           2018) (Linda's use was found to be infringing and damages were awarded.).
                           See Croton Watch Co. v. Laughlin, 208 F.2d 93, 96, 99 U.S.P.Q. 299 (2d Cir. 1953) (an admission that there
                           is no confusion is implicit in a consent agreement even where not expressly stated).
3                          The 1991 trademark agreement between Apple Computer and Apple Corps, Ltd, is available at http://
                           news.findlaw.com/wsj/docs/apple/aclac100991tmagr.html. See Industrial Indem. Co. v. Apple Computer,
                           Inc., 79 Cal. App. 4th 817, 95 Cal. Rptr. 2d 528 (1st Dist. 1999) (Apple Computer sued its liability insurer
                           for failing to defend it in the suit brought by the Beatles' company. The court noted that Apple Computer
                           agreed in the 1981 consent agreement not to use its name and logo in connection with computer products
                           "specifically adapted for use in the recording or reproduction of music or of performing artist works," or in
                           connection with any "apparatus specifically designed and intended for synthesizing music.”).
4                          A one week trial in London in the High Court took place in the spring of 2006. It resulted in a holding by
                           Judge Edward Mann finding that although Apple Corps had (under the 1991 agreement) the exclusive right
                           to use the Apple logo for recorded music, Apple Computer's use of the logo on the iTunes web site music
                           “store” was not in violation of Apple Corps' contractual rights. A.O. Patrick, Judge Rules Apple Computer
                           May Use Apple Logo on iTunes, Wall Street Journal, May 8, 2006; E. Pfanner, British Judge Allows Apple
                           to Keep Logo on iTunes, New York Times, May 9, 2006. The litigation was settled in February, 2007. Wall
                           Street Journal, February 5, 2007.
5                          Bunn-O-Matic Corp. v. Bunn Coffee Service, Inc., 88 F. Supp. 2d 914, 54 U.S.P.Q.2d 1012 (C.D. Ill. 2000)
                           (contract was held to be a license, not a consent agreement, court listing the elements of each type of
                           agreement).
6                          Moore Business Forms, Inc. v. Ryu, 960 F.2d 486, 22 U.S.P.Q.2d 1773 (5th Cir. 1992) (While quality control
                           is essential to a license, the agreement here is a consent, which needs no quality control. “[T]here is no
                           control requirement when a trademark owner consents to another party's defined usage of the trademark.”).
7                          See § 18:48. See In re Wilson Jones Co., 337 F.2d 670, 143 U.S.P.Q. 238 (C.C.P.A. 1964) (a license is not a
                           consent by the licensor to the licensee to register the mark); In re Mastic Inc., 829 F.2d 1114, 4 U.S.P.Q.2d
                           1292 (Fed. Cir. 1987) (citing the treatise with approval, court noted that if the goods of the parties are likely
                           to be attributed to the same source because of the use of a similar mark, a license, not merely a consent,
                           is necessary to cure the conflict).
8                          Waukesha Hygeia Mineral Springs Co. v. Hygeia Sparkling Distilled Water Co., 63 F. 438, 441 (7th Cir.
                           1894). See California Packing Corp. v. Sun-Maid Raisin Growers, 81 F.2d 674 (9th Cir. 1936), cert. denied,
                           298 U.S. 668, 80 L. Ed. 1391, 56 S. Ct. 833 (1936) (consent agreement is not an assignment); T & T Mfg.
                           Co. v. A. T. Cross Co., 449 F. Supp. 813, 197 U.S.P.Q. 763 (D.R.I. 1978), aff'd, 587 F.2d 533, 201 U.S.P.Q.
                           561 (1st Cir. 1978), cert. denied, 441 U.S. 908, 60 L. Ed. 2d 377, 99 S. Ct. 2000, 202 U.S.P.Q. 320 (1979)
                           (consent agreement is not an assignment).
9                          Clorox Co. v. Sterling Winthrop, Inc., 117 F.3d 50, 42 U.S.P.Q.2d 1161 (2d Cir. 1997) (“Clorox challenges
                           a trademark agreement. Such agreements are common, and favored, under the law.” (citing treatise)).
10                         117 F.3d at 60.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                        3
                                                                                                                  Exhibit 15, Page 3
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 93 of 372 PageID #: 435

§ 18:79. Consent to use agreements—what is a consent..., 3 McCarthy on...




End of Document                                       © 2021 Thomson Reuters. No claim to original U.S. Government
                                                                                                            Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                               4
                                                                                               Exhibit 15, Page 4
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 94 of 372 PageID #: 436




                    EXHIBIT 16
   Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 95 of 372 PageID #: 437

5/10/2021                                                                  PRINT


 1207.01(d)(viii)                       Consent Agreements
 The term "consent agreement" generally refers to an agreement between parties in which one party
 (e.g., a prior registrant) consents to the registration of a mark by the other party (e.g., an applicant for
 registration of the same mark or a similar mark), or in which each party consents to the registration of
 an identical or similar mark by the other party.

 An applicant may submit a consent agreement in an attempt to overcome a refusal of registration
 under §2(d) of the Act, or in anticipation of a refusal to register. However, an examining attorney may
 not solicit a consent agreement.

 A consent agreement may take a number of different forms and arise under a variety of
 circumstances, but, when present, it is "but one factor to be taken into account with all of the other
 relevant circumstances bearing on the likelihood of confusion referred to in §2(d)." In re N.A.D. Inc.,
 754 F.2d 996, 224 USPQ 969, 971 (Fed. Cir. 1985); see also In re Bay State Brewing Co., 117
 USPQ2d 1958, 1963 (TTAB 2016) ("[T]here is no per se rule that a consent, whatever its terms, will
 always tip the balance to finding no likelihood of confusion, and it therefore follows that the content of
 each agreement must be examined.").

 "Naked" consent agreements (i.e., agreements that contain little more than a prior registrant’s consent
 to registration of an applied-for mark and possibly a mere statement that source confusion is believed
 to be unlikely) are typically considered to be less persuasive than agreements that detail the particular
 reasons why the relevant parties believe no likelihood of confusion exists and specify the
 arrangements undertaken by the parties to avoid confusing the public. See In re E.I. du Pont de
 Nemours & Co., 476 F.2d 1357, 1362, 177 USPQ 563, 568 (C.C.P.A 1973) (noting that "[i]n
 considering agreements, a naked ‘consent’ may carry little weight," but "[t]he weight to be given more
 detailed agreements . . . should be substantial"); see also In re Bay State Brewing Co., 117 USPQ2d
 at 1967 (finding that confusion was likely even if the parties’ marks were used in accordance with the
 consent agreement of record, because the agreement did "not comprise the type of agreement that is
 properly designed to avoid confusion," nor did it "fully contemplate all reasonable circumstances in
 which the marks may be used by consumers calling for the goods"); In re Donnay Int’l, S.A., 31
 USPQ2d 1953, 1956 (TTAB 1994) ("[T]he more information that is in the consent agreement as to why
 the parties believe confusion to be unlikely, and the more evidentiary support for such conclusions in
 the facts of record or in the way of undertakings by the parties, the more we can assume that the
 consent is based on a reasoned assessment of the marketplace, and consequently the more weight
 the consent will be accorded."); In re Permagrain Prods., Inc., 223 USPQ 147 (TTAB 1984) (finding a
 consent agreement submitted by applicant did not alter the conclusion that confusion was likely,
 because the agreement was "naked" in that it merely indicated that each party would recognize, and
 refrain from interfering with, the other’s use of their respective marks and that the applicant would not
 advertise or promote its mark without its company name, but the agreement did not restrict the
 markets or potential customers for their goods in such a way as to avoid confusion); cf. In re Wacker
 Neuson SE, 97 USPQ2d 1408 (TTAB 2010) (finding an otherwise "thin consent" to be viable and
 reversing a §2(d) refusal, in view of the relationship of the parties, the provisions of a licensing
 agreement executed by the parties, and the fact that the goods and services offered under both
 parties’ marks were manufactured and sold by applicant).

 If a consent agreement makes representations about both parties’ beliefs regarding the likelihood of
 confusion and/or indicates that both parties have agreed to undertake certain actions to avoid
 confusion, then it should be signed by both parties, or by individuals with legal authority to bind the
 respective parties. In some instances, however, a consent document might be signed only by the
 registrant, because only the registrant has provided its consent, agreed to take certain actions, or
 made representations as to the likelihood of confusion. The absence of applicant’s signature on the
 document in such cases does not necessarily render the document unacceptable, but, like any other
https://tmep.uspto.gov/RDMS/TMEP/print?version=current&href=TMEP-1200d1e6229.html                                 1/2


                                                                                             Exhibit 16, Page 1
   Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 96 of 372 PageID #: 438

5/10/2021                                                                  PRINT

 consent document, its persuasive value should be determined in light of all other evidence in the
 record. See, e.g., Donnay Int’l, 31 USPQ2d at 1956-57 (finding that a consent letter signed only by the
 registrant and consisting merely of registrant’s consent to applicant’s registration and use of the
 applied-for mark was entitled to limited weight, but nonetheless concluding that it served to "tip the
 scales" in favor of reversing the §2(d) refusal, especially in view of the minimal evidence supporting
 the conclusion that confusion was likely); In re Palm Beach Inc., 225 USPQ 785, 787-88 (TTAB 1985)
 (concluding there was no reasonable likelihood of confusion as to applicant’s and registrant’s marks,
 based on, inter alia, the different nature of the parties’ goods, two consent letters signed only by
 owners of the cited registration, and an affidavit of an officer of applicant’s subsidiary indicating that
 actual confusion had not occurred during the more than 45 years of the marks’ coexistence and that
 future likelihood of confusion was believed to be unlikely).

 In the In re E. I. du Pont de Nemours & Co. decision, the Court of Customs and Patent Appeals stated
 as follows:

            [W]hen those most familiar with use in the marketplace and most interested in precluding
            confusion enter agreements designed to avoid it, the scales of evidence are clearly tilted. It
            is at least difficult to maintain a subjective view that confusion will occur when those
            directly concerned say it won’t. A mere assumption that confusion is likely will rarely prevail
            against uncontroverted evidence from those on the firing line that it is not.

            476 F.2d at 1363, 177 USPQ at 568.

 Accordingly, the Court of Appeals for the Federal Circuit has indicated that consent agreements
 should be given great weight, and that the USPTO should not substitute its judgment concerning
 likelihood of confusion for the judgment of the real parties in interest without good reason, that is,
 unless the other relevant factors clearly dictate a finding of likelihood of confusion. See In re Four
 Seasons Hotels Ltd., 987 F.2d 1565, 26 USPQ2d 1071 (Fed. Cir. 1993); In re N.A.D. Inc., 754 F.2d
 996, 224 USPQ 969 (Fed. Cir. 1985); see also du Pont, 476 F.2d at 1362-63, 177 USPQ at 568; cf. In
 re Mastic Inc., 829 F.2d 1114, 4 USPQ2d 1292 (Fed. Cir. 1987) (affirming TTAB’s holding that
 applicant’s mark was barred by §2(d), because the provided consent to register was essentially a
 "naked" consent and all other relevant factors weighed in favor of a conclusion that confusion was
 likely).

 Thus, examining attorneys should give substantial weight to a proper consent agreement. When an
 applicant and registrant have entered into a credible consent agreement and, on balance, the other
 factors do not dictate a finding of likelihood of confusion, an examining attorney should not interpose
 his or her own judgment that confusion is likely.

 A consent agreement is not the same as a "concurrent use" agreement. The term "concurrent use" is
 a term of art that refers to a geographical restriction on the registration. See TMEP §1207.04
 regarding concurrent use.




https://tmep.uspto.gov/RDMS/TMEP/print?version=current&href=TMEP-1200d1e6229.html                                    2/2


                                                                                                Exhibit 16, Page 2
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 97 of 372 PageID #: 439




                  EXHIBIT 17
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 98 of 372 PageID #: 440




                      Anti-Unfair Competition Law of the

                           People's Republic of China



       (Adopted at the 3rd Meeting of the Standing Committee of the Eighth

       National People's Congress on September 2, 1993; revised at the 30th

        Meeting of the Standing Committee of the Twelfth National People's

         Congress on November 4, 2017; amended in accordance with the

      Decision on Revising the Construction Law of the People's Republic of

         China and Other Seven Laws at the 10th Meeting of the Standing

       Committee of the Thirteenth National People's Congress on April 23,

                                      2019)



                                    Contents



     Chapter I General Provisions

     Chapter II Acts of Unfair Competition

     Chapter III Investigation into Suspected Acts of Unfair Competition

     Chapter IV Legal Liability

     Chapter V Supplemental Provision




                                    Chapter I



                                                                  Exhibit 17, Page 1
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 99 of 372 PageID #: 441




                                 General Provisions



     Article 1 This Law is enacted for the purposes of promoting the sound

     development of the socialist market economy, encouraging and protecting

     fair competition, preventing acts of unfair competition, and safeguarding

     the lawful rights and interests of business entities and consumers.



     Article 2 Business entities shall adhere to the principles of free will,

     equality, fairness and good faith, and comply with applicable laws and

     business ethics in their production and distribution activities.



     For the purposes of this Law, “an act of unfair competition” means that in

     its production or distribution activity, a business entity disrupts the order

     of market competition and causes damage to the lawful rights and

     interests of other business entities or consumers, in violation of this Law.

     For the purposes of this Law, a business entity refers to a natural person, a

     legal person or an unincorporated organization that is engaged in

     producing or distributing goods or providing service (such goods and

     services hereinafter are collectively referred to as goods.



     Article 3 The people's governments at all levels shall take measures to

     prevent acts of unfair competition and create favorable environments and



                                                                        Exhibit 17, Page 2
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 100 of 372 PageID #: 442




      conditions for fair competition.



      The State Council shall establish a coordinative mechanism as regards

      anti-unfair competition work, study and decide on major anti-unfair

      competition policies, and coordinate the settlement of major issues in

      maintaining the order of market competition.



      Article 4 The relevant departments of the people's governments at or

      above the county level that perform the duty of industrial and commercial

      administration shall be responsible for investigating and punishing acts of

      unfair competition, unless a law or administrative regulation requires any

      other department to do so.



      Article 5 The state encourage and support organizations and individuals

      to engage in public supervision over unfair competition acts, and protect

      such organizations and individuals engaged in such supervision.

      Governmental organs and their staff members shall not support or cover

      up acts of unfair competition.



      Industry organizations shall strengthen self-regulation within the industry,

      provide guidelines and rules for their members to compete lawfully, and

      maintain the order of market competition.



                                                                      Exhibit 17, Page 3
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 101 of 372 PageID #: 443




                                          Chapter II

                              Acts of Unfair Competition



      Article 6 A business entity shall not commit any of the following acts

      which create confusion, misleading consumers into believing that its own

      goods is the goods of another business entity or has a certain connection

      with another entity:



      (1) Using, without authorization, any mark identical or similar to the

      name, packaging or decoration, etc. of another business entity’s goods

      which has certain reputation;



      (2) Using, without authorization, another business entity’s name

      (including short name and brand name), or a social organization’s name

      (including short name), or a person’s name (including pseudonym, stage

      name and name translation), in each case with certain reputation;



      (3) Using, without authorization, the principal part of a domain name, the

      name of a website, or a web page, etc., in each case with certain

      reputation, of another entity; or




                                                                    Exhibit 17, Page 4
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 102 of 372 PageID #: 444




      (4) Any other confusing act sufficient to mislead the consumers into

      believing that its goods is the goods of another business entity or has

      certain connection with another business entity.



      Article 7 A business entity shall not seek a transaction opportunity or a

      competitive edge by bribing any of the following units or individuals with

      money or things of value or any other kinds of bribery:



      (1) Any employee of the other party to a transaction;



      (2) Any unit or individual authorized by the other party to a transaction to

      handle the relevant affairs; or



      (3) Any other unit or individual that may use power or influence to affect

      a transaction.



      A business entity may, in the course of doing business, expressly pay a

      discount to the other party to the transaction, or pay a commission to a

      broker, provided that, in either case, the business entity shall faithfully

      make an entry in its account book in respect of such a discount or

      commission. A business entity which receives such a discount or

      commission shall also faithfully enter it into its account book.



                                                                         Exhibit 17, Page 5
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 103 of 372 PageID #: 445




      A bribery committed by an employee of a business entity shall be deemed

      to be committed by the business entity, unless the business entity has

      evidence that the activity of the employee is irrelevant to seeking a

      transaction opportunity or competitive edge for the business entity.



      Article 8 A business entity shall not deceive or mislead consumers by

      engaging in any false or misleading commercial publicity in respect of

      the performance, functions, quality, sales conditions, user comments, and

      honors received of its goods.



      A business entity shall not help another business entity engage in any

      false or misleading commercial publicity by organizing a false transaction

      or by any other means.



      Article 9 A business entity shall not commit any of the following acts

      which infringe trade secrets of another:



      (1) Obtaining a trade secret from its lawful holder by theft, bribery, fraud,

      coercion, hacking into the electronic information system or any other

      illicit means;




                                                                       Exhibit 17, Page 6
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 104 of 372 PageID #: 446




      (2) Disclosing, using, or permitting another to use the trade secret

      obtained from its lawful holder by means as specified in the preceding

      paragraph;



      (3) Disclosing, using, or permitting another to use any trade secret under

      its control in violation of a legal obligation, or the requirements of its

      lawful holder, for protecting the confidentiality of trade secrets;



      (4) Aiding and abetting, or luring one to obtain, disclose, use or permit

      another to use any trade secret of its lawful holder by violating one’s legal

      obligation, or the requirements of lawful holder, for protecting the

      confidentiality of trade secrets.



      Any natural person, legal person or unincorporated organization shall be

      deemed to infringe the trade secret if they commit any unlawful acts set

      forth in the preceding paragraphs.



      Where a third party knows or should have known that an employee or a

      former employee of the lawful holder of a trade secret or any other unit or

      individual has committed an illegal act as specified in the first paragraph

      of this Article, but still obtains, discloses, uses, or permits another to use

      the trade secret in question, the third party shall be deemed to infringe the



                                                                        Exhibit 17, Page 7
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 105 of 372 PageID #: 447




      trade secret.



      For the purposes of this Law, “a trade secret” means any commercial

      information unknown to the public, including but not limited to

      technology or business information, with commercial value and for which

      its lawful holder has taken proper confidentiality measures.



      Article 10 The following circumstances shall be prohibited in the case of

      a business entity launching a premium sale activity:



      (1) The information about the types of prizes, conditions for claiming

      prizes, the specific prizes or the sum of prizes, etc. in a premium sales

      activity is so ambiguous as to affect claiming prize;



      (2) Making fake prize or intentionally letting inside persons to win the

      prize; or



      (3) The sum of the top prize exceeding RMB 50,000 yuan in the case of a

      lottery-based premium sales.



      Article 11 A business entity shall not fabricate or disseminate false or

      misleading information in order to damage the goodwill of competitors or



                                                                     Exhibit 17, Page 8
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 106 of 372 PageID #: 448




      their goods.



      Article 12 A business entity engaged in production or distribution via the

      internet shall abide by the provisions of this Law.



      A business entity shall not, by using technical means to interfere with

      users’ choice or otherwise, commit any of the following acts that affect or

      sabotage the normal operation of any online product or service lawfully

      provided by another business entity:



      (1) Without consent of another entity, inserting a link or forcing a URL

      redirection in an internet product or service lawfully provided by the said

      other business entity;



      (2) Misleading, tricking or forcing users to alter, shut down, or uninstall

      an internet product or service lawfully provided by another business

      entity;



      (3) Causing, in bad faith, incompatibility with an internet product or

      service lawfully provided by another business entity; or



      (4) Any other act that interferes with or sabotages the normal operation of



                                                                     Exhibit 17, Page 9
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 107 of 372 PageID #: 449




      internet products or services lawfully provided by another business entity.



                                      Chapter III

               Investigation into Suspected Acts of Unfair Competition



      Article 13 The regulatory department may take the following measures in

      investigating a suspected act of unfair competition:



      (1) Entering and investigating a business premise suspected of being

      involved in an act of unfair competition;



      (2) Enquiring the business entity under investigation, any interested

      person, and other relevant units and individuals, and requiring them to

      provide relevant information or other materials relating to the the

      suspected act of unfair competition;



      (3) Checking and duplicating agreements, account books, documents,

      files, records, business letters, and other materials relating to the

      suspected act of unfair competition;



      (4) Seizing or detaining money or things relating to the suspected act of

      unfair competition; and



                                                                    Exhibit 17, Page 10
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 108 of 372 PageID #: 450




      (5) Checking bank accounts of a business entity suspected of engaging in

      an act of unfair competition.



      Prior to taking measures prescribed in the preceding paragraph, a written

      report thereon shall be submitted to the principal responsible person of

      the regulatory department for approval. Prior to taking measures

      prescribed in Subparagraphs (4) and (5) of the preceding paragraph, a

      written report thereon shall be submitted for approval to the principal

      responsible person of the regulatory department of the people’s

      government at or above the level of city divided into districts.



      The regulatory department shall comply with the Administrative

      Compulsion Law of the People's Republic of China and other applicable

      laws and administrative regulations in investigating a suspected act of

      unfair competition, and publish in a timely manner to the public the

      results of the investigation and handling.



      Article 14 When the regulatory department investigates a suspected act of

      unfair competition, the business entity under investigation, any interested

      person, and any other relevant unit and individual shall faithfully provide

      relevant materials and information.



                                                                         Exhibit 17, Page 11
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 109 of 372 PageID #: 451




      Article 15 Regulatory departments and their employees shall keep

      confidential the trade secrets they came to know during investigation.



      Article 16 Any entity or individual shall have the right to report a

      suspected act of unfair competition to the regulatory department which

      shall, upon receipt of such a report, deal with the matter according to law

      in a timely manner.



      The regulatory departments shall publish their telephone numbers,

      mailing boxes, or e-mail addresses for receiving reports, and shall keep

      informants confidential. In the case of a true-name reporting with relevant

      facts and evidence provided, the relevant regulatory department shall

      notify the informant of the result of its investigation and handling.



                                       Chapter IV

                                     Legal Liability



      Article 17 A business entity that causes damage to another person in

      violation of this Law shall bear civil liability according to law.



      Any business entity whose lawful rights and interests are prejudiced by



                                                                       Exhibit 17, Page 12
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 110 of 372 PageID #: 452




      an act of unfair competition may institute an action before a people’s

      court of competent jurisdiction.



      The amount of damages to a business entity caused by an act of unfair

      competition of another shall be determined based on its actual loss caused

      by the infringement by another or, if it is difficult to calculate the actual

      loss, based on the benefits obtained by the infringer from its infringement.

      If the business entity has maliciously infringed upon the trade secret with

      flagrant circumstances, the amount of damages shall be no less than one

      time but no more than five times of the amount determined by the

      aforementioned method. The amount of damages to a business entity

      shall include its reasonable costs for stopping the infringement.



      Where any business entity violates Article 6 or 9 of this Law, and it is

      difficult to determine the actual loss of the right holder involved due to

      the infringement and the benefits obtained by the infringer from its

      infringement, a people’s court of competent jurisdiction may, at its

      discretion, award damages not exceeding RMB five million yuan to the

      right holder based on the circumstances of the infringement.



      Article 18 Where any business entity commits an act which creates

      confusion in violation of Article 6 of this Law, the regulatory authorities



                                                                      Exhibit 17, Page 13
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 111 of 372 PageID #: 453




      shall order it to cease its such illegal activity and confiscate its illegal

      products. Additionally the infringer may also be punished by a fine not

      exceeding five times of the value of its illegal operations if the value of

      its illegal operations is RMB 50,000 yuan or more, or by a fine not

      exceeding RMB 250,000 yuan if the value of its illegal operations is zero

      or less than RMB 50,000 yuan. If its violation is serious, its business

      license shall be revoked.



      Any business entity where its registered business name does not comply

      with Article 6 of this Law shall, in a timely manner, undergo name

      modification registration; and before its name is modified properly, the

      original enterprise registration authorities shall use its uniform social

      credit code instead of its name.



      Article 19 Where any business entity bribes another person in violation of

      Article 7 of this Law, the regulatory authorities shall confiscate its illegal

      income and impose a fine of not less than RMB 100,000 yuan nor more

      than RMB three million yuan on it. If its violation is serious, its business

      license shall be revoked.



      Article 20 Where any business entity conducts any false or misleading

      commercial publicity about its products or helps another business entity



                                                                       Exhibit 17, Page 14
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 112 of 372 PageID #: 454




      conduct any false or misleading commercial publicity by fabricating

      transactions or by any other means in violation of Article 8 of this Law,,

      the regulatory authorities shall order it to cease its such illegal activity,

      and it shall be punished by a fine of not less than RMB 200,000 yuan but

      not more than RMB one million yuan, or if its violation is serious by a

      fine of not less than RMB one million yuan but not more than RMB two

      million yuan and its business license may be revoked.



      Violation by any business entity of Article 8 of this Law that constitutes

      publishing false advertisement shall be punished pursuant to the

      Advertising Law of the People's Republic of China.



      Article 21 Where any business entity, natural person, legal person or

      unincorporated organization infringes upon a trade secret of another in

      violation of Article 9 of this Law, the regulatory authorities shall order it

      to cease such illegal activity, confiscate any illegal gains, and impose a

      fine of no less than RMB 100,000 yuan but no more than RMB one

      million yuan, or a fine of no less than RMB 500,000 yuan but no more

      than RMB five million yuan if the circumstance is serious.



      Article 22 Where any business entity conducts a premium sales activity in

      violation of Article 10 of this Law, the regulatory authorities shall order it



                                                                       Exhibit 17, Page 15
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 113 of 372 PageID #: 455




      to cease its such illegal activity and impose on it a fine of not less than

      RMB 50,000 yuan nut not more than RMB 500,000 yuan.



      Article 23 Where any business entity causes any damage to the goodwill

      or the reputation of product of its competitor in violation of Article 11 of

      this Law, the regulatory authorities shall order it to cease its such illegal

      activity, to eliminate the adverse effects, and shall impose a fine not less

      than RMB 100,000 yuan but not more than RMB 500,000 yuan, or a fine

      of not less than RMB 500,000 yuan but not more than RMB three million

      yuan, if its violation is serious.



      Article 24 Where any business entity interferes with or sabotages the

      normal operation of internet products or services lawfully provided by

      another business entity in violation of Article 12 of this Law, the

      regulatory authorities shall order it to cease its such illegal activity, and

      impose a fine not less than RMB 100,000 yuan but not more than RMB

      500,000 yuan, or a fine of not less than RMB 500,000 yuan but not more

      than RMB three million yuan if its violation is serious.



      Article 25 Where a business engages in any unfair competition in

      violation of this Law, and it voluntarily eliminates or mitigates the

      harmful consequences of its illegal act, among other statutory



                                                                      Exhibit 17, Page 16
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 114 of 372 PageID #: 456




      circumstances, a lighter or mitigated administrative punishment may be

      imposed according to the laws; if the illegal act is minor and corrected in

      a timely manner without any harmful consequences, no administrative

      punishment shall be imposed.



      Article 26 Where any business entity is subject to an administrative

      punishment for conducting acts of unfair competition in violation of this

      Law, the regulatory authorities shall enter such fact into the credit

      recording system against the business entity, and make relevant public

      announcements, according to applicable laws and administrative

      regulations.



      Article 27 Any business entity shall bear civil, administrative, and

      criminal liability for its such violation of this Law. Where its property is

      not sufficient to cover all such liabilities, the civil liability shall be first

      covered.



      Article 28 Where any business entity prevents the regulatory authorities

      from performing their functions pursuant to this Law, or refuses to

      cooperate or otherwise impedes an investigation by the regulatory

      authorities, the regulatory authorities shall order the business entity to

      take corrective actions, and may impose on individual a fine of not more



                                                                        Exhibit 17, Page 17
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 115 of 372 PageID #: 457




      than RMB 5,000 yuan , or of not more than RMB50,000 yuan for units,

      and shall be given a public security administration punishment in by

      the public security authorities according to law.



      Article 29 Where a party refuses to accept the decision of the regulatory

      authorities,   may    apply    for   administrative   reconsideration     or

      administrative lawsuit .



      Article 30 Any official or employee of the regulatory authorities who

      abuses his/her power, commits dereliction of duties, makes falsehood for

      personal gains, or divulges any trade secret known in investigation shall

      be punished pursuant to applicable laws.



      Article 31 Any violation of the provisions of          this Law ， which

      constitutes a criminal offence,       shall be investigated for criminal

      responsibility according to law.



      Article 32 In a civil proceeding on the infringement of trade secret, the

      lawful holder of the trade secret shall submit prima facie evidence to

      prove that it has taken confidentiality measures for the claimed trade

      secret, and to reasonably indicate that the trade secret has been infringed

      upon. The alleged infringer shall then prove that the trade secret claimed



                                                                    Exhibit 17, Page 18
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 116 of 372 PageID #: 458




      by the lawful holder does not constitute a “trade secret” under this Law.



      The alleged infringer shall prove the absence of the infringement, if the

      lawful holder of a trade secret submits prima facie evidence reasonably

      indicating that the trade secret has been infringed upon, and submits any

      of the following evidence:



      (1) Evidence indicating that the alleged infringer has the method or

      opportunity to obtain the trade secret, and the information it used is

      substantially the same with such trade secret;



      (2) Evidence indicating that the trade secret has been disclosed or used, or

      is at risk of disclosure or use, by the alleged infringer; or



      (3) Other evidence indicating that the trade secret has been infringed

      upon by the alleged infringer.



                                        Chapter V

                                 Supplemental Provision



      Article 33 This Law shall come into force on January 1, 2018.




                                                                      Exhibit 17, Page 19
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 117 of 372 PageID #: 459




                    EXHIBIT 18
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 118 of 372 PageID #: 460




                       Trademark Law of the People's Republic of China


      (Adopted at the 24th Meeting of the Standing Committee of the Fifth National
     People's Congress on August 23, 1982; amended for the first time in accordance with
     the Decision on Revising the Trademark Law of the People's Republic of China at the
     30th Meeting of the Standing Committee of the Seventh National People's Congress on
     February 22, 1993; amended for the second time in accordance with the Decision on
     Revising the Trademark Law of the People's Republic of China at the 24th Meeting of
     the Standing Committee of the Ninth National People's Congress on October 27, 2001;
     amended for the third time in accordance with the Decision on Revising the Trademark
     Law of the People’s Republic of China at the 4th Meeting of the Standing Committee
     of the Twelfth National People’s Congress on August 30, 2013; amended for the fourth
     time; amended for the fourth time in accordance with the Decision on Revising the
     Construction Law of the People's Republic of China and Other Seven Laws at the 10th
     Meeting of the Standing Committee of the Thirteenth National People's Congress on
     April 23, 2019)




                                           Contents


            Chapter    I     General Provisions
            Chapter    II    Application for Trademark Registration
            Chapter    III   Examination and Approval of Trademark Registration
            Chapter    IV     Renewal, Alteration, Transfer and Licensing of Registered
     Trademarks
            Chapter V         Declaration of the Invalidity of Registered Trademarks
            Chapter VI        Administrative Control of the Use of Trademarks
            Chapter VII      Protection of the Exclusive Right to the Use of a Registered
     Trademark
            Chapter VIII     Supplementary Provisions



                                          Chapter I
                                      General Provisions



                                              1

                                                                            Exhibit 18, Page 1
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 119 of 372 PageID #: 461




           Article 1 This Law is enacted for the purpose of improving the administration of
     trademarks, protecting the exclusive right to the use of a trademark, and encouraging
     producers and dealers to guarantee the quality of their goods and services and preserve
     the credibility of trademarks, so as to protect the interests of consumers, producers and
     dealers and promote the development of the socialist market economy.


           Article 2 The trademark office of the administrative department for industry and
     commerce under the State Council shall be in charge of the work of trademark
     registration and administration throughout the country.
           The administrative department for industry and commerce under the State
     Council shall establish a trademark review and adjudication board to be responsible for
     handling trademark disputes.


           Article 3 Registered trademarks refer to trademarks that are registered with the
     approval of the trademark office, including trademarks for goods and services,
     collective trademarks and certification trademarks. The owner of a registered
     trademark shall enjoy the exclusive right to the use of the trademark, which shall be
     protected by law.
           For purposes of this Law, a collective trademark refers to one that is registered in
     the name of a group, association, or any other organization for use in business by its
     members to indicate membership.
           For purposes of this Law, a certification trademark refers to one that is controlled
     by an organization which is capable of exercising supervision over a particular kind of
     goods or services and that is used by a unit other than the organization or by an
     individual for its or his goods or services, and is designed to certify the indications of
     the place of origin, raw materials, mode of manufacture, quality, or other specified
     properties of the said goods or services.
           Particulars pertaining to the registration and administration of collective
     trademarks and certification trademarks shall be formulated by the administrative
     department for industry and commerce under the State Council.


           Article 4 Any natural person, legal person or other organization that needs to
     obtain the exclusive right to use a trademark for its goods or services during production
     and business operations shall apply for trademark registration with the trademark office.
     A mala fide trademark registration application not made for the purpose of using the
     trademark shall be rejected.


                                                 2

                                                                                 Exhibit 18, Page 2
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 120 of 372 PageID #: 462




           Provisions regarding the goods trademarks in this Law shall be applicable to
     service trademarks.


           Article 5 Two or more natural persons, legal persons, or other organizations may
     jointly file an application with the trademark office for the registration of one and the
     same trademark and jointly enjoy and exercise the exclusive right to the use of the
     trademark.


           Article 6 Where a registered trademark is required to be used for some goods by
     laws or administrative regulations, an application for trademark registration shall be
     made. No such goods may be marketed without an approved and registered trademark.


           Article 7 The principle of good faith shall be upheld in the application for
     trademark registration and in the use of trademarks.
     The user of a trademark shall be responsible for the quality of the goods on which the
     trademark is used. The administrative departments for industry and commerce at all
     levels shall, through the administration of trademarks, put an end to any practice that
     deceives consumers.


           Article 8 Any signs, including words, graphs, letters, numbers, three-dimensional
     symbols, color combinations, sound or any combination thereof, that are capable of
     distinguishing the goods of a natural person, legal person or other organization from
     those of others may be applied for registration as trademarks.


           Article 9 A trademark submitted for registration shall bear noticeable
     characteristics and be readily distinguishable, and it may not conflict with the
     legitimate rights obtained by others earlier.
           A trademark registrant shall have the right to indicate the wording "Registered
     Trademark" or the sign showing that the trademark is registered.


           Article 10 None of the following signs may be used as trademarks:
           (1) Those identical with or similar to the State name, the national flag, emblem
     or anthem, the military flag, emblem or songs, or medals of the People's Republic of
     China; or those identical with the names or emblems of Central State organs, the names
     of the specific locations where the Central State organs are seated; or those identical
     with the names or designs of landmark buildings;


                                                     3

                                                                                Exhibit 18, Page 3
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 121 of 372 PageID #: 463




           (2) Those identical with or similar to the State name, national flag, national
     emblem or military flag etc., of a foreign country, except with the consent of the
     government of that country;
           (3) Those identical with or similar to the name, flag or emblem of an
     international inter-governmental organization, except with the consent of that
     organization or except where it is unlikely to mislead the public;
           (4)those identical with or similar to an official mark or inspection stamp that
     indicates control and guarantee, except where authorized;
           (5)those identical with or similar to the symbol or name of the Red Cross or the
     Red Crescent;
           (6)those having the nature of discrimination against any nationality;
           (7) (7) Those that are deceptive and are likely to mislead the public in terms of
     the quality, place of production or other characteristics of the goods; and
           (8)those detrimental to socialist ethics or customs, or having other unwholesome
     influences.
           No geographical names of administrative divisions at or above the county level
     or foreign geographical names known to the public may be used as trademarks, except
     where geographical names have other meanings or constitute part of a collective
     trademark or certification trademark. Registered trademarks in which geographical
     names are sued shall remain valid.


           Article 11 None of the following signs may be registered as trademarks:
           (1)where the mark bears only the generic name, design, or model number of the
     goods concerned;
           (2)where it only directly indicates the quality, principal raw materials, function,
     use, weight, quantity or other features of the goods; and
           (3) Signs that otherwise lack any distinctive character.
           Any mark mentioned in the preceding paragraph may be registered as a
     trademark if it has acquired distinctive features through use and is readily
     distinguishable.


           Article 12 No application for registration of a three-dimensional sign as a
     trademark may be granted, where the sign merely indicates the shape inherent in the
     nature of the goods concerned, or it is only dictated by the need to achieve technical
     effects or the need to give the goods substantive value.



                                                 4

                                                                                   Exhibit 18, Page 4
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 122 of 372 PageID #: 464




           Article 13 A holder of a trademark that is well known by the relevant public may,
     if he holds that his rights have been infringed upon, request for well-known trademark
     protection in accordance with this Law.
     Where the trademark of an identical or similar kind of goods is a reproduction,
     imitation, or translation of another person's well-known trademark not registered in
     China and is liable to cause public confusion, no application for its registration may be
     granted and its use shall be prohibited.
           Where the trademark of a different or dissimilar kind of goods is a reproduction,
     imitation, or translation of another person's well-known trademark not registered in
     China and it misleads the public so that the interests of the owner of the registered
     well-known trademark are likely to be impaired, no application for its registration may
     be granted and its use shall be prohibited.


           Article 14 A well-known trademark shall be recognized as a fact that needs to be
     ascertained in dealing with a trademark-related case upon request by the party
     concerned. The following factors shall be taken into consideration in the recognition of
     a well-known trademark:
           (1) the recognition degree of the trademark among the relevant public;
           (2) the duration in which the trademark has been in use;
           (3) the duration, extent and geographical scope of all publicity operations carried
     out for the trademark;
           (4) the records of protection of a well-known trademark provided for the
     trademark and
           (5) Other factors making the trademark well-known.
           Where the party concerned claims rights according to Article 13 of this Law in a
     trademark registration review or during the process whereby the administrative
     department for industry and commerce investigates and deals with a case involving
     trademark infringement, the trademark office concerned may, based on the need for
     reviewing or dealing with the case, decide whether or not to recognize the relevant
     trademark as a well-known one.
           Where the party concerned claims rights according to Article 13 of this Law,
     during the handling of a trademark dispute, the trademark review and adjudication
     board may, based on the need for handling the cases, decide whether or not to
     recognize the relevant trademark as a well-known one.
           Where the party concerned claims rights according to Article 13 of this Law
     during the hearing of a civil or administrative case involving a trademark, the people's


                                                   5

                                                                                Exhibit 18, Page 5
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 123 of 372 PageID #: 465




     court designated by the Supreme People's Court may, based on the need for trying the
     case, decide whether or not to recognize the relevant trademark as a well-known one.
           No manufacturers and business operators may indicate the words “well-known
     trademark" upon the goods, the packaging or the containers of the goods, nor may they
     use the same for advertising, exhibition or other commercial activities.


           Article 15 Where an agent or representative, without authorization of the client,
     seeks to register in its own name the client's trademark and the client objects, the
     trademark shall not be registered and its use shall be prohibited.
           An application for registering a trademark for the same kind of goods, or similar
     goods shall not be approved if the trademark under application is identical with or
     similar to an unregistered trademark already used by another party, the applicant is
     clearly aware of the existence of the trademark of such another party due to contractual,
     business or other relationships with the latter other than those prescribed in the
     preceding paragraph, and such another party raises objections to the trademark
     registration application in question.


           Article 16 Where a trademark bears a geographical indication of the goods when
     the place indicated is not the origin of the goods in question, thus misleading the public,
     the trademark shall not be registered and its use shall be prohibited. However, where
     the registration is obtained in goodwill, it shall remain valid.
           The geographical indication mentioned in the preceding paragraph means the
     origin of the goods the special qualities, credibility or other characteristics of the goods
     and it is primarily determined by the natural factors or other humanistic factors of the
     place indicated.


           Article 17 Where a foreigner or foreign enterprise applies for trademark
     registration in China, the matter shall be handled in accordance with any agreement
     concluded between the country to which the applicant belongs and the People's
     Republic of China, or any international treaty to which both countries are parties, or on
     the basis of the principle of reciprocity.


           Article 18 A party may apply for trademark registration or handle
     trademark-related matters on its own or by entrusting a trademark agency established
     according to the law.
           A foreigner or foreign enterprise shall entrust a trademark agency established


                                                  6

                                                                                  Exhibit 18, Page 6
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 124 of 372 PageID #: 466




     according to the law for applying for trademark registration and handling other
     trademark-related matters in China.


           Article 19 Trademark agencies shall uphold the principle of good faith, comply
     with laws and administrative regulations, apply for trademark registration or deal with
     other trademark-related matters as entrusted by the principals, and keep confidential
     the principals' trade secrets that come to their knowledge during the agency process.
           Where a trademark entrusted by a principal for registration application may fall
     under the circumstances prescribed by this Law under which registration is not allowed,
     the trademark agency shall explicitly so inform the principal.
           A trademark agency shall not accept the entrustment of a principal if it knows or
     should have known that the trademark entrusted by the principal for registration
     application falls under any of the circumstances prescribed by Article 4, Article 15 and
     Article 32 of this Law.
           A trademark agency shall not apply for registration of trademarks other than the
     ones entrusted to it.


           Article 20 The industry association of trademark agencies shall, pursuant to its
     articles of association, strictly enforce the conditions for admitting members, and mete
     out sanctions against the members violating industry self-disciplinary standards. The
     industry association of trademark agencies shall publish in time information on the
     members admitted and the disciplinary sanctions against its members.


           Article 21 International trademark registration shall be governed by the systems
     established by relevant international treaties concluded or acceded to by the People's
     Republic of China. The specific measures in this regard shall be formulated by the
     State Council.



                                             Chapter II
                               Application for Trademark Registration


           Article 22 A trademark registration applicant shall make an application and,
     according to the prescribed categories of goods, indicate in the application the types
     and the names of goods for which the trademark is to be used.
           A trademark registration applicant may apply for registration of the same


                                                 7

                                                                               Exhibit 18, Page 7
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 125 of 372 PageID #: 467




     trademark for multiple types of goods in one application.
            A trademark registration application and other relevant documents may be
     submitted in writing or by way of data message.


            Article 23 For obtaining the exclusive right to use a registered trademark on
     goods beyond the approved scope of use, a new registration application shall be made.


            Article 24 If a change needs to be made in the signs of a registered trademark, an
     application shall be filed anew.


            Article 25   Where an applicant, within six months from the date he applies for
     registration of his trademark for the fist time in a foreign country, again applies in
     China for registration of one and the same trademark for the same kind of goods, he
     may, in accordance with any agreement concluded between the foreign country
     concerned and the People's Republic of China or any international treaty to which both
     countries are parties, or on the basis of the priority principle mutually accepted, enjoy
     priority.
            Where, in accordance with the preceding paragraph, an applicant claims priority,
     he shall so state in writing at the time when he files the application for trademark
     registration and shall, within three months, submit a copy of the original application he
     files for the first time. Failure on the part of the applicant to make the statement in
     writing or to submit a copy of the original application before the expiration of the time
     limit shall be regarded as not claiming priority.


            Article 26 The applicant for registration of a trademark that is used for the first
     time on goods displayed at an international exhibition organized or recognized by the
     Chinese Government may, within six months from the date the said goods are placed
     on exhibition, enjoy priority.
            Where, in accordance with the preceding paragraph, an applicant claims priority,
     he shall so state in writing at the time when he files the application for trademark
     registration and shall, within three months, submit the name of the exhibition, evidence
     supporting the use of the trademark on the goods displayed, documents proving the
     date the exhibition, etc. failure to make the statement in writing or to submit the
     documents before the expiration of the time limit shall be regarded as not claiming
     priority.



                                                  8

                                                                                 Exhibit 18, Page 8
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 126 of 372 PageID #: 468




           Article 27 Matters stated in the application for trademark registration and all
     information provided shall be truthful, accurate and complete.



                                            Chapter III
                      Examination and Approval of Trademark Registration


           Article 28 The trademark office shall complete the examination of a trademark
     under registration application within nine months from the date of receiving the
     application documents for trademark registration, and shall issue a preliminary review
     announcement if the said application is in compliance with the relevant provisions of
     this Law.


           Article 29 If during the review, the trademark office is of the opinion that the
     contents of the trademark registration application need to be explained or corrected, it
     may require the applicant to do so. The failure of the applicant to provide explanations
     or make correction shall not affect the trademark office in making a decision upon
     review.


           Article 30 Where a trademark, for the registration of which an application is
     made, that does not conform to the relevant provisions of this Law or that is identical
     with or similar to the trademark already registered by another person or is given
     preliminary examination and approval for use on the same kind of goods or similar
     goods, the trademark office shall reject the application and shall not announce that
     trademark.


           Article 31 Where two or more applicants apply to register identical or similar
     trademarks for use on the same kind of goods or similar goods, the trademark office
     shall first conduct examination of, give approval to and announce the trademark whose
     registration is applied for earlier than the rest. Where the applications are filed on the
     same day, the trademark office shall first examine, give approval to and announce the
     trademark which is used earlier that the rest, and it shall reject the applications for
     registration of the other trademarks and shall not announce them.


           Article 32 No applicant for trademark application may infringe upon another
     person's existing prior rights, nor may he, by illegitimate means, rush to register a


                                                 9

                                                                                 Exhibit 18, Page 9
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 127 of 372 PageID #: 469




     trademark that is already in use by another person and has certain influence.


              Article 33 If a holder of prior rights or an interested party holds that the
     trademark announced upon preliminary review is in violation of the second or third
     paragraph of Article 13, Article 15, the first paragraph of Article 16, Article 30, Article
     31, or Article 32 of this Law, he may, within three months from the date of the
     preliminary review announcement, raise objections to the trademark office. Any party
     that is of the opinion that the aforesaid trademark is in violation of Article 4, Article 10,
     Article 11, Article 12 or the fourth paragraph of Article 19 of this Law may raise
     objections to the trademark office within the same three-month period. If no objection
     is raised upon expiry of the announcement period, the trademark office shall approve
     the registration application, issue the certificate of trademark registration, and make an
     announcement thereon.


              Article 34 Where an application for trademark is rejected and no preliminary
     review announcement is to be made, the trademark office shall so notify the trademark
     registration applicant concerned in writing. Where the applicant disagrees to the result,
     he may, within 15 days from the date he receives the notice, apply to the trademark
     review and adjudication board for a second review. The trademark review and
     adjudication board shall, within nine months upon receipt of the application, make a
     decision and notify the applicant in writing. Where it is necessary under special
     circumstance, an extension of three months may be granted upon approval by the
     administrative department for industry and commerce of the State Council. Where the
     applicant disagrees to the decision of the trademark review and adjudication board, he
     may, within 30 days from the date he receives the notice, bring a lawsuit to a people’s
     court.


              Article 35 Where objections are raised against a trademark for which a
     preliminary review announcement has been made, the trademark office shall listen to
     the facts and grounds stated by both the opponent and the opposed, and after
     investigation and verification make a decision on whether or not to approve the
     registration of the trademark within 12 months from the expiry date of the
     announcement period and shall notify the opponent and the opposed of the decision in
     writing. Where it is necessary under special circumstances, an extension of six months
     may be granted upon approval by the administrative department for industry and
     commerce of the State Council.


                                                  10

                                                                                  Exhibit 18, Page 10
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 128 of 372 PageID #: 470




           Where the trademark office decides to approve a trademark registration, it shall
     issue the certificate of trademark registration to the applicant and make an
     announcement thereon. Where the opponent is dissatisfied with the decision, he may
     request the trademark review and adjudication board to declare the said registered
     trademark invalid in accordance with Article 44 or Article 45 of this Law.
           Where the trademark office decides not to approve a trademark registration, the
     opposed party disagreeing to the decision may apply for a second review to the
     trademark teview and adjudication board within 15 days upon receipt of the relevant
     notice. The trademark review and adjudication board shall make a decision after review,
     and notify both the opponent and the opposed parties of such a decision in writing
     within 12 months from the date of the receipt of the application for review. Where it is
     necessary under special circumstances, an extension of six months may be granted
     upon approval by the administrative department for industry and commerce of the
     State Council. If the opposed is dissatisfied with the decision made by the trademark
     review and adjudication board, he may bring a lawsuit to the people's court within 30
     days from the date he receives the notice, in which case the people's court shall notify
     the opponent to participate in the litigation proceedings as a third party.
           When carrying out review in accordance with the preceding paragraph, the
     trademark review and adjudication board may suspend the review if the prior rights
     involved can only be ascertained based on the outcomes of another case currently
     under the hearing by a people's court or under the handling by an administrative organ.
     The trademark review and adjudication board shall resume the review procedure once
     the circumstances for suspension are eliminated.


           Article 36 Where, upon the expiry of the statutory time limit, a party concerned
     fails to apply for review of the decision on rejection of a registration application or
     decision on denial of registration made by the trademark office, or fails to bring a
     lawsuit to the people's court against the decision of review made by the trademark
     review and adjudication board, the decision on rejection of a registration application,
     the decision on denial of registration or the decision of review shall become effective.
           Where the registration of a trademark is approved after the objection to its
     registration is found to be unsubstantiated upon examination, the time when the
     trademark registration applicant obtains the exclusive right to use the trademark shall
     commence from the date of the expiry of the three-month period of the preliminary
     examination announcement. During the period from the date of the expiry of the said
     announcement period to the time when decision is made to approve the registration of


                                                  11

                                                                                   Exhibit 18, Page 11
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 129 of 372 PageID #: 471




     the trademark, the trademark shall have no retroactive effect on the use of an identical
     or similar mark by another party on the same kind of goods or similar goods. However,
     such other party shall be liable for compensating any losses caused, mala fide, to the
     trademark registrant.


           Article 37 Applications for trademark registration and for review shall be
     examined without delay.


           Article 38Where an applicant for trademark registration or a registrant discovers
     an obvious error in the trademark application or registration documents, he may apply
     for its correction. The trademark office shall, in accordance with law and within the
     limits of its functions and powers, make the correction and shall notify the party of the
     matter.
           The correction of errors mentioned in the preceding paragraph shall not involve
     substantive matters in the application or registration documents.


                                           Chapter IV
               Renewal, Alteration, Transfer and Licensing of Registered Trademarks


           Article 39 The period of validity of a registered trademark shall be 10 years,
     counted from the day the registration is approved.


           Article 40 Where a trademark registrant intends to continue using the registered
     trademark upon expiry of the validity period of registration, the trademark registrant
     shall go through the renewal procedure within 12 months prior to the expiry date in
     accordance with relevant provisions; where the registrant fails to do so during the said
     time limit, an extension of six months may be granted. Each renewal of registration
     shall be valid for ten years calculating from the date immediately following the expiry
     date of the last validity period of the trademark. If no application for renewal is filed
     upon expiry of the extension period, the registered trademark shall be cancelled.
           The trademark office shall announce the trademarks whose registration has been
     renewed.


           Article 41 If a change needs to be made in the name or address of the owner of a
     registered trademark or in any other registered matter, an application for the change
     shall be filed.


                                                12

                                                                               Exhibit 18, Page 12
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 130 of 372 PageID #: 472




             Article 42 To assign a registered trademark, the assignor and assignee shall sign
     an assignment agreement and jointly file an application with the trademark office. The
     assignee shall guarantee the quality of the goods on which the registered trademark is
     used.
             When transferring a registered trademark, the trademark registrant shall transfer,
     along with it, other similar trademarks he has registered for the same kind of goods,
     and other identical and similar trademarks he has registered for similar goods.
     The trademark office shall not approve the transfer of a registered trademark that is
     likely to cause confusion or result in other unfavorable effects, and shall notify the
     applicant concerned in writing and explain the reasons therefor.
             After the assignment of a registered trademark is approved, it shall be announced.
     The assignee shall enjoy the exclusive right to the use of the trademark starting from
     the date the announcement is made.


             Article 43 The owner of a registered trademark may, by concluding a trademark
     licensing contract, authorize another person to use his registered trademark. The
     licensor shall supervise the quality of the goods on which the licensee uses his
     registered trademark, and the licensee shall guarantee the quality of the goods on
     which the registered trademark is to be used.
             If any person is authorized to use the registered trademark of another person, the
     name of the licensee and the origin of the goods shall be indicated on the goods that
     bear the registered trademark.
             A licensor who licenses others to use his registered trademark shall submit the
     trademark licensing to the trademark office for file, and the trademark office shall
     announce the trademark licensing. Without filing, the trademark licensing shall not be
     used against a bona fide third party.


                                             Chapter V
                       Declaration of the Invalidity of Registered Trademarks


             Article 44 A registered trademark shall be declared invalid by the trademark
     office if it is in violation of Article 4, Article 10, Article 11, Article 12 or the fourth
     paragraph of Article 19 of this Law, or its registration is obtained by fraudulent or other
     illegitimate means. Other entities or individuals may request the trademark review and
     adjudication board to declare the aforesaid registered trademark invalid.


                                                 13

                                                                                 Exhibit 18, Page 13
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 131 of 372 PageID #: 473




           Where the trademark office makes a decision on declaring a registered trademark
     invalid, it shall notify the party concerned in writing of the decision. If a party
     concerned is dissatisfied with the decision made by the trademark office, he may apply
     for a review with the trademark review and adjudication board within 15 days upon the
     receipt of the notice from the trademark office. The trademark review and adjudication
     board shall make a decision and notify the party concerned in writing within nine
     months upon the receipt of the application for review. Where it is necessary under
     special circumstances, an extension of three months may be granted upon approval by
     the administrative department for industry and commerce of the State Council. If a
     party concerned is dissatisfied with the decision made by the trademark review and
     adjudication board, he may bring a lawsuit to the people's court within 30 days upon
     the receipt of the notice from the trademark review and adjudication board.
           Where other entities or individuals request the trademark review and
     adjudication board to declare a registered trademark invalid, the latter shall, upon
     receipt of the application, notify the party concerned in writing, and require the party
     concerned to respond within a time limit. The trademark review and adjudication board
     shall, within nine months upon the receipt of the application, render a ruling on either
     maintaining the validity of the registered trademark or declaring the registered
     trademark invalid, and notify the party concerned in writing. Where it is necessary
     under special circumstances, an extension of three months may be granted upon
     approval by the administrative department for industry and commerce of the State
     Council. If the party concerned is dissatisfied with the ruling made by the trademark
     review and adjudication board, he may bring a lawsuit to the people's court within 30
     days upon the receipt of the notice, in which case the people's court shall notify the
     counterparty to the trademark ruling procedures to participate in the litigation
     proceedings as a third party.


           Article 45 Where a registered trademark is in violation of the second and third
     paragraph of Article 13, Article 15, the first paragraph of Article 16, Article 30, Article
     31 or Article 32 of this Law, the holder of prior rights or an interested party may,
     within five years upon the registration of the trademark, request the trademark review
     and adjudication board to declare the registered trademark invalid. Where the aforesaid
     registration is obtained mala fide, the owner of a well-known trademark is not bound
     by the five-year restriction.
           The trademark review and adjudication board shall, after receiving an
     application for declaring the registered trademark invalid, notify the party concerned as


                                                 14

                                                                                Exhibit 18, Page 14
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 132 of 372 PageID #: 474




     such in writing, and require the party concerned to respond within a time limit. The
     trademark review and adjudication board shall, within 12 months upon the receipt of
     the application, render a ruling on either maintaining the validity of the registered
     trademark or declaring the registered trademark invalid, and notify the party concerned
     as such in writing. Where it is necessary under special circumstances, an extension of
     six months may be granted upon approval by the administrative department for
     industry and commerce of the State Council. If the party concerned is dissatisfied of
     the ruling made by the trademark review and adjudication board, he may bring a
     lawsuit to the people's court within 30 days upon the receipt of the notice, in which
     case the people's court shall notify the counterparty to the trademark ruling procedures
     to participate in the litigation proceedings as a third party.
           In reviewing an application for declaring a registered trademark invalid pursuant
     to the preceding paragraph, the trademark review and adjudication board may suspend
     the review if the prior rights involved can only be ascertained based on the outcomes
     of another case currently under the hearing by a people's court or under the handling by
     an administrative organ. The trademark review and adjudication board shall resume the
     review procedure once the circumstances for suspension are eliminated.


           Article 46 Upon the expiry of the statutory time limit, if the party concerned fails
     to apply for review of the trademark office’s decision on declaring a registered
     trademark invalid, or fails to bring a lawsuit to the people's court against the trademark
     review and adjudication board’s review decision or its ruling on maintaining the
     validity of a registered trademark or declaring a registered trademark invalid, the
     trademark office’s decision or the trademark review and adjudication board’s review
     decision or ruling shall become effective.


           Article 47 A registered trademark that is declared invalid in accordance with
     Article 44 or Article 45 of this Law shall be announced by the trademark office, and
     the exclusive right to use the registered trademark thereof shall be deemed as
     non-existent ab initio.
           The decision or ruling on declaring a registered trademark invalid shall have no
     retroactive effect on a judgment, ruling or mediation statement on a trademark
     infringement case already rendered and enforced by a people's court, a decision on
     handling a trademark infringement case already made and enforced by an
     administrative department for industry and commerce as well as a trademark transfer
     or licensing contract already performed prior to such declaration. However, the


                                                   15

                                                                               Exhibit 18, Page 15
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 133 of 372 PageID #: 475




     trademark registrant shall be liable for compensation where losses are caused, mala
     fide, to another party.
           Trademark infringement damages, trademark transfer fees or trademark royalties
     shall be refunded fully or partially if the non-refund thereof pursuant to the preceding
     paragraph is in obvious violation of the principle of fairness.


                                            Chapter VI
                         Administrative Control of the Use of Trademarks


           Article 48 For the purpose of this Law, the use of trademarks shall refer to the
     use of trademarks on goods, the packaging or containers of goods and the transaction
     documents of goods, as well as the use of trademarks for advertising, exhibition and
     other commercial activities for the purpose of identifying the sources of goods.


           Article 49 A trademark registrant that，without authorization, makes alternations
     with respect to the registered trademark, the name or address of the registrant or other
     registration items during the use of the registered trademark shall be ordered to make
     correction within a time limit by the relevant local administrative department for
     industry and commerce; if it fails to make correction within the prescribed time limit,
     the trademark office shall cancel the registered trademark thereof.
           Where a registered trademark has become the generic name of the goods for
     which its use is approved or a registered trademark has not been put in use for three
     consecutive years without a justifiable reason, any entity or individual may apply to the
     trademark office for revocation of the registered trademark, and the trademark office
     shall make a decision within nine months upon the receipt of the application. Where it
     is necessary under special circumstances, an extension of three months may be granted
     for making a decision upon approval by the administrative department for industry and
     commerce of the State Council.


           Article 50 Within one year from the time where a registered trademark is
     cancelled or declared invalid, or is not renewed upon the expiry of its validity period,
     the trademark office shall not approve any application for registration of a trademark
     identical with or similar to the aforesaid trademark..


           Article 51 In the event of a violation of the provisions of Article 5 of this Law,
     the local administrative department for industry and commerce shall order the violator


                                                 16

                                                                              Exhibit 18, Page 16
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 134 of 372 PageID #: 476




     to file an application for registration within a time limit and if the illegal business
     revenue is RMB 50,000 yuan or more, a fine of up to 20% of the illegal business
     revenue may be imposed; if there is no illegal business revenue or the illegal revenue is
     less than RMB 50,000 yuan, a fine of up to RMB 10,000 yuan may be imposed.


           Article 52 Where a party passes off an unregistered trademark as a registered
     trademark or uses an unregistered trademark in violation of Article 10 of this Law, the
     relevant local administrative department for industry and commerce shall stop such
     acts, order the party to make correction within a time limit, and may circulate a notice
     on the matter. If the illegal business revenue is RMB 50,000 yuan or more, a fine of up
     to 20% of the illegal business revenue may be imposed; if there is no illegal business
     revenue or the illegal business revenue is less than RMB 50,000 yuan, a fine of up to
     RMB 10,000 yuan may be imposed.


          Article 53 Whoever violates the fifth paragraph of Article 14 of this Law shall be
     ordered to make correction by the relevant local administrative department for industry
     and commerce, and be imposed with a fine of RMB 100,000 yuan.


           Article 54 A party concerned who has objection to the decision made by the
     trademark office on revoking or not revoking a registered trademark may apply for
     review to the trademark review and adjudication board within 15 days upon receipt of
     the notification of the decision. The trademark review and adjudication board shall,
     within nine months upon the receipt of the application, make a decision and notify the
     party concerned in writing. Where it is necessary under special circumstances, an
     extension of three months may be granted upon approval by the administrative
     department for industry and commerce under the State Council. The party concerned
     who has objection to the decision made by the trademark review and adjudication
     board may bring a lawsuit to the people's court within 30 days from the date the
     notification is reviewed.


           Article 55 Upon expiry of the statutory time limit, if the party concerned fails to
     apply for review of the trademark office’s decision on revoking a registered trademark,
     or fails to bring a lawsuit to the people's court against a review decision made by the
     trademark review and adjudication board, such a decision or review decision shall
     become effective."
           The trademark office shall make an announcement on the registered trademark


                                                17

                                                                              Exhibit 18, Page 17
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 135 of 372 PageID #: 477




     that is revoked. The exclusive right to use the aforesaid registered trademark shall
     terminate as of the date of announcement.


                                           Chapter VII
             Protection of the Exclusive Right to the Use of a Registered Trademark



           Article 56 The exclusive right to the use of a registered trademark shall be
     limited to trademarks which are registered upon approval and to goods the use of a
     trademark on which is approved.


           Article 57 Any of the following acts shall constitute an infringement on the
     exclusive rights to the use of a registered trademark:
           (1) Using a trademark that is identical with a registered trademark on the same
     kind of goods without obtaining licensing from the registrant of the registered
     trademark;
           (2) Using a trademark that is similar to a registered trademark on the same kind
     of goods, or using a trademark that is identical with or similar to the registered
     trademark on similar goods without obtaining licensing from the registrant of the
     registered trademark, and is likely to cause confusion
           (3)selling goods that infringe on the exclusive right to the use of a registered
     trademark;
           (4)counterfeiting, or making without authorization, representations of another
     person's registered trademark, or selling such representations;
           (5)altering a registered trademark without permission of its owner and selling
     goods bearing such an altered trademark on the market;
           (6) Providing, intentionally, convenience for such acts as infringe upon others'
     exclusive right of trademark use, to facilitate others to commit infringement on the
     exclusive right of trademark use
           (7)impairing in other manners another person's exclusive right to the use of its
     registered trademark.


           Article 58 Whoever uses a registered trademark or an unregistered well-known
     trademark of another party as the trade name in its enterprise name and mislead the
     public, which constitutes unfair competition, shall be dealt with in accordance with the
     Anti-unfair Competition Law of the People's Republic of China.


                                                 18

                                                                              Exhibit 18, Page 18
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 136 of 372 PageID #: 478




           Article 59 The holder of the exclusive right to use a registered trademark shall
     have no right to prohibit others from properly using the generic name, graphics or
     models of a commodity contained in the registered trademark, or such information as
     directly indicates the quality, main raw materials, functions, purposes, weight, quantity
     or other features of the commodity, or the names of the geographical locations as
     contained therein.
           The holder of the exclusive right to use a registered trademark that is a
     three-dimensional symbol shall have no right to prohibit others from properly using
     such forms as contained in the registered trademark due to the inherent nature of a
     commodity or the commodity forms necessary for achieving technological effects or
     the forms that bring substantive value to the commodity as contained therein.
           Where, before a trademark registrant applies for registration of a trademark,
     another party has used a trademark that is of certain influence and is identical with or
     similar to the registered trademark on the same kind of goods or similar goods, the
     holder of the exclusive right to use the registered trademark shall have no right to
     prohibit the said party from continued use of the trademark within the original scope of
     use, however, the holder may require the latter to add a proper mark for
     distinguishment.


           Article 60 A dispute that arises from an acts infringing upon the exclusive right
     to use a registered trademark prescribed in Article 57 of this Law shall be settled by the
     parties concerned through consultation. Where the parties concerned are unwilling to
     engage in consultation or a consultation has failed, the trademark registrant or an
     interested party may bring a lawsuit to the people's court, or request the relevant
     administrative department for industry and commerce to address the dispute.
           When addressing the dispute, if the administrative department for industry and
     commerce is of the opinion that the infringement is established, it shall order the
     relevant party to immediately cease the infringing acts, and shall confiscate and
     destroy the infringing goods and instruments mainly used for manufacturing the
     infringing goods and forging the registered trademark. Where the illegal business
     revenue is RMB 50,000 yuan or more, a fine of up to five times the illegal business
     revenue may be imposed thereon; where there is no illegal business revenue or the
     illegal business revenue is less than RMB 50,000 yuan, a fine of up to RMB 250,000
     yuan may be imposed thereon. If a party has committed trademark infringement on two
     or more occasions within five years or falls under any other serious circumstances, it


                                                 19

                                                                               Exhibit 18, Page 19
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 137 of 372 PageID #: 479




     shall be subject to a heavier punishment. If a party is unaware of the infringing nature
     of such products and is able to prove that the products are obtained by legitimate
     means and can provide information on the suppliers of the products, it shall be ordered
     to stop selling the products by the administrative department for industry and
     commerce.
           As to a dispute over the amount of damages for infringement on the exclusive
     right to use a trademark, the parties concerned may apply to the administrative
     department for industry and commerce that addresses the infringing dispute for
     mediation, or may bring a lawsuit to the people's court in accordance with the Civil
     Procedure Law of the People's Republic of China. Where the parties concerned fail to
     reach any agreement upon mediation by the administrative department for industry and
     commerce, or fail to perform the mediation agreement after it becomes effective, the
     parties may bring a lawsuit to the people's court in accordance with the Civil Procedure
     Law of the People's Republic of China.


           Article 61 The administrative department for industry and commerce shall have
     the power to investigate any act infringing upon the exclusive right to the use of a
     registered trademark. Where a crime is suspected to have been committed, it shall
     promptly transfer the case to a judicial department for handling in accordance with law.


           Article 62   When an administrative department for industry and commerce at or
     above the county level, on the basis of the evidence or information, obtained for a
     suspected violation of law, conducts investigation into a suspected infringement of
     another person's exclusive right to the use of a registered trademark, it may exercise
     the following functions and powers:
           (1)questioning the parties concerned to find out the facts regarding the
     infringement of another person's exclusive right to the use of a registered trademark;
           (2)checking and reproducing the parties' contracts, invoices, account books, and
     other materials relating to the infringement;
           (3)conducting on-the-spot inspection of the premises where the suspected party
     carries out activities infringing upon another person's exclusive right to the use of a
     registered trademark; and
           (4)inspecting articles involved in the infringement; sealing or seizing the articles
     that are proven to been used for infringing upon another person's exclusive right to the
     use of a registered trademark.
           When the administrative department for industry and commerce exercises the


                                                 20

                                                                               Exhibit 18, Page 20
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 138 of 372 PageID #: 480




     functions and powers provided for in the preceding paragraph in accordance with law,
     the parties shall assist and cooperate with it and may not refuse to do so or stand in its
     way.
            During the investigation and handling of a trademark infringement case, an
     administrative department for industry and commerce may suspend the investigation
     and handling of the case if disputes arise over the ownership of the trademark or if the
     right holders simultaneously bring a trademark infringement lawsuit to the people's
     courts. And the investigation and handling procedures shall be resumed or closed up
     after the circumstances for suspension are eliminated.


            Article 63 The amount of damages for infringement on the exclusive right to use
     a trademark shall be determined based on the actual loss suffered by the right holder as
     a result of the infringement; if it is difficult to determine the actual loss, the amount of
     damages may be determined according to the profits gained therefrom by the infringer,
     if it is difficult to determine both the loss of the right holder and the profits gained by
     the infringing party, the amount of damages may be reasonably determined in
     reference to the multiples of the trademark for royalties. Where an infringer
     maliciously infringes upon another party's exclusive right to use a trademark and falls
     under serious circumstances, the amount of damages may be determined as no less
     than one time but no more than five times the amount that is determined according to
     the aforesaid methods. The amount of damages shall cover the reasonable expenses
     paid by the right holder for stopping the infringing act.
            Where the right holder has exhausted its efforts in discharging the obligation of
     burden of proof, but the account books and materials related to the infringing acts are
     mainly controlled by the infringer, the people's court may, for the purpose of
     determining the amount of damages, order the infringer to submit account books and
     materials related to the infringing acts. Where the infringer fails to provide such
     account books or materials or provides false account books or materials, the people's
     court may render a judgment on the amount of damages in reference to the claims of
     the right holder and the evidence furnished thereby.
            Where it is difficult to determine the actual loss suffered by the right holder as a
     result of the infringement, the profits gained by the infringer from the infringement or
     the royalties of the registered trademark concerned, the people's court shall render a
     judgment awarding damages in an amount no more than RMB five million yuan based
     on the circumstances of the infringing acts
            When trying trademark disputes, the people’s court shall, at the request of the


                                                   21

                                                                                 Exhibit 18, Page 21
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 139 of 372 PageID #: 481




     right holder, order to destroy the goods bearing counterfeit registered trademarks,
     except in special circumstances; shall order to destroy without any compensations
     materials and tools that are primarily used to manufacture such goods; or shall, under
     special circumstances, order to ban without any compensation the aforementioned
     materials and tools from entering into commercial channels.
           Goods bearing counterfeit registered trademarks shall not be allowed to enter
     into commercial channels after merely removing the counterfeit registered trademarks.


           Article 64 Where the holder of the exclusive right to use a registered trademark
     claims for damages, and the alleged infringer counterclaims that the right holder has
     never used the registered trademark, the people's court may require the right holder to
     provide evidence of its actual use of the registered trademark during the past three
     years prior to the lawsuit. The alleged infringer shall not be liable for compensation if
     the right holder is neither able to prove its actual use of the registered trademark during
     the past three years prior to the lawsuit, nor able to prove other losses suffered as a
     result of the infringement.
           Where a party is unaware that the goods he sells infringe upon another party's
     exclusive right to use a registered trademark, and the party is able to prove that the
     goods are obtained by legitimate means and provide information on the suppliers of the
     goods, it shall not be liable for compensation.


           Article 65 Where a trademark registrant or an interested party has evidence
     proving that another party is committing or is soon to commit an act that infringes
     upon the former’s exclusive right to use the registered trademark and that such an act,
     unless promptly stopped, will cause irreparable damage to its legitimate rights and
     interests, the trademark registrant or interested party may, in accordance with the law,
     apply to the people's court for an injunction and taking asset preservation before filing
     a lawsuit.


           Article 66 In order to stop an infringing act, and where evidence may be
     destroyed or vanished, or may become unobtainable in the future, the relevant
     trademark registrant or interested party may, in accordance with the law, apply to the
     people's court for evidence preservation before filing a lawsuit.


           Article 67 Where a person, without permission of the owner of a registered
     trademark, uses a trademark that is identical with the owner's on the same kind of


                                                 22

                                                                                Exhibit 18, Page 22
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 140 of 372 PageID #: 482




     goods, which constitutes a crime, he shall, in addition to compensating losses suffered
     by the infringed, be investigated for criminal responsibility in accordance with law.
            Anyone who counterfeits or makes without permission the representations of
     another person's registered trademark or sells such representations which constitutes a
     crime, shall, in addition to compensating the losses suffered by the infringed, be
     investigated for criminal responsibility in accordance with law.
            Anyone who knowingly sells goods bearing counterfeit registered trademarks,
     which constitutes a crime, shall, in addition to compensating the losses suffered by the
     infringed, be investigated for criminal responsibility in accordance with law.


            Article 68 A trademark agency that commits any of the following acts shall be
     ordered to make correction within a time limit by the administrative department for
     industry and commerce, be given a warning, and be fined not less than RMB 10,000
     yuan but not more than RMB 100,000 yuan; the persons in charge who are directly
     responsible and other persons directly responsible shall be given a warning and be
     fined not less than RMB 5,000 yuan but not more than RMB 50,000 yuan; where a
     crime is constituted, criminal liabilities shall be investigated in accordance with the
     law:
            (1) Fabricating or tampering with legal documents, seals or signatures, or using
     fabricated or tempered legal documents, seals or signatures during the handling of
     trademark-related matters;
            (2) Soliciting trademark agency business by defaming other trademark agencies,
     or disrupting the order of the trademark agency market by other unjust means; or
            (3) Violating the provisions of Article 4, and the third and fourth paragraph of
     Article 19 of this Law.
            Where a trademark agency commits an act prescribed in the preceding paragraph,
     the administrative department for industry and commerce shall record such matters in
     the credit files; if the circumstances are serious, the trademark office or the trademark
     review and adjudication board may concurrently decide to cease the acceptance and
     handling the trademark agency business submitted by the trademark agency, and shall
     make an announcement thereon.
            The trademark agency shall bear civil liabilities in accordance with the law if it
     violates the principle of good faith and infringes the legitimate rights and interests of a
     principal, and shall be given sanctions by the trade association of the trademark
     agencies pursuant to its articles of association.
            Where the trademark agency applies the trademark registration with bad faith,


                                                  23

                                                                                Exhibit 18, Page 23
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 141 of 372 PageID #: 483




     administrative punishment including warning or fine shall be imposed based on the
     circumstances; where a trademark lawsuit is maliciously brought, the people’s court
     shall impose punishment in accordance with the law.


           Article 69 Functionaries of State organs engaged in trademark registration,
     administration, and review shall be impartial in implementing the law, honest and
     self-disciplined, and devoted to their duties, and shall provide services with civility.
           No functionaries of State organs working in the trademark office and the
     trademark review and adjudication board or engaged in trademark registration,
     administration, and review may work for trademark agencies or engage in the
     manufacture or marketing of goods.


           Article 70 Administrative departments or industry and commerce shall establish
     and improve an internal supervision system to supervise and inspect the way State
     organ functionaries in charge of trademark registration, administration, and review
     implement laws and administrative regulations and observe discipline.


           Article 71 Where a State organ functionary working in trademark registration,
     administration, and review neglects his duty, abuses his power, and engages in
     malpractice for personal gain, violates the law in trademark registration, administration,
     and review, accepts money or things of value from a party, or seeks illegitimate
     interests, and where the case is so serious as to constitute a crime, he shall be
     investigated for criminal responsibility in accordance with law. Where the case does
     not constitute a crime, he shall be given sanction in accordance with law.


                                            Chapter VIII
                                     Supplementary Provisions


           Article 72 Applicants for trademark registration and persons having other
     trademark matters handled shall pay a fee, the specific rates of which shall be
     determined separately.


           Article 73 This Law shall go into effect as of March 1, 1983. The Regulations on
     Trademark Administration promulgated by the State Council on April 10, 1963 shall be
     annulled   simultaneously,     and   any    other     provisions   concerning    trademark
     administration that conflict with the provisions of this Law shall be nullified at the


                                                  24

                                                                                 Exhibit 18, Page 24
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 142 of 372 PageID #: 484




     same time.
          Trademarks registered before this Law goes into effect shall remain valid.




                                              25

                                                                            Exhibit 18, Page 25
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 143 of 372 PageID #: 485




                    EXHIBIT 19
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 144 of 372 PageID #: 486




                                         Civil Code

                                                of

                           the People’s Republic of China


            (Adopted at the Third Session of the Thirteenth National People’s Congress on
                                         May 28, 2020)




                                          Book One

                                        General Part



                                           Chapter I
                                     General Provisions



      Article 1
           This Law is formulated in accordance with the Constitution of the People’s
      Republic of China for the purposes of protecting the lawful rights and interests of the
      persons of the civil law, regulating civil-law relations, maintaining social and
      economic order, meet the needs for developing socialism with Chinese characteristics,
      and carrying forward the core socialist values.
      Article 2
          The civil law regulates personal and proprietary relationships among the persons
      of the civil law, namely, natural persons, legal persons, and unincorporated
      organizations that are equal in status.



                                                  1




                                                                               Exhibit 19, Page 1
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 145 of 372 PageID #: 487




      Article 3
           The personal rights, proprietary rights, and other lawful rights and interests of the
      persons of the civil law are protected by law and free from infringement by any
      organization or individual.
      Article 4
           All persons of the civil law are equal in legal status when conducting civil
      activities.
      Article 5
            When conducting a civil activity, a person of the civil law shall, in compliance
      with the principle of voluntariness, create, alter, or terminate a civil juristic
      relationship according to his own will.
      Article 6
           When conducting a civil activity, a person of the civil law shall, in compliance
      with the principle of fairness, reasonably clarify the rights and obligations of each
      party.
      Article 7
           When conducting a civil activity, a person of the civil law shall, in compliance
      with the principle of good faith, uphold honesty and honor commitments.
      Article 8
           When conducting a civil activity, no person of the civil law shall violate the law,
      or offend public order or good morals.
      Article 9
            When conducting a civil activity, a person of the civil law shall act in a manner
      that facilitates conservation of resources and protection of the ecological environment.
      Article 10
           Civil disputes shall be resolved in accordance with law. Where the law does not
      specify, custom may be applied, provided that public order and good morals may not
      be offended.
      Article 11
            Where there are other laws providing special provisions regulating civil-law
      relations, such provisions shall be followed.
      Article 12
          The laws of the People’s Republic of China shall apply to the civil activities
      taking place within the territory of the People’s Republic of China, except as
      otherwise provided by law.



                                                    2




                                                                                  Exhibit 19, Page 2
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 146 of 372 PageID #: 488




                                           Chapter II
                                        Natural Persons



                                             Section 1
      Capacity for Enjoying Civil-law Rights and Capacity for Performing
                              Civil Juristic Acts



      Article 13
            A natural person shall, from the time of birth until the time of death, have the
      capacity for enjoying civil-law rights, and may enjoy civil-law rights and assume
      civil-law duties in accordance with law.
      Article 14
           All natural persons are equal in their capacity for enjoying civil-law rights.
      Article 15
           The time of birth and time of death of a natural person are determined by the
      time recorded on his birth or death certificate as applied, or, if there is no birth or
      death certificate, by the time recorded in the natural person’s household registration or
      other valid identity certificate. If there is sufficient evidence overturning the time
      recorded in the aforementioned documents, the time that is established by such
      evidence shall prevail.
      Article 16
           A fetus is deemed as having the capacity for enjoying civil-law rights in estate
      succession, acceptance of gift, and other situations where protection of a fetus’
      interests is involved. However, a stillborn fetus does not have such capacity ab initio.
      Article 17
           A natural person aged 18 or above is an adult. A natural person under the age of
      18 is a minor.
      Article 18
           An adult has full capacity for performing civil juristic acts and may
      independently perform civil juristic acts.
          A minor aged 16 or above whose main source of support is the income from his
      own labor is deemed as a person with full capacity for performing civil juristic acts.



                                                    3




                                                                                  Exhibit 19, Page 3
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 147 of 372 PageID #: 489




      Article 19
            A minor aged 8 or above has limited capacity for performing civil juristic acts,
      and may perform a civil juristic act through or upon consent or ratification of his legal
      representative, provided that such a minor may independently perform a civil juristic
      act that is purely beneficial to him or that is appropriate to his age and intelligence.
      Article 20
          A minor under the age of 8 has no capacity for performing civil juristic acts, and
      may perform a civil juristic act only through his legal representative.
      Article 21
           An adult unable to comprehend his own conduct has no capacity for performing
      civil juristic acts, and may perform a civil juristic act only through his legal
      representative.
           The preceding paragraph is applicable to a minor aged 8 or above who is unable
      to comprehend his own conduct.
      Article 22
           An adult unable to fully comprehend his own conduct has limited capacity for
      performing civil juristic acts, and may perform a civil juristic act through or upon
      consent or ratification of his legal representative, provided that such an adult may
      independently perform a civil juristic act that is purely beneficial to him or that is
      appropriate to his intelligence and mental status.
      Article 23
            The guardian of a person who has no or limited capacity for performing civil
      juristic acts is the legal representative of the person.
      Article 24
           Where an adult is unable to comprehend or fully comprehend his conduct, any
      interested person of such an adult or a relevant organization may request the people’s
      court to declare that the said adult be identified as a person with no or limited capacity
      for performing civil juristic acts.
            Where a person has been identified by a people’s court as a person with no or
      limited capacity for performing civil juristic acts, the people’s court may, upon
      request of the person, an interested person thereof, or a relevant organization, and
      based on the recovery of his intelligence and mental health, declare that the said
      person becomes a person with limited or full capacity for performing civil juristic
      acts.
            A relevant organization referred to in this Article includes a residents’ committee,
      a villagers’ committee, a school, a medical institution, the women’s federation, the
      disabled person’s federation, a legally established organization for senior people, the
      civil affairs department, and the like.



                                                    4




                                                                                  Exhibit 19, Page 4
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 148 of 372 PageID #: 490




      Article 25
           The domicile of a natural person is the residence recorded in the household or
      other valid identification registration system; if a natural person’s habitual residence is
      different from his domicile, the habitual residence is deemed as his domicile.




                                               Section 2
                                          Guardianship



      Article 26
           Parents have the duty to raise, educate, and protect their minor children.
           Adult children have the duty to support, assist, and protect their parents.
      Article 27
           The parents of a minor are his guardians.
           Where the parents of a minor are deceased or incompetent to be his guardians,
      the following persons, if competent, shall act as his guardians in the following order:
           (1) his paternal grandparents and maternal grandparents;
           (2) his elder brothers and sisters; or
           (3) any other individual or organization that is willing to act as his guardian,
      provided that consent must be obtained from the residents’ committee, the villagers’
      committee, or the civil affairs department in the place where the minor’s domicile is
      located.
      Article 28
           For an adult who has no or limited capacity for performing civil juristic acts, the
      following persons, if competent, shall act as his guardians in the following order:
           (1) his spouse;
           (2) his parents and his children;
           (3) any other close relatives of him; or
           (4) any other individual or organization that is willing to act as his guardian,
      provided that consent must be obtained from the residents’ committee, the villagers’
      committee, or the civil affairs department in the place where the adult’s domicile is
      located.
      Article 29
           A parent who is the guardian of his child may, in his will, designate a succeeding
                                                      5




                                                                                   Exhibit 19, Page 5
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 149 of 372 PageID #: 491




      guardian for his child.
      Article 30
           A guardian may be determined through agreement among the persons who are
      legally qualified to be guardians. The true will of the ward shall be respected in
      determining the guardian through agreement.
      Article 31
           Where a dispute arises over the determination of a guardian, the guardian shall
      be appointed by the residents’ committee, the villagers’ committee, or the civil affairs
      department in the place where the ward’s domicile is located, and a party not satisfied
      with such an appointment may request the people’s court to appoint a guardian; the
      relevant parties may also directly request the people’s court to make such an
      appointment.
           When appointing a guardian, the residents’ committee, the villagers’ committee,
      the civil affairs department, or the people’s court shall respect the true will of the ward
      and appoint a guardian in the best interest of the ward from among the legally
      qualified persons.
            Where the personal, proprietary, and other lawful rights and interests of a ward
      are not under any protection before a guardian is appointed in accordance with the
      first paragraph of this Article, the residents’ committee, the villager’s committee, a
      relevant organization designated by law, or the civil affairs department in the place
      where the ward’s domicile is located shall act as a temporary guardian.
          Once appointed, a guardian shall not be replaced without authorization; where a
      guardian has been replaced without authorization, the responsibility of the originally
      appointed guardian is not discharged.
      Article 32
          Where there is no person legally qualified as a guardian, the civil affairs
      department shall act as the guardian, and the residents’ committee or villagers’
      committee in the place where the ward’s domicile is located may also act as the
      guardian if they are competent in performing the duties of guardian.
      Article 33
           An adult with full capacity for performing civil juristic acts may, in anticipation
      of incapacity in the future, consult his close relatives, or other individuals or
      organizations willing to be his guardian, and appoint in writing a guardian for himself,
      who shall perform the duties of guardian when the adult loses all or part of the
      capacity for performing civil juristic acts.
      Article 34
           The duties of a guardian are to represent the ward to perform civil juristic acts
      and to protect the personal, proprietary, and other lawful rights and interests of the
      ward.
           A guardian’s rights arising from performance of his duties as required by law are
      protected by law.
                                                    6




                                                                                   Exhibit 19, Page 6
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 150 of 372 PageID #: 492




           A guardian who fails to perform his duties or infringes upon the lawful rights or
      interests of the ward shall bear legal liability.
            Where a guardian is temporarily unable to perform his duties owing to an
      emergency such as an unexpected incident, thus leaving the ward in an unattended
      situation, the residents’ committee, the villagers’ committee, or the civil affairs
      department in the place where the ward’s domicile is located shall make arrangement
      as a temporary measure to provide necessary life care for the ward.
      Article 35
           A guardian shall perform his duties in the best interest of the ward. A guardian
      shall not dispose of the ward’s property unless it is for protecting the interests of the
      ward.
           When performing his duties and making decisions relating to a minor’s interests,
      a guardian of a minor shall respect the true will of the minor based on the latter’s age
      and intelligence.
            When performing his duties, a guardian of an adult shall respect the true will of
      the adult to the greatest extent possible, and ensure and aid the ward in performing
      civil juristic acts appropriate to his intelligence and mental status. The guardian shall
      not interfere with the matters that the ward is capable of independently managing.
      Article 36
           Where a guardian has performed any of the following acts, the people’s court
      shall, upon request of a relevant individual or organization, disqualify the guardian,
      adopt necessary temporary measures, and appoint a new guardian in the best interest
      of the ward in accordance with law:
          (1) engaging in any acts which severely harm the physical or mental health of the
      ward;
            (2) failing to perform the duties of guardian, or being unable to perform such
      duties but refusing to delegate all or part of the duties to others, thus placing the ward
      in a desperate situation; or
           (3) engaging in other acts which severely infringe upon the lawful rights and
      interests of the ward.
           The relevant individual and organization referred to in this Article include any
      other person legally qualified to be a guardian, the residents’ committee, the villagers’
      committee, a school, a medical institution, the women’s federation, the disabled
      persons’ federation, a child protection organization, a legally established organization
      for senior people, the civil affairs department, and the like.
           Where the aforementioned individual and organization other than the civil affairs
      department, as stated in the preceding paragraph, fail to request the people’s court to
      disqualify the guardian in a timely manner, the civil affairs department shall initiate
      such a request to the people’s court.
      Article 37
           A parent, child, or spouse legally obligated to pay for his ward’s support shall
                                                    7




                                                                                  Exhibit 19, Page 7
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 151 of 372 PageID #: 493




      continue to perform such obligations after being disqualified as a guardian by the
      people’s court.
      Article 38
           Where a ward’s parent or child, who has been disqualified as a guardian by the
      people’s court for reasons other than having committed an intentional crime against
      the ward, and who has truly repented and mended his ways, applies to the people’s
      court for being reinstated, the people’s court may, upon considering the actual
      situation and upon the satisfaction of the prerequisite that the true will of the ward is
      respected, reinstate the guardian, and the guardianship between the ward and the
      guardian subsequently appointed by the people’s court after the disqualification of the
      original guardian shall thus be terminated simultaneously.
      Article 39
              A guardianship is terminated under any of the following circumstances:
              (1) the ward has obtained or regained full capacity for performing civil juristic
      acts;
              (2) the guardian has become incompetent to be a guardian;
              (3) the ward or the guardian deceases; or
           (4) Any other circumstance in which the people’s court determines to terminate
      the guardianship.
          Where a ward is still in need of a guardian after the termination of the
      guardianship, a new guardian shall be appointed in accordance with law.




                                              Section 3
                Declaration of A Missing Person and Declaration of Death



      Article 40
           If a natural person’s whereabouts have been unknown for two years, an
      interested person may request the people’s court to declare the natural person as a
      missing person.
      Article 41
           The period of time during which a natural person’s whereabouts is unknown
      shall be counted from the date when the natural person has not been heard of ever
      since. If a person is missing during a war, the time of his whereabouts becoming
      unknown shall be counted from the date the war is ended or from the date as
      determined by the relevant authority.

                                                     8




                                                                                 Exhibit 19, Page 8
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 152 of 372 PageID #: 494




      Article 42
           A missing person’s property shall be placed in the custody of his spouse, adult
      children, parents, or any other persons willing to take such custody.
           Where a dispute arises over the custody of a missing person’s property, or the
      persons provided in the preceding paragraph are unavailable or incompetent for such a
      purpose, the property shall be placed in the custody of a person appointed by the
      people’s court.
      Article 43
           A custodian shall properly manage the missing person’s property and safeguard
      his proprietary interests.
           The taxes, debts, and other due payment obligations owed by a missing person, if
      any, shall be paid by the custodian out of the missing person’s property.
          A custodian who, intentionally or due to gross negligence, causes damage to the
      property of the missing person shall be liable for compensation.
      Article 44
           Where a custodian fails to perform his duties of custodian, infringes upon the
      proprietary rights or interests of the missing person, or if the custodian becomes
      incompetent to be a custodian, an interested person of the missing person may request
      the people’s court to replace the custodian.
           A custodian may, with just cause, request the people’s court to appoint a new
      custodian to replace himself.
           Where the people’s court appoints a new custodian, the new custodian is entitled
      to request the former custodian to deliver the relevant property and a property
      management report in a timely manner.
      Article 45
           Where a missing person reappears, the people’s court shall, upon request of the
      said person or an interested person thereof, revoke the declaration of his being
      missing.
           A missing person who reappears is entitled to request the custodian to deliver the
      relevant property and a property management report in a timely manner.
      Article 46
           An interested person may request the people’s court to make a declaration of the
      death of a natural person under either of the following circumstances:
           (1) the natural person’s whereabouts have been unknown for four years; or
           (2) the natural person’s whereabouts have been unknown for two years as a result
      of an accident.
           The two-year requirement for a natural person to be declared dead does not apply
      where the person’s whereabouts have been unknown as a result of an accident and if a
      relevant authority certifies that it is impossible for the said natural person to still be
                                                    9




                                                                                  Exhibit 19, Page 9
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 153 of 372 PageID #: 495




      alive.
      Article 47
           Where an interested person requests the people’s court to declare the death of a
      natural person, while another interested person requests to declare the person being
      missing, the people’s court shall declare that the person is dead if the conditions for
      declaration of death as prescribed in this Code are satisfied.
      Article 48
           For a person declared dead, the date when the people’s court makes a judgment
      declaring his death is deemed as the date of his death; for a person declared dead
      because his whereabouts is unknown as a result of an accident, the date of the
      occurrence of the accident is deemed as the date of his death.
      Article 49
           The declaration of the death of a natural person who is still alive does not affect
      the effects of the civil juristic acts performed by the person during the period the
      death declaration is effective.
      Article 50
           Where a person declared dead reappears, the people’s court shall, upon request of
      the person or an interested person thereof, revoke the declaration of his death.
      Article 51
           The marital relationship with a person declared dead ceases to exist from the date
      the declaration of his death is made. Where the declaration of death is revoked, the
      aforementioned marital relationship shall be automatically resumed from the date the
      declaration of death is revoked, except where the spouse has married to someone else
      or states in writing to the marriage registration authority the unwillingness to resume
      the marriage.
      Article 52
           Where a child of a person declared dead has been legally adopted by others
      during the period when the declaration of death is effective, the person declared dead
      shall not, after the declaration of his death is revoked, claim that the adoption is
      invalid on the ground that his child is adopted without his consent.
      Article 53
           Where a declaration of the death of a person is revoked, the person is entitled to
      request those who have obtained his property under Book VI of this Code to return
      the property, or make appropriate compensation if the property cannot be returned.
           Where an interested person conceals the true information and causes a natural
      person to be declared dead so as to obtain the latter’s property, the interested person
      shall, in addition to returning the wrongfully obtained property, make compensation
      for any loss thus caused.


                                                  10




                                                                               Exhibit 19, Page 10
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 154 of 372 PageID #: 496




                                            Section 4
            Individual-Run Industrial and Commercial Households and
                 Rural-land Contractual Management Households



      Article 54
            A natural person who operates an industrial or commercial business may register
      it, in accordance with law, as an individual-run industrial and commercial household.
      An industrial and commercial household may have a trade name.
      Article 55
           Members of a rural economic collective who, in accordance with law, have been
      granted an original contract to operate a parcel of rural land and engages in the
      operation of the land on a household basis are rural-land contractual management
      households.
      Article 56
            The debts of an individual-run industrial and commercial household shall be paid
      from the assets of the individual who operates the business in his own name or from
      the individual’s family assets if the business is operated in the name of the household,
      or, if it is impossible to determine whether the business is operated in the name of the
      individual or in the name of the individual’s household, from the individual’s family
      assets.
           The debts of a rural-land contractual management household shall be paid from
      the assets of the household that is engaged in the operation on the contracted rural
      land, or from the portion of the assets of the family members who actually engage in
      such operation.




                                          Chapter III
                                         Legal Persons



                                            Section 1
                                        General Rules



                                                  11




                                                                               Exhibit 19, Page 11
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 155 of 372 PageID #: 497




      Article 57
            A legal person is an organization that has the capacity for enjoying civil-law
      rights and the capacity for performing civil juristic acts, and that independently enjoys
      civil-law rights and assumes civil-law obligations in accordance with law.
      Article 58
           A legal person shall be established in accordance with law.
           A legal person shall have its own name, governance structure, domicile, and
      assets or funds. The specific conditions and procedures for the establishment of a
      legal person shall be in accordance with laws and administrative regulations.
           Where there are laws or administrative regulations providing that the
      establishment of a legal person shall be subject to the approval of a relevant authority,
      such provisions shall be followed.
      Article 59
           A legal person’s capacity for enjoying civil-law rights and capacity for
      performing civil juristic acts are acquired when the legal person is established, and
      cease when the legal person is terminated.
      Article 60
           A legal person independently assumes civil liability to the extent of all of its
      assets.
      Article 61
            The person with the responsibility of representing a legal person in conducting
      civil activities in accordance with law or the legal person’s articles of association is
      the legal representative of the legal person.
           The legal consequences of the civil activities conducted by the legal
      representative in the legal person’s name shall be assumed by the legal person.
            Any restrictions on the legal representative’s power to represent the legal person
      which is stipulated in the articles of association or imposed by the governing body of
      the legal person shall not be asserted against a bona fide third person.
      Article 62
           Where a legal representative of a legal person causes damage to others while
      performing his responsibilities, the civil liability thus incurred shall be assumed by the
      legal person.
           After assuming the aforementioned civil liability, the legal person has the right to
      indemnification, in accordance with law or its articles of association, against its legal
      representative who is at fault.
      Article 63
           The domicile of a legal person is the place where its principal administrative
      office is located. Where a legal person is required by law to be registered, the place of
                                                   12




                                                                                 Exhibit 19, Page 12
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 156 of 372 PageID #: 498




      its principal administrative office shall be registered as its domicile.
      Article 64
           Where there is any change in any matter that has been registered during the term
      of existence of a legal person, the legal person shall apply to the registration authority
      for modification of its registration in accordance with law.
      Article 65
          The actual situation of a legal person, which is inconsistent with what is recorded
      upon registration, shall not be asserted against a bona fide third person.
      Article 66
           The registration authority shall, in accordance with law, post in a timely manner
      a public notice of the information recorded by a legal person upon registration.
      Article 67
           In case of a merger between or among legal persons, the rights and obligations of
      such legal persons shall be enjoyed and assumed by the surviving legal person.
           In case of a division of a legal person, the rights and obligations of the legal
      person shall be enjoyed and assumed jointly and severally by the legal persons
      established after division, unless otherwise agreed by its creditors and debtors.
      Article 68
          If any of the following causes exists, a legal person is terminated after it has
      completed liquidation and de-registration in accordance with law:
           (1) the legal person is dissolved;
           (2) the legal person is declared bankrupt; or
           (3) another cause as provided by law exists.
           Where there are laws or administrative regulations providing that the termination
      of a legal person shall be subject to the approval of the relevant authority, such
      provisions shall be followed.
      Article 69
           A legal person is dissolved under any of the following circumstances:
           (1) the term stipulated in its articles of association expires, or any other cause for
      dissolution as is stipulated in the articles of association exists;
           (2) the governing body of the legal person makes a resolution to dissolve the
      legal person;
           (3) the legal person has to be dissolved because of a merger or division;
          (4) the legal person’s business license or registration certificate is legally
      withdrawn, or the legal person has received an order of closure or been dissolved; or
           (5) another circumstance as provided by law exists.
                                                    13




                                                                                 Exhibit 19, Page 13
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 157 of 372 PageID #: 499




      Article 70
            Where a legal person is dissolved for reasons other than a merger or division, a
      liquidation committee shall be formed in a timely manner by the persons with the duty
      of liquidation to liquidate the legal person.
           Unless otherwise provided by laws or administrative regulations, members of the
      legal person’s executive or decision-making body such as the directors or councilors,
      are the persons with the duty to liquidate the legal person.
           The persons with the duty to liquidate the legal person who fail to perform their
      duties in time and cause damage to others shall bear civil liability; the competent
      authority or an interested person may request the people’s court to appoint the
      relevant persons to form a liquidation committee to liquidate the legal person.
      Article 71
           The procedure for liquidating a legal person and the authorities of a liquidation
      committee shall be in compliance with the provisions of relevant laws; in the absence
      of such a provision, the relevant rules provided in corporate laws shall be applied
      mutatis mutandis.
      Article 72
          During the period of liquidation, a legal person continues to exist but may not
      engage in any activity unrelated to the liquidation.
           Unless otherwise provided by law, upon completion of liquidation, any residual
      assets of a liquidated legal person shall be distributed in accordance with its articles of
      association or the resolution made by its governing body.
           A legal person is terminated after liquidation and de-registration is completed; a
      legal person that is not required by law to be registered ceases to exist upon
      completion of the liquidation.
      Article 73
          A legal person declared bankrupt is terminated upon completion of the
      bankruptcy liquidation and de-registration in accordance with law.
      Article 74
           A legal person may establish branches in accordance with law. Where there are
      laws or administrative regulations providing that such a branch shall be registered,
      such provisions shall be followed.
            Where a branch of a legal person engages in civil activities in its own name, the
      civil liability thus incurred shall be assumed by the legal person; the civil liability may
      be paid first from the assets managed by the branch, and any deficiency shall be
      satisfied by the legal person.
      Article 75
           The legal consequences of the civil activities conducted by an incorporator for
      the purpose of establishing a legal person shall be assumed by the legal person; or, in
      the event that no legal person is successfully established, by the incorporator, or the
                                                    14




                                                                                 Exhibit 19, Page 14
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 158 of 372 PageID #: 500




      incorporators jointly and severally if there are two or more of them.
           Where an incorporator engages in civil activities in his own name for the purpose
      of establishing a legal person and thus incurs civil liability, a third person creditor
      may elect to request either the legal person or the incorporator to bear the liability.




                                            Section 2
                                  For-profit Legal Persons



      Article 76
           A for-profit legal person is a legal person established for the purpose of making
      profits and distributing the profits among its shareholders and other capital
      contributors.
           For-profit legal persons include limited liability companies, join stock companies
      limited by shares, and other enterprises that have the legal person status.
      Article 77
           A for-profit legal person is established upon registration in accordance with law.
      Article 78
           The registration authority shall issue a business license to a legally established
      for-profit legal person. The date of issuance of the business license is the date of
      establishment of the for-profit legal person.
      Article 79
          To establish a for-profit legal person, there shall be articles of association
      formulated in accordance with law.
      Article 80
           A for-profit legal person shall establish a governing body.
           The governing body has the authority to revise the articles of association of the
      legal person, elect or replace members of the executive or supervisory body, and
      perform other responsibilities stipulated in the articles of association.
      Article 81
           A for-profit legal person shall establish an executive body.
           The executive body has the authority to convene meetings of the governing body,
      decide on business and investment plans, establish internal management structure, and
      perform other responsibilities stipulated in the articles of association of the legal
      person.
                                                   15




                                                                               Exhibit 19, Page 15
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 159 of 372 PageID #: 501




           Where the executive body of a legal person is the board of directors or the
      executive director, the legal representative shall be the chairman of the board of
      directors, the executive director, or the manager, as is stipulated in the articles of
      association. Where there is no board of directors or executive director established, the
      person with principal responsibilities as stipulated in the articles of association shall
      be the executive body and the legal representative of the legal person.
      Article 82
           Where a for-profit legal person establishes a supervisory body such as a board of
      supervisors or a supervisor, the supervisory body has, in accordance with law, the
      authority to inspect the financial matters of the legal person, supervise the
      performance of duty by the members of the executive body and the senior
      management officers of the legal person, and perform other responsibilities stipulated
      in the articles of association.
      Article 83
           A capital contributor of a for-profit legal person shall not abuse his rights as such
      to harm the interests of the legal person or any other capital contributor. A capital
      contributor abusing such rights and causing harm to the legal person or any other
      capital contributor shall bear civil liability in accordance with law.
           A capital contributor of a for-profit legal person shall not abuse the legal person’s
      independent status and his own limited liability status to harm the interests of the legal
      person’s creditors. A capital contributor abusing the legal person’s independent status
      or its own limited liability status to evade repayment of debts and thus severely
      harming the interests of the legal person’s creditors shall be jointly and severally
      liable for the legal person’s obligations.
      Article 84
           The controlling capital contributors, actual controllers, directors, supervisors, and
      senior management officers of a for-profit legal person shall not harm the legal
      person’s interests by taking advantage of any affiliated relations, and shall
      compensate for any loss thus caused to the legal person.
      Article 85
           A capital contributor of a for-profit legal person may request the people’s court
      to revoke a resolution which is made at a meeting of the governing body or executive
      body of the legal person if the procedure for convening the meeting or the voting
      method thereof is in violation of the laws, administrative regulations, or the legal
      person’s articles of association, or, if the content of the resolution violates the articles
      of association, provided that any civil juristic relationship already formed between the
      legal person and a bona fide third person based on such a resolution shall not be
      affected.
      Article 86
           A for-profit legal person shall, when engaging in operational activities, observe
      commercial ethics, maintain the security of transactions, subject itself to the
      supervision of the government and the public, and assume social responsibilities.

                                                    16




                                                                                  Exhibit 19, Page 16
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 160 of 372 PageID #: 502




                                              Section 3
                                   Non-profit Legal Persons



      Article 87
           A non-profit legal person is a legal person established for public welfare or other
      non-profit purposes which shall not distribute any profit to its capital contributors,
      incorporators, or members.
           Non-profit legal persons include public institutions, social organizations,
      foundations, social service institutions, and the like.
      Article 88
            A public institution established for the purpose of providing public services to
      meet the needs for economic and social development attains the status of a
      public-institution legal person if it satisfies the requirements for being a legal person
      and is legally registered as such; where the law does not require such a public
      institution to be registered, it attains the status of a public-institution legal person from
      the date of its establishment.
      Article 89
           Where a public-institution legal person establishes a council, the council is its
      decision-making body unless otherwise provided by law. The legal representative of a
      public-institution legal person is elected in accordance with the provisions of laws,
      administrative regulations, or the legal person’s articles of association.
      Article 90
            A social organization established upon the common will of its members for a
      non-profit purpose, such as public welfare or the common interest of all members,
      attains the status of a social-organization legal person if it satisfies the requirements
      for being a legal person and is legally registered as such. Where the law does not
      require such a social organization to be registered, it attains the status of a
      social-organization legal person from the date of its establishment.
      Article 91
           To establish a social-organization legal person, there shall be articles of
      association formulated in accordance with law.
         A social-organization legal person shall establish a governing body such as a
      members’ assembly or a meeting of the members’ representatives.
          A social-organization legal person shall establish an executive body such as a
      council. The chairman of the council, the president, or an individual with similar
                                                     17




                                                                                   Exhibit 19, Page 17
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 161 of 372 PageID #: 503




      responsibilities shall, in accordance with the articles of association, act as the legal
      representative of the legal person.
      Article 92
           A foundation or a social service institution established with donated property for
      the purpose of public welfare attains the status of an endowed legal person if it meets
      the requirements for being a legal person and is legally registered as such.
            A site legally established to hold religious activities may be registered as a legal
      person and attains the status of an endowed legal person if it meets the requirements
      for being a legal person. Where there are laws or administrative regulations providing
      for the religious sites, such provisions shall be followed.
      Article 93
          To establish an endowed legal person, there shall be articles of association
      formulated in accordance with law.
           An endowed legal person shall establish a decision-making body such as a
      council or any other form of democratic management body, and an executive body.
      The chairman of the council or an individual with similar responsibilities shall, in
      accordance with the articles of association, act as the legal representative of the legal
      person.
           An endowed legal person shall establish a supervisory body such as a board of
      supervisors.
      Article 94
           A donor has the right to inquire into and provide comments and suggestions on
      the expenditure and management of the property he has donated to an endowed legal
      person, and the endowed legal person shall respond honestly and in a timely manner.
           Where a decision is made by the decision-making body, executive body, or the
      legal representative of an endowed legal person, if the decision-making procedure is
      in violation of the laws, administrative regulations, or the legal person’s articles of
      association, or, if the content of the decision violates the articles of association, a
      donor or any other interested person, or the competent authority may request the
      people’s court to revoke the decision, provided that any civil juristic relationship
      already formed between the endowed legal person and a bona fide third person based
      on such a decision shall not be affected.
      Article 95
           When a non-profit legal person established for the purpose of public welfare
      terminates, it shall not distribute the residual assets among its capital contributors,
      incorporators, or members. The residual assets shall continue to be used for the
      purpose of public welfare, as is stipulated in the articles of association or the
      resolution made by the governing body; where it is not possible to dispose of such
      residual assets in accordance with the articles of association or the resolution made by
      the governing body, the competent authority shall take the charge transferring the
      assets to another legal person with the same or similar purposes and then make a
      public notice.
                                                   18




                                                                                 Exhibit 19, Page 18
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 162 of 372 PageID #: 504




                                           Section 4
                                   Special Legal Persons



      Article 96
           For the purposes of this Section, State-organ legal persons, rural economic
      collective legal persons, urban and rural cooperative economic organization legal
      persons, and primary-level self-governing organization legal persons are special types
      of legal persons.
      Article 97
           A State organ with independent budgets or a legally chartered institution
      assuming administrative functions is qualified as a State-organ legal person from the
      date of its establishment and may engage in civil activities that are necessary for the
      performance of its responsibilities.
      Article 98
            A State-organ legal person terminates when the State organ is closed, and its
      civil-law rights and obligations are enjoyed and assumed by the succeeding
      State-organ legal person; in the absence of a succeeding State organ, the said rights
      and obligations shall be enjoyed and assumed by the State-organ legal person that has
      made the decision to close it.
      Article 99
           A rural economic collective attains the status of a legal person in accordance
      with law.
           Where there are laws or administrative regulations providing for rural economic
      collectives, such provisions shall be followed.
      Article 100
           An urban or rural economic cooperative attains the status of a legal person in
      accordance with law.
          Where there are laws or administrative regulations providing for urban and rural
      economic cooperatives, such provisions shall be followed.
      Article 101
            An urban residents’ committee or a villagers’ committee, as a primary-level
      self-governing organization, attains the status of a legal person, and may engage in
      civil activities necessary for the performance of their responsibilities.
           Where there is no village economic collective established, the villagers’
                                                  19




                                                                              Exhibit 19, Page 19
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 163 of 372 PageID #: 505




      committee may, in accordance with law, perform the responsibilities of a village
      economic collective.




                                             Chapter IV
                                Unincorporated Organizations



      Article 102
           An unincorporated organization is an organization which does not have the legal
      person status but may engage in civil activities in its own name in accordance with
      law.
           Unincorporated organizations include sole proprietorships, partnerships,
      professional service institutions that do not have the legal person status, and the like.
      Article 103
             Unincorporated organizations shall be registered in accordance with law.
           Where laws or administrative regulations provide that establishment of an
      unincorporated organization shall be subject to approval by the relevant authority,
      such provisions shall be followed.
      Article 104
           Where an unincorporated organization becomes insolvent, its capital contributors
      or promotors shall assume unlimited liability for the debts of the organization, unless
      otherwise provided by law.
      Article 105
           An unincorporated organization may designate one or more members to
      represent the organization to engage in civil activities.
      Article 106
           An unincorporated organization shall be dissolved under any of the following
      circumstances:
           (1) where the term stipulated in its articles of association expires or any other
      cause for dissolution as is stipulated in the articles of association exists;
             (2) where its capital contributors or promotors decide to dissolve it; or
             (3) where dissolution is required under any other circumstances as provided by
      law.



                                                     20




                                                                                  Exhibit 19, Page 20
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 164 of 372 PageID #: 506




      Article 107
           Upon dissolution, an unincorporated organization shall be liquidated in
      accordance with law.
      Article 108
          In addition to the provisions in this Chapter, the provisions in Section 1 of
      Chapter III of this Book shall be applied to unincorporated organizations mutatis
      mutandis.




                                             Chapter V
                                         Civil-law Rights



      Article 109
             The personal liberty and dignity of a natural person is protected by law.
      Article 110
           A natural person enjoys the right to life, the right to corporeal integrity, the right
      to health, the right to name, the right to likeness, the right to reputation, the right to
      honor, the right to privacy, and the right to freedom of marriage.
            A legal person or an unincorporated organization enjoys the right to entity name,
      the right to reputation, and the right to honor.
      Article 111
           A natural person’s personal information is protected by law. Any organization or
      individual that needs to access other’s personal information must do so in accordance
      with law and guarantee the safety of such information, and may not illegally collect,
      use, process, or transmit other’s personal information, or illegally trade, provide, or
      publicize such information.
      Article 112
            The personal rights of a natural person arising from a marital or familial
      relationship are protected by law.
      Article 113
             The proprietary rights of the persons of the civil law are equally protected by
      law.
      Article 114
             Persons of the civil law enjoy real rights in accordance with law.

                                                     21




                                                                                  Exhibit 19, Page 21
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 165 of 372 PageID #: 507




           Real rights are the rights to directly and exclusively control a specific thing by
      the right holder in accordance with law, which consists of the ownership, right to
      usufruct, and security interests in the property.
      Article 115
           Property consists of immovable and movable property. Where the law provides
      that a right shall be treated as property over which a real right lies, such provisions
      shall be followed.
      Article 116
             The categories and content of the real rights are provided by law.
      Article 117
           Where, for the purpose of public interests, an immovable or movable property is
      expropriated or requisitioned according to the scope of authority and the procedure
      provided by law, fair and reasonable compensation shall be paid.
      Article 118
             Persons of the civil law have rights in personam in accordance with law.
           A right in personam is the right of an obligee to request a specific obligor to do
      or not to do a certain act, as arising from a contract, a tortious act, a negotiorum gestio,
      or unjust enrichment, or otherwise arising by operation of law.
      Article 119
           A contract formed in accordance with law is legally binding on the parties to the
      contract.
      Article 120
            Where a person’s civil-law rights and interests are infringed upon due to a
      tortious act, the person is entitled to request the tortfeasor to bear tort liability.
      Article 121
            A person who, without a statutory or contractual obligation, engages in
      management activities to prevent another person from suffering loss of interests, is
      entitled to request the said other person who receives benefit therefrom to reimburse
      the necessary expenses thus incurred.
      Article 122
           Where a person obtains unjust interests at the expense of another person’s loss
      without a legal cause, the person thus harmed is entitled to request the enriched
      person to make restitution.
      Article 123
             The persons of the civil law enjoy intellectual property rights in accordance with
      law.
             Intellectual property rights are the exclusive rights enjoyed by the right holders
                                                    22




                                                                                  Exhibit 19, Page 22
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 166 of 372 PageID #: 508




      in accordance with law over the following subject matters:
           (1) works;
           (2) inventions, new utility models, or designs;
           (3) trademarks;
           (4) geographical indications;
           (5) trade secrets;
           (6) layout designs of integrated circuits;
           (7) new plant varieties; and
           (8) the other subject matters as provided by law.
      Article 124
           A natural person has the right to succession in accordance with law.
           Private property lawfully owned by a natural person may be transferred through
      inheritance in accordance with law.
      Article 125
           The persons of the civil law enjoy shareholder rights and other investor rights in
      accordance with law.
      Article 126
           The persons of the civil law enjoy other civil-law rights and interests as provided
      by law.
      Article 127
           Where there are laws particularly providing for the protection of data and online
      virtual assets, such provisions shall be followed.
      Article 128
           Where there are laws particularly providing for the protection of the civil-law
      rights of the minors, the elderly, the disabled, women, or the consumers, such
      provisions shall be followed.
      Article 129
           Civil-law rights may be acquired through the performance of a civil juristic act,
      the occurrence of an act de facto, the occurrence of an event as prescribed by law, or
      by other means provided by law.
      Article 130
           The persons of the civil law enjoy their civil-law rights according to their own
      will and in accordance with law free from any interference.



                                                    23




                                                                               Exhibit 19, Page 23
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 167 of 372 PageID #: 509




      Article 131
           While exercising civil-law rights, the persons of the civil law shall perform their
      obligations which are provided by law and agreed with the other parties.
      Article 132
           No person of the civil law shall abuse his civil-law rights and harm the interests
      of the state, the public interests, or the lawful rights and interests of others.




                                           Chapter VI
                                       Civil Juristic Acts



                                             Section 1
                                         General Rules



      Article 133
           A civil juristic act is an act through which a person of the civil law, by expression
      of intent, creates, alters, or terminates a civil juristic relationship.
      Article 134
          A civil juristic act may be accomplished through unanimous consent of two or
      more parties, or through one party’s unilateral expression of intent.
            Where a legal person or an unincorporated organization makes a resolution in
      accordance with the procedure and voting method provided by law or stipulated in its
      articles of association, such a resolution is accomplished as a civil juristic act.
      Article 135
           A civil juristic act may be done in writing, orally, or in any other form; where a
      specific form is required by laws or administrative regulations, or agreed by the
      parties, it shall be done in such a form.
      Article 136
           Unless otherwise provided by law or agreed by the parties, a civil juristic act
      takes effect at the time it is accomplished.
           A person that performs a civil juristic act may not change or revoke the act
      without authorization, unless doing so is in compliance with law or as consented to by
      the other party.
                                                   24




                                                                                 Exhibit 19, Page 24
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 168 of 372 PageID #: 510




                                           Section 2
                                    Expression of Intent



      Article 137
          An expression of intent made in a real-time communication becomes effective
      from the time the person to whom the intent is expressed is aware of its content.
            An expression of intent made in a form other than a real-time communication
      becomes effective from the time it reaches the person to whom the intent is expressed.
      Where such an expression of intent is made through an electronic data message and
      the person to whom the intent is expressed has designated a specific data-receiving
      system, it becomes effective from the time such a data message enters that system;
      where no data-receiving system is specifically designated, it becomes effective from
      the time the person to whom the intent is expressed knows or should have known that
      the data message has entered the system. Where the parties have agreed otherwise on
      the effective time of the expression of intent made in the form of an electronic data
      message, such an agreement shall prevail.
      Article 138
           Where an expression of intent is not made to any specific person, it becomes
      effective when the expression is completed, unless otherwise provided by law.
      Article 139
           An expression of intent made through public notice becomes effective upon the
      time the public notice is posted.
      Article 140
           A person performing a civil juristic act may make an expression of intent either
      expressly or implicitly.
           Silence is deemed as an expression of intent only when it is so provided by law,
      agreed by the parties, or accords with the course of dealing between the parties.
      Article 141
           A person performing a civil juristic act may withdraw an expression of intent.
      The notice of withdrawal of the expression of intent shall reach the counterparty prior
      to or at the same time with the counterparty’s receipt of the expression of intent.
      Article 142
           Where an expression of intent is made to another person, the meaning of the
      expression shall be interpreted according to the words and sentences used, with

                                                  25




                                                                              Exhibit 19, Page 25
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 169 of 372 PageID #: 511




      reference to the relevant terms, the nature and purpose of the civil juristic act, the
      custom, and the principle of good faith.
           Where an expression of intent is not made to any specific person, the true intent
      of the person performing a civil juristic act shall not be interpreted solely on the
      words and sentences used, but along with the relevant terms, the nature and purpose
      of the civil juristic act, custom, and the principle of good faith.




                                              Section 3
                                 Effect of a Civil Juristic Act



      Article 143
           A civil juristic act is valid if the following conditions are satisfied:
            (1) the person performing the act has the required capacity for performing civil
      juristic acts;
           (2) the intent expressed by the person is true; and
           (3) the act does not violate any mandatory provisions of laws or administrative
      regulations, nor offend public order or good morals.
      Article 144
            A civil juristic act performed by a person who has no capacity for performing
      civil juristic acts is void.
      Article 145
            A civil juristic act, performed by a person with limited capacity for performing
      civil juristic acts that is purely beneficial to the person or is appropriate to the age,
      intelligence, or mental status of the person is valid; any other civil juristic act
      performed by such a person is valid if a consent or ratification is obtained from his
      legal representative.
            A third person involved in the act performed by a person with limited capacity
      for performing civil juristic acts may request the legal representative of the latter to
      ratify the act within 30 days from receipt of the notification. Inaction of the legal
      representative is deemed as refusal of ratification. Before such an act is ratified, a
      bona fide third person is entitled to revoke the act. The Revocation shall be made by
      notice.
      Article 146
           A civil juristic act performed by a person and another person based on a false
      expression of intent is void.

                                                     26




                                                                                      Exhibit 19, Page 26
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 170 of 372 PageID #: 512




           Where an expression of intent deliberately conceals a civil juristic act, the
      validity of the concealed act shall be determined in accordance with the relevant laws.
      Article 147
           Where a civil juristic act is performed based on serious misunderstanding, the
      person who performs the act has the right to request the people’s court or an
      arbitration institution to revoke the act.
      Article 148
            Where a party by fraudulent means induces the other party to perform a civil
      juristic act against the latter’s true intention, the defrauded party has the right to
      request the people’s court or an arbitration institution to revoke the act.
      Article 149
           Where a party knows or should have known that a civil juristic act performed by
      the other party is based on a third person’s fraudulent act and is against the other
      party’s true intention, the defrauded party has the right to request the people’s court or
      an arbitration institution to revoke the civil juristic act.
      Article 150
           Where a party performs a civil juristic act against its true intention owing to
      duress of the other party or a third person, the coerced party has the right to request
      the people’s court or an arbitration institution to revoke the civil juristic act.
      Article 151
            In situations such as where one party takes advantage of the other party that is in
      a desperate situation or lacks the ability of making judgment, and as a result the civil
      juristic act thus performed is obviously unfair, the damaged party is entitled to request
      the people’s court or an arbitration institution to revoke the act.
      Article 152
           A party’s right to revoke a civil juristic act is extinguished under any of the
      following circumstances:
           (1) the party has failed to exercise the right to revocation within one year from
      the date when it knows or should have known of the cause for revocation, or within
      90 days from the date when the party who has performed the act with serious
      misunderstanding knows or should have known of the cause for revocation;
           (2) the party acting under duress has failed to exercise the right to revocation
      within one year from the date when the duress ceases; or
           (3) the party who becomes aware of the cause for revocation waives the right to
      revocation expressly or through its own conduct.
           The right to revocation is extinguished if the party fails to exercise it within five
      years from the date when the civil juristic act has been performed.



                                                   27




                                                                                 Exhibit 19, Page 27
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 171 of 372 PageID #: 513




      Article 153
           A civil juristic act in violation of the mandatory provisions of laws or
      administrative regulations is void, unless such mandatory provisions do not lead to
      invalidity of such a civil juristic act.
           A civil juristic act that offends the public order or good morals is void.
      Article 154
           A civil juristic act is void if it is conducted through malicious collusion between
      a person who performs the act and a counterparty thereof and thus harms the lawful
      rights and interests of another person.
      Article 155
           A void or revoked civil juristic act does not have any legal force ab initio.
      Article 156
           If invalidation of a part of a civil juristic act does not affect the validity of the
      other part, the other part of the act remains valid.
      Article 157
           Where a civil juristic act is void, revoked, or is determined to have no legal
      effect, the property thus obtained by a person as a result of the act shall be returned, or
      compensation be made based on the appraised value of the property if it is impossible
      or unnecessary to return the property. Unless otherwise provided by law, the loss thus
      incurred upon the other party shall be compensated by the party at fault, or, if both
      parties are at fault, by the parties proportionally.




                                             Section 4
                 A Civil Juristic Act Subject to a Condition or a Term



      Article 158
           A condition may be attached to a civil juristic act unless the nature of the act
      denies such an attachment. A civil juristic act subject to a condition precedent
      becomes effective when the condition is fulfilled. A civil juristic act subject to a
      condition subsequent becomes invalid when the condition is fulfilled.
      Article 159
          Where a condition is attached to a civil juristic act, if a party, for the sake of its
      own interests, improperly obstructs the fulfillment of the condition, the condition is
      deemed as having been fulfilled; if a party improperly facilitates the fulfillment of the
      condition, the condition is deemed as not having been fulfilled.
                                                    28




                                                                                 Exhibit 19, Page 28
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 172 of 372 PageID #: 514




      Article 160
           A term may be attached to a civil juristic act, unless the nature of such act denies
      such an attachment. A civil juristic act subject to a term of effectiveness becomes
      effective when the term begins. A civil juristic act subject to a term of termination
      becomes ineffective upon expiration of the term.




                                          Chapter VII
                                              Agency



                                             Section 1
                                         General Rules



      Article 161
           A person of the civil law may perform a civil juristic act through his agent.
           A civil juristic act shall not be performed through an agent if the act must be
      performed by the principal himself in accordance with law, as agreed by the parties, or
      based on the nature of the act.
      Article 162
           A civil juristic act performed by an agent in the principal’s name within the scope
      of authority is binding on the principal.
      Article 163
           Agency consists of agency by agreement and agency by operation of law.
           An agent under agreement shall act in accordance with the principal’s
      authorization. An agent by operation of law shall act in accordance with law.
      Article 164
           An agent who fails to perform or fully perform his duty and thus causes harm to
      the principal shall bear civil liability.
           Where an agent maliciously collides with a third person, thus harming the lawful
      rights and interests of the principal, the agent and the third person shall bear joint and
      several liability.



                                                   29




                                                                                 Exhibit 19, Page 29
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 173 of 372 PageID #: 515




                                             Section 2
                                     Agency by Agreement



      Article 165
           In an agency by agreement, if authority is conferred in writing, it shall clearly
      state in the letter of authorization the name of the agent, the authorized matters, as
      well as the scope and duration of the authority, and it shall be signed or sealed by the
      principal.
      Article 166
           Where two or more agents are authorized to deal with the same matter for the
      principal, the agents shall collectively exercise the authority unless otherwise agreed
      by the parties.
      Article 167
           Where an agent knows or should have known that doing the authorized matter is
      in violation of law but still acts as authorized, or, if a principal knows or should have
      known that an act of the agent is in violation of law but raises no objection thereto, the
      principal and the agent shall bear joint and several liability.
      Article 168
          An agent shall not, in the principal’s name, perform a civil juristic act with
      himself, unless it is consented to or ratified by the principal.
          An agent who has been designated by two or more principals shall not in the
      name of one principal perform a civil juristic act with another principal whom he
      concurrently represents, unless it is consented to or ratified by both principals.
      Article 169
           Where an agent needs to re-delegate his authority to a third person, he shall
      obtain consent or ratification from the principal.
           If the re-delegation of authority to a third person is consented to or ratified by the
      principal, the principal may directly instruct the third person to do the authorized task,
      and the agent shall be liable only for the selection of such a third person and the
      instructions given to the third person by the agent himself.
           If re-delegation of authority to a third person is not consented to or ratified by the
      principal, the agent shall be liable for the acts performed by the third person, unless
      the agent re-delegates his authority to a third person in an emergency situation in
      order to protect the interests of the principal.



                                                    30




                                                                                 Exhibit 19, Page 30
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 174 of 372 PageID #: 516




      Article 170
           A civil juristic act performed by a person for fulfilling his responsibilities
      assigned by a legal person or an unincorporated organization, within the scope of
      authority and in the name of the legal person or the unincorporated organization, is
      binding on the legal person or unincorporated organization.
           Restrictions imposed by a legal person or an unincorporated organization on the
      scope of authority of a person who performs the responsibilities assigned by the legal
      person or unincorporated organization are not effective against a bona fide third
      person.
      Article 171
           An act performed by a person without authority, beyond the authority, or after
      the authority is terminated is not effective against the principal who has not ratified it.
            A counterparty may urge the principal to ratify such an act within 30 days after
      receipt of the notification. Inaction of the principal is deemed as a refusal of
      ratification. Before such an act is ratified, a bona fide counterparty has the right to
      revoke the act. Revocation shall be made by notice.
           Where the aforementioned act is not ratified, a bona fide counterparty has the
      right to request the person who has performed the act to fulfill the obligations or
      compensate for the loss thus incurred, provided that the amount of compensation shall
      not exceed the amount of benefit the counterparty would have received had the
      principal ratified the act.
           Where a counterparty knows or should have known that the person performing
      the act has no authority, the counterparty and the said person shall bear the liability in
      proportion to their fault.
      Article 172
           An act performed by a person without authority, beyond the authority, or after
      the authority is terminated is effective if the counterparty has reasons to believe that
      the said person has authority.




                                             Section 3
                                    Termination of Agency



      Article 173
           An agency by agreement is terminated under any of the following circumstances:
           (1) the term of agency expires or the authorized tasks have been completed;
           (2) the principal revokes the agency or the agent resigns;
                                                    31




                                                                                 Exhibit 19, Page 31
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 175 of 372 PageID #: 517




           (3) the agent loses his capacity for performing civil juristic acts;
           (4) the agent or the principal deceases; or
           (5) the legal person or unincorporated organization who is the agent or the
      principal is terminated.
      Article 174
          An act performed by an agent under agreement after the principal deceases
      remains valid under any of the following circumstances:
           (1) the agent does not know or should not have known of the death of the
      principal;
           (2) the act is ratified by the heirs of the principal;
          (3) it is clearly stated in the letter of authorization that the agency ceases only
      upon completion of the authorized tasks; or
           (4) the agent has started the act before the principal deceases and continues to act
      in the interests of the heirs of the principal.
          The preceding paragraph shall be applied mutatis mutandis where the principal
      who is a legal person or an unincorporated organization is terminated.
      Article 175
           An agency by operation of law is terminated under any of the following
      circumstances:
           (1) the principal obtains or regains full capacity for performing civil juristic acts;
           (2) the agent loses the capacity for performing civil juristic acts;
           (3) the agent or the principal deceases; or
           (4) any other circumstance as provided by law exists.




                                           Chapter VIII
                                           Civil Liability



      Article 176
            The persons of the civil law shall perform civil-law obligations and bear civil
      liability in accordance with law or the agreement of the parties.
      Article 177
           Where two or more persons assume shared liability in accordance with law, each
                                                      32




                                                                                  Exhibit 19, Page 32
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 176 of 372 PageID #: 518




      person shall bear the liability in proportion to their respective share of fault if such
      share can be determined, or in equal share if such share cannot be determined.
      Article 178
           Where two or more persons assume joint and several liability in accordance with
      law, the right holder has the right to request some or all of them to bear the liability.
            The persons subjected to joint and several liability shall each bear the liability in
      proportion to their respective share of fault, or in equal share if such share cannot be
      determined. A person who has assumed the liability more than his share of fault has
      the right to contribution against the other person(s) subjected to the joint and several
      liability.
           Joint and several liability shall be either imposed by law or stipulated in the
      agreement of the parties.
      Article 179
           The main forms of civil liability include:
           (1) cessation of the infringement;
           (2) removal of the nuisance;
           (3) elimination of the danger;
           (4) restitution;
           (5) restoration;
           (6) repair, redoing or replacement;
           (7) continuance of performance;
           (8) compensation for losses;
           (9) payment of liquidated damages;
           (10) elimination of adverse effects and rehabilitation of reputation; and
           (11) extension of apologies.
           Where punitive damages are provided by law, such provisions shall be followed.
          The forms of civil liability provided in this Article may be applied separately or
      concurrently.
      Article 180
           A person who is unable to perform his civil-law obligations due to force majeure
      bears no civil liability, unless otherwise provided by law.
          “Force majeure” means objective conditions which are unforeseeable,
      unavoidable, and insurmountable.




                                                    33




                                                                                 Exhibit 19, Page 33
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 177 of 372 PageID #: 519




      Article 181
            A person who causes harm to the tortfeasor out of a justifiable defense bears no
      civil liability.
           A person who, when acting out of justifiable defense, exceeds the necessary limit
      and thus causes undue harm to the tortfeasor shall bear appropriate civil liability.
      Article 182
           Where a person, when seeking to avoid a peril in response to an emergency,
      causes harm to others, the person who creates the peril shall bear civil liability.
          Where the peril is caused by natural forces, the person who causes harm to others
      by seeking to avoid the peril bears no civil liability, provided that he may make
      appropriate compensation.
           Where the measures adopted by a person seeking to avoid a peril in response to
      an emergency are improper or exceed the necessary limit and thus cause undue harm
      to others, the person shall bear appropriate civil liability.
      Article 183
            Where a party is injured for protecting the civil-law rights and interests of
      another person, the tortfeasor shall bear civil liability, and the beneficiary may make
      appropriate compensation to the injured person. In the absence of a tortfeasor, or if the
      tortfeasor flees or is incapable of assuming civil liability, upon request of the injured
      person, the beneficiary shall make appropriate compensation.
      Article 184
           A person who voluntarily engages in rescuing another person in an emergency
      situation and thus causes harm to the latter person bears no civil liability.
      Article 185
          A person who infringes upon the name, likeness, reputation, or honor of a hero or
      a martyr and thus harms the social public interests shall bear civil liability.
      Article 186
            Where a party’s breach of contract causes harm to the other party’s personal or
      proprietary rights and interests, the latter party may elect to request the former to bear
      liability either for breach of contract or for commission of tort.
      Article 187
            Where a person of the civil law has to concurrently bear civil, administrative,
      and criminal liabilities as a result of the same act performed by him, the assumption of
      administrative or criminal liabilities by the person shall not affect the civil liability he
      should bear. If the assets of the person are insufficient to pay for all the liabilities, the
      civil liability shall be paid first.




                                                     34




                                                                                   Exhibit 19, Page 34
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 178 of 372 PageID #: 520




                                           Chapter IX
                                     Limitation of Action



      Article 188
            The limitation period for a person to request the people’s court to protect his
      civil-law rights is three years, unless otherwise provided by law.
           Unless otherwise provided by law, the limitation period begins from the date
      when the right holder knows or should have known that his right has been harmed and
      that who is the obligor. However, no protection to a right is to be granted by the
      people’s court if 20 years have lapsed since the date when the injury occurs, except
      that the people’s court may, upon request of the right holder, extend the limitation
      period under special circumstances.
      Article 189
           Where the parties agree on payment of a debt by installment, the limitation
      period begins from the date when the last installment is due.
      Article 190
            The limitation period for a person with no or limited capacity for performing
      civil juristic acts to bring a claim against his legal representative begins from the date
      when the agency by operation of law is terminated.
      Article 191
           The limitation period for a minor to bring a sexual molestation claim against the
      offender begins from the date when the minor reaches the age of 18.
      Article 192
           Expiration of the limitation period may be used by an obligor as a defense
      against a claim of non-performance.
           An obligor who agrees to perform a prior obligation after the limitation period
      expires may not later on use the expiration of the limitation period as a defense, and
      an obligor who has voluntarily performed such a prior obligation may not later on
      demand for restitution.
      Article 193
            The people’s court shall not apply the provisions on limitation periods on its own
      initiative.
      Article 194
           The limitation period is suspended if, within the last six months of the limitation
      period, a right holder is unable to exercise the right to claim owing to the existence of
      one of the following obstacles:
                                                   35




                                                                                 Exhibit 19, Page 35
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 179 of 372 PageID #: 521




           (1) where there is force majeure;
           (2) where the right holder with no or limited capacity for performing civil juristic
      acts has no legal representative, or his legal representative deceases or loses the
      capacity for performing civil juristic acts or the right to representation;
          (3) where no heir or administrator of estate has been determined after the
      opening of succession;
           (4) where the right holder is controlled by the obligor or another person; or
            (5) where there are other obstacles that cause the right holder unable to exercise
      the right to claim.
           The limitation period shall expire six months after the date when the cause for
      suspension is removed.
      Article 195
            A limitation period is interrupted under any of the following circumstances, and
      the limitation period shall run anew from the time of interruption or the time when the
      relevant proceeding is completed:
           (1) the right holder requests the obligor to perform the obligation;
           (2) the obligor agrees to perform the obligation;
           (3) the right holder initiates a lawsuit or arbitration proceeding against the
      obligor; or
          (4) there exists any other circumstance that has the same effect as initiating a
      lawsuit or arbitration proceeding by the right holder.
      Article 196
           The limitation period does not apply to the following rights to claim:
           (1) a claim for cessation of the infringement, removal of the nuisance, or
      elimination of the danger;
         (2) a claim for return of property of a person who has a real right in an
      immovable or a registered movable property;
           (3) a claim for payment of child support or support for other family members; or
           (4) any other claims to which the limitation period is not applicable in
      accordance with law.
      Article 197
           The time period, counting methods, and the grounds for suspension and
      interruption of the limitation period are provided by law, and any arrangement
      otherwise agreed by the parties is void.
           An anticipatory waiver of one’s interests in the limitation period made by the
      parties is void.


                                                   36




                                                                                  Exhibit 19, Page 36
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 180 of 372 PageID #: 522




      Article 198
            Any provisions of law regulating the limitation period for arbitration shall be
      followed; in the absence of such provisions, the provisions on limitation period for
      litigation provided herein shall be applied mutatis mutandis.
      Article 199
            The time period within which a right holder may exercise certain rights, such as
      the right to revocation and the right to rescission, which are provided by law or agreed
      by the parties shall begin, unless otherwise provided by law, from the date when the
      right holder knows or should have known that he has such a right, and the provisions
      on the suspension, interruption, or extension of the limitation period shall not be
      applicable. Upon expiration of the time period, the right to revocation, the right to
      rescission, and the like rights are extinguished.




                                           Chapter X
                                Counting of Periods of Time



      Article 200
           Time periods referred to in the civil law are counted by year, month, day, and
      hour according to the Gregorian calendar.
      Article 201
           Where a time period is counted by year, month, and day, the day on which the
      time period begins shall not be counted in and the period runs from the following day.
           Where a time period is counted by hour, the period begins to run from the hour
      as provided by law or agreed by the parties.
      Article 202
           Where a time period is counted by year and month, the corresponding date of the
      due month is the last day of the time period; in the absence of such a corresponding
      date, the last day of that month is the last day of the time period.
      Article 203
           Where the last day of a time period falls on a legal holiday, the day after the
      holiday is deemed as the last day of the period.
           The last day shall end at 24:00 hours; where a business hour is applied, the last
      day shall end at the time the business is closed.



                                                  37




                                                                               Exhibit 19, Page 37
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 181 of 372 PageID #: 523




      Article 204
           The counting of a time period shall be governed by the provisions of this Code,
      unless otherwise provided by law or agreed by the parties.




                                             Book Two

                                            Real Rights



                                              Part One
                                        General Provisions



                                             Chapter I
                                           General Rules



      Article 205
            This Book regulates the civil-law relations arising from the attribution and
      utilization of things.
      Article 206
           The State upholds and improves the fundamental socialist economic systems,
      such as the ownership system under which diverse forms of ownership co-develop
      with public ownership as the mainstay, the distribution system under which multiple
      forms of distribution co-exist with distribution according to work as the mainstay, as
      well as the system of socialist market economy.
          The State consolidates and develops the public sector of the economy, and
      encourages, supports, and guides the development of the non-public sector of the
      economy.
           The State implements a socialist market economy and protects the equal legal
      status and development rights of all market participants.
      Article 207
          The real rights of the State, collectives, private individuals, and the other right
                                                 38




                                                                              Exhibit 19, Page 38
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 182 of 372 PageID #: 524




      holders are equally protected by law and free from infringement by any organization
      or individual.
      Article 208
           The creation, alteration, alienation, or extinguishment of the real rights in
      immovable property shall be registered in accordance with law. The creation and
      alienation of real rights in movable property shall be subject to the delivery of the
      movable property in accordance with law.




                                           Chapter II
       Creation, Alteration, Alienation, and Extinguishment of Real Rights



                                            Section 1
                           Registration of Immovable property



      Article 209
           The creation, alteration, alienation, or extinguishment of a real right in
      immovable property shall become effective upon registration in accordance with law,
      and shall not take effect without registration, unless otherwise provided by law.
           Ownership registration is not required for natural resources that are owned by the
      State in accordance with law.
      Article 210
           The registration of immovable property shall be handled by the registration
      authority at the place where the immovable property is located.
           The State implements a unified registration system with respect to immovable
      property. The scope, authorities, and measures for the unified registration shall be
      specified by laws and administrative regulations.
      Article 211
           When applying for registration of immoveable property, an applicant shall, in
      light of the different items to be registered, provide necessary materials such as the
      proof of real rights, metes and bounds, and area of the immovable property.
      Article 212
           The registration authority shall perform the following responsibilities:

                                                   39




                                                                                Exhibit 19, Page 39
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 183 of 372 PageID #: 525




           (1) to examine the proof of real rights and other necessary materials provided by
      the applicant;
           (2) to inquire the relevant registration items of the applicant;
           (3) to register the relevant items truthfully and in a timely manner; and
           (4) to perform other responsibilities as provided by laws and administrative
      regulations.
           Where further proof is required for the relevant information of the immovable
      property to be registered, the registration authority may require the applicant to
      provide supplementary materials, and may conduct onsite inspection where necessary.
      Article 213
           A registration authority may not engage in the following acts:
           (1) to require an appraisal of the immovable property;
            (2) to carry out repeated registration in the name of annual inspection, and the
      like; or
           (3) to engage in other acts that exceed the scope of its responsibilities for
      registration.
      Article 214
           The creation, alteration, alienation, or extinguishment of a real right of the
      immovable property that is required by law to be registered becomes effective at the
      time when it is recorded in the register of immovable property.
      Article 215
           A contract concluded by the parties on the creation, alteration, alienation, or
      extinguishment of a real right becomes effective upon its formation, unless it is
      otherwise provided by law or agreed upon by the parties, and the validity of the
      contract is not affected by the fact that the real right is not registered.
      Article 216
           The register of immovable property is the basis for determining the attribution
      and contents of the real rights in immovable property.
           The register of immovable property shall be kept by the registration authority.
      Article 217
            The real right certificate for immovable property is a proof of a right holder’s
      entitlement to the real right in the immovable property. The items recorded in the real
      right certificate for immovable property shall be consistent with what are recorded in
      the register of immovable property; in case of inconsistency between the two, what is
      recorded in the register of immovable property shall prevail, unless there is evidence
      establishing a clear error in the register of immovable property.



                                                    40




                                                                                Exhibit 19, Page 40
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 184 of 372 PageID #: 526




      Article 218
           A right holder or an interested person may apply for retrieving and making
      copies of the information of the registered immovable property, and the registration
      authority shall provide the information.
      Article 219
            An interested person may not disclose or illegally use the registered information
      of a right holder’s immovable property.
      Article 220
           A right holder or an interested person may apply for rectification of the
      registration if he believes that an item is incorrectly recorded in the register of
      immovable property. Where the right holder as recorded in the register of immovable
      property agrees in writing to make rectification, or where there is evidence
      establishing a clear error in the register, the registration authority shall rectify it.
            Where the right holder as recorded in the register of immovable property does
      not agree to make rectification, an interested person may apply for registration of a
      demurrer. Where the registration authority registers the demurrer but the applicant
      fails to file a lawsuit within 15 days from the date of such a registration, the
      registration of demurrer becomes ineffective. Where a demurrer is improperly
      registered and damage is thus caused to the right holder, the right holder may request
      the applicant to pay damages.
      Article 221
           Where the parties enter into an agreement for the sale of a house or on any other
      real right in immovable property, they may apply for registration of a priority notice
      to a registration authority in accordance with the agreement so as to ensure the
      realization of the real right in the future. Where, after the priority notice is registered,
      the immovable property is disposed of without the consent of the right holder as
      registered in the priority notice, the disposition is not effective in terms of the real
      right.
           Where, after the priority notice is registered, no application for registration of the
      real right of immovable property has been made within 90 days from the date on
      which the creditor’s claim extinguishes or the immovable property is eligible for
      registration, the registration of the priority notice becomes ineffective.
      Article 222
           A party who provides false materials upon application for registration and thus
      causes damage to another person shall be liable for compensation.
           Where damage is caused to another person due to a clerical error upon
      registration, the registration authority shall be liable for compensation. After having
      made such compensation, the registration authority has the right to indemnification
      against the person who has made the error.
      Article 223
           The fee for the registration of immovable property shall be collected on a
                                                    41




                                                                                  Exhibit 19, Page 41
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 185 of 372 PageID #: 527




      piece-by-piece basis and may not be collected in proportion to the area, size, or
      purchase price of the immovable property.




                                             Section 2
                               Delivery of Movable Property



      Article 224
          The creation or alienation of a real right in movable property shall take effect
      upon delivery, unless otherwise provided by law.
      Article 225
           The creation, alteration, alienation, or extinguishment of the real rights in vessels,
      aircrafts, motor vehicles, and the like, that have not been registered is not effective
      against a bona fide third person.
      Article 226
           Where a right holder is already in possession of a movable property before a real
      right in the movable property is created or alienated, the real right in the movable
      property becomes effective at the time when the civil juristic act is effected.
      Article 227
           Where a third person is in possession of a movable property before a real right in
      the movable property is created or alienated, the person obligated to deliver the
      movable property may transfer his right to restitution against the third person as
      substitute for delivery.
      Article 228
            Where, upon alienation of a real right in movable property, the parties agree that
      the transferor continues to be in possession of the movable property, the real right in
      the movable property becomes effective at the time when such an agreement enters
      into effect.




                                             Section 3
                                           Other Rules



                                                    42




                                                                                 Exhibit 19, Page 42
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 186 of 372 PageID #: 528




      Article 229
           Where a real right is created, altered, alienated, or extinguished as a result of a
      legal document issued by the people’s court or an arbitration institution, or based on
      an expropriation decision made by the people’s government, the creation, alteration,
      alienation, or extinguishment of the real right becomes effective at the time when the
      legal document or expropriation decision enters into effect.
      Article 230
          Where a real right is acquired through succession, the real right as inherited
      becomes effective at the time when the succession opens.
      Article 231
            Where a real right is created or extinguished as a result of a de facto act such as
      lawful construction or demolition of a house, the creation or extinguishment of the
      real right becomes effective when the de facto act is accomplished.
      Article 232
           Where disposition of a real right in immovable property as provided in this
      Section is required by law to be registered, the disposition of the real right, if not so
      registered, is not effective.




                                           Chapter III
                                  Protection of Real Rights



      Article 233
           Where a real right is infringed upon, the right holder may have the problem
      solved by means of settlement, mediation, arbitration, litigation, and the like.
      Article 234
           Where a dispute arises over the attribution or contents of a real right, an
      interested person may request for confirmation of the right.
      Article 235
           Where an immovable or movable property is possessed by a person not entitled
      to do so, the right holder may request for restitution.
      Article 236
           Where there is a nuisance or a potential nuisance against a real right, the right
      holder may request for removal of the nuisance or elimination of the danger.

                                                   43




                                                                                Exhibit 19, Page 43
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 187 of 372 PageID #: 529




      Article 237
           Where an immovable or movable property is destructed or damaged, the right
      holder may request for the repair, redoing, replacement, or restoration to the original
      condition in accordance with law.
      Article 238
           Where a real right is infringed upon and damage is thus caused, the right holder
      may, in accordance with law, request the infringing person to pay damages or bear
      other civil liabilities.
      Article 239
           The forms of real right protection provided in this Chapter may be applied either
      separately or concurrently according to the circumstances of the infringement of a
      right.




                                           Part Two
                                          Ownership



                                          Chapter IV
                                        General Rules



      Article 240
         An owner is entitled to possess, use, benefit from, and dispose of his own
      immovable or movable property in accordance with law.
      Article 241
            An owner of immovable or movable property is entitled to create a right to
      usufruct and a security interest on his own immovable or movable property. A
      usufructuary or security interest holder, when exercising their rights, shall not harm
      the rights and interests of the owner.
      Article 242
          Where an immovable or movable property is provided by law to be exclusively
      owned by the State, no organization or individual may acquire ownership of it.
      Article 243
           For the need of the public interest, the collectively-owned land and the houses
                                                  44




                                                                              Exhibit 19, Page 44
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 188 of 372 PageID #: 530




      and other immovable property of an organization or individual may be expropriated
      within the scope of authority and pursuant to the procedures provided by law.
           In the case of expropriation of collectively-owned land, land compensation fees,
      resettlement subsidies, and compensation fees for rural villagers’ dwellings and other
      ground attachments as well as young crops shall be paid in full in a timely manner in
      accordance with law, and social security premiums of the farmers whose land has
      been expropriated shall be arranged, their lives secured, and their lawful rights and
      interests safeguarded.
           In the case of expropriation of houses or other immovable property of
      organizations or individuals, compensation for the expropriation shall be made in
      accordance with law in order to safeguard the lawful rights and interests of the person
      whose immovable property has been expropriated. In the case of expropriation of
      individuals’ dwelling houses, the housing conditions of such individuals shall also be
      guaranteed.
           No organization or individual may embezzle, misappropriate, secretly distribute,
      intercept, default on the payment of the expropriation compensation fees, or the like.
      Article 244
           The State provides special protection to cultivated land, strictly restricts the
      conversion of agricultural land into land used for construction purposes, and controls
      the overall volume of the land used for construction purposes. Collectively-owned
      land may not be expropriated exceeding the scope of authority or in violation of the
      procedures provided by law.
      Article 245
           An immovable or movable property of an organization or individual may, in
      response to an emergency such as providing disaster relief and preventing and
      controlling pandemics, be requisitioned within the scope of authority and pursuant to
      the procedures provided by law. The requisitioned immovable or movable property
      shall be returned to the aforementioned organization or individual after use. Where the
      immovable or movable property of an organization or individual is requisitioned, or
      where it is destructed, damaged, or lost after being requisitioned, compensation shall
      be made.




                                          Chapter V
         State Ownership, Collective Ownership and Private Ownership



      Article 246
           Where a property is provided by law to be owned by the State, the property
      belongs to the State, namely, to the whole people.
                                                  45




                                                                              Exhibit 19, Page 45
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 189 of 372 PageID #: 531




           The ownership rights over the State-owned property shall be exercised by the
      State Council on behalf of the State, unless otherwise provided by law.
      Article 247
           Mineral deposits, waters, and sea areas are owned by the State.
      Article 248
          Uninhabited islands are owned by the State, and the State Council exercises the
      ownership rights over the uninhabited islands on behalf of the State.
      Article 249
           Urban land is owned by the State. Land in rural and urban suburbs that is
      provided by law to be owned by the State is owned by the State.
      Article 250
           Natural resources, such as forests, mountain ridges, grasslands, unreclaimed
      lands, and mudflats, other than those provided by law to be collectively-owned, are
      owned by the State．
      Article 251
           The wild animal and plant resources that are provided by law to be owned by the
      State are owned by the State.
      Article 252
           Radio-frequency spectrum resources are owned by the State.
      Article 253
           The cultural relics that are provided by law to be owned by the State are owned
      by the State.
      Article 254
           The assets for national defense are owned by the State.
           Infrastructures such as railways, roads, electric power facilities,
      telecommunication facilities, as well as oil and gas pipelines that are provided by law
      to be owned by the State are owned by the State.
      Article 255
           A State organ has the right to possess and use the immovable and movable
      property directly under its control and to dispose of such property in accordance with
      law and the relevant regulations made by the State Council.
      Article 256
           A public institution established by the State has the right to possess and use the
      immovable and movable property directly under its control, and to benefit from and
      dispose of such property in accordance with law and the relevant regulations made by
      the State Council.
                                                  46




                                                                              Exhibit 19, Page 46
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 190 of 372 PageID #: 532




      Article 257
           With respect to enterprises invested by the State, the State Council and the local
      people’s governments shall, on behalf of the State, perform the investor’s duties and
      enjoy the investor’s rights and interests respectively in accordance with laws and
      administrative regulations.
      Article 258
          The State-owned property is protected by law, and no organization or individual
      may misappropriate, loot, secretly distribute, intercept, or destroy such property.
      Article 259
            Institutions and their staff with the duties of administration and supervision over
      the State-owned property shall strengthen the administration and supervision of the
      State-owned property in accordance with law, strive to preserve and increase the value
      of such property and prevent any loss thereof; they shall assume legal liabilities in
      accordance with law if losses are caused to the State-owned property as a result of
      their abuse of powers or dereliction of duties.
            A person, who causes losses to the State-owned property by transferring it at low
      prices, secretly distributing it in conspiracy with other persons, creating a security
      interest on it without authorization, or by other means in the course of enterprise
      restructuring, merger or division, affiliated transactions, and the like, in violation of
      the provisions on the administration of the State-owned property, shall bear legal
      liability in accordance with law.
      Article 260
           The collectively-owned immovable and movable property include:
            (1) the land, forests, mountain ridges, grasslands, unreclaimed land and mudflats
      that are provided by law to be owned by collectives;
            (2) the buildings, production facilities, and farmland water conservancy facilities
      that are owned by collectives;
            (3) the educational, scientific, cultural, public health, sports, and other facilities
      that are owned by collectives; and
           (4) any other immovable and movable property that are owned by collectives.
      Article 261
          The immovable and movable property of a farmer collective are collectively
      owned by the members of this collective.
           The following matters shall be decided by the collective’s members in
      accordance with statutory procedures:
           (1) land contracting schemes, and the subcontracting of land to any organization
      or individual outside this collective;
           (2) adjustment to the contracted land among the persons who have the right to
      contractual management of land;
                                                    47




                                                                                  Exhibit 19, Page 47
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 191 of 372 PageID #: 533




           (3) methods for the use and distribution of funds such as land compensation fees;
           (4) matters such as changes in the ownership of enterprises invested by the
      collective; and
           (5) other matters as provided by law.
      Article 262
           With respect to the collectively-owned land, forests, mountain ridges, grasslands,
      unreclaimed land, mudflats, and the like, the ownership thereof shall be exercised in
      accordance with the following provisions:
           (1) where they are owned by the farmer collective of a village, the ownership
      shall be exercised collectively by the collective economic organization of the village
      or the villagers’ committee on behalf of the collective in accordance with law;
           (2) where they are owned by two or more farmer collectives within a village, the
      ownership shall be exercised by the respective collective economic organizations or
      the villagers’ groups on behalf of the collectives in accordance with law; and
           (3) where they are owned collectively by the farmer collective of a rural-town,
      the ownership shall be exercised by the economic organizations of the town on behalf
      of the collective.
      Article 263
           With respect to the immovable and movable property owned by an urban-town
      collective, the collective is entitled to possess, use, benefit from, and dispose of such
      property in accordance with laws and administrative regulations.
      Article 264
            Rural collective economic organizations, villagers’ committees, and villagers’
      groups shall make the situation of the collectively-owned property known to the
      members of this collective in accordance with laws, administrative regulations, and
      their articles of association, as well as the local covenants. Members of the collective
      have the right to retrieve and make copies of the relevant materials.
      Article 265
           The property owned by a collective is protected by law, and no organization or
      individual may misappropriate, loot, secretly distribute, or destruct such property.
           Where a decision made by a rural collective economic organization, a villagers’
      committee, or the person in charge thereof infringes upon the lawful rights and
      interests of a member of the collective, the infringed member may request the
      people’s court to revoke the decision.
      Article 266
           A private individual has the right to own his lawful income, houses, articles for
      daily use, production tools, raw materials, as well as other immovable and movable
      property.


                                                   48




                                                                                Exhibit 19, Page 48
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 192 of 372 PageID #: 534




      Article 267
          The property lawfully owned by a private individual is protected by law, and no
      organization or individual may misappropriate, loot, or destruct such property.
      Article 268
           The State, collectives, and private individuals may establish companies with
      limited liabilities, joint stock companies limited by shares, or other enterprises
      through making capital contributions in accordance with law. Where the immovable
      or movable property of the State, collectives, and private individuals are invested in
      an enterprise, the investors are, in accordance with their agreement or in proportion to
      their investment, entitled to receive returns on the assets, make major decisions, and
      select business managers, and obligated to perform their duties.
      Article 269
           A for-profit legal person has the right to possess, use, benefit from, and dispose
      of its immovable and movable property in accordance with laws, administrative
      regulations, and its articles of association.
           The provisions of the relevant laws, administrative regulations, and articles of
      association shall apply to the rights of a legal person other than a for-profit legal
      person with respect to its immovable and movable property.
      Article 270
           The immovable and movable property that is lawfully owned by a
      social-organization legal person or an endowed legal person is protected by law.




                                          Chapter VI
                             Ownership of a Building’s Units



      Article 271
           A unit owner has the ownership over an exclusive unit of a building, such as a
      dwelling space or a space used for operating businesses, and has the right to co-own
      and jointly manage the common space other than the unit.
      Article 272
           A unit owner has the right to possess, use, benefit from, and dispose of his
      exclusive unit of a building. The unit owner may not, when exercising his rights,
      endanger the safety of the building or impair the lawful rights and interests of other
      unit owners.


                                                  49




                                                                               Exhibit 19, Page 49
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 193 of 372 PageID #: 535




      Article 273
           A unit owner has rights and assumes duties with respect to the common space
      outside his exclusive unit of a building，and may not refuse to perform such duties on
      the ground that he has waived such rights.
           While a unit owner transfers a dwelling space or the space used for business
      operations owned by him in a building, his rights to co-own and jointly manage the
      common space therein shall be transferred concomitantly.
      Article 274
           Roads within the construction zone are co-owned by all unit owners, except for
      those that are part of the urban public roads. Green spaces within the construction
      zone are co-owned by all unit owners, except for those that are part of the urban
      public green spaces and those expressly indicated to be owned by private individuals.
      Other public places, public facilities, and spaces used for property management
      service within the construction zone are co-owned by all unit owners.
      Article 275
           The ownership of the parking spaces and garages planned for parking vehicles
      within the construction zone shall be agreed upon by the parties by way of selling,
      giving away as gifts, leasing, and the like.
          The parking spaces for parking vehicles that occupy the roads or other spaces
      co-owned by all unit owners are co-owned by all unit owners.
      Article 276
           The parking spaces and garages planned for parking vehicles within the
      construction zone shall first meet the needs of the unit owners.
      Article 277
           The unit owners may establish the owners’ assembly and elect the members of
      the owners’ committee. The specific conditions of and procedures for the
      establishment of the owners’ assembly and the owners’ committee shall be in
      accordance with laws and regulations.
          The relevant department of the local people’s government and the residents’
      committee shall provide guidance to and assistance in the establishment of the owners’
      assembly and the election of the members of the owners’ committee.
      Article 278
          The following matters shall be jointly decided by the unit owners:
          (1) to formulate and amend the procedural rules of the owners’ assembly;
          (2) to formulate and amend the stipulations on management;
          (3) to elect or replace members of the owners’ committee;
          (4) to employ and remove the property management service enterprise or other
      managers;
                                                 50




                                                                               Exhibit 19, Page 50
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 194 of 372 PageID #: 536




           (5) to use maintenance funds for buildings and auxiliary facilities thereof;
           (6) to raise maintenance funds for buildings and auxiliary facilities thereof;
           (7) to renovate and reconstruct buildings and auxiliary facilities thereof;
          (8) to change the intended use of the co-owned space or making use of the
      co-owned space to engage in business activities; and
          (9) to handle other major matters relating to co-ownership and the right to joint
      management.
           The quorum for matters subject to the unit owners’ joint decision shall be two
      thirds or more of the exclusive units both by area and by number of unit owners.
      Decisions of matters provided in Subparagraphs (6) through (8) shall be subject to the
      consent of the unit owners representing three quarters or more of the participating
      exclusive units both by area and by number of unit owners. Decisions of other matters
      provided in the preceding Paragraph shall be subject to the consent of the unit owners
      representing more than half of the participating exclusive units both by area and by
      number of unit owners.
      Article 279
           No unit owner may turn a dwelling space into a space used for operating
      businesses in violation of laws, regulations, or the stipulations on management. A unit
      owner who intends to turn a dwelling space into a space used for operating businesses
      shall, in addition to abiding by laws, regulations, and the stipulations on management,
      obtain unanimous consent from all interested unit owners.
      Article 280
          Decisions of the owners’ assembly or the owners’ committee are legally binding
      on unit owners.
            Where a decision made by the owners’ assembly or the owners’ committee
      infringes upon the lawful rights and interests of a unit owner, the infringed owner may
      request the people’s court to revoke it.
      Article 281
           The maintenance funds for buildings and their auxiliary facilities are co-owned
      by the unit owners. The funds may, upon joint decision of the unit owners, be used for
      the maintenance, renewal, and renovation of the co-owned spaces, such as elevators,
      roofs, exterior walls, and barrier-free facilities. Information on raising and using the
      maintenance funds for buildings and their auxiliary facilities shall be publicized on a
      regular basis.
            Where a building and its auxiliary facilities need to be maintained in an
      emergency situation, the owners’ assembly or the owners’ committee may, in
      accordance with law, apply for the use of the maintenance funds for the building and
      its auxiliary facilities.
      Article 282
           The income generated from the space co-owned by the unit owners that is
                                                   51




                                                                                Exhibit 19, Page 51
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 195 of 372 PageID #: 537




      received by the developer, the property management service enterprise, or other
      managers are co-owned by all unit owners after reasonable costs are deducted.
      Article 283
            Where there is an agreement on matters such as allocation of expenses on and
      distribution of income gained from a building and its auxiliary facilities, such matters
      shall be determined in accordance with the agreement; where there is no agreement or
      the agreement is unclear, such matters shall be determined in proportion to the area of
      each unit owner’s exclusive unit to the total area.
      Article 284
            The unit owners may either manage the buildings and the auxiliary facilities on
      their own, or entrust a property management service enterprise or another manager for
      such a purpose.
          The unit owners have the right to replace, in accordance with law, the property
      management service enterprise or the other managers employed by the developer.
      Article 285
            The property management service enterprise or otherwise a manager shall, as
      entrusted by the unit owners, manage the buildings and their auxiliary facilities within
      the construction zone in accordance with the provisions of Book Three of this Code
      relating to contracts for property management service, subject itself to the supervision
      of the unit owners, and respond to the unit owners’ inquiries about property
      management services in a timely manner.
           The property management service enterprise or other managers shall carry out
      emergency measures and other management measures implemented by the
      government in accordance with law and actively cooperate in the performance of the
      relevant work.
      Article 286
           The unit owners shall abide by laws, regulations, and the stipulations on
      management, and their relevant acts shall meet the requirements of conserving
      resources and protecting the ecological environment. With respect to the emergency
      measures and other management measures implemented by the government in
      accordance with law that are carried out by the property management service
      enterprise or other managers, the unit owners shall, in accordance with law, be
      cooperative.
           With respect to an act impairing the lawful rights and interests of others, such as
      arbitrarily discarding garbage, discharging pollutants or noises, feeding and keeping
      animals in violation of the stipulations, constructing structures against rules and
      regulations, encroaching on passages, and refusing to pay property management fees,
      the owners’ assembly or the owners’ committee has the right to request the actor to
      discontinue such infringements, remove the nuisance, eliminate the danger, restore to
      the original condition, and compensate for the losses entailed.
          Where a unit owner or an actor refuses to perform the relevant duties, the party
      concerned may make a report to, or lodge a complaint with the competent
                                                  52




                                                                               Exhibit 19, Page 52
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 196 of 372 PageID #: 538




      administrative department, which shall handle the case in accordance with law.
      Article 287
           A unit owner has the right to request the developer, the property management
      service enterprise or other managers, and other unit owners to bear civil liability for
      any act done by them that infringes upon his lawful rights and interests.




                                              Chapter VII
                                       Adjacent Relationships



      Article 288
           The persons entitled to adjacent rights in immovable property shall properly deal
      with adjacent relationships in accordance with the principles of facilitation to
      production, convenience for daily lives, solidarity and mutual assistance, and fairness
      and reasonableness.
      Article 289
           Where there are laws and regulations providing for adjacent relationships, those
      provisions shall be applied. Where there are no such provisions, local customs may be
      followed.
      Article 290
            A person entitled to the real rights in immovable property shall provide a person
      entitled to an adjacent right the necessary convenience for the use of water or
      drainage.
           The right to utilization of natural flowing water shall be reasonably allocated
      among the persons entitled to the adjacent rights of the immovable property. When
      discharging the water, the direction of the natural water flow shall be respected.
      Article 291
           A person entitled to the real rights in immovable property shall provide necessary
      convenience to the persons entitled to an adjacent right who have to utilize his land
      for passage, and the like.
      Article 292
            Where a person entitled to the real rights in immovable property has to utilize the
      adjacent land or building for constructing or maintaining a building, or for laying
      electrical wires, cables, or the pipelines for water, heating, gas, or the like, the person
      entitled to the real rights in the adjacent land or building shall provide the necessary

                                                    53




                                                                                 Exhibit 19, Page 53
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 197 of 372 PageID #: 539




      convenience.
      Article 293
           The construction of a building may not violate the relevant construction
      standards of the State or obstruct the ventilation, lighting, or sunlight of the adjacent
      buildings.
      Article 294
           A person entitled to the real rights in immovable property may not, in violation
      of the regulations of the State, discard solid wastes or emit harmful substances such as
      atmospheric pollutants, water pollutants, soil pollutants, noises, light radiation, and
      electromagnetic radiation.
      Article 295
           A person entitled to the real rights in immovable property may not endanger the
      safety of the adjacent immovable property when excavating land, constructing
      buildings, laying pipelines, installing facilities, or the like.
      Article 296
            A person entitled to the real rights in immovable property who utilizes the
      adjacent immovable property for the purpose of using water, drainage, passage, laying
      pipelines, and the like, shall spare no effort to avoid causing damage to the person
      entitled to the real rights in the adjacent immovable property.




                                         Chapter VIII
                                         Co-ownership



      Article 297
          Immovable or movable property may be co-owned by two or more organizations
      or individuals. Co-ownership consists of co-ownership by shares and joint
      co-ownership.
      Article 298
          Co-owners by shares have the ownership of the co-owned immovable or
      movable property according to their shares.
      Article 299
          Joint co-owners jointly have the ownership of the co-owned immovable or
      movable property.


                                                   54




                                                                                Exhibit 19, Page 54
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 198 of 372 PageID #: 540




      Article 300
           The co-owners shall manage the co-owned immovable or movable property in
      accordance with their agreement. Where there is no agreement or the agreement is
      unclear, each co-owner is entitled and obligated to manage it.
      Article 301
            Unless otherwise agreed by the co-owners, any disposition of the co-owned
      immovable or movable property, or any major repair or change of the nature or
      intended use of the co-owned immovable or movable property shall be subject to the
      consent of the co-owners by shares whose shares account for two thirds or more of the
      total shares, or to the consent of all joint co-owners.
      Article 302
            The management expenses of and other burdens on a thing co-owned by the
      co-owners shall be borne according to the agreement among the co-owners where
      there is such an agreement; where there is no agreement or the agreement is unclear,
      these expenses shall be borne by the co-owners by shares proportionally, and by the
      joint co-owners jointly.
      Article 303
           Where the co-owners have agreed not to partition the co-owned immovable or
      movable property in order to maintain the co-ownership, the agreement shall be
      followed, provided that a co-owner may request partition if there is a compelling
      reason for partition. Where there is no agreement or the agreement is unclear, a
      co-owner by shares may request partition at any time, whereas a joint co-owner may
      request partition in case the basis for the joint ownership ceases to exist or there is a
      compelling reason for partition. Compensation shall be made if partition causes
      damage to the other co-owners.
      Article 304
           The co-owners may determine through negotiation the way of partition of the
      co-owned thing. Where they fail to reach an agreement, and where the co-owned
      immovable or movable property is divisible and its value is not diminished upon
      division, partition in kind shall be effected; where it is difficult to divide the co-owned
      thing or where its value would be impaired upon division, partition shall be carried
      out through dividing the proceeds based on appraisal or obtained from auction or a
      sale of it.
            Where the immovable or movable property acquired by a co-owner by means of
      partition is defective, the other co-owners shall share the losses.
      Article 305
           A co-owner by shares may transfer the portion of shares he owned in the
      co-owned immovable or movable property. The other co-owners have the right of
      pre-emption to buy the shares under equivalent conditions.
      Article 306
           Where a co-owner by shares transfers the portion of shares he owned in the
                                                    55




                                                                                 Exhibit 19, Page 55
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 199 of 372 PageID #: 541




      co-owned immovable or movable property, he shall notify the other co-owners of the
      conditions of transfer in a timely manner. The other co-owners shall exercise their
      right of pre-emption within a reasonable period of time.
           Where two or more co-owners assert their rights of pre-emption, they shall
      determine through negotiation the proportion of shares each may purchase; where no
      agreement is reached, they shall exercise their right of pre-emption in proportion to
      the shares they each own at the time of transfer.
      Article 307
           In terms of external relations, the co-owners are jointly and severally entitled to
      claims and are jointly and severally obligated to perform obligations arising from the
      co-owned immovable or movable property, unless it is otherwise provided by law or
      where the third person is aware that the co-owners are not in a relationship of joint
      and several claims and obligations. In terms of internal relations, unless otherwise
      agreed by the co-owners, the co-owners by shares are entitled to claims and obligated
      to perform obligations in proportion to the shares they each own, and the joint
      co-owners are jointly entitled to claims and obligated to perform obligations. A
      co-owner by shares who has performed the obligation in excess of his shares has the
      right of contribution against the other co-owners.
      Article 308
           Where there is no agreement among the co-owners or the agreement is unclear as
      to whether the co-owned immovable or movable property is under co-ownership by
      shares or under joint co-ownership, the immovable or movable property shall be
      deemed to be under co-ownership by shares, unless the co-owners are in a relationship
      such as familial relationship and the like.
      Article 309
           The share of a co-owner by shares in the immovable or movable property shall
      be determined according to his capital contribution where there is no agreement or the
      agreement is unclear. Where it is impossible to determine the amount of capital
      contribution, each co-owner by shares shall be entitled to an equal share.
      Article 310
           Where two or more organizations or individuals are jointly entitled to a right to
      usufruct or a security interest, the relevant provisions of this Chapter shall be applied
      mutatis mutandis.




                                              Chapter IX
                            Special Provisions on the Acquisition of
                                              Ownership


                                                   56




                                                                                Exhibit 19, Page 56
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 200 of 372 PageID #: 542




      Article 311
           Where a person with no right to dispose of an immovable or movable property
      transfers it to another person, the owner has the right to recover it; unless otherwise
      provided by law, the transferee acquires the ownership of the immovable or movable
      property under the following circumstances:
          (1) the transferee is in good faith at the time when the immovable or movable
      property is transferred to him;
           (2) the transfer is made at a reasonable price; and
           (3) the transferred immovable or movable property has been registered as
      required by law, or has been delivered to the transferee where registration is not
      required.
          Where a transferee acquires the ownership of the immovable or movable
      property in accordance with the provisions of the preceding paragraph, the original
      owner has the right to claim damages against the person who disposes of the property
      without a right.
           Where a party acquires, in good faith, a real right other than ownership, the
      provisions of the preceding two paragraphs shall be applied mutatis mutandis.
      Article 312
           An owner or any other right holder has the right to recover a lost thing. Where
      the lost thing is possessed by another person by way of transfer, the right holder has
      the right to claim damages against the person who disposes of the thing without the
      right to disposition, or to request the transferee to return the original thing within two
      years from the date on which the right holder knows or should have known of the
      transferee, provided that where the transferee has acquired the lost thing at auction or
      from a qualified business operator, the right holder shall, at the time of requesting the
      return of the original thing, reimburse the expenses that have been paid by the
      transferee. The right holder has, after having reimbursed the expenses paid by the
      transferee, the right to indemnification against the person who disposes of the thing
      without the right to disposition.
      Article 313
           After a bona fide transferee acquires the movable property, the original rights in
      the movable property is extinguished, unless the bona fide transferee knows or should
      have known of such rights at the time of the transfer.
      Article 314
           Where a lost thing is found, it shall be returned to its right holder. The finder
      shall, in a timely manner, notify its right holder or hand it over to the relevant
      departments such as the department for public security.
      Article 315
           Where the relevant department receives a lost thing and knows who is its right
                                                   57




                                                                                 Exhibit 19, Page 57
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 201 of 372 PageID #: 543




      holder, the department shall, in a timely manner, notify him to collect the lost thing;
      where the department does not know who is the right holder, it shall issue a
      lost-and-found notice in a timely manner.
      Article 316
           A finder shall well keep a lost thing before it is delivered to the relevant
      department, and the relevant department shall well keep it before it is collected. A
      person who, intentionally or by gross negligence, causes the lost thing in his custody
      to be destructed, damaged, or lost shall bear civil liability.
      Article 317
           The right holder of a lost thing shall, at the time of collecting it, pay to the finder
      or the relevant department the necessary expenses, such as the expense for
      safekeeping the lost thing.
            Where a right holder has offered a reward for finding the lost thing, he shall, at
      the time of collecting the lost thing, perform his obligations as promised.
            Where a finder misappropriates the lost thing, he is neither entitled to request
      reimbursement of expenses such as the expense for safekeeping the lost thing, nor
      entitled to request the right holder to perform the obligations as promised.
      Article 318
           Where a lost thing has not been claimed by anybody within one year from the
      date the lost-and-found notice is publicized, the lost thing is to be escheated to the
      State.
      Article 319
           Where a drifting thing is found or a thing buried underground or hidden is
      discovered, the provisions relating to the finding of lost things shall be applied mutatis
      mutandis, unless otherwise provided by law.
      Article 320
          Where a principal thing is transferred, the accessary thereof shall be transferred
      concomitantly, unless otherwise agreed by the parties.
      Article 321
           Unless otherwise agreed by the parties, the natural fruits of a thing shall be
      acquired by the owner of the thing, or by a usufructuary if there are both an owner and
      a usufructuary of the thing.
           The legal proceeds of a thing shall be acquired as agreed by the parties if there is
      such an agreement, or, where there is no agreement or the agreement is unclear, in
      accordance with the course of dealing.
      Article 322
           A thing, that is created as a result of processing, or combining or mixing with
      another thing or things, shall be owned as agreed if there is such an agreement, or in
      accordance with law if there is no agreement or the agreement is unclear, or, in the
                                                    58




                                                                                  Exhibit 19, Page 58
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 202 of 372 PageID #: 544




      absence of any provisions in law, be determined in compliance with the principles of
      making full use of the thing and protecting the party without fault. Where damage is
      caused to another party owing to one party’s fault or owing to the determination of the
      attribution of the thing, indemnity or compensation shall be paid.




                                              Part Three
                                          Rights of Usufruct



                                              Chapter X
                                            General Rules



      Article 323
          A usufructuary has the right to possess, use, and benefit from the immovable or
      movable property owned by another person in accordance with law.
      Article 324
           Organizations and individuals may, in accordance with law, possess, use, and
      benefit from the natural resources owned by the State, the State-owned natural
      resources that are used by collectives, and the natural resources that are owned by
      collectives as provided by law.
      Article 325
           The State implements a system of compensation for the use of natural resources,
      unless otherwise provided by law.
      Article 326
           A usufructuary shall, when exercising his right, abide by the provisions of laws
      on the protection, rational exploitation, and utilization of resources and the protection
      of the ecological environment. The owner may not interfere with the exercise of such
      rights by the usufructuary.
      Article 327
           Where a right to usufruct is extinguished or adversely affected due to
      expropriation or requisition of the immovable or movable property, the usufructuary
      has the right to compensation according to the provisions of Articles 243 and 245 of
      this Code.

                                                   59




                                                                                Exhibit 19, Page 59
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 203 of 372 PageID #: 545




      Article 328
           The right to use the sea areas that is acquired in accordance with law is protected
      by law.
      Article 329
           The right to explore and mine minerals, to draw water, and to use waters and
      mudflats to engage in aquaculture or fishing that are acquired in accordance with law
      is protected by law.




                                              Chapter XI
                         Right to Contractual Management of Land



      Article 330
           Rural collective economic organizations shall adopt a two-tier management
      system, with household contractual management as the basis and integrated with the
      collective management.
           A system of contractual management of land is adopted in accordance with law
      for cultivated land, forestland, grassland, and other land used for agricultural purposes
      which are owned by farmers collectively, or owned by the State and used by farmers
      collectively.
      Article 331
           A person who has the right to contractual management of land is, in accordance
      with law, entitled to possess, use, and benefit from the cultivated land, forestland, and
      grassland contracted and managed by him, and to engage in agricultural production
      such as crop cultivation, forestry, and animal husbandry.
      Article 332
           The term of a contract for cultivated land is 30 years. The term of a contract for
      grassland ranges from 30 to 50 years. The term of a contract for forestland ranges
      from 30 to 70 years.
           Upon expiration of the term of contract as provided in the preceding paragraph,
      the person with the right to contractual management of land is entitled to renew the
      contract in accordance with the provisions of laws on rural land contracting.
      Article 333
           A right to contractual management of land is created at the time when the
      contract on the right to contractual management of land enters into effect.

                                                   60




                                                                                Exhibit 19, Page 60
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 204 of 372 PageID #: 546




           The registration authority shall issue a certificate, such as a certificate of the right
      to contractual management of land, a certificate of the right to forestry, and the like, to
      the person entitled to the respective right to contractual management of land, and
      establish a register for this purpose to record and confirm such rights.
      Article 334
           The persons with the rights to contractual management of land are entitled to
      exchange or transfer such rights in accordance with law. The contracted land may not
      be used for non-agricultural construction purposes without being approved in
      accordance with law.
      Article 335
           Where the rights to contractual management of land are exchanged or transferred,
      the parties may apply to the registration authority for registration; without registration,
      such exchange or transfer may not be asserted against a bona fide third person.
      Article 336
           Within the term of contract, the party offering the contract may not adjust the
      contracted land.
           Under special circumstances such as severe deterioration on the contracted land
      caused by natural disasters, appropriate adjustments shall be made in accordance with
      the provisions of laws on rural land contracting where necessary.
      Article 337
           Within the term of contract, the party offering the contract may not take back the
      contracted land, unless otherwise provided by law.
      Article 338
           Where the contracted land is expropriated, the affected person with the right to
      contractual management of land is entitled to the corresponding compensation
      according to the provisions of Article 243 of this Code.
      Article 339
           A person with the right to contractual management of land may decide on his
      own to transfer the right to management of land to others by leasing, contributing it as
      shares, or other means in accordance with law.
      Article 340
          Within the time limit as agreed in the contract, the person with the right to
      management of land is entitled to possess the rural land, to carry out agricultural
      production and operation on his own, and to benefit therefrom.
      Article 341
           The right to management of land which is transferred for a term of five years or
      longer is created when the contract for the transfer enters into force. The parties may
      apply to the registration authority for registration of the right to management of land;
      without registration, such a right may not be asserted against a bona fide third person.
                                                     61




                                                                                   Exhibit 19, Page 61
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 205 of 372 PageID #: 547




      Article 342
           Where rural land is contracted by means including bidding, auction, or open
      negotiation, for which a title certificate is obtained through registration in accordance
      with law, the right to manage such land may, in accordance with law, be transferred by
      means of leasing, contributing it as shares, mortgaging, or by other means.
      Article 343
           Where contractual management is adopted for the State-owned land that is used
      for agricultural purposes, the relevant provisions of this Book shall be applied mutatis
      mutandis.




                                             Chapter XII
                        Right to Use Land for Construction Purposes



      Article 344
            With respect to the State-owned land zoned for construction purposes, a person
      with the right to use a lot of such land is entitled to possess, use, and benefit from the
      lot, and to use it to construct buildings, structures, and auxiliary facilities.
      Article 345
           The right to use a lot of land for construction purposes may be created separately
      on the surface of, above, or below the lot of land.
      Article 346
           The right to use a lot of land for construction purposes shall be created in
      conformity with the requirements for conservation of resources and protection of the
      ecological environment, and in compliance with the provisions of laws and
      administrative regulations on the planned use of the lot, and may not impair the rights
      to usufruct already created thereon.
      Article 347
           The right to use a lot of land for construction purposes may be created by way of
      transfer or gratuitous grant.
           The bidding, auction, or other means of public bidding shall be adopted in
      transferring a lot of land used for business purposes, such as for industrial,
      commercial, tourism, recreational, and commercial residential purposes, or where
      there are two or more intended users competing for the right to use the same lot of
      land .
           The creation of a right to use a lot of land for construction purposes by way of

                                                   62




                                                                                 Exhibit 19, Page 62
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 206 of 372 PageID #: 548




      gratuitous grant is strictly restricted.
      Article 348
           Where a right to use a lot of land for construction purposes is created through
      bidding, auction, agreement, or other means of transfer, the parties shall enter into a
      contract in writing for the transfer of the right to use the lot of land for construction
      purposes.
          A contract for the transfer of the right to use a lot of land for construction
      purposes generally contains the following clauses:
           (1) the name and address of each party;
           (2) the metes and bounds and area of the lot of land;
           (3) the space occupied by the buildings, structures, and the auxiliary facilities
      thereof;
           (4) the planned use and zoning conditions of the lot;
           (5) the term of the right to use the lot of land for construction purposes;
           (6) the transfer fee and other fees, and the mode of payment thereof; and
           (7) the means of dispute resolution.
      Article 349
            To create a right to use a lot of land for construction purposes, application shall
      be filed with the registration authority for the registration of the right. The right to use
      a lot of land for construction purposes is created upon registration. The registration
      authority shall issue a title certificate to the person entitled to the right.
      Article 350
          A person who has the right to use a lot of land for construction purposes shall
      make reasonable use of the lot and may not change its planned use. Where it is
      necessary to change the planned use of the lot, approval shall be obtained from the
      competent administrative department in accordance with law.
      Article 351
           A person who has the right to use a lot of land for construction purposes shall
      pay the transfer fee and other fees in accordance with law and the contract.
      Article 352
           The ownership of buildings, structures, and auxiliary facilities thereof
      constructed by a person with the right to use the lot of land for construction purposes
      belongs to the person, unless it is proved by evidence to the contrary.
      Article 353
           Unless otherwise provided by law, the persons with a right to use a lot of land for
      construction purposes are entitled to transfer, exchange, offer as capital contribution,
      give away as a gift, or mortgage their rights.
                                                    63




                                                                                  Exhibit 19, Page 63
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 207 of 372 PageID #: 549




      Article 354
           Where a right to use a lot of land for construction purposes is transferred,
      exchanged, offered as capital contribution, given away as a gift, or mortgaged, the
      parties shall enter into a contract thereon in writing. The term of the use shall be
      agreed upon by the parties, provided that it may not exceed the remaining term of the
      right to use the lot of land for construction purposes.
      Article 355
           Where a right to use a lot of land for construction purposes is transferred,
      exchanged, offered as capital contribution, or given away as a gift, an application for
      registration of the change shall be filed with the registration authority.
      Article 356
           Where a right to use a lot of land for construction purposes is transferred,
      exchanged, offered as capital contribution, or given away as a gift, the buildings,
      structures, and auxiliary facilities thereof attached to the land shall be disposed of
      concomitantly.
      Article 357
           Where a building or structure, and auxiliary facilities thereof are transferred,
      exchanged, offered as capital contribution, or given away as a gift, the right to use the
      lot of land for construction purposes in the lot of land occupied by the building,
      structure, and auxiliary facilities thereof shall be disposed of concomitantly.
      Article 358
           Where a right to use a lot of land for construction purposes needs to be taken
      back prior to expiration of its term for public interest purposes, compensation shall be
      paid for the houses and other immovable property on the land according to the
      provisions of Article 243 of this Code, and the portion of the unused transfer fee shall
      be refunded.
      Article 359
           The right to use a lot of land for construction of residential buildings is
      automatically renewed upon expiration of the term. The payment, reduction, or
      exemption of the renewal fees shall be dealt with in accordance with the provisions of
      laws and administrative regulations.
           The renewal of the right to use a lot of land for construction of buildings other
      than residences, upon expiration of the term, shall be dealt with in accordance with
      the provisions of the laws. The ownership of the buildings and other immovable
      property on such lot of land shall be determined in accordance with the agreement, or,
      where there is no agreement or the agreement is unclear, in accordance with the
      provisions of laws and administrative regulations .
      Article 360
           Where a right to use a lot of land for construction purposes is extinguished, the
      transferor of the right shall deregister the right in a timely manner. The registration
      authority shall withdraw the title certificate thereof.
                                                   64




                                                                                Exhibit 19, Page 64
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 208 of 372 PageID #: 550




      Article 361
           The using of a lot of collectively-owned land for construction purposes shall be
      dealt with in accordance with the provisions of the laws on land administration.




                                            Chapter XIII
                                    Right to Use a House Site



      Article 362
           A person who has the right to use a house site is entitled to possess and use the
      lot of land owned by the collective, and to utilize such lot of land to build a dwelling
      and auxiliary facilities in accordance with law.
      Article 363
          The acquisition, exercise, and transfer of the right to use a house site are
      governed by the laws on land administration and the relevant regulations of the State.
      Article 364
           Where a house site is destroyed due to natural disasters or for other reasons, the
      right to use the house site is extinguished. A new house site shall be allocated in
      accordance with law to the villagers who have lost their house site.
      Article 365
           Where a registered right to use a house site is transferred or extinguished,
      registration of the change or deregistration of the right shall be made in a timely
      manner.




                                            Chapter XIV
                                        Right of Habitation



      Article 366
           A person with a right of habitation is entitled to the right to usufruct of
      possessing and using another person’s dwelling as agreed in the contract, so as to
      meet his needs of habitation.

                                                  65




                                                                               Exhibit 19, Page 65
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 209 of 372 PageID #: 551




      Article 367
           To create a right of habitation, the parties shall enter into a contract on such a
      right in writing.
           A contract on a right of habitation generally contains the following clauses:
           (1) the name and address of each party;
           (2) the location of the dwelling;
           (3) the conditions and requirements for the habitation;
           (4) the duration of the right of habitation; and
           (5) the means of dispute resolution.
      Article 368
           A right of habitation shall be created free of charge, unless otherwise agreed by
      the parties. To create a right of habitation, an application for the registration of the
      right shall be filed with the registration authority. The right of habitation is created
      upon registration.
      Article 369
           A right of habitation may not be transferred or inherited. The dwelling in which a
      right of habitation is created may not be let on lease, unless otherwise agreed by the
      parties.
      Article 370
           A right of habitation is extinguished if the term of the right expires, or if the
      person entitled to the right deceases. Where a right of habitation is extinguished,
      deregistration of the right shall be made in a timely manner.
      Article 371
          Where a right of habitation is created by will, the relevant provisions of this
      Chapter shall be applied mutatis mutandis.




                                               Chapter XV
                                               Easements



      Article 372
           A person who has a right to easement is entitled to utilize the immovable
      property of another person as agreed in a contract so as to enhance the efficiency of
      his own immovable property.
                                                    66




                                                                               Exhibit 19, Page 66
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 210 of 372 PageID #: 552




            The immovable property of another person referred to in the preceding paragraph
      is the servient land, and the immovable property of the person entitled to the easement
      is the dominant land.
      Article 373
           To create an easement, the parties shall enter into an easement contract in
      writing.
           An easement contract generally contains the following clauses:
           (1) the name and address of each party;
           (2) the location of the servient land and the dominant land;
           (3) the purposes and methods of utilizing the servient land;
           (4) the duration of the easement;
           (5) the fees and the mode of payment; and
           (6) the means of dispute resolution.
      Article 374
           An easement is created at the time the easement contract enters into effect.
      Where the parties request for registration, applications may be filed with the
      registration authority for the registration of the easement; without registration, such an
      easement may not be asserted against a bona fide third person.
      Article 375
           A right holder of the immovable property served as the servient land shall allow
      the person entitled to an easement to utilize the immovable property as agreed in the
      contract and may not interfere with the exercise of the right to easement by such
      person.
      Article 376
            A person entitled to an easement shall utilize the servient land in accordance with
      the purposes and methods of utilization as agreed in the contract, and minimize
      restrictions on the real rights of the right holder in the servient land.
      Article 377
           The duration of an easement shall be agreed upon by the parties, provided that it
      may not exceed the remaining term of the right to usufruct, such as the right to
      contractual management of land or the right to use a lot of land for construction
      purposes.
      Article 378
            Where an owner of a lot of land is entitled to or is encumbered with an easement,
      when a right to usufruct, such as a right to contractual management of land or a right
      to use a house site is created on the lot of land, the usufructuary shall continue to be
      entitled to or be encumbered with the easement thereon that has already been created.

                                                   67




                                                                                Exhibit 19, Page 67
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 211 of 372 PageID #: 553




      Article 379
           Where a right to usufruct, such as a right to contractual management of land, a
      right to use a lot of land for construction purposes, and a right to use a house site, has
      already been created on a lot of land, the owner of the lot of land may not create an
      easement on the lot without the consent of the usufructuary.
      Article 380
           An easement may not be transferred separately. Where a right to contractual
      management of land, a right to use a lot of land for construction purposes and the like
      rights are transferred, the easement shall be transferred concomitantly, unless
      otherwise agreed in the contract.
      Article 381
           An easement may not be mortgaged separately. Where a right to contractual
      management of land, a right to use a lot of land for construction purposes, and the like
      rights are mortgaged, the easement shall be transferred concomitantly upon
      enforcement of the mortgage.
      Article 382
            Where a right to easement is involved when the dominant land and a right to
      contractual management of land, a right to use a lot of land for construction purposes,
      and the like rights thereon are partially transferred, the transferee is simultaneously
      entitled to the easement.
      Article 383

            Where a right to easement is involved when the servient land and a right to
      contractual management of land, a right to use a lot of land for construction purposes,
      and the like rights thereon are partially transferred, the easement is legally binding on
      the transferee.

      Article 384
           Where a person entitled to an easement is under any of the following
      circumstances, the person who has the right to the servient land is entitled to rescind
      the easement contract to extinguish the easement:
           (1) abusing the right to easement in violation of the provisions of laws or the
      contract; or
           (2) in case of paid use of the servient land, failing to pay the relevant fees despite
      of receipt of two warning notices within a reasonable period of time after the payment
      is due according to the agreement.
      Article 385
           Where a registered easement is altered, transferred, or extinguished, the
      registration of the change or deregistration shall be made in a timely manner.


                                                    68




                                                                                 Exhibit 19, Page 68
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 212 of 372 PageID #: 554




                                                Part Four
                                           Security Interests



                                             Chapter XVI
                                             General Rules



      Article 386
            Where a debtor fails to perform his obligations due, or any event upon which an
      security interest is to be enforced as agreed upon by the parties occurs, the person
      entitled to the security interest has priority to be paid from the collateral in accordance
      with law, unless otherwise provided by law.
      Article 387
           Where a creditor needs to secure his claims in a civil activity such as lending,
      buying and selling, and the like, he may create a security interest in accordance with
      the provisions of this Code and other laws.
           Where a third person provides security to the creditor for the debtor, the debtor
      may be requested to provide a counter-security. Counter-security shall be governed by
      the provisions of this Code and other laws.
      Article 388
           To create a security interest, a security contract shall be entered into in
      accordance with the provisions of this Code and other laws. Security contracts include
      mortgage contracts, pledge contracts, and other contracts with a function of security.
      A security contract is a contract secondary to the principal contract with the principal
      claims and obligations. Where the principal contract is void, the security contract is
      also void, unless otherwise provided by law.
           Where a security contract is determined to be void, if the debtor, the security
      provider, and the creditor are at fault, they shall each bear civil liability in proportion
      to their fault.
      Article 389
           Unless otherwise agreed by the parties, the scope covered by a security interest
      includes the principal claim and its interests based on the principal contract, liquidated
      damages, compensatory damages, and the expenses arising from safekeeping the
      collateral and enforcing the security interests.


                                                    69




                                                                                 Exhibit 19, Page 69
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 213 of 372 PageID #: 555




      Article 390
           Where a collateral is destructed, damaged, or lost, or is expropriated during the
      secured period, the person entitled to a security interest has priority to be paid from
      the insurance payment, compensation, or indemnity received on the collateral. Where
      the collateral is destructed, damaged, or lost, or is expropriated prior to the due date of
      performance of the secured claim, the insurance payment, compensation, or indemnity
      may also be placed in escrow.
      Article 391
           Where a third person provides security and the creditor allows the debtor to
      transfer all or part of the secured obligations without the third person’s written
      consent, the security provider is no longer liable for securing the part of the
      obligations so transferred.
      Article 392
            Where a claim is secured by both a collateral and a surety, and the debtor fails to
      perform his obligations due or any event upon which a security interest is to be
      enforced as agreed upon by the parties occurs, the creditor shall enforce the claim in
      accordance with the agreement. Where there is no agreement or the agreement is
      unclear, if the collateral is provided by the debtor, the creditor shall first enforce the
      claim against the collateral, and if the collateral is provided by a third person, the
      creditor may elect to enforce the claim against the collateral or request the surety to
      assume liability. After the third person who provides security has assumed such
      liability, he has the right of indemnification against the debtor.
      Article 393
           A security interest is extinguished under any of the following circumstances:
           (1) the claim under the principal contract is extinguished;
           (2) the security interest is enforced;
           (3) the creditor waives his security interest; or
           (4) there exists any other circumstance in which security interest is extinguished
      as provided by law.




                                             Chapter XVII
                                                Mortgage




                                                    70




                                                                                 Exhibit 19, Page 70
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 214 of 372 PageID #: 556




                                                 Section 1
                                           General Mortgage



      Article 394
            Where a debtor or a third person, in order to secure the performance of an
      obligation, mortgages his property to the creditor without relinquishing the possession
      of the property, the creditor has priority to be paid from the collateral if the debtor
      fails to perform his obligation due or an event upon the occurrence of which the
      security interest in the collateral is to be enforced as agreed by the parties occurs.
           The debtor or the third person as specified in the preceding paragraph is the
      mortgagor, the creditor is the mortgagee, and the collateral mortgaged to secure the
      claim is the mortgaged property.
      Article 395
           The following property, which the debtor or a third person is entitled to dispose
      of, may be mortgaged:
           (1) buildings and other things attached to the land;
           (2) the right to use a lot of land for construction purposes;
           (3) the right to use the sea areas;
           (4) production equipment, raw materials, work in process, and finished products;
           (5) buildings, vessels, and aircraft under construction;
           (6) vehicles for transport; and
           (7) other property not prohibited by laws or administrative regulations from
      being mortgaged.
          A mortgagor may mortgage the property listed in the preceding paragraph
      concurrently.
      Article 396
           An enterprise, an individual-run industrial and commercial household, or an
      agricultural production operator may mortgage their production equipment, raw
      materials, work in process, and finished products that they currently own or thereafter
      acquired, and if the debtor fails to perform his obligations due or any event upon
      which a security interest in the mortgaged property is to be enforced as agreed by the
      parties occurs, the creditor has priority to be paid from the movable property
      determined at the time when the mortgaged property is ascertained.
      Article 397
          Where a building is mortgaged, the right to use the lot of land in the area
      occupied by the building for construction purposes shall be mortgaged concomitantly.
                                                    71




                                                                              Exhibit 19, Page 71
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 215 of 372 PageID #: 557




      Where a right to use a lot of land for construction purposes is mortgaged, any building
      on the lot of land shall be mortgaged concomitantly.
           Where a mortgagor fails to concomitantly mortgage the property as provided in
      the preceding paragraph, the unmortgaged property in question shall be deemed to be
      concomitantly mortgaged.
      Article 398
           A right to use a lot of land for construction purposes of a township or village
      enterprise may not be mortgaged separately. Where a factory premise or any other
      building of a township or village enterprise is mortgaged, the right to use the lot of
      land in the area occupied by the building for construction purposes shall be
      concomitantly mortgaged.
      Article 399
           The following property may not be mortgaged:
           (1) land ownership;
            (2) the right to use the land owned by a collective, such as house sites, land and
      hills retained for household use, unless it may be mortgaged as provided by law;
            (3) educational facilities, medical and health facilities, and other public welfare
      facilities of non-profit legal persons established for public welfare purposes, such as
      schools, kindergartens, and medical institutions;
           (4) property of which the ownership or right to the use is unclear or disputed;
           (5) property that has been seized, detained, or placed under custody in
      accordance with law; and
          (6) other property that may not be mortgaged as provided by laws or
      administrative regulations.
      Article 400
           To create a mortgage, the parties shall enter into a mortgage contract in writing.
           A mortgage contract generally contains the following terms:
           (1) the type and amount of the secured claim;
           (2) the term during which the debtor shall perform obligations;
           (3) such particulars as the name and quantity of the mortgaged property; and
           (4) the scope of the security interest covered.
      Article 401
           Where, prior to the due date of performance of an obligation, the mortgagee
      reaches an agreement with the mortgagor under which the mortgaged property
      belongs to the creditor in the event that the debtor fails to perform the obligation due,
      the mortgagee, regardless, may only have priority to be paid from the mortgaged
      property in accordance with law.

                                                   72




                                                                                Exhibit 19, Page 72
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 216 of 372 PageID #: 558




      Article 402
           To create a mortgage on the property as specified in Subparagraphs (1) through
      (3) of the first paragraph of Article 395, or on the building under construction as
      specified in Subparagraph (5) of the first paragraph of this Code, registration shall be
      made for the mortgage. The mortgage shall be created upon registration.
      Article 403
           A mortgage on movable property shall be created at the time when the mortgage
      contract enters into effect; without registration, such a mortgage may not be asserted
      against a bona fide third person.
      Article 404
           A mortgage on movable property may not be asserted against a buyer who has
      paid a reasonable purchase price and acquired the mortgaged property in the ordinary
      course of business.
      Article 405
           Where a mortgaged property has been let to and possessed by another person
      prior to creation of the mortgage, the lease relationship shall not be affected by the
      mortgage.
      Article 406
          A mortgagor may transfer the mortgaged property to another person during the
      term of the mortgage unless otherwise agreed by the parties. The transfer of the
      mortgaged property shall not affect the mortgage.
           A mortgagor who transfers the mortgaged property to another person shall notify
      the mortgagee in a timely manner. The mortgagee may request the mortgagor to apply
      the proceeds of the transfer to pay off the obligation before it is due, or place such
      proceeds in escrow where he may establish that the transfer of the mortgaged property
      may impair his right to the mortgage. The portion of the proceeds obtained from the
      transfer in excess of the amount of the obligation owed shall belong to the mortgagor,
      while any deficiency shall be satisfied by the debtor.
      Article 407
           A mortgage may not be transferred separately from the underlying claim or be
      used as security for another claim. Where a claim is transferred, the mortgage
      securing the claim shall be transferred concomitantly with it, unless otherwise
      provided by law or agreed by the parties.
      Article 408
           Where an act of a mortgagor suffices to reduce the value of the mortgaged
      property, the mortgagee is entitled to request the mortgagor to refrain from
      performing such an act. Where the value of the mortgaged property is reduced, the
      mortgagee is entitled to request the mortgagor to restore its value or provide
      additional security to the extent of the reduced value. Where the mortgagor neither
      restores the original value of the mortgaged property, nor provides additional security
      therefor, the mortgagee is entitled to request the debtor to pay off the debt before it is
                                                   73




                                                                                Exhibit 19, Page 73
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 217 of 372 PageID #: 559




      due.
      Article 409
            A mortgagee may waive his right to the mortgage, or waive his priority order in
      the line of the mortgagees. A mortgagee and the mortgagor may reach an agreement to
      change such things as the mortgagee’s priority order in the line of the mortgagees and
      the amount of the secured claim, provided that any change to the mortgage may not
      adversely affect the other mortgagees without their written consent.
           Where a debtor creates a mortgage on his own property, and the mortgagee
      waives his right to the mortgage and his priority order in the line of mortgagees, or
      changes the mortgage, the other security providers shall be exempted from the
      security liability to the extent of the rights and interests of the mortgagee that are
      forfeited owing to the waiver of his priority to be paid from the mortgaged property,
      unless the other security providers are committed to still provide security.
      Article 410
           Where a debtor fails to perform his obligation due or an event upon which a
      mortgage is to be enforced as agreed upon by the parties occurs, the mortgagee may,
      upon agreement with the mortgagor, have the priority right to appraise and accept the
      mortgaged property, or apply the proceeds obtained from auction or sale of the
      mortgaged property to satisfy his claim against the mortgagor. Where the agreement is
      detrimental to the interests of other creditors, the other creditors may request the
      people’s court to rescind the agreement.
           Where a mortgagee and a mortgagor fail to reach an agreement on the methods
      of enforcing the mortgage, the mortgagee may request the people’s court to have the
      mortgaged property sold at auction or in a sale.
           The appraisal or sale of the mortgaged property shall be based on the market
      price thereof.
      Article 411
           Where a mortgage is created in accordance with the provisions of Article 396 of
      this Code, the mortgaged property shall be ascertained at the time when one of the
      following circumstances occurs:
           (1) the claim is not satisfied upon expiration of the term of performance of the
      obligation;
             (2) the mortgagor is declared bankrupt or dissolved;
           (3) an event upon which the mortgage is to be enforced as agreed upon by the
      parties occurs; or
             (4) any other circumstance that seriously affects the enforcement of the claim.
      Article 412
          Where a debtor fails to perform his obligation due or an event upon the
      occurrence of which the mortgage is to be enforced as agreed upon by the parties
      occurs, resulting in the seizure of the mortgaged property by the people’s court in
                                                    74




                                                                                 Exhibit 19, Page 74
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 218 of 372 PageID #: 560




      accordance with law, the mortgagee is entitled to collect the natural fruits or legal
      proceeds accrued from the mortgaged property as of the date of the seizure, unless the
      mortgagee fails to notify the person who is obligated to pay off the legal proceeds.
           The fruits or proceeds as specified in the preceding paragraph shall first be
      applied to offset the expenses of collecting them.
      Article 413
            Where the appraised value of a mortgaged property or the proceeds obtained
      from auction or sale of it is in excess of the amount of the obligation owed, the
      excessive portion shall belong to the mortgagor, while any deficiency shall be
      satisfied by the debtor.
      Article 414
           Where a property is mortgaged to two or more creditors, the proceeds obtained
      from auction or sale of the mortgaged property shall be applied in accordance with the
      following provisions:
           (1) where the mortgages have all been registered, the order of payment is based
      on the priority in time of registration;
            (2) a registered mortgage has priority over an unregistered mortgage to be paid;
      and
           (3) where none of the mortgages are registered, payment shall be made on a pro
      rata basis against the claims.
           The preceding paragraph shall be applied mutatis mutandis with regard to the
      priority order of payment for other security interests that are registrable.
      Article 415
           Where both a mortgage and a pledge are created on the same property, the
      priority order of payment with the proceeds obtained from auction or sale of the
      property shall be based on the priority in time of registration and delivery of the
      property.
      Article 416
            Where a principal claim secured by a mortgage on movable property is the
      purchase price of the mortgaged property, and registration for the mortgage is made
      within 10 days after delivery of the property, the mortgagee has the priority to be paid
      over the other persons, other than a lienholder, who have security interests thereon in
      relation to the purchaser of the mortgaged property.
      Article 417
           Where a right to use a lot of land for construction purposes is mortgaged, any
      newly added buildings on the lot of land are not part of the mortgaged property. Upon
      enforcement of the mortgage on the right to use the lot of land for construction
      purposes, the newly added buildings on such land shall be disposed of concomitantly
      with the right to use such land for construction purposes, provided that the mortgagee
      has no priority to be paid from the proceeds obtained from disposition of the newly
                                                  75




                                                                               Exhibit 19, Page 75
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 219 of 372 PageID #: 561




      added buildings.
      Article 418
           Where a right to use a lot of land owned by a collective is mortgaged in
      accordance with law, the nature of the ownership and the purpose of use of the land
      may not be altered without going through statutory procedures after the mortgage is
      enforced.
      Article 419
           A mortgagee shall exercise his right to mortgage within the limitation period for
      claiming against the principal obligation; otherwise no protection may be provided by
      the people’s court.




                                               Section 2
                           Maximum Mortgage for Floating Claims



      Article 420

            Where a debtor or a third person provides a collateral for future claims that will
      arise consecutively within a certain period of time to secure performance of the
      obligations, if the debtor fails to perform an obligation due or an event upon which
      such a mortgage is to be enforced as agreed upon by the parties occurs, the mortgagee
      has the priority to be paid from the mortgaged property up to the maximum amount of
      his claim.

           A claim that exists prior to the creation of the maximum mortgage for floating
      claims may, upon consent of the parties, be included in the claims secured by such a
      mortgage.

      Article 421
           Before the claims secured by the maximum mortgage for floating claims are
      ascertained, where part of the claims is transferred, the mortgage may not be
      transferred unless otherwise agreed by the parties.
      Article 422
           Before the claims secured by a maximum mortgage for floating claims are
      ascertained, the mortgagee and the mortgagor may change by agreement the period of
      time for the ascertainment of the claims, the scope of the claims, and the maximum
      amount of the claims, provided that such changes may not adversely affect other
      mortgagees.


                                                  76




                                                                               Exhibit 19, Page 76
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 220 of 372 PageID #: 562




      Article 423
           The claims of the mortgagee are ascertained under one of the following
      circumstances:
           (1) where the agreed period of time for the claims to be ascertained expires;
           (2) where there is no agreement on the period of time for the claims to be
      ascertained or the agreement is unclear , and the mortgagee or the mortgagor requests
      for ascertainment of the claims after the lapse of two years from the date of the
      creation of the mortgage;
           (3) where it is impossible for a new claim to arise;
          (4) where the mortgagee knows or should have known that the mortgaged
      property has been seized or detained;
           (5) where the debtor or the mortgagor is declared bankrupt or dissolved; or
           (6) any other circumstance under which the claims are to be ascertained as
      provided by law.
      Article 424
           In addition to the provisions of this Section, the relevant provisions of Section 1
      of this Chapter shall be applied to the maximum mortgage for floating claims.




                                           Chapter XVIII
                                                 Pledge



                                               Section 1
                                   Pledge in Movable Property



      Article 425
           Where a debtor or a third person pledges his movable property to the creditor for
      possession in order to secure the performance of an obligation, if the debtor fails to
      perform the obligation due or an event upon the occurrence of which the pledge is to
      be enforced as agreed upon by the parties occurs, the creditor has priority to be paid
      from the movable property.
          The debtor or third person as specified in the preceding paragraph is the pledgor,
      the creditor is the pledgee, and the movable property delivered is the pledged
                                                   77




                                                                               Exhibit 19, Page 77
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 221 of 372 PageID #: 563




      property .
      Article 426
          Movable property may not be pledged where its transfer is prohibited by laws or
      administrative regulations.
      Article 427
           To create a pledge, the parties shall enter into a pledge contract in writing.
           A pledge contract generally contains the following clauses:
           (1) the type and amount of the secured claim;
           (2) the term for the debtor to perform the obligation;
           (3) such particulars as the name and quantity of the pledged property;
           (4) the scope of the security covered; and
           (5) the time for and the mode of the delivery of the pledged property.
      Article 428
           Where, prior to the due date of performance of an obligation, the pledgee reaches
      an agreement with the pledgor under which the pledged property belongs to the
      creditor in the event that the debtor fails to perform the obligation due, the pledgee,
      regardless, may only have priority to be paid from the pledged property in accordance
      with law.
      Article 429
           A pledge is created upon delivery of the pledged property by the pledgor.
      Article 430
           A pledgee has the right to collect the fruits and proceeds accrued from the
      pledged property unless otherwise agreed in the contract.
           The fruits and proceeds as specified in the preceding paragraph shall first be
      applied to offset the expenses of collection of them.
      Article 431
            A pledgee who, during the effective period of the pledge, uses or disposes of the
      pledged property without the consent of the pledgor and thus causes damage to the
      latter shall be liable for compensation.
      Article 432
          A pledgee is obligated to well keep the pledged property, and shall be liable for
      compensation where the pledged property is destructed, damaged, or lost due to his
      improper custody.
           Where the pledgee’s act is likely to cause the pledged property to be destructed,
      damaged, or lost, the pledgor may request the pledgee to place the pledged property in
      escrow, or request the pledgee to discharge the obligation before it is due and return
                                                    78




                                                                                 Exhibit 19, Page 78
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 222 of 372 PageID #: 564




      the pledged property.
      Article 433
           Where, due to a cause the pledgee is not responsible for, the pledged property is
      likely to be damaged or significantly diminished in value which suffices to jeopardize
      the pledgee’s rights, the pledgee has the right to request the pledgor to provide
      additional security; where the pledgor fails to do so, the pledgee may have the
      pledged property sold at auction or in a sale and may, by agreement with the pledgor,
      apply the proceeds obtained from the auction or sale to discharge the obligation
      before it is due or place such proceeds in escrow.
      Article 434
           A pledgee shall be liable for compensation where he, during the effective period
      of the pledge, repledges the pledged property without the consent of the pledgor to a
      third person and thus causes destruction, damage, or loss to the pledged property.
      Article 435
           A pledgee may waive his right to the pledge. Where a debtor creates a pledge on
      his own property and the pledgee waives his right to the pledge, the other security
      providers shall be exempted from the security liability to the extent of the rights and
      interests of the pledgee that are forfeited owing to the waiver of his priority to be paid
      from the collateral, unless the other security providers are committed to still provide
      security.
      Article 436
           A pledgee shall return the pledged property after the debtor has performed his
      obligation or the pledgor has paid the secured claim before it is due.
           Where a debtor fails to perform an obligation due or an event upon the
      occurrence of which the pledge is to be enforced as agreed upon by the parties occurs,
      the pledgee may, by agreement with the pledgor, appraise and accept the pledged
      property as satisfaction of his claim, or have priority to be paid from the proceeds
      obtained from auction or sale of the pledged property.
           The appraisal or sale of the pledged property shall be based on the market price.
      Article 437
           A pledgor may request the pledgee to enforce the pledge in a timely manner after
      expiration of the period for the performance of the obligation; where the pledgee fails
      to do so, the pledgor may request the people’s court to have the pledged property sold
      at auction or in a sale.
           Where a pledgor requests the pledgee to enforce the pledge in a timely manner,
      and damage is caused to the pledgor owing to the pledgee’s indolence in doing so, the
      pledgee shall be liable for compensation.
      Article 438
           After a pledged property is appraised and accepted by the pledgee as full or
      partial satisfaction of his claim, or is sold at auction or in a sale, where the value of
                                                   79




                                                                                 Exhibit 19, Page 79
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 223 of 372 PageID #: 565




      the pledged property as appraised or the proceeds obtained from auction or sale is in
      excess of the amount of the obligation owed, the excessive portion shall belong to the
      pledgor, while any deficiency shall be satisfied by the debtor.
      Article 439
           A pledgor and a pledgee may create a maximum pledge for floating claims upon
      agreement.
           In addition to the relevant provisions of this Section, the relevant provisions of
      Section 2 of Chapter 17 of this Book shall be applied mutatis mutandis to the
      maximum pledge for floating claims.




                                               Section 2
                                          Pledge on a Right



      Article 440
          The following rights, which a debtor or a third person is entitled to dispose of,
      may be pledged:
           (1) bills of exchange, promissory notes, and checks;
           (2) bonds and certificates of deposits;
           (3) warehouse receipts and bills of lading;
           (4) transferable fund shares and equity;
           (5) transferable proprietary rights consisted in intellectual property such as the
      right to the exclusive use of registered trademarks, patent rights, and copyrights;
           (6) existing and after-acquired accounts receivables; and
           (7) other proprietary rights that may be pledged in accordance with the
      provisions of laws and administrative regulations.
      Article 441
           Unless otherwise provided by law, a pledge on a bill of exchange, promissory
      note, check, bond, certificate of deposits, warehouse receipt, or bill of lading is
      created at the time when the certificate of such a right is delivered to the pledgee, or,
      in the absence of such a certificate, at the time when the pledge is registered.
      Article 442
           Where the maturity date for the payment or the delivery of goods against a
      pledged bill of exchange, promissory note, check, bond, certificate of deposits,
                                                     80




                                                                                Exhibit 19, Page 80
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 224 of 372 PageID #: 566




      warehouse receipt, or bill of lading precedes the due date of the principal claim, the
      pledgee may cash the certificate or take delivery of the goods, and, upon agreement
      with the pledgor, apply the purchase price or the goods accepted to discharge the
      obligation before it is due or place it in escrow.
      Article 443
           A pledge on fund shares or equity is created upon registration of the pledge.
           The fund shares or equity, after being pledged, may not be transferred unless
      otherwise agreed by the pledgor and the pledgee through consultation. The proceeds
      obtained by the pledgor from the transfer of the pledged fund shares or equity shall be
      applied to pay to the pledgee to discharge the obligation before it is due or be placed
      in escrow.
      Article 444
           A pledge on a proprietary right in intellectual property, such as the right to the
      exclusive use of a registered trademark, a patent right, or copyright, is created upon
      registration.
            A proprietary right in intellectual property, after being pledged, may not be
      transferred or licensed by the pledgor to another person, unless otherwise agreed by
      the pledgor and the pledgee through consultation. The proceeds obtained by the
      pledgor from the transfer or licensing of the proprietary right in the pledged
      intellectual property shall be applied to pay to the pledgee to discharge the obligation
      before it is due or be placed in escrow.
      Article 445
           A pledge on an account receivable is created upon registration.
           An account receivable, after being pledged, may not be transferred unless
      otherwise agreed by the pledgor and the pledgee through consultation. The proceeds
      obtained by the pledgor from the transfer of the account receivable shall be applied to
      pay to the pledgee to discharge the obligation before it is due or be placed in escrow.
      Article 446
           In addition to the provisions of this Section, the relevant provisions of Section 1
      of this Chapter shall be applied to the pledge on rights.




                                            Chapter XIX
                                                  Lien




                                                  81




                                                                               Exhibit 19, Page 81
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 225 of 372 PageID #: 567




      Article 447
           Where a debtor fails to perform his obligation due, the creditor may retain the
      debtor’s movable property which is already in the lawful possession of the creditor
      and has priority to be paid from the movable property.
          The creditor as specified in the preceding paragraph is the lienholder, the
      movable property in his possession for this purpose is the property under lien.
      Article 448
           The movable property retained under a lien by the creditor shall be in the same
      legal relationship as the underlying claim, unless the lienholder and the debtor are
      both enterprises.
      Article 449
           The movable property that may not be retained under a lien as provided by law
      or agreed by the parties may not be so retained.
      Article 450
           Where the property retained under a lien is a divisible thing, the value of the
      retained property shall be equivalent to the amount of the obligation.
      Article 451
          A lienholder is obligated to well keep the retained property and shall be liable for
      compensation where the retained property is destructed, damaged, or lost due to
      improper custody.
      Article 452
          A lienholder has the right to collect the fruits and proceeds accrued from the
      property retained under a lien.
           The fruits and proceeds as specified in the preceding paragraph shall first be
      applied to offset the expenses for collecting them.
      Article 453
           A lienholder and the debtor shall reach an agreement on the term of performance
      of the obligation after the property is retained under the lien; where there is no
      agreement or the agreement is unclear, the lienholder shall give the debtor a period of
      60 or more days as the term of performance, unless the retained movable property is
      fresh, living, or perishable so that it is hard to keep it for long. Where a debtor
      defaults upon expiration of the term of performance, the lienholder may, upon
      agreement with the debtor, appraise and accept the retained property to fully or
      partially satisfy the obligation, or be paid with priority from the proceeds obtained
      from auction or sale of the retained property.
           The appraisal or sale of the retained property shall be based on the market price.
      Article 454
           A debtor may request the lienholder to enforce the lien after expiration of the
                                                   82




                                                                               Exhibit 19, Page 82
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 226 of 372 PageID #: 568




      term of performance of the obligation; where the lienholder fails to do so, the debtor
      may request the people’s court to have the retained property sold at auction or in a
      sale.
      Article 455
           After the property retained under a lien is appraised and accepted by the
      lienholder as full or partial satisfaction of his claim, or is sold at auction or in a sale,
      where the value of the retained property or the proceeds obtained from auction or sale
      of the retained property is in excess of the amount of the obligation owed, the
      excessive portion shall belong to the debtor, while any deficiency shall be satisfied by
      the debtor.
      Article 456
           Where a lien is created on a movable property on which a mortgage or pledge
      has already been created, the lienholder has priority to be paid.
      Article 457
          A lien is extinguished where the lienholder loses possession of the retained
      property or accepts another form of security provided by the debtor.




                                                 Part Five
                                                Possession



                                              Chapter XX.
                                                Possession



      Article 458
           In the case of possession of immovable or movable property based on a
      contractual relationship, matters such as the use of the immovable or movable
      property, the benefits therefrom, and the default liability shall be subject to the
      agreement in the contract; where there is no agreement thereon in the contract or the
      agreement is unclear, the relevant provisions of laws shall be applied.
      Article 459
          Where damage is caused to the immovable or movable property by its possessor
      as a result of use of the property, a mala fide possessor shall be liable for
      compensation.
                                                    83




                                                                                  Exhibit 19, Page 83
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 227 of 372 PageID #: 569




      Article 460

           Where an immovable or movable property is in the possession of another person,
      a person holding a right in the property may request the possessor to return the
      original property and its fruits and proceeds, provided that the necessary expenses
      incurred by a bona fide possessor for the maintenance of the immovable or movable
      property shall be paid.

      Article 461
          Where the immovable or movable property in another person’s possession is
      destructed, damaged, or lost, and a person holding a right in the property requests for
      compensation, the possessor shall return to the right holder the amount of insurance
      payment, compensation or indemnity he has received for the property destructed,
      damaged, or lost; where the right holder has not been fully compensated, a possessor
      mala fide shall also compensate for the loss.
      Article 462
           Where an immovable or movable property is trespassed or converted, its
      possessor is entitled to request restitution. Where there is a nuisance against the
      possession, the possessor has the right to request the removal of the nuisance or the
      elimination of the danger. Where damage is caused as a result of the trespass,
      conversion, or nuisance, the possessor has the right to request compensatory damages
      in accordance with law.
           The possessor’s right to request for restitution is extinguished if such a right has
      not been exercised within one year from the date the trespass or conversion occurs.


           .

                                         Book Three

                                           Contracts



                                            Part One
                                      General Provisions




                                                   84




                                                                                Exhibit 19, Page 84
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 228 of 372 PageID #: 570




                                           Chapter I
                                        General Rules




      Article 463
          This Book regulates the civil-law relations arising from contracts.
      Article 464
           A contract is an agreement on the establishment, modification, or termination of a
      civil juristic relationship between persons of the civil law.
          An agreement on establishing a marriage, adoption, guardianship, or the like
      personal relationships shall be governed by the provisions of laws providing for such
      personal relationships; in the absence of such provisions, the provisions of this Book
      may be applied mutatis mutandis according to the nature of such agreements.
      Article 465
          A contract formed in accordance with law is protected by law.
           A contract formed in accordance with law is legally binding only on the parties
      thereto, unless otherwise provided by law.
      Article 466
            Where the parties have a dispute on the understanding of a contract clause, the
      meaning of the disputed clause shall be determined according to the provisions in the
      first paragraph of Article 142 of this Code.
            Where a contract is made in two or more languages which are agreed to be
      equally authentic, the words and sentences used in each text shall be presumed to
      have the same meaning. Where the words and sentences used in each text are
      inconsistent, interpretation thereof shall be made in accordance with the related
      clauses, nature, and purpose of the contract, and the principle of good faith, and the
      like.
      Article 467
          For a contract not explicitly provided in this Code or other laws, the General
      Provisions of this Book shall be applied, and the provisions provided in this Book and
      other laws on a contract which is most similar to the said contact may be applied
      mutatis mutandis.
          The laws of the People's Republic of China shall apply to the contracts of
      Sino-foreign equity joint venture, contracts of Sino-foreign contractual joint venture,
      or contracts of Sino-foreign cooperation in the exploration and exploitation of
      natural resources that to be performed within the territory of the People's Republic of
      China.

                                                  85




                                                                                Exhibit 19, Page 85
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 229 of 372 PageID #: 571




      Article 468
           For a creditor-debtor relation not arising from a contract, the provisions of laws
      relating to such relations shall be applied; in the absence of such provisions, the
      relevant provisions of the General Provisions of this Book shall be applied, unless
      they shall not be applied based on the nature of the creditor-debtor relation.




                                           Chapter II
                                    Conclusion of Contracts



      Article 469
          The parties may conclude a contract in writing, orally, or in other forms.
           A writing refers to any form that renders the content contained therein capable of
      being represented in a tangible form, such as a written agreement, letter, telegram,
      telex, or facsimile.
          A data message in any form, such as electronic data interchange and e-mails, that
      renders the content contained therein capable of being represented in a tangible form
      and accessible for reference and use at any time shall be deemed as a writing.
      Article 470
           The content of a contract shall be agreed by the parties and generally includes the
      following clauses:
          (1) name or designation and domicile of each party;
          (2) objects;
          (3) quantity;
          (4) quality;
          (5) price or remuneration;
          (6) time period, place, and manner of performance;
          (7) default liability; and
          (8) dispute resolution.
          The parties may conclude a contract with reference to the various types of model
      contracts.
      Article 471
         The parties may conclude a contract by making an offer and acceptance or other
      means.
                                                  86




                                                                               Exhibit 19, Page 86
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 230 of 372 PageID #: 572




      Article 472
           An offer is an expression of intent to conclude a contract with another person, and
      the expression of intent shall conform to the following conditions:
          (1) the content shall be specific and definite; and
          (2) it is indicated therein that the offeror is to be bound by his expression of intent
      upon acceptance thereof by an offeree.
      Article 473
          An invitation to offer is a manifestation that a person expects another person to
      make an offer to him. Auction announcements, bidding announcements, stock
      prospectuses, bond prospectuses, fund prospectuses, commercial advertisements and
      promotions, and mailed price catalogs, and the like, are invitations to offer.
          A commercial advertisement and promotion shall constitute an offer if its content
      conforms to the conditions for an offer.
      Article 474
          The time when an offer becomes effective shall be governed by the provisions of
      Article 137 of this Code.
      Article 475
          An offer may be withdrawn. The withdrawal of an offer shall be governed by the
      provisions of Article 141 of this Code.
      Article 476
          An offer may be revoked, unless under any of the following circumstances:
          (1) the offeror has explicitly indicated that the offer is irrevocable by specifying a
      time limit for acceptance or in any other manner; or
          (2) the offeree has reasons to believe that the offer is irrevocable and the offeree
      has made reasonable preparations to perform the contract.
      Article 477
          Where an expression of intent to revoke an offer is made in a real-time
      communication, the content of such expression of intent shall be known to the offeree
      before the offeree makes an acceptance; where an expression of intent to revoke an
      offer is not made in a real-time communication, it shall reach the offeree before the
      offeree makes an acceptance.
      Article 478
          An offer becomes invalid under any of the following circumstances:
          (1) the offer is rejected;
          (2) the offer is revoked in accordance with law;
          (3) the offeree makes no acceptance prior to expiration of the time limit for
      acceptance; or
                                                    87




                                                                                 Exhibit 19, Page 87
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 231 of 372 PageID #: 573




          (4) the offeree materially alters the content of the offer.
      Article 479
          An acceptance is an expression of intent of the offeree to accept an offer.
      Article 480
          An acceptance shall be made by means of notice, except that an acceptance may
      be made by performing an act according to the parties’ course of dealing or as
      indicated in the offer.
      Article 481
          An acceptance shall reach the offeror within the time limit specified in the offer.
          Where no time limit for acceptance is specified in the offer, an acceptance shall
      reach the offeror in accordance with the following provisions:
         (1) where an offer is made in a real-time communication, acceptance shall be
      made promptly; or
          (2) where an offer is not made in a real-time communication, the acceptance
      notice shall reach the offeror within a reasonable period of time.
      Article 482
           Where an offer is made through a letter or a telegram, the time limit for
      acceptance shall be counted from the date shown on the letter or the date the telegram
      is handed in for dispatch or, if no such a date is shown on the letter, from the mailing
      date shown by the postmark of the letter. Where an offer is made by means of
      instantaneous communications such as telephone calls, facsimiles, or e-mails, the time
      limit for acceptance shall be counted from the moment the offer reaches the offeree.
      Article 483
          A contract is formed at the time when an acceptance becomes effective, unless
      otherwise provided by law or agreed by the parties.
      Article 484
          Where an acceptance is made by means of notice, the time when the acceptance
      becomes effective shall be governed by the provisions of Article 137 of this Code.
           Where an acceptance notice is not required, the acceptance becomes effective
      when an act of acceptance is performed according to the parties’ course of dealing or
      as indicated by the offer.
      Article 485
           An acceptance may be withdrawn. The provisions of Article 141 of this Code
      shall apply to the withdrawal of an acceptance.
      Article 486
         Where an offeree makes an acceptance beyond the time limit for acceptance, or
      where the acceptance is made within the time limit for acceptance but it cannot reach
                                                    88




                                                                                Exhibit 19, Page 88
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 232 of 372 PageID #: 574




      the offeror in time under normal circumstances, such an acceptance constitutes a new
      offer unless the offeror timely notifies the offeree that the acceptance is effective.
      Article 487
           Where an offeree makes an acceptance notice within the time limit for acceptance,
      if the notice would have reached the offeror in time under normal circumstances but
      reaches the offeror beyond the time limit for other reasons, the acceptance shall be
      effective unless the offeror timely notifies the offeree that the acceptance is not
      accepted as it exceeds the time limit for acceptance.
      Article 488
           The content of an acceptance shall be consistent with the content of the offer.
      Where the offeree proposes in the acceptance any material alteration to the content of
      the offer, it shall constitute a new offer. An alteration concerning the object of the
      contract, the quantity, quality, price or remuneration, time period of performance,
      place and manner of performance, default liability, the methods of dispute resolution,
      or the like is a material alteration to the content of an offer.
      Article 489
           Where an acceptance makes a non-material alteration to the offer, the acceptance
      shall be effective and the content of the contract shall be as altered by the acceptance,
      unless the offeror objects in time, or the offer indicates that an acceptance may not
      make any alteration to the content of the offer.
      Article 490
          Where the parties conclude a contract in the form of a written agreement, the
      contract is formed at the time when the parties all sign, stamp, or put their fingerprints
      on the memorandum. Prior to signing, stamping, or putting their fingerprints thereon,
      where one of the parties has already performed the principal obligation and the other
      party has accepted the performance, the contract is formed at the time of such
      acceptance.
          Where a contract is required to be concluded in writing in accordance with laws
      or administrative regulations or agreed by the parties and the parties fail to make the
      contract in writing, if one of the parties has already performed the principal obligation
      and the other party has accepted the performance, the contract is formed at the time of
      such acceptance.
      Article 491
           Where the parties conclude a contract in the form of a letter, data message, or the
      like, and a confirmation letter is required to be signed, the contract is formed when the
      confirmation letter is signed.
          Where the information about goods or services published by a party via
      information network, such as internet, conforms to the conditions for an offer, unless
      otherwise agreed by the parties, a contract is formed at the time when the other party
      chooses such product or service and successfully submits the order.


                                                   89




                                                                                Exhibit 19, Page 89
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 233 of 372 PageID #: 575




      Article 492
           The place where an acceptance becomes effective is the place where the contract
      is formed.
          Where a contract is concluded in the form of data message, unless otherwise
      agreed by the parties, the recipient’s principal place of business is the place where the
      contract is formed; in the absence of a principal place of business, the recipient’s
      domicile is the place where the contract is formed.
      Article 493
          Where the parties conclude a contract in the form of a memorandum of contract,
      unless otherwise agreed by them, the place where the contract is finally signed,
      stemped, or fingerprinted is the place where the contract is formed.
      Article 494
          Where the State issues a State purchase order or a mandatory assignment in
      accordance with the needs such as emergency and disaster relief, pandemic prevention
      and control, or the like, the persons of the civil law concerned shall conclude a
      contract in accordance with the rights and obligations provided by the relevant laws
      and administrative regulations.
          The party that has an obligation to make an offer in accordance with the
      provisions of laws and administrative regulations shall make a reasonable offer in a
      timely manner.
          The party that has an obligation to make an acceptance in accordance with the
      provisions of laws and administrative regulations shall not reject the reasonable
      request of the other party to conclude a contract.
      Article 495
          A letter of subscription, letter of order, and letter of reservation, and the like, in
      which the parties agree to conclude a contract within a certain period of time in the
      future, constitutes a preliminary contract.
           Where one of the parties fails to perform the obligation to conclude a contract
      agreed in the preliminary contract, the other party may request such party to bear the
      liability for breach of the preliminary contract.
      Article 496
          A standard clause refers to a clause formulated in advance by a party for the
      purpose of repeated use which has not been negotiated with the other party when
      concluding the contract.
           Upon concluding a contract, where a standard clause is used, the party providing
      the standard clause shall determine the parties’ rights and obligations in accordance
      with the principle of fairness, and shall, in a reasonable manner, call the other party's
      attention to the clause concerning the other party’s major interests and concerns, such
      as a clause that exempts or alleviates the liability of the party providing the standard
      clause, and give explanations of such clause upon request of the other party. Where
      the party providing the standard clause fails to perform the aforementioned obligation
                                                   90




                                                                                 Exhibit 19, Page 90
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 234 of 372 PageID #: 576




      of calling attention or giving explanations, thus resulting in the other party’s failure to
      pay attention to or understand the clause concerning his major interests and concerns,
      the other party may claim that such clause does not become part of the contract.
      Article 497
          A standard clause is void under any of the following circumstances:
          (1) existence of a circumstance under which the clause is void as provided in
      Section 3 of Chapter VI of Book One and Article 506 of this Code;
          (2) the party providing the standard clause unreasonably exempts or alleviates
      himself from the liability, imposes heavier liability on the other party, or restricts the
      main rights of the other party; or
           (3) the party providing the standard clause deprives the other party of his main
      rights.
      Article 498
           Where a dispute arises over the understanding of a standard clause, the clause
      shall be interpreted in accordance with its common understanding. Where there are
      two or more interpretations of a standard clause, the clause shall be interpreted in a
      manner unfavorable to the party providing the standard clause. Where a standard
      clause is inconsistent with a non-standard clause, the non-standard clause shall
      prevail.
      Article 499
           Where a rewarder through making a public announcement promises to pay a
      reward to anyone who has completed a particular act, the person who has completed
      the act may request the rewarder to pay.
      Article 500
           During the course of concluding a contract, the party that falls under any of the
      following circumstances and causes loss to the other party shall bear the liability for
      compensation:
          (1) under the guise of concluding a contract, engaging in consultation with
      malicious intention;
          (2) intentionally concealing material facts or providing false information
      concerning the conclusion of the contract; or
          (3) conducting any other acts contrary to the principle of good faith.
      Article 501
          The parties shall not disclose or improperly use the trade secrets or other
      confidential information that are obtained in the course of concluding a contract,
      regardless of whether the contract is formed or not. The party that discloses or
      improperly uses such trade secrets or information and thus causes losses to the other
      party shall bear the liability for compensation.


                                                    91




                                                                                 Exhibit 19, Page 91
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 235 of 372 PageID #: 577




                                           Chapter III
                                       Effect of Contracts



      Article 502
          A contract formed in accordance with law becomes effective upon its formation,
      unless otherwise provided by law or agreed by the parties.
           Where there are laws or administrative regulations providing that a contract shall
      be subject to the approval and other procedures, such provisions shall be followed.
      Where failure to complete the approval or other procedures is to affect the validity of
      the contract, the validity of the clauses concerning the performance of an obligation of
      filing for approval, and the like, and the other relevant clauses in the contract shall not
      be affected. Where the party obligated to complete application for approval or other
      procedures fails to do so, the other party may request the former party to bear the
      liability for breach of such obligation.
           Where there are laws or administrative regulations providing that modification,
      assignment, or rescission of a contract shall be subject to approval or other procedures,
      such provisions shall be followed.
      Article 503
          Where a person without authority concludes a contract in the name of a principal,
      and if the principal has already started performing the contractual obligations or
      accepted the performance of the other party, the contract is deemed ratified.
      Article 504
          Where the legal representative of a legal person or the responsible person of an
      unincorporated organization concludes a contract ultra vires, such an act is effective
      and the contract is binding on the legal person or the unincorporated organization
      unless the other party knows or should have known that the legal representative or the
      responsible person acts ultra vires,.
      Article 505
           Where the parties conclude a contract beyond their scope of business, the validity
      of the contract shall be determined according to the provisions in Section 3 of Chapter
      VI of Book One of this Code and this Book, and the contract shall not be determined
      as invalid solely on the ground that it is beyond their scope of business.
      Article 506
           An exculpatory clause in a contract exempting the liability on the following acts
      are void:
          (1) causing physical injury to the other party; or
                                                    92




                                                                                 Exhibit 19, Page 92
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 236 of 372 PageID #: 578




          (2) causing losses to the other party’s property intentionally or due to gross
      negligence.
      Article 507
           Where a contract does not take effect, or is void, revoked, or terminated, the
      validity of a clause concerning dispute resolution shall not be affected.
      Article 508
           The validity of a contract which is not covered by the provisions in this Book
      shall be governed by the relevant provisions in Chapter VI of Book One of this Code.




                                           Chapter IV
                                 Performance of Contracts



      Article 509
          The parties shall fully perform their respective obligations as contracted.
          The parties shall comply with the principle of good faith, and perform such
      obligations as sending notices, rendering assistances, and keeping confidentiality in
      accordance with the nature and purpose of the contract and the course of dealing .
         The parties shall avoid wasting the resources, polluting the environment, or
      damaging the ecology in the course of performance of the contract.
      Article 510
           Where the parties have not agreed on such content as the quality, price or
      remuneration, or the place of performance, and the like, or the agreement is unclear,
      after the contract becomes effective, the parties may make a supplementary agreement;
      where the parties fail to reach a supplementary agreement, such content shall be
      determined according to the relevant clauses of the contract or the course of dealing.
      Article 511
          Where an agreement between the parties concerning the content of their contract
      is unclear and such content cannot be determined according to the provisions of the
      preceding Article, the following provisions shall be applied:
           (1) where the quality requirements are not clearly stipulated, the contract shall be
      performed in accordance with a mandatory national standard, or a recommendatory
      national standard in the absence of a mandatory national standard, or the standard of
      the industry in the absence of a recommendatory national standard. In the absence of
      any national or industrial standards, the contract shall be performed in accordance
      with the general standard or a specific standard conforming to the purpose of the
      contract.
                                                   93




                                                                                Exhibit 19, Page 93
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 237 of 372 PageID #: 579




           (2) where the price or remuneration is not clearly stipulated, the contract shall be
      performed in accordance with the market price in the place of performance at the time
      the contract is concluded. Where the government-set or government-guided price shall
      be applied as required by law, the contract shall be performed on such a price.
           (3) where the place of performance is not clearly stipulated, the contract shall be
      performed at the place of the party receiving money where payment of money is
      involved, or, where real estate is to be delivered, at the place where the real estate is
      located. For other subject matters, the contract shall be performed at the place where
      the party performing the obligation is located.
          (4) where the period of performance is not clearly stipulated, the debtor may
      perform his obligations at any time, and the creditor may request the debtor to
      perform at any time, provided that he shall give the debtor necessary time for
      preparation;
          (5) where the mode of performance is not clearly stipulated, the contract shall be
      performed in a manner conducive to realizing the purpose of the contract; and
           (6) where the allocation of expenses for performance is not clearly stipulated, the
      expenses shall be borne by the party performing the obligation; where the expenses
      for performance are increased owing to the creditor’s reason, the creditor shall bear
      the increased part of the expenses.
      Article 512
           Where the object of an electronic contract concluded through internet or other
      information network is the delivery of goods and the goods are to be delivered by
      express delivery services, the time of delivery is the time of acknowledging receipt of
      the goods by the recipient. Where the object of the said electronic contract is the
      provision of services, the time for provision of the service is the time stated in the
      automatic generated electronic certificate or physical certificate. Where there is no
      time stated in such a certificate or the time stated therein is inconsistent with the
      actual time for provision of the service, the actual time for provision of the service
      shall prevail.
           Where the subject matter of the said electronic contract is delivered by online
      transmission, the time of delivery is the time when the subject matter of the contract
      enters the specific system designated by the other party and can be searched and
      identified.
          Where the parties to the said electronic contract agree otherwise on the mode and
      time of delivery of goods or provision of services, such agreement shall be complied
      with.
      Article 513
           Where a government-set or government-guided price is adopted in a contract, if
      the said price is adjusted within the delivery period stipulated in the contract, the
      contract price shall be the price as adjusted at the time of delivery. Where an overdue
      delivery of the subject matter occurs, the contract price shall be the original price if
      the price rises at the time of delivery, or the price as adjusted if the price falls at the
      time of delivery. Where a delayed delivery of the subject matter or an overdue
                                                    94




                                                                                 Exhibit 19, Page 94
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 238 of 372 PageID #: 580




      payment occurs, the contract price shall be the price as adjusted if the price rises, or
      the original price if the price falls.
      Article 514
           Where an obligation is payment of money, unless otherwise provided by law or
      agreed by the parties, the creditor may request the debtor to perform the obligation by
      the lawful currency of the place of actual performance.
      Article 515
          Where a contract has multiple objects and the debtor is required to perform only
      one of them, the debtor has the right of choice to choose the object to perform, unless
      otherwise provided by law or agreed by the parties, or otherwise determined by the
      course of dealing.
          Where the party with the right of choice fails to make the choice within the
      agreed period or upon expiration of the period of performance, and still fails to make
      the choice within a reasonable period of time after being demanded, the right of
      choice shall be shifted to the other party.
      Article 516
          A party shall promptly notify the other party when exercising the right of choice,
      and the object of the contract to be performed shall be ascertained at the time when
      such notice reaches the other party. The ascertained object shall not be changed,
      unless otherwise consented to by the other party.
          Where one of the objects available for choice becomes impossible to perform, the
      party with the right of choice shall not choose such object to perform, unless the
      impossibility to perform is caused by the other party.
      Article 517
           Where there are two or more creditors, if the object is divisible and each creditor
      is entitled to the claim in proportion to his own share, then the claim is a claim by
      share; where there are two or more debtors, if the object is divisible and each debtor
      assumes the obligation in proportion to his own share, then the obligation is an
      obligation by share.
          Where it is difficult to determine the share among the creditors with a claim by
      share or the debtors with an obligation by share, each is deemed to have or assume an
      equal share.
      Article 518
          Where there are two or more creditors, and any or all of the creditors may request
      the debtor to perform the obligation, their claim is a joint and several claim; where
      there are two or more debtors, and the creditor can request any or all of the debtors to
      perform the full obligation, the obligation is a joint and several obligation.
          A joint and several claim or a joint and several obligation shall be provided by
      law or agreed by the parties.


                                                  95




                                                                               Exhibit 19, Page 95
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 239 of 372 PageID #: 581




      Article 519
          Where it is difficult to determine the share of obligation among the debtors
      assuming joint and several liabilities, each debtor is deemed to owe an equal share.
           A debtor assuming joint and several liabilities who has assumed obligation in
      excess of his own share has the right to contribution against the other debtors
      assuming joint and several liabilities to the extent of the share not performed by the
      other debtors, and accordingly shall be entitled to the rights of a creditor, provided
      that the other creditors’ interests shall not be harmed. The defenses of the other
      debtors assuming joint and several liabilities against the creditor may be asserted
      against such a debtor.
          Where a debtor assuming joint and several liabilities against whom the right to
      contribution is claimed is unable to perform the share he is liable to assume, the other
      debtors assuming joint and several liabilities shall be liable for the relevant part of the
      obligation on a pro rata basis.
      Article 520
          Where one of the debtors assuming joint and several liabilities has performed his
      obligation, offset his obligation, or placed the subject matter of the obligation in
      escrow, the obligation of the other debtors owed to the creditor is extinguished to the
      corresponding extent, and such a debtor has the right to contribution against the other
      debtors in accordance with the provisions of the preceding Article.
          Where the obligation of one of the debtors assuming joint and several liabilities is
      discharged by the creditor, the obligation of the other debtors assuming joint and
      several liabilities owed to the creditor is extinguished to the extent of the share that
      such a debtor assumes.
          Where the obligation of one of the debtors assuming joint and several liabilities
      has merged with the claim of the creditor to be held by the same person, after
      deducting such share of obligation, the creditor’s claim against the other debtors
      assuming joint and several liabilities continues to exist.
          Where a creditor delays in accepting the performance of one of the debtors
      assuming joint and several liabilities, such delay takes effect on the other debtors
      assuming joint and several liabilities.
      Article 521
          Where it is difficult to determine the share among the creditors with joint and
      several claims, each creditor is deemed to have an equal share.
          A creditor who has accepted the performance of obligation in excess of his own
      share shall reimburse the other creditors with joint and several claims with him on a
      pro rata basis.
          The relevant provisions on a joint and several obligation in this Chapter may be
      applied to a joint and several claim mutatis mutandis.
      Article 522
          Where the parties agree that the debtor shall perform the obligation to a third
                                                    96




                                                                                 Exhibit 19, Page 96
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 240 of 372 PageID #: 582




      person, if the debtor fails to perform the obligation to the third person or the
      performance does not conform to the agreement, the debtor shall bear default liability
      to the creditor.
          Where it is provided by law or agreed by the parties that a third person may
      directly request the debtor to perform the obligation to him, and the third person does
      not explicitly reject it within a reasonable period of time, if the debtor fails to perform
      the obligation to the third person or the performance does not conform to the
      agreement, the third person may request the debtor to bear default liability. The
      defenses that the debtor has against the creditor may be asserted against the third
      person.
      Article 523
           Where the parties agree that the obligation shall be performed by a third person to
      the creditor, if the third person fails to perform the obligation or the performance does
      not conform to the agreement, the debtor shall bear default liability to the creditor.
      Article 524
           Where a debtor fails to perform an obligation, and a third person has an lawful
      interest in the performance of the obligation, the third person is entitled to perform it
      to the creditor on behalf of the debtor, unless the obligation may only be performed by
      the debtor based on the nature of the obligation, as agreed by the parties, or as
      provided by law.
          After the creditor accepts the performance of such obligation by the third person,
      his claim against the debtor shall be assigned to the third person, unless otherwise
      agreed by the debtor and the third person.
      Article 525
           Where the parties have mutual obligations to each other and there is an order of
      performance of the obligations, the parties shall perform the obligations at the same
      time. Any party has the right to reject the other party's request for performance before
      the other party performs. Any party has the right to reject the other party's request for
      the corresponding performance if the other party’s performance does not conform to
      the agreement.
      Article 526
           Where the parties have mutual obligations to each other and there is an order of
      performance of the obligations, if the party obligated to perform first fails to perform
      the obligation, the party obligated to perform later has the right to reject the request
      for performance made by that party. Where the performance of the party obligated to
      perform first does not conform to the agreement, the party obligated to perform later
      has the right to reject the request made by the former party for performance of the
      corresponding obligation.
      Article 527
           A party obligated to perform the obligation first may suspend his performance if
      there is definite evidence proving that the other party falls under any of the following
      situations:
                                                    97




                                                                                 Exhibit 19, Page 97
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 241 of 372 PageID #: 583




          (1) its operating conditions are seriously deteriorated;
          (2) it transfers property or withdraws capital to evade debts;
          (3) the good will of its business has been lost; or
          (4) there’s another circumstance under which it has lost or is losing its ability to
      perform the obligation.
          A party that suspends the performance with no such definite evidence shall bear
      default liability.
      Article 528
           A party who suspends performance in accordance with the provisions of the
      preceding Article shall notify the other party in a timely manner. The performance
      shall be resumed if the other party provides an appropriate bond. After a party
      suspends its performance, where the other party fails to restore his ability to perform
      the obligation and fails to provide an appropriate bond within a reasonable period of
      time, it shall be deemed to be an indication through his act that the party will not
      perform his principal obligation, and the party that suspends the performance may
      cancel the contract and may request the other party to bear default liability.
      Article 529
           Where a debtor’s performance of an obligation has become difficult owing to the
      reason that the creditor fails to notify the debtor that it has split into two or more
      entities, merges with another entity, or changed its domicile, the debtor may suspend
      performance or place the subject matter in escrow.
      Article 530
           A creditor may reject the debtor’s early performance of the obligation, unless the
      early performance is not detrimental to the interests of the creditor.
          Any additional expenses incurred to the creditor due to the debtor’s early
      performance of the obligation shall be borne by the debtor.
      Article 531
           A creditor may reject the debtor’s partial performance of the obligation, unless
      the partial performance is not detrimental to the interests of the creditor.
          Any additional expenses incurred to the creditor due to the debtor’s partial
      performance of the obligation shall be borne by the debtor.
      Article 532
          After a contract becomes effective, any party shall not fail to perform its
      contractual obligations on the ground that either party’s name or entity name, legal
      representative, the responsible person, or the person handling the contract has been
      changed.
      Article 533
          After a contract is formed, where a fundamental condition upon which the
                                                   98




                                                                               Exhibit 19, Page 98
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 242 of 372 PageID #: 584




      contract is concluded is significantly changed which are unforeseeable by the parties
      upon conclusion of the contract and which is not one of the commercial risks, if
      continuing performance of the contract is obviously unfair to one of the parties, the
      party that is adversely affected may re-negotiate with the other party; where such an
      agreement cannot be reached within a reasonable period of time, the parties may
      request the people’s court or an arbitration institution to rectify or rescind the contract.
           The people’s court or an arbitration institution shall rectify or rescind the contract
      in compliance with the principle of fairness, taking into account the actual
      circumstances of the case.
      Article 534
           Where the parties take advantage of the contract to commit an act that endangers
      the State’s interests and public interests, the market regulatory authority and other
      relevant administrative authorities shall be responsible for supervising and handling it
      in accordance with the provisions of laws and administrative regulations.




                                             Chapter V
                                  Preservation of Contracts



      Article 535
          Where a debtor’s right against a counterparty, or an accessory right related thereto,
      has not been claimed against the counterparty owing to the debtor’s indolence, and the
      enforcement of the creditor’s due claim is thus adversely affected, the creditor may
      request the people's court to allow him to exercise by subrogation the debtor's claim
      against the counterparty of the debtor in his own name, unless such claim belongs
      exclusively to the debtor himself.
          The scope of the right of subrogation is limited to the creditor's due claim. The
      necessary expenses for the creditor to exercise the right of subrogation shall be borne
      by the debtor.
          The counterparty’s defenses against the debtor may be asserted against the
      creditor.
      Article 536
           Prior to the due date of the creditor’s claim, where there exists a circumstance
      under which the limitation period for the debtor’s principal claim or an accessory
      claim related thereto is to expire, or the debtor fails to timely declare his claim in a
      bankruptcy proceeding, and the enforcement of the creditor’s claim is thus adversely
      affected, the creditor may, by subrogation, request the counterparty of the debtor to
      perform his obligation to the debtor, declare the debtor’s claim to the bankruptcy
      administrator, or take other necessary acts.
                                                    99




                                                                                  Exhibit 19, Page 99
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 243 of 372 PageID #: 585




      Article 537
          Where the people’s court determines that the right of subrogation has been
      established, the counterparty of the debtor shall perform the obligation to the creditor.
      After the performance is accepted by the creditor, the corresponding rights and
      obligations between the creditor and the debtor, and those between the debtor and the
      counterparty, are terminated. Where the debtor’s claim or an accessory claim related
      thereto against the counterparty is subject to preservation or enforcement measures, or
      where the debtor becomes bankrupt, it shall be dealt with in accordance with the
      provisions of the relevant laws.
      Article 538
           Where a debtor gratuitously disposes of his proprietory rights and interests by
      waiving his claims, waiving the security for his claims, or transferring his properties
      without consideration, and the like, or maliciously extends the period of performance
      of his due claim, and the enforcement of the creditor’s claim is thus adversely affected,
      the creditor may request the people's court to revoke the debtor's act.
      Article 539
           Where a debtor transfers his property at an obviously unreasonably low price,
      takes anothers’ property or provides security for anothers’ obligation at an obviously
      unreasonable high price, and the enforcement of the creditor’s claim is thus adversely
      affected, the creditor may request the people’s court to revoke the debtor’s act if the
      counterparty of the debtor knows or should have known such circumstance.
      Article 540
          The scope of the right to revocation shall be limited to the creditor’s claim. The
      necessary expenses for the creditor to exercise the right to revocation shall be borne
      by the debtor.
      Article 541
           The right to revocation shall be exercised within one year from the date on which
      the creditor knows or should have known the cause for the revocation. The right to
      revocation shall be extinguished where a creditor does not exercise such right within
      five years since the date on which the act of the debtor occurs.
      Article 542
          Where an act of the debtor adversely affecting the enforcement of the creditor’s
      claim is revoked, such act does not have legal effect ab initio.




                                           Chapter VI
                       Modification and Assignment of Contracts



                                                  100




                                                                              Exhibit 19, Page 100
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 244 of 372 PageID #: 586




      Article 543
          The parties may modify the contract upon agreement through consultation.
      Article 544
          Where the content of the contract that the parties agree to modify is not clear, it is
      presumed that the contract has not been modified.
      Article 545
          A creditor may assign his claim in whole or in part to a third person, except that:
          (1) a claim is not assignable by virtue of its nature;
          (2) a claim is not assignable as agreed by the parties; or
          (3) a claim is not assignable in accordance with law.
          Where the parties agree that a non-pecuniary claim may not be assigned, such
      agreement shall not be asserted against a bona fide third person. Where the parties
      agree that a pecuniary claim may not be assigned, such agreement shall not be
      asserted against a third person.
      Article 546
           Where a creditor assigns his claim but fails to notify the debtor thereof, the
      assignment is not effective against the debtor.
          The notice of the assignment of a claim may not be revoked, unless consented to
      by the assignee.
      Article 547
           Where a creditor assigns his claim, the assignee shall acquire the accessory right
      related to the claim, unless the accessory right belongs exclusively to the creditor.
           Failure to register the assignment of the accessory right or failure to change the
      possession thereof shall not affect the acquisition of the accessory right by the
      assignee.
      Article 548
          After a debtor receives a notice of assignment of a claim, the debtor’s defenses
      against the assignor may be asserted against the assignee.
      Article 549
           A debtor may claim a set-off against the assignee under any of the following
      circumstances:
          (1) when the debtor receives the notice of assignment of a claim, the debtor has a
      claim against the assignor which becomes due prior to or at the same time of the due
      date of the assigned claim; or
         (2) the debtor’s claim and the assigned claim are generated on the basis of the
      same contract.

                                                   101




                                                                               Exhibit 19, Page 101
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 245 of 372 PageID #: 587




      Article 550
          The expenses for performance increased due to the assignment of a claim shall be
      borne by the assignor.
      Article 551
          Where a debtor delegates his obligation in whole or in part to a third person, the
      consent of the creditor shall be obtained.
          The debtor or the third person may demand the creditor to give his consent within
      a reasonable period of time. Where the creditor makes no indication, it shall be
      deemed as no consent given.
      Article 552
           Where a third person agrees with the debtor to join in the obligation and notifies
      the creditor thereof, or a third person indicates to the creditor his willingness to join in
      the obligation, if the creditor fails to explicitly make a rejection within a reasonable
      period of time, the creditor may request the third person to assume the joint and
      several obligation with the debtor to the extent of the obligation the third person is
      willing to assume.
      Article 553
           Where a debtor delegates his obligation, the new debtor may assert a defense of
      the original debtor against the creditor; where the original debtor has a claim against
      the creditor, the new debtor may not claim a set-off against the creditor.
      Article 554
          Where a debtor delegates his obligation, the new debtor shall assume the
      accessory obligation related to the principal obligation, unless the accessory
      obligation belongs exclusively to the original debtor.
      Article 555
           A party may assign his rights and delegate his obligations under a contract to a
      third person with the consent of the other party.
      Article 556
          Where the rights and obligations under a contract are assigned and delegated
      together, the provisions on assignment of claims and delegation of obligations shall be
      applied.




                                           Chapter VII
              Termination of Rights and Obligations under a Contract



                                                    102




                                                                                 Exhibit 19, Page 102
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 246 of 372 PageID #: 588




      Article 557
           A claim or obligation shall be terminated under any of the following
      circumstances:
          (1) the obligation has been performed;
          (2) the obligations are offset against each other;
          (3) the debtor has placed the subject matter in escrow in accordance with law;
          (4) the creditor has exempted the obligation;
          (5) the claim and obligation are merged to be held by the same person; or
          (6) any other circumstance under which the parties’ agreement is terminated as
      provided by law or agreed by the parties.
          The relationship of rights and obligations under a contract shall be terminated
      upon rescission of the contract.
      Article 558
          After the parties’ claims and obligations are terminated, the parties shall, in
      compliance with the principle of good faith and the like, perform such obligations as
      sending notification, rendering assistance, keeping confidentiality, and retrieving the
      used items according to the course of dealing.
      Article 559
           Upon termination of a claim and an obligation, a right accessory to the claim shall
      be extinguished concomitantly, unless otherwise provided by law or agreed by the
      parties.
      Article 560
          Where a debtor owes to a creditor multiple obligations of the same kind, and the
      debtor’s performance is not sufficient to discharge all of the obligations, upon making
      performance, the debtor shall designate which obligation is to be discharged, unless
      otherwise agreed by the parties.
           Where the debtor fails to make such a designation, the due obligation shall be
      performed first. Where multiple obligations are all due, the obligation not secured or
      with the least security shall be performed firs. Where none of the obligations are
      secured or the obligations are equally secured, the obligation with which the debtor
      assumes the heaviest burden shall be performed first. Where the burdens are the same,
      the obligations shall be performed in the order of their due dates. Where the due dates
      are the same, the obligations shall be performed on a pro rata basis.
      Article 561
           In addition to performing the principal obligation, a debtor shall pay to the
      creditor interests and other expenses related to the enforcement of the obligation.
      Where the payment is not sufficient to discharge all of the obligations, unless
      otherwise agreed by the parties, he shall perform the obligation in accordance with the
      following order:
                                                   103




                                                                              Exhibit 19, Page 103
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 247 of 372 PageID #: 589




          (1) the relevant expenses incurred by the creditor for enforcing his claim;
          (2) the interests; and
          (3) the principal obligation.
      Article 562
          The parties may rescind the contract upon agreement through consultation.
         The parties may agree on the causes for rescission of the contract by a party.
      When a cause for rescission of contract arises, the party with the right to rescission
      may rescind the contract.
      Article 563
          The parties may rescind the contract under any of the following circumstances:
          (1) the purpose of a contract is not able to be achieved due to force majeure;
          (2) prior to expiration of the period of performance, one of the parties explicitly
      expresses or indicates by his act that he will not perform the principal obligation;
           (3) one of the parties delays his performance of the principal obligation and still
      fails to perform it within a reasonable period of time after being demanded;
          (4) one of the parties delays his performance of the obligation or has otherwise
      acted in breach of the contract, thus makes it impossible for the purpose of the
      contract to be achieved; or
          (5) any other circumstance as provided by law.
           For a contract under which the debtor is required to continuously perform an
      obligation for an indefinite period of time, the parties thereto may rescind the contract
      at any time, provided that the other party shall be notified within a reasonable period
      of time.
      Article 564
          Where a time limit for exercising the right to rescind the contract is provided by
      law or agreed by the parties, if the parties have not exercised such right upon
      expiration of the period, such a right shall be extinguished.
           Where no time limit for exercising the right to rescind the contract is provided by
      law or agreed by the parties, such a right shall be extinguished if the party with the
      right to rescission does not exercise such right within one year after he knows or
      should have known the causes for rescission, or within a reasonable period of time
      after being demanded by the other party.
      Article 565
          Where one of the parties requests to rescind the contract in accordance with law,
      the other party shall be duly notified. The contract shall be rescinded at the time the
      notice reaches the other party, or, where the notice states that the contract shall be
      automatically rescinded if the debtor fails to perform his obligation within a specified
      period of time, the contrct shall be rescinded when the debtor fails to perform the
      obligation upon expiration of such specified period of time. Where the other party has
                                                  104




                                                                              Exhibit 19, Page 104
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 248 of 372 PageID #: 590




      objections to the rescission of the contract, either party may request the people's court
      or an arbitration institution to determine the validity of the rescission.
           Where one of the parties, without notifying the other party, requests the rescission
      of the contract by directly filing a lawsuit or applying for arbitration in accordance
      with law, and the people’s court or arbitration institution confirms such request, the
      contract shall be rescinded when a duplicated copy of the complaint or the application
      letter for arbitration is served on the other party.
      Article 566
           After a contract is rescinded, where the obligations have not yet been performed,
      the performance shall cease; where the obligations have already been performed, the
      parties may, taking into account the performance status and the nature of the contract,
      request restoration to the original status or other remedial measures taken, and have
      the right to request for compensation for losses.
           Where a contract is rescinded due to a default, the party with the right to rescind
      the contract may request the breaching party to bear default liability, unless otherwise
      agreed by the parties.
          After the principal contract is rescinded, a security provider shall still be
      obligated to secure the debtor’s liability, unless otherwise agreed in the security
      contract.
      Article 567
           Termination of the relationship of rights and obligations under a contract does not
      affect the validity of the contract clauses regarding settlement and liquidation.
      Article 568
           Where the parties mutually owe obligations to each other, and the subject matter
      of the obligations are of the same kind and quality, any party may offset his obligation
      against the due obligation of the other party, unless the obligation cannot be offset by
      virture of the nature of the obligations, or in accordance with the agreements by the
      parties or the provisions of law.
           A party who claims a set-off shall notify the other party. The notice shall become
      effective when it reaches the other party. No conditions or time limit may be attached
      to the set-off.
      Article 569
           Where the parties mutually owe obligations to each other and the subject matter
      of the obligations are not of the same kind or quality, the obligations may also be
      offset upon agreement by the parties through consultation.
      Article 570
           Where it is difficult to perform an obligation under any of the following
      circumstances, a debtor may place the subject matter in escrow:
          (1) the creditor refuses to accept the performance without just course;
          (2) the creditor cannot be located;
                                                  105




                                                                              Exhibit 19, Page 105
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 249 of 372 PageID #: 591




          (3) the creditor dies with his heirs or estate administrator not determined, or the
      creditor loses his capacity for performing civil juristic acts with no guardian
      determined; or
          (4) any other circumstance as provided by law.
           Where the subject matter is not suitable for being placed in escrew or the
      expenses therefor are too high, the debtor may sell the subject matter through auction
      or sale and place the proceeds thus obtained in escrow in accordance with law.
      Article 571
          A subject matter or the proceeds obtained from auction or sale of the subject
      matter is placed in escrow where the debtor delivers the subject matter or proceeds
      thereof to the escrow agency in accordance with law.
         Where a subject matter or its proceeds has been placed in escrow, the debtor is
      deemed to have delivered the subject matter to such extent.
      Article 572
          After a subject matter is placed in escrow, the debtor shall promptly notify the
      creditor or the creditor’s heir, estate administrator, guardian, or custodian for his
      property.
      Article 573
          After a subject matter is placed in escrow, the risk of destruction, damage, or loss
      thereof shall be assumed by the creditor. During the period the subject matter is
      placed in escrow, the accrued proceeds of the subject matter shall belong to the
      creditor. The expenses thus incurred shall be borne by the creditor.
      Article 574
           The creditor may collect the subject matter placed in escrow at any time, except
      that where the creditor owes due obligation to the debtor, the escrow agency shall
      reject the creditor’s request for collecting it before the creditor performs such
      obligation or providing security therefor.
           The creditor’s right to collect the subject matter placed in escrow is extinguished
      if such right is not exercised within five years from the date the subject matter is
      delivered to the escrow agency, and such subject matter shall be escheated to the State
      after the escrow agency’s expenses are deducted. However, where a creditor fails to
      perform his due obligation to the debtor, or where the creditor waives his right to
      collect the subject matter placed in escrow in writing to the escrow agency, the debtor
      has the right to take back the subject matter after paying the escrow agency’s
      expenses.
      Article 575
          Where a creditor exempts part or all of the debtor’s obligations, the claims and
      obligations shall be terminated in part or in whole, unless the debtor objects within a
      reasonable period of time.


                                                  106




                                                                              Exhibit 19, Page 106
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 250 of 372 PageID #: 592




      Article 576
           Where a claim and an obligation are merged to be held by the same person, the
      claim and obligation shall be terminated, unless it is detrimental to the interests of a
      third person.




                                          Chapter VIII
                                        Default Liability



      Article 577
          Where a party fails to perform his contractual obligation or his performance does
      not conform to the agreement, he shall bear default liability such as continuing to
      perform his obligations, taking remedial measures, or compensating for losses.
      Article 578
           Where a party explicitly expresses or indicates by his act that he will not perform
      his contractual obligation, the other party may request the former party to bear default
      liability before expiration of the time period of performance.
      Article 579
          Where a party fails to pay the price, remuneration, rent, or interests, or fails to
      perform another pecuniary obligation, the other party may request for such payment
      or performance.
      Article 580
          Where a party fails to perform a non-pecuniary obligation or his performance
      does not conform to the agreement, the other party may request for such performance
      unless:
          (1) the performance is impossible either de jure or de facto;
           (2) the object of the obligation is not suitable for a compulsory performance or
      the expenses for the performance are too high; or
          (3) the creditor fails to request for performance within a reasonable period of
      time.
           Where one of the situations specified in the preceding paragraph exists so that the
      purpose of the contract cannot be achieved, the people’s court or an arbitration
      institution may terminate the contractual relationship of rights and obligations upon
      request by a party, but the default liability shall still be borne without being affected.



                                                   107




                                                                               Exhibit 19, Page 107
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 251 of 372 PageID #: 593




      Article 581
          Where a party fails to perform his obligation or his performance does not
      conform to the agreement, if the obligation shall not be enforced by virtue of the
      nature of the obligation, the other party may request such party to bear the expenses of
      a substitute performance by a third person.
      Article 582
           Where the performance does not conform to the agreement, default liability shall
      be borne in accordance with the contract between the parties. Where the default
      liability is not stipulated or is not clearly stipulated in the contract, and if it cannot be
      determined according to the provisions of Article 510 of this Code, the aggrieved
      party may, by virtue of the nature of the object and according to the degree of the loss,
      reasonably request the other party to bear the default liability such as repair, redoing,
      replacement, return of the object, decrease in price or remuneration, and the like.
      Article 583
           Where a party fails to perform his contractual obligation or his performance does
      not conform to the agreement, he shall make compensation if, after he has performed
      his obligation or has taken remedial measures, the other party still suffers loss.
      Article 584
           Where a party fails to perform his contractual obligation or his performance does
      not conform to the agreement so that the other party suffers loss, the amount of
      compensation shall be equivalent to the loss caused by the breach of contract,
      including the benefits expected to be obtained should the contract had been performed,
      except that it shall not exceed the loss that may be caused by the breach that the
      breaching party forsees or should have forseen at the time of conclusion of the
      contract.
      Article 585
           The parties may agree that, upon default by a party, a certain amount of liquidated
      damages shall be paid to the other party according to the circumstance of the breach,
      or the parties may agree on the method of calculating the compensation for losses
      arising from the breach.
          Where the agreed liquidated damages are lower than the loss caused, the people's
      court or an arbitration institution may increase the amount upon request of a party.
      Where the agreed liquidated damages are excessively higher than the loss caused, the
      people's court or an arbitration institution may make appropriate reduction upon
      request of a party.
          Where the parties agree on the liquidated damages for delayed performance, the
      breaching party shall continue to perform the obligation after paying the liquidated
      damages.
      Article 586
          The parties may agree that one party deposits earnest money to the other party to
      secure his claim. An earnest money deposit contract becomes effective upon actual
                                                    108




                                                                                  Exhibit 19, Page 108
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 252 of 372 PageID #: 594




      delivery of the earnest money.
           The amount of the earnest money shall be agreed by the parties, except that it
      shall not exceed 20% of the value of the object of the principal contract, and any
      excessive part does not have the effect as earnest money. Where the amount of the
      earnest money actually delivered is more or less than the agreed amount, the agreed
      amount of the earnest money shall be deemed to have been changed.
      Article 587
           After a debtor has performed his obligation, the earnest money shall be calculated
      as part of the price or be refunded. Where a party paying the earnest money fails to
      perform his obligation or fails to perform it in conformity with the agreement, so that
      the purpose of the contract cannot be achieved, he is not entitled to request refund of
      the earnest money. Where a party receiving the earnest money fails to perform his
      obligation or fails to perform it in conformity with the agreement, so that the purpose
      of the contract cannot be achieved, he shall refund twice the amount of the earnest
      money to the other party.
      Article 588
          Where the parties agree on both liquidated damages and earnest money, when a
      party defaults, the other party may choose to apply either the clause on the liquidated
      damages or the clause on the earnest money.
           Where the earnest money is not sufficient to compensate the losses caused by one
      party’s default, the other party may request compensation for the losses in excess of
      the amount of the earnest money.
      Article 589
           Where a debtor performs his obligation in accordance with the agreement, and the
      creditor refuses to accept the performance without just cause, the debtor may request
      the creditor to compensate for any additional expenses.
           The debtor does not need to pay interests for the period of delay in acceptance by
      the creditor.
      Article 590
          Where a party is unable to perform the contract due to force majeure, he shall be
      exempted from liability in whole or in part according to the impact of the force
      majeure, unless otherwise provided by law. The party unable to perform the contract
      due to force majeure shall promptly notify the other party to mitigate the losses that
      may be caused to the other party, and shall provide proof of the force majeure within a
      reasonable period of time.
          Where the force majeure occurs after a party’s delay in performance, such party’s
      default liability shall not be exempted.
      Article 591
           After a party defaults, the other party shall take appropriate measures to prevent
      further loss. Where the loss is aggravated due to the failure of taking appropriate
      measures, no compensation shall be claimed for the aggravated part of the losses.
                                                 109




                                                                             Exhibit 19, Page 109
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 253 of 372 PageID #: 595




           The reasonable expenses incurred by a party in preventing the aggravation of the
      loss shall be borne by the breaching party.
      Article 592
          Where both parties default, each shall bear corresponding liabilities.
          Where one party’s default causes loss to the other party, and the other party’s fault
      contributes to the occurrence of such loss, the amount of compensation may be
      mitigated accordingly.
      Article 593
           A party who breaches a contract due to a third person’s reason shall bear default
      liability to the other party in accordance with law. The dispute between the breaching
      party and the third person shall be handled in accordance with the provisions of law or
      their agreement.
      Article 594
           The limitation period for filing a lawsuit or applying for arbitration on a dispute
      arising from a contract for international sale of goods and a contract for the import
      and export of technology is four years.




                                            Part Two
                                       Typical Contracts



                                           Chapter IX
                                        Sales Contracts



      Article 595
           A sales contract is a contract under which a seller transfers his ownership over
      the subject matter to a buyer who pays the price in return.
      Article 596
           A sales contract generally contains clauses specifying the name, quantity, quality,
      and price of the subject matter, the time period, place, and method of performance, the
      packaging, the standard and methods for inspection, the mode of settlement, the
      language used in the contract, the validity thereof, and the like.


                                                  110




                                                                              Exhibit 19, Page 110
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 254 of 372 PageID #: 596




      Article 597
            If the ownership of a subject matter is unable to be transferred owing to the fact
      that the seller fails to obtain the right of disposal, the buyer may rescind the contract
      and request the seller to bear default liability.
           Where there are laws, administrative regulations prohibiting or restricting the
      transfer of a subject matter, such provisions shall be followed.
      Article 598
           A seller shall perform its obligation of delivering the subject matter or the
      documents for taking delivery thereof, and transferring the ownership over the subject
      matter to the buyer.
      Article 599
           A seller shall deliver the relevant certificates and information other than the
      documents for taking delivery of the subject matter to the buyer in accordance with
      the contract or the course of dealing.
      Article 600
           Where a subject matter to be sold involves intellectual property rights, unless
      otherwise provided by law or agreed by the parties, the intellectual property rights
      thereof does not belong to the buyer.
      Article 601
           A seller shall deliver the subject matter at a time as agreed in the contract. Where
      a time period for delivery is stipulated in the contract, the seller may deliver the
      subject matter at any time within such period.
      Article 602
           Where there is no agreement between the parties on the time period for delivery
      or the agreement is unclear, the provisions of Article 510 and Subparagraph (4) of
      Article 511 of this Code shall be applied.
      Article 603
           A seller shall deliver the subject matter at the agreed place of delivery.
           Where there is no agreement between the parties on the place of delivery or the
      agreement is unclear, if it cannot be determined according to the provisions of Article
      510 of this Code, the following provisions shall be applied:
            (1) where the subject matter needs to be transported, the seller shall consign it to
      the first carrier for its delivery to the buyer; and
            (2) where the subject matter does not need to be transported, if the seller and the
      buyer know the location of the subject matter when they conclude the contract, the
      seller shall deliver the subject matter at the said location; if the location of the subject
      matter is unknown, the seller shall deliver the subject matter at the seller's place of
      business at the time when the contract is concluded.

                                                    111




                                                                                 Exhibit 19, Page 111
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 255 of 372 PageID #: 597




      Article 604
           The risks of destruction, damage, or loss of the subject matter shall be borne by
      the seller prior to the delivery and by the buyer after the delivery, unless otherwise
      provided by law or agreed by the parties.
      Article 605
           Where a subject matter fails to be delivered within the agreed time limit owing to
      the buyer’s reason, the buyer shall bear the risks of destruction, damage, or loss of the
      subject matter from the time he breaches the agreement.
      Article 606
            Where a seller sells a subject matter en route that has been consigned to a carrier
      for transport, unless otherwise ageed by the parties, the risks of destruction, damage,
      or loss of the subject matter shall be borne by the buyer from the time when the
      contract is formed.
      Article 607
           A buyer shall bear the risks of destruction, damage, or loss of the subject matter
      when the seller has transported the subject matter to the place designated by the buyer
      and delivered to the carrier in accordance with the agreement.
           Where there is no agreement between the parties on the place of delivery or the
      agreement is unclear, if the subject matter needs to be transported according to
      Subparagraph (1) of the second paragraph of Article 603 of this Code, the buyer shall
      bear the risks of destruction, damage, or loss of the subject matter when the seller
      consigns the subject matter to the first carrier for transport.
      Article 608
           Where a seller has placed the subject matter at the place of delivery in
      accordance with the agreement or the provisions of Subparagraph (2) of the second
      paragraph of Article 603 of this Code, if the buyer fails to take delivery thereof in
      default, the risks of destruction, damage, or loss of the subject matter shall be borne
      by the buyer from the time the buyer defaults.
      Article 609
           A seller's failure to deliver the documents and information of the subject matter
      in accordance with the agreement does not affect the shift of the risks of destruction,
      damage, or loss of the subject matter.
      Article 610
           Where a subject matter fails to meet the quality requirements so that the purpose
      of the contract cannot be achieved, the buyer may refuse to accept the subject matter
      or may rescind the contract. Where the buyer refuses to accept the subject matter or
      rescind the contract, the risks of destruction, damage, or loss of the subject matter
      shall be borne by the seller.



                                                  112




                                                                              Exhibit 19, Page 112
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 256 of 372 PageID #: 598




      Article 611
          Where a seller’s performance is not in conformity with the agreement, the
      assumption of the risks of destruction, damage, or loss of the subject matter by the
      buyer does not affect the buyer's right to request the seller to bear default liability.
      Article 612
           A seller has an obligation to guarantee that no third person has any right over the
      subject matter delivered, unless otherwise provided by law.
      Article 613
           Where, at the time a contract is concluded, the buyer knows or should have
      known that a third person has a right over the subject matter of the contract, the seller
      shall not assume the obligation provided in the preceding Article.
      Article 614
           Where a buyer has a definite evidence to prove that a third person has a right
      over the subject matter, he may suspend payment therefor, unless the seller has
      provided an appropriate bond.
      Article 615
           A seller shall deliver the subject matter in conformity with the quality
      requirements as agreed by the parties. Where the seller provides quality specifications
      of the subject matter, the subject matter delivered shall conform to the specified
      quality requirements.
      Article 616
           Where there is no agreement between the parties on the quality requirements of
      the subject matter or the agreement is unclear, if the quality requirements cannot be
      determined according to the provisions of Article 510 of this Code, the provisions of
      Subparagraph (1) of Article 511 of this Code shall be applied.
      Article 617
           Where a subject matter delivered by the seller fails to meet the quality
      requirements, the buyer may request the seller to bear default liability in accordance
      with the provisions of Article 582 to 584 of this Code.
      Article 618
           Where the parties agree to alleviate or exempt the seller’s liability for the defects
      of the subject matter, if the seller, intentionally or by gross negligence, fails to inform
      the buyer about the defect of the subject matter, he has no right to claim alleviation or
      exemption of the liability.
      Article 619
           A seller shall deliver the subject matter in compliance with the packaging method
      as agreed in the contract. Where there is no agreement between the parties on the
      packaging method or the agreement is unclear, if the packing method cannot be
      determined according to the provisions of Article 510 of this Code, the subject matter
                                                    113




                                                                                Exhibit 19, Page 113
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 257 of 372 PageID #: 599




      shall be packed in a general way, or, in the absence of a general way, in a manner
      sufficient to protect the subject matter and conducive to saving resources and
      protecting the ecological environment.
      Article 620
           After a buyer receives the subject matter, he shall inspect it within the agreed
      period for inspection. If there is no agreed period for inspection, the buyer shall
      inspect it in a timely manner.
      Article 621
           Where the parties have agreed on a period for inspection, the buyer shall, within
      the period for inspection, notify the seller of any inconformity of the subject matter
      with the agreed quantity or quality. If notice is not given to the seller owing to the
      buyer’s indolence, the subject matter is deemed to be in conformity with the agreed
      quantity or quality.
           Where the parties have not agreed on a period for inspection, the buyer shall
      notify the seller of any inconformity of the subject matter with the agreed quantity or
      quality within a reasonable period of time after he discovers or should have
      discovered the inconformity. Where the buyer fails to notify the seller within a
      reasonable period of time or within two years after he takes delivery of the subject
      matter, the subject matter shall be deemed to be in conformity with the agreed
      quantity or quality, except that where there is a warranty period within which the
      quality of the subject matter is guaranteed, the warranty period shall be applied.
           Where a seller knows or should have known that the subject matter delivered
      does not conform to the agreement, the buyer is not subject to the time limit for
      notification as provided in the preceding two paragraphs.
      Article 622
            Where a period for inspection agreed by the parties is excessively short, and it is
      difficult for the buyer to complete a comprehensive inspection within such a period by
      virtue of the nature of the subject matter and in accordance with the course of dealing,
      such period shall be deemed only as a period for the buyer to raise objections to the
      patent defects of the subject matter.
            Where an agreed period for inspection or a warranty period for quality guarantee
      is shorter than the period provided by the relevant laws and administrative regulations,
      the latter shall prevail.
      Article 623
            Where the parties have not agreed on an inspection period, and the buyer has
      signed a delivery note, confirmation slip, or the like document on which the quantity,
      model, and specifications of the subject matter are stated, the buyer shall be presumed
      to have inspected the quantity and the patent defects of the subject matter, unless there
      is sufficient evidence to overturn such a presumption.
      Article 624
           Where a seller delivers a subject matter to a third person according to the
                                                  114




                                                                              Exhibit 19, Page 114
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 258 of 372 PageID #: 600




      instructions given by the buyer, if the inspection standard agreed between the seller
      and the buyer are inconsistent with that agreed between the buyer and the third person,
      the inspection standard agreed between the seller and the buyer shall prevail.
      Article 625
           Where, in accordance with the provisions of laws and administrative regulations
      or as agreed by the parties, the subject matter shall be recycled after expiration of its
      valid service life, the seller has the obligation to recycle the subject matter by himself
      or by an authorized third person.
      Article 626
           A buyer shall make payment in accordance with the agreed amount and method
      of payment. where there is no agreement between the parties on the amount of price
      or the method of payment, or the agreement is unclear, the provisions of Article 510
      and Subparagraph (2) and (5) of Article 511 of this Code shall be applied.
      Article 627
            A buyer shall make payment at the place agreed in the contract. Where there is
      no agreement between the parties on the place of payment, or the agreement is unclear,
      if the place cannot be determined in accordance with the provisions of Article 510 of
      this Code, the buyer shall make the payment at the seller’s place of business, except
      that payment shall be made at the place where the subject matter or the document for
      taking delivery thereof is delivered if the payment is conditioned upon the delivery of
      the subject matter.
      Article 628
            A buyer shall make payment at the time agreed in the contract. Where there is no
      agreement between the parties on the time for payment, or the agreement is unclear, if
      the time for payment cannot be determined according to the provisions of Article 510
      of this Code, the buyer shall make payment at the same time as it receives the subject
      matter or the document for taking delivery thereof.
      Article 629
          Where the amount of the subject matter delivered by a seller exceeds the agreed
      amount, the buyer may accept or refuse to accept the excessive part. Where the buyer
      accepts the excessive part, it shall pay for it at the price agreed in the contract. If the
      buyer refuses to accept the excessive part, he shall notify the seller in a timely
      manner.
      Article 630
            Any proceeds accrued from the subject matter before delivery shall belong to the
      seller and any proceeds accrued from the subject matter after delivery shall belong to
      the buyer, unless otherwise agreed by the parties.
      Article 631
           Where a contract is rescinded due to the inconformity of the principal subject
      matter with the agreed requirements, the effect of the rescission shall be effective
      against the accessory subject matter. Where a contract is rescinded due to the
                                                   115




                                                                                Exhibit 19, Page 115
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 259 of 372 PageID #: 601




      inconformity of the accessory subject matter with the agreed requirements, the effect
      of the rescission shall be effective against the principal subject matter.
      Article 632
           Where the object of a contract is composed of several subject matters, if one of
      them fails to conform to the requirements agreed in the contract, the buyer may
      rescind the part of the contract in connection with that subject matter. However, where
      separation of the said subject matter from the other subject matters is to markedly
      harm the value of the subject matters of the contract, the buyer may rescind the
      contract in connection with the multiple subject matters concerned.
      Article 633
           Where the subject matters are to be delivered by installment, if a seller fails to
      deliver one lot of the subject matters, or has delivered the lot in a manner not in
      conformity with the agreement, so that the purpose of the contract in connection with
      the said lot cannot be achieved, the buyer may rescind the part of the contract in
      connection with the said lot.
           Where a seller fails to deliver one lot of the subject matters, or delivered the lot
      in a manner not in conformity with the agreement, so that the subsequent delivery of
      the remaining lots cannot achieve the purpose of the contract, the buyer may rescind
      the part of the contract in connection with the said lot and the remaining lots.
           Where a buyer has rescinded a part of the contract in connection with one lot of
      the subject matters, if the said lot and any other lot are interdependent on each other,
      the buyer may rescind the contract in connection with all the lots disregarding
      whether they have been delivered or not.
      Article 634
            Where a buyer under an installment contract fails to make payment and the
      unpaid amount reaches one-fifth of the total price, if the buyer still fails to pay the due
      installment amount within a reasonable period of time after being demanded, the
      seller may request the buyer to pay the total sum or he may rescind the contract.
           The seller who rescinds the contract may request the buyer to pay a fee for the
      use of the subject matter.
      Article 635
           The parties to a sale by sample shall seal up the sample and may make
      specifications of its quality. The subject matter delivered by the seller shall be
      identical in quality with the sample and its specifications.
      Article 636
           Where a buyer to a sale by sample is unaware of the sample's hidden defects,
      even if the subject matter delivered is identical with the sample, the quality of the
      subject matter delivered by the seller shall still conform to the general standard for the
      same category of goods.



                                                   116




                                                                                Exhibit 19, Page 116
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 260 of 372 PageID #: 602




      Article 637
           The parties to a sale on trial use may agree on a period for trial use of the subject
      matter. Where there is no agreement between the parties on the period for trial use or
      the agreement is unclear, if the period for trial use cannot be determined according to
      the provisions of Article 510 of this Code, it shall be determined by the seller.
      Article 638
           A buyer to a sale on trial use may purchase or refuse to purchase the subject
      matter within the period for trial use. Where, upon expiration of the period for trial
      use, the buyer makes no indication as to whether to purchase it or not, the buyer is
      deemed to have purchased the subject matter.
           If a buyer to a sale on trial use has, within the period for the trial use, already
      made partial payment or has sold, leased, created a security interest in the subject
      matter, the buyer is deemed to have agreed to purchase it.
      Article 639
            Where there is no agreement between the parties to a sale on trial use on the fee
      for the use of the subject matter, or the agreement is unclear, the seller has no right to
      request the buyer to pay such fee.
      Article 640
           The risks of destruction, damage, or loss of the subject matter shall be borne by
      the seller within the period for the trial use.
      Article 641
           The parties may agree in a sales contract that the seller retains the ownership of
      the subject matter if the buyer fails to pay the price or perform other obligations.
           The ownership of the subject matter retained by a seller, without being registered,
      shall not be asserted against a bona fide third.
      Article 642
            Where the parties agree that the seller shall retain the ownership of the subject
      matter of the contract, unless otherwise agreed by the parties, the seller has the right
      to take back the subject matter if the buyer falls under any of the following
      circumstances before such ownership is transferred and losses are thus caused to the
      seller:
           (1) the buyer fails to make payment in accordance with the contract, and fails to
      pay it within a reasonable period of time after being demanded;
           (2) the buyer fails to fulfill the specific conditions in accordance with the
      contract; or
           (3) the buyer sells, pledges, or otherwise improperly disposes of the subject
      matter.
          The seller may negotiate with the buyer to take back the subject matter. Where
      such negotiation fails, the procedures for enforcement of security interests may be
                                                   117




                                                                               Exhibit 19, Page 117
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 261 of 372 PageID #: 603




      applied mutatis mutandis.
      Article 643
           After a seller has taken back the subject matter according to the first paragraph of
      the preceding Article, the buyer may request to redeem the subject matter if he
      eliminates the cause for the seller’s retrieving of the subject matter within a
      reasonable period of redemption agreed by the parties or set by the seller.
           Where a buyer does not redeem the subject matter within the redemption period,
      the seller may sell the subject matter to a third person at a reasonable price. After
      deducting from the sale proceeds the amount unpaid by the buyer and the necessary
      expenses, any balance shall be returned to the buyer; if the sale proceeds are
      insufficient to cover the unpaid amount and the other necessary expenses, the
      deficiency shall be paid by the buyer.
      Article 644
           The rights and obligations of the parties to a sale through bidding, as well as the
      procedures for the bidding, shall be governed by the provisions of the relevant laws
      and administrative regulations.
      Article 645
           The rights and obligations of the parties to an auction, as well as the procedures
      of the auction, shall be governed by the provisions of the relevant laws and
      administrative regulations.
      Article 646
           Where there are provisions of laws governing other non-gratuitous contracts,
      such provisions shall be followed. In an absence of such a provision, the relevant
      provisions on sales contracts shall be applied mutatis mutandis.
      Article 647
           Where the parties agree to transfer the ownership of the subject matter by barter
      trade, the relevant provisions on sales contracts shall be applied mutatis mutandis.
           .


                                           Chapter X
                      Contracts for the Supply and Consumption
                            of Electricity, Water, Gas, or Heat



      Article 648
          A contract for the supply and consumption of electricity is a contract under
      which a supplier provides electricity to the consumer who pays the price in return.
                                                  118




                                                                              Exhibit 19, Page 118
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 262 of 372 PageID #: 604




           A supplier providing electricity to the public shall not refuse a reasonable request
      of a consumer to conclude a contract.
      Article 649
           A contract for the supply and consumption of electricity generally contains
      clauses specifying the mode, quality and time of the supply, the volume, address, and
      nature of the consumption, the measuring method, the price, the settlement method of
      electricity fees, the responsibility for the maintenance of electricity supply and
      consumption facilities, and the like.
      Article 650
           The place of performance of a contract for the supply and consumption of
      electricity shall be agreed by the parties; if there is no agreement between the parties
      or the agreement is unclear, the place of demarcation of the property rights in the
      electricity supply facilities shall be the place of performance.
      Article 651
           A supplier of electricity shall safely supply electricity in accordance with the
      quality standard for power supply set by the State and in the agreement. Where a
      supplier fails to safely supply electricity in accordance with the quality standard for
      power supply set by the State or in the agreement, thus causing losses to the consumer,
      the supplier shall bear the liability for compensation.
      Article 652
           Where a supplier of electricity needs to cut off electricity supply due to
      scheduled or unscheduled overhauls of the electricity supply facilities, restriction on
      electricity consumption in accordance with law, or consumer's illegal consumption of
      the electricity, and the like, he shall notify the consumer in advance in accordance
      with the relevant regulations of the State. Where a supplier cuts off the electricity
      supply without notifying the consumer in advance, thus causing losses to the
      consumer, the supplier shall bear the liability for compensation.
      Article 653
           A supplier of electricity shall rush to repair without delay in accordance with the
      relevant regulations of the State whenever the electricity supply is cut off due to such
      reasons as natural disasters. Where the supplier fails to do so and thus causes losses to
      the consumer, the supplier shall bear the liability for compensation.
      Article 654
           A consumer of electricity shall pay the electricity fees in time in accordance with
      the relevant regulations of the State and the agreement between the parties. Where a
      consumer fails to pay the electricity fees due, he shall pay the agreed liquidated
      damages. Where a consumer, after being demanded, still fails to pay the electricity
      fees and the liquidated damages within a reasonable period of time, the supplier may
      stop the supply of electricity in accordance with the procedures provided by the State.
           Where a supplier stops the supply of electricity in accordance with the provision
      of the preceding paragraph, it shall notify the consumer in advance.
                                                   119




                                                                               Exhibit 19, Page 119
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 263 of 372 PageID #: 605




      Article 655
           A consumer shall use the electricity in a safe, economical and planned manner in
      accordance with the relevant regulations of the State and the agreement between the
      parties. Where a consumer fails to use the electricity in accordance with the relevant
      regulations of the State or the agreement between the parties, and thus causes losses to
      the supplier, the consumer shall bear the liability for compensation.
      Article 656
           The provisions of the contract for the supply and consumption of electricity shall
      be applied mutatis mutandis to contracts for the supply and consumption of water, gas,
      or heat.




                                           Chapter XI
                                         Gift Contracts



      Article 657
          A gift contract is a contract under which a donor gives his own property to a
      donee gratuitously, and the donee indicates his acceptance of the gift.
      Article 658
          A donor may revoke the gift prior to the transfer of the rights in the gifted
      property.
           The provisions of the preceding paragraph shall not apply to a notarized gift
      contract, or a gift contract of a public interest or moral obligation nature that shall, in
      accordance with law, not be revoked, such as a gift contract for disaster-relief,
      poverty-relief, disability-relief, or the like purposes.
      Article 659
           The gifted property shall go through registration or another procedure if the law
      so requires.
      Article 660
           For a notarized gift contract or a gift contract of a public interest or moral
      obligation nature that shall in accordance with law not be revoked, such as a contract
      for disaster-relief, poverty-relief, disability-relief, or the like purposes, where the
      donor does not deliver the gifted property, the donee may request such delivery.
           Where the gifted property that shall be delivered in accordance with the
      preceding paragraph is destructed, damaged, or lost due to the donor’s intentional act
      or by his gross negligence, the donor shall bear the liability for compensation.

                                                   120




                                                                                Exhibit 19, Page 120
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 264 of 372 PageID #: 606




      Article 661
           A gift may be subject to an obligation.
           Where a gift is subject to an obligation, the donee shall perform the obligation in
      accordance with the agreement.
      Article 662
           A donor is not liable for any defect of the gifted property. Where a gift is subject
      to an obligation, if the gifted property has defects, the donor shall, to the extent of the
      attached obligation, bear the same liabilities as a seller.
           Where a donor intentionally fails to notify the donee about the defect of the
      gifted property or has made a warranty therefor, thus causing losses to the donee, the
      donor shall bear the liability for compensation.
      Article 663
           A donor may revoke the gift if the donee has done any of the following acts:
           (1) severely infringing upon the lawful rights and interests of the donor or any
      close relative of the donor;
           (2) having an obligation to support the donor but failing to perform that
      obligation; or
           (3) failing to perform the obligation as agreed in the gift contract.
           The right to revocation of the donor shall be exercised within one year from the
      date the donor knows or should have known of the cause for revocation.
      Article 664
            Where a donee's illegal act leads to the death or loss of capacity for performing
      civil juristic acts of the donor, the donor’s heir or legal representative may revoke the
      gift.
           The right to revocation of the donor's heir or his legal representative shall be
      exercised within six months from the date the heir or the legal representative knows or
      should have known of the cause for revocation.
      Article 665
           Upon revocation of a gift, the person having the right to revocation may request
      the donee to return the gifted property.
      Article 666
           Where a donor’s financial situation markedly deteriorates and his production,
      business, or family life is thus severely affected, he may cease to perform the
      obligation of delivering the gift.




                                                     121




                                                                                   Exhibit 19, Page 121
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 265 of 372 PageID #: 607




                                          Chapter XII
                                        Loan Contracts



      Article 667
           A loan contract is a contract under which a borrower borrows a loan from a
      lender and repays the loan with interests when the loan becomes due.
      Article 668
           A loan contract shall be made in writing, except for a loan between natural
      persons who agree otherwise.
           A loan contract generally contains clauses specifying the category of the loan,
      kind of currency, purpose of use, amount, interest rate, term, and the method of
      repayment, and the like.
      Article 669
           Upon concluding a loan contract, a borrower shall, as required by the lender,
      provide true information about its business activities and financial conditions related
      to the borrowing to the lender.
      Article 670
           The interest on a loan may not be deducted from the principal in advance. Where
      the interest is deducted from the principal in advance, the loan shall be repaid and the
      interest shall be calculated according to the actual amount of the loan provided.
      Article 671
           A lender who fails to provide the loan at the agreed time and amount and thus
      causing losses to the borrower shall bear the liability for compensation.
           A borrower who fails to take the loan at the agreed time and amount shall pay an
      interest based on the agreed time and amount.
      Article 672
           A lender may inspect and supervise the use of the loan in accordance with the
      agreement. A borrower shall regularly provide the relevant financial and accounting
      statements or other materials to the lender in accordance with the agreement.
      Article 673
           Where a borrower fails to use the loan for a purpose in accordance with the
      contract, the lender may stop providing the loan, recall the loan prior to its due date,
      or rescind the contract.




                                                  122




                                                                              Exhibit 19, Page 122
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 266 of 372 PageID #: 608




      Article 674
           A borrower shall pay the interest within the agreed time limit. Where there is no
      agreement between the parties on the time limit for payment of interest or the
      agreement is unclear, if it cannot be determined according to the provisions of Article
      510 of this Code, the interest shall be paid at the time the principal is repaid if the
      term of the loan is less than one year; the interest shall be paid at the end of each full
      year if the term of the loan is more than one year, and the interest shall be paid when
      the principal is repaid if the remaining term is less than one year.
      Article 675
           A borrower shall repay the loan within the agreed time limit. Where there is no
      agreement between the parties on the time limist of repayment of the loan, or the
      agreement is unclear, if it cannot be determined according to the provisions of Article
      510 of this Code, the borrower may repay the loan at any time, and the lender may
      demand the borrower to repay the loan within a reasonable period of time.
      Article 676
           A borrower who fails to repay the loan within the agreed time limit shall pay an
      overdue interest in accordance with the agreement or the relevant regulations of the
      State.
      Article 677
           Where a borrower makes a prepayment of the loan, unless otherwise agreed by
      the parties, the interest shall be calculated according to the actual duration of the loan.
      Article 678
            A borrower may apply to the lender for an extension of the term of the loan
      before the loan becomes due. The term of the loan may be extended upon consent of
      the lender.
      Article 679
           A loan contract between natural persons is formed at the time when the lender
      provides the loan.
      Article 680
           Usurious loans are prohibited, and the interest rate for lending shall not violate
      the relevant regulations of the State.
           Where there is no agreement on payment of interest in the loan contract, the loan
      shall be deemed as bearing no interest.
            Where the agreement on the payment of interest in a loan contract is unclear, if
      the parties are unable to reach a supplementary agreement, the interest shall be
      determined by taking account of the practices of the local area or between the parties
      such as the method of transaction, course of dealing, the market interest rate, and the
      like. Where the loan is between nature persons, the loan shall be deemed as bearing
      no interest.

                                                   123




                                                                                Exhibit 19, Page 123
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 267 of 372 PageID #: 609




                                          Chapter XIII
                                     Suretyship Contracts



                                             Section 1
                                          General Rules



      Article 681
           A suretyship contract is a contract under which a surety and a creditor agree, for
      the purpose of ensuring the enforcement of an underlying claim, that the surety shall
      perform the obligation or bear the liability when the debtor fails to perform it when it
      is due or a circumstance as agreed by the parties occurs.
      Article 682
           A suretyship contract is an accessary contract subordinated to a principal
      claim-obligation contract. Where the principal contract is invalid, the suretyship
      contract is invalid, unless otherwise provided by law.
            Where a suretyship contract is determined to be invalid, the debtor, surety, or
      creditor who are at fault shall each bear civil liability in proportion to their respective
      fault.
      Article 683
           No State-organ leagal person may act as a surety, except that a state organ may,
      upon approval of the State Council, act as a surety in re-lending of the loans granted
      by a foreign government or an international economic organization.
           No non-profit legal person established for public interest purposes or
      unincorporated organization may act as a surety.
      Article 684
           A suretyship contract generally contains clauses specifying the kind and amount
      of the principal claim that is secured, the time limit for the debtor to perform the
      obligation, the modes, scope, and term of the suretyship, and the like.
      Article 685
           A suretyship contract may be a contract concluded separately in writing or a
      guarantee clause in a principal claim-obligation contract.
           A suretyship contract is formed when a third person unilaterally makes a
      guarantee in writing to a creditor who accepts it without making an objection.
                                                   124




                                                                                Exhibit 19, Page 124
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 268 of 372 PageID #: 610




      Article 686
            Suretyship consists of general suretyship and suretyship with joint and several
      liability.
           Where there is no agreement in the surety contract on the form of the suretyship
      or the agreement is unclear, the surety shall bear the liability as in the form of a
      general suretyship.
      Article 687
            Where the parties agree in a suretyship contract that the surety shall undertake
      suretyship liability if the debtor is unable to perform his obligation, such a suretyship
      is a general suretyship.
           A surety in a general suretyship may refuse to undertake suretyship liability to
      the creditor before a dispute arising from the principal contract is adjudicated or
      arbitrated and where the debtor is still unable to fully perform the obligation after his
      assets have been enforced in accordance with law, unless one of the following
      circumstances occurs:
           (1) the whereabouts of the debtor have been unknown and there is no property
      available for enforcement;
           (2) the people’s court has accepted the debtor’s bankruptcy petition`;
           (3) the creditor has evidence to prove that the debtor’s property is insufficient to
      perform all of the obligations or the debtor loses his capacity to perform the obligation;
      or
           (4) the surety waives his right provided in this paragraph in writing.
      Article 688
           Where the parties agree in a suretyship contract that the surety and the debtor
      shall be jointly and severally liable for the obligation, such a suretyship is a suretyship
      with joint and several liability.
           Where a debtor under a suretyship with joint and several liability fails to perform
      his obligation due or when a circumstance agreed by the parties occurs, the creditor
      may request the debtor to perform his obligation, or request the surety to undertake
      the suretyship liability within the scope of his suretyship.
      Article 689
           A surety may request the debtor to provide a counter-security.
      Article 690
           A surety and a creditor may, through consultation, conclude a contract of
      maximum suretyship for floating claims to provide guarantee for the creditor’s claims
      which will arise consecutively within a certain period of time and the total amount of
      which is up to the maximum amount of his claims. In addition to applying the
      provisions of this Chapter, the relevant provisions of Book Two of this Code on the
      maximum mortgage for floating claims shall be applied mutatis mutandis.

                                                   125




                                                                                Exhibit 19, Page 125
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 269 of 372 PageID #: 611




                                             Section 2
                                      Suretyship Liability



      Article 691
           The scope of the suretyship covers the principal claims and the interest thereof,
      the liquidated damages, compensatory damages, and the expenses for enforcing the
      claim, unless otherwise agreed by the parties.
      Article 692
           The term of suretyship is the period during which the surety shall undertake
      suretyship liability, and such period shall not be suspended, interrupted, or extended.
           A creditor and a surety may agree on the term of suretyship. However, where the
      expiration date of the agreed term of suretyship is earlier than or the same as the
      expiration time for performance of the principal obligation, it is deemed as there is no
      agreement on the term of suretyship. Where there is no agreement between the parties
      on the term of suretyship or the agreement is unclear, the term of suretyship shall be
      six months from the date of expiration of the time limit for performance of the
      principal obligation.
           Where a creditor and a debtor fails to agree on the time limit for performance of
      the principal obligation or the agreement is unclear, the term of suretyship shall be
      counted from the date when the grace period for the creditor to request the debtor to
      perform the obligation expires.
      Article 693
           Where a creditor of a general suretyship fails to file a lawsuit or apply for
      arbitration against the debtor within the term of suretyship, the surety no longer bears
      the suretyship liability.
           Where a creditor of a suretyship with joint and several liability fails to request
      the surety to undertake his suretyship liability within the term of suretyship, the surety
      no longer bears the suretyship liability.
      Article 694
           Where a creditor of a general suretyship files a lawsuit or apply for arbitration
      against the debtor prior to the expiration of the term of suretyship, the limitation
      period of the suretyship obligation shall be counted from the date when the surety’s
      right to refuse to undertake the suretyship liability is extinguished.
           Where a creditor of a suretyship with joint and several liability requests the
      surety to undertake his suretyship liability prior to the expiration of the term of
      suretyship, the limitation period of the suretyship obligation shall be counted from the
                                                   126




                                                                               Exhibit 19, Page 126
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 270 of 372 PageID #: 612




      date when the creditor requests the surety to undertake his suretyship liability.
      Article 695
            Where a creditor and a debtor, without the surety’s consent in writing, agree to
      alter the content of the principal claim-obligation contract, if the obligation is reduced,
      the surety shall continue to bear the suretyship liability for the altered obligation; if
      the obligation is increased, the surety shall not bear the suretyship liability for the
      increased part.
           Where a creditor and a debtor alter the time limit for performance of the
      principal claim-obligation contract，the term of suretyship shall not be affected unless
      upon the surety’s written consent.
      Article 696
           Where a creditor transfers his claim in whole or part without notifying the surety,
      such a transfer is not effective against the surety.
           Where transfer of a claim is prohibited as agreed between the surety and the
      creditor, if the creditor transfers its claim without the surety’s written consent, the
      surety shall no longer bear the suretyship liability.
      Article 697
            Where a creditor, without the surety’s written consent, allows the debtor to
      transfer the obligation in whole or part, the surety shall no longer bear the suretyship
      liability to the extent of the obligation transferred without his consent, unless
      otherwise agreed by the creditor and the surety.
           Where a third person joins to be one of the debtors, the surety’s liability shall not
      be affected.
      Article 698
           Upon expiration of the time limit for performance of the principal obligation, if
      the surety of a general suretyship provides to the creditor true information concerning
      the debtor’s property available for enforcement, but the creditor waives or fails to
      exercise his right, and thus causing such property to be unenforceable, the surety shall
      no longer bear liability to the extent of the value of the said property available for
      enforcement the information of which is provided by the surety.
      Article 699
           Where there are two or more sureties guaranteeing one obligation, the sureties
      shall undertake the suretyship liability in proportion to their share of suretyship in
      accordance with the suretyship contract. In the absence of such an agreement, the
      creditor may request any of the sureties to undertake the suretyship liability within the
      scope of his liability.
      Article 700
           After a surety has assumed the suretyship liability, unless otherwise agreed by
      the parties, the surety has the right to indemnification against the debtor within the
      scope of his suretyship liability, and may enjoy the right of the creditor against the
                                                   127




                                                                                Exhibit 19, Page 127
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 271 of 372 PageID #: 613




      debtor, provided that the creditor’s interests shall not be harmed.
      Article 701
           A surety may claim a defense that the debtor has against the creditor. Where the
      debtor waives his right of defense, the surety shall still have the right to claim such
      defense against the creditor.
      Article 702
           Where a debtor has the right of offset or revocation against the creditor, the
      surety may refuse to undertake the suretyship liability within the corresponding scope.




                                          Chapter XIV
                                        Lease Contracts




      Article 703
           A lease contract is a contract under which a lessor delivers the leased object to a
      lessee for use or for obtaining proceeds, for which the lessee pays the rent.
      Article 704
          A lease contract generally contains clauses specifying the name, quantity,
      purpose of use of the leased object, the term of the lease, rent, and the time limit and
      method of its payment, and the maintenance of the leased object, and the like.
      Article 705
           The term of a lease may not exceed twenty years. If a lease exceeds twenty years,
      the part beyond twenty years is invalid.
           Upon expiration of the lease term, the parties may renew the lease contract,
      provided that the agreed term of lease may not exceed twenty years from the date of
      renewal.
      Article 706
           The parties’ failure to register the lease contract in accordance with the
      provisions of laws and administrative regulations does not affect the validity of the
      contract.
      Article 707
           A lease contract with a term exceeding six months shall be made in writing.
      Where the lease contract between the parties is not in writing, if the term can not be
      determined, the lease shall be deemed as a lease with an indefinite term.

                                                   128




                                                                              Exhibit 19, Page 128
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 272 of 372 PageID #: 614




      Article 708
           A lessor shall deliver the leased object to the lessee in accordance with the
      agreement and keep the leased object fit for the agreed use during the lease term.
      Article 709
           A lessee shall use the leased object in a manner as agreed by the parties. Where
      there is no agreement between the parties on the manner of use or the agreement is
      unclear, if it cannot be determined according to the provisions of Article 510 of this
      Code, the leased object shall be used in line with its nature.
      Article 710
           Where a lessee uses the leased object in a manner as agreed by the parties or in
      line with its nature, he shall not bear the liability for the wear and tear on the leased
      object.
      Article 711
           Where a lessee fails to use the leased object in a manner as agreed by the parties
      or in line with its nature, thus causing damage to the leased object, the lessor may
      rescind the contract and request for compensation.
      Article 712
           A lessor shall perform the duty of maintaining the leased object, unless otherwise
      agreed by the parties.
      Article 713
            Where a leased object needs to be maintened or repaired, the lessee may request
      the lessor to have it maintened and repaired within a reasonable period of time. Where
      the lessor fails to perform the obligation of maintenance or repair, the lessee may
      maintain or repair the leased object by himself and the expenses thus incurred shall be
      borne by the lessor. If the maintenance or repair of the leased object affects the
      lessee’s use of it, the rent shall be reduced or the term of the lease shall be extended
      accordingly.
           Where a leased object needs to be maintened or repaired due to the lessee’s
      negligence, the lessor shall not bear the obligation of maintenance or repair as
      provided in the preceding paragraph.
      Article 714
           A lessee shall properly keep the leased object and shall bear the liability for
      compensation if the leased object is destructed, damaged, or lost owing to his failing
      to properly keep it.
      Article 715
           A lessee may, upon the lessor’s consent, improve the leased object or install
      additions thereto.
          Where a lessee improves the leased object or install additions thereto without the
      consent of the lessor, the lessor may request the lessee to restore the leased object to
                                                  129




                                                                              Exhibit 19, Page 129
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 273 of 372 PageID #: 615




      its original status or to compensate for the losses.
      Article 716
           A lessee may, upon the lessor’s consent, sublease the leased object to a third
      person. The lease contract between the lessee and the lessor shall continue to be valid
      despite the sublease by the lessee, and if the third person causes loss to the leased
      object, the lessee shall bear the liability for compensation.
           Where a lessee subleases the leased object without the consent of the lessor, the
      lessor may rescind the contract.
      Article 717
           Where a lessee, upon consent of the lessor, subleases the leased object to a third
      person, if the term of the sublease exceeds the remaining term of the lessee, the
      sublease in the period in excess of the original term shall not be legally binding on the
      lessor unless otherwise agreed by the lessor and the lessee.
      Article 718
           Where a lessor knows or should have known of the sublease made by a lessee
      but fails to raise any objection within six months, the lessor is deemed to have
      consented to the sublease.
      Article 719
           Where a lessee defaults on payment of the rent, the sublessee may pay the rent in
      arrears and the liquidated damages for the lessee, unless the sublease contract is not
      legally binding on the lessor.
           The rent and liquidated damages paid by the sublessee for the lessee may be used
      to offset the rent payable by the sublessee to the lessee. If the amount of rent and
      liquidated damages thus paid by the sublessee exceeds the rent, the sublessee has the
      right to indemnification against the lessee.
      Article 720
           Any proceeds accrued from the possession or use of the leased object during the
      term of the lease shall belong to the lessee, unless otherwise provided by the parties.
      Article 721
            A lessee shall pay the rent within the time limit in accordance with the agreement.
      Where there is no agreement between the parties on the time limit for paying the rent
      or the agreement is unclear, if it cannot be determined according to the provisions of
      Article 510 of this Code, the rent shall be paid at the time the term of the lease expires
      if the term is less than one year, or at the end of each full year where the term is more
      than one year, provided that the rent shall be paid at the time the term of the lease
      expires if the remaining term is less than one year.
      Article 722
           Where a lessee fails to pay the rent or delays a payment of the rent without just
      cause, the lessor may request the lessee to pay the rent within a reasonable period of
                                                    130




                                                                               Exhibit 19, Page 130
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 274 of 372 PageID #: 616




      time, and may rescind the contract if the lessee fails to pay the rent within such period
      of time.
      Article 723
           Where a lessee is unable to use or to receive benefit from the leased object owing
      to a claim from a third person, the lessee may request for a reduction of or exemption
      from the rent.
           Where a third person claims his right against the leased object, the lessee shall
      notify the lessor in a timely manner.
      Article 724
           A lessor may rescind the contract under any of the following circumstances if the
      leased object cannot be used due to a reason not attributable to the lessee:
          (1) the leased object is seized or detained by the judicial authority or
      administrative authority in accordance with law;
           (2) there are disputes over the attribution of rights of the leased object; or
           (3) the leased object violates mandatory provisions of laws and administrative
      regulations in respect of the conditions for use thereof.
      Article 725
           A change in the ownership of a leased object during the period that a lessee
      possesses the leased object in accordance with the lease contract shall not affect the
      validity of the lease contract.
      Article 726
            A lessor intending to sell a leased house shall notify the lessee within a
      reasonable period of time prior to the sale, and the lessee shall have the priority right
      to purchase the house under equivalent conditions, unless the person who is a
      co-owner by share exercises his priority right to purchase the house or if the lessor
      sells it to his close relatives.
           Where a lessee fails to explicitly express his intention to purchase the house
      within fifteen days after the lessor has fulfilled his obligation of notification, the
      lessee shall be deemed to have waived such priority right.
      Article 727
           Where a lessor authorizes an auctioneer to sell the leased house through auction,
      he shall notify the lessee five days prior to the auction. The lessee shall be deemed to
      have waived his priority right to purchase it if he fails to participate in the auction.
      Article 728
           Where a lessor fails to notify the lessee or otherwise hinders the lessee from
      exercising his priority right to purchase the leased house, the lessee may request the
      lessor to bear the liability for compensation, except that the validity of the contract for
      sale of the leased house concluded between the lessor and a third person shall not be
      affected.
                                                    131




                                                                                 Exhibit 19, Page 131
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 275 of 372 PageID #: 617




      Article 729
           Where a leased object is partially or wholly destructed, damaged, or lost for a
      cause not attributable to the lessee, the lessee may request a reduction or exemption of
      the rent; and the lessee may rescind the contract if the purpose of the contract is
      unable to be achieved owing to such destruction, damage, or loss.
      Article 730
           Where there is no agreement between the parties on the term of the lease, or the
      agreement is unclear, if it cannot be determined according to the provisions of Article
      510 of this Code, the lease shall be deemed a lease with an indefinite term. Either
      party may rescind the contract at any time, provided that the other party shall be
      notified within a reasonable period of time in advance.
      Article 731
           Where a leased object endangers a lessee's safety or health, the lessee may
      rescind the contract at any time, even if the lessee is clearly aware of the substandard
      quality of the leased object upon concluding the contract.
      Article 732
           Where a lessee dies within the term of lease of a leased house, a person who
      lives with or the joint operator of the deceased may lease the house according to the
      original lease contract.
      Article 733
           A lessee shall return the leased object upon expiration of the term of the lease.
      The leased object returned shall be maintained in its after-use state in accordance with
      the agreement or in line with its nature.
      Article 734
           Where a lessee continues to use the leased object after the expiration of the term
      of the lease and the lessor has not raised any objection, the original lease contract
      shall continue to be valid, except that the lease term shall become unfixed.
          Upon expiration of the lease, a lessee of the house has the priority right to lease it
      under equivalent conditions.




                                           Chapter XV
                               Contracts for Financing Lease



      Article 735
           A contract for financing lease is a contract under which a lessee selects a leased
                                                   132




                                                                               Exhibit 19, Page 132
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 276 of 372 PageID #: 618




      object and its seller, and a lessor purchases the leased object from the selected seller
      and provides it to the lessee for use, who pays the rent in return.
      Article 736
           A contract for financing lease generally contains clauses specifiying the name,
      quantity, specifications, technical performance, and inspection method of the leased
      object, the term of the lease, the composition of rent, the time limit, method, and
      currency for payment of the rent, the ownership over the leased object upon expiration
      of the term, and the like.
           A contract for financing lease shall be made in writing.
      Article 737
           A contract for financing lease concluded by the parties on a fictitious leased
      object is void.
      Article 738
           Where the operation or use of a leased object requires administrative license in
      accordance with the provision of laws and administrative regulations, the failure of
      the lessor to obtain such administrative license does not affect the validity of the
      contract for financing lease.
      Article 739
            Where a lessor concludes a sales contract based on a lessee’s selection of the
      seller and the leased object, the seller shall deliver the object to the lessee as agreed
      by the parties, and the lessee shall enjoy the rights of a buyer with regard to the object
      received.
      Article 740
            A lessee may refuse to accept the subject matter delivered by the seller where a
      seller breaches his obligation of delivery of the subject matter to the lessee, and one of
      the following circumstances occurs:
           (1) the subject matter is materially inconsistent with the agreement; or
            (2) the seller fails to deliver the subject matter as agreed by the parties, and still
      fails to deliver it within a reasonable period of time after being demanded by the
      lessee or the lessor.
           Where a lessee refuses to take delivery of the subject matter, he shall promptly
      notify the lessor.
      Article 741
           The lessor, the seller, and the lessee may agree that, where the seller fails to
      perform the obligations under the sales contract, the lessee shall exercise the right to
      claim against the seller. Where the lessee exercises such a right, the lessor shall render
      assistance.



                                                    133




                                                                                 Exhibit 19, Page 133
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 277 of 372 PageID #: 619




      Article 742
           A lessee’s exercise of the right to claim against the seller shall not affect his
      performance of the obligation to pay the rent. However, where a lessee has relied
      upon the lessor's expertise in selecting the leased object or the lessor has intervened
      with the selection of the leased object, the lessee may request reduction or exemption
      of the rent accordingly.
      Article 743
           Where any of the following circumstances occurs, which causes the failure of the
      lessee to exercise the right to claim against the seller, the lessee has the right to
      request the lessor to bear corresponding liability:
           (1) the lessor clearly knows that the leased object has quality defects but fails to
      notify the lessee; or
          (2) when the lessee exercises the right to claim, the lessor fails to provide
      necessary assistance in a timely manner.
           Where a right to claim agaisnt the seller may only be exercised by the lessor but
      the lessor fails to exercise such right owing to his indolent, thus causing loss to the
      lessee, the lessee has the right to request the lessor to bear the liability for
      compensation.
      Article 744
            Where a lessor concludes a sales contract based on the lessee’s selection of the
      seller and the leased object, the lessor may not, without the consent of the lessee,
      modify the content of the contract related to the lessee.
      Article 745
           The lessor’s ownership over the leased object shall, without being registered, not
      be asserted against a bona fide third person.
      Article 746
           The rent under a contract for financing lease shall, unless otherwise agreed by
      the parties, be determined according to the whole or major part of the cost for
      purchasing the leased object plus reasonable profits to be gained by the lessor.
      Article 747
           Where a leased object does not conform to the agreement or the purpose of its
      use, the lessor shall not bear any liability, unless the lessee has relied upon the lessor's
      expertise in selecting the leased object or the lessor has intervened with the selection
      of the leased object.
      Article 748
           A lessor shall guarantee the possession and use of the leased object by the lessee.
          A lessee has the right to request the lessor to bear the liability for compensation
      where the lessor falls under any of the following circumstances:

                                                    134




                                                                                 Exhibit 19, Page 134
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 278 of 372 PageID #: 620




           (1) taking back the leased object without just cause;
            (2) obstructing or interfering with the possession and use of the leased object by
      the lessee without just cause;
            (3) a third person claims a right over the leased object due to a reason
      attributable to the lessor; or
           (4) the lessor otherwise improperly affects the possession and use of the leased
      object by the lessee.
      Article 749
           Where a leased object causes any personal injury or property damage to a third
      person during the period it is under the lessee’s possession, the lessor shall not bear
      any liability.
      Article 750
           A lessee shall properly maintain and use the leased object.
           A lessee shall perform the obligation for the maintenance of the leased object
      during the period the leased object is under his possession.
      Article 751
           Where the leased object is destructed, damaged, or lost during the period it is
      under the possession of the lessee, the lessor has the right to request the lessee to
      continue to pay the rent, unless otherwise provided by law or agreed by the parties.
      Article 752
           A lessee shall pay the rent in accordance with the agreement. Where a lessee fails
      to pay the rent within a reasonable period of time after being demanded, the lessor
      may request full payment of the rent, or rescind the contract and take back the leased
      object.
      Article 753
           Where a lessee transfers, mortgages, pledges, invests and contributes as share, or
      otherwise disposes of the leased object without the lessor’s consent, the lessor may
      rescind the contract for financing lease.
      Article 754
           A lessor or a lessee may rescind the contract for financing lease under any of the
      following circumstances:
           (1) the sales contract between the lessor and the seller is rescinded, determined as
      void or revoked, and the parties fail to conclude a sales contract anew;
            (2) the leased object is destructed, damaged, or lost due to a reason not
      attributable to the parties, and it is impossible to repair the leased object or determine
      a substitute therefor; or
           (3) the purpose of the contract for financing lease cannot be achieved owing to a
      reason attributable to the seller.
                                                   135




                                                                               Exhibit 19, Page 135
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 279 of 372 PageID #: 621




      Article 755
           Where a contract for financing lease is rescinded because the sales contract is
      rescinded, invalidated, or revoked, if the seller and the leased object are selected by
      the lessee, the lessor has the right to request the lessee to compensate for the
      corresponding losses, unless the sales contract is rescinded, invalidated, or revoked
      owing to a reason attributable to the lessor.
           Where the losses of the lessor have been recovered at the time the sales contract
      is rescinded, invalidated, or revoked, the lessee no longer bears liability for
      compensation.
      Article 756
            Where a contract for financing lease is rescinded owing to a reason not
      attributable to the parties, such as an accidental destruction, damage, or loss of the
      leased object after it is delivered to the lessee, the lessor may request the lessee to
      make compensation based on the depreciation status of the leased object.
      Article 757
            A lessor and a lessee may agree on the ownership over the leased object upon
      expiration of the term of the lease. Where there is no agreement between the parties
      on the ownership of the leased object or the agreement is unclear, if it cannot be
      determined according to the provisions of Article 510 of this Code, the ownership of
      the leased object shall belong to the lessor.
      Article 758
            Where the parties agree that the lessee shall have the ownership over the leased
      object upon expiration of the term of the lease, if the lessee has paid most of the rent
      but is unable to pay the remaining part, and the lessor has therefore rescineded the
      contract and taken back the leased object, the lessee may request the corresponding
      refund if the value of the leased object taken back exceeds the rent and other expenses
      in arrears.
           Where the parties agree that the lessor shall have the ownership over the leased
      object upon expiration of the term of the lease, and the lessee is unable to return the
      leased object due to destruction, damage, or loss of the leased object, or because the
      leased object has attached to or been mixed with another thing, the lessor has the right
      to request the lessee to make reasonable compensation.
      Article 759
           Where the parties agree that the lessee is only required to pay the lessor a
      symbolic price upon expiration of the term of the lease, the ownership of the leased
      object shall be deemed as belonging to the lessee after the lessee has fulfilled his
      obligation to pay the rent in accordance with the agreement.
      Article 760
           Where a contract for financing lease is invalid and the parties have agreed on the
      ownership of the leased object under such a circumstance, such an agreement shall be
      followed. Where there is no agreement between the parties on the ownership of the
                                                  136




                                                                              Exhibit 19, Page 136
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 280 of 372 PageID #: 622




      leased object or the agreement is unclear, the leased object shall be returned to the
      lessor. However, where the contract becomes invalid owing to a reason attributable to
      the lessee, if the lessor does not request the return of the leased object or the return of
      the leased object will significantly reduce the usefulness thereof, the ownership of the
      leased object shall belong to the lessee, and the lessee shall make reasonable
      compensation to the lessor.




                                          Chapter XVI
                                      Factoring Contracts



      Article 761
            A factoring contract is a contract under which a creditor of accounts receivable
      transfers the existing or after-acquired accounts receivable to a factor who provides
      services such as accommodation of funds, management or collection of the accounts
      receivable, guarantee for the payment of a debtor of the accounts receivable, and the
      like.
      Article 762
          A factoring contract generally contains clauses specifying the business type,
      scope of service, term of service, information on the underlying transaction contract
      and the accounts receivable, the financing funds through factoring, the service
      remuneration, the methods of payment thereof, and the like.
           A factoring contract shall be in writing.
      Article 763
           Where a creditor and a debtor fabricate an account receivable as the object of
      transfer and then conclude a factoring contract on it with a factor, the debtor of the
      fabricated account receivable shall not assert a defense against the factor on the
      ground that the account receivable does not exist, unless the factor clearly knows such
      fabrication.
      Article 764
            Where a factor notifies a debtor of an account receivable of the assignment of the
      account receivable, he shall disclose his identity as a factor and present necessary
      certifying documents.
      Article 765
           Where, after a debtor of an account receivable receives the notice of assignment
      thereof, the creditor and the debtor of the account receivable agree to modify or
      terminate the underlying contract without just cause, which has an adverse impact on
      the factor, such modification or termination is not effective against the factor.
                                                   137




                                                                                Exhibit 19, Page 137
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 281 of 372 PageID #: 623




      Article 766
           Where the parties agree that the factoring is one with the right of recourse, the
      factor may claim against the creditor of the account receivable for refunding the
      principal and interest of the financing funds or redemption of the claim on the account
      receivable, or claim against the debtor of the account receivable. Where a factor
      claims against the debtor of the account receivable after deducting the principal and
      interest of the financing funds and the other relevant expenses, any balance shall be
      returned to the debtor of the account receivable.
      Article 767
           Where the parties agree that the factoring is one without the right of recourse, the
      factor shall claim against the debtor of the account receivable, and the factor is not
      required to return to the creditor of the account receivable the amount in excess of the
      principal and interest of the financing funds and the other relevant expenses he has
      obtained.
      Article 768
           Where a creditor of an account receivable concludes multiple factoring contracts
      with different factors so that the factors claim their rights against the same account
      receivable, the account receivable shall be obtained by the factor of a registered
      factoring contract in priority over the factors of unregistered factoring contracts, or,
      where all factoring contracts are registered, by the factors in an order according to the
      time of registration, or, where none of the factoring contracts have been registered, by
      the factor stated in the transfer notice which has reached the debtor of the account
      receivable first in time. Where none of the factoring contracts have been registered
      and no transfer notice has been sent, the account receivable shall be obtained by the
      factors on a pro rata basis on the amount of financing funds each has provided, or the
      service remuneration each is entitled to.
      Article 769
           For matters not provided in this Chapter, the relevant provisions of Chapter Six
      of this Book on the assignment of claims shall be applied.




                                         Chapter XVII
                                        Work Contracts



      Article 770
           A work contract is a contract under which a contractor, in accordance with the
      requirements of a client, completes a work and delivers the work product to the client
      who pays remuneration in return.

                                                  138




                                                                              Exhibit 19, Page 138
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 282 of 372 PageID #: 624




           A contracted work includes processing, manufacturing on order, repair,
      reproduction, testing, inspection, and the like.
      Article 771
            A work contract generally contains clauses specifying the object, quantity, and
      quality of the work, remuneration of the work, the mode of the work, supply of
      materials, the period of performance, the standard and method of inspection, and the
      like.
      Article 772
           The contractor shall complete the principal part of the work with his own
      equipment, technology, and labor force, unless otherwise agreed by the parties.
           Where a contractor entrusts the major part of the contracted work with a third
      person, the contractor shall be accountable to his client concerning the work
      completed by the third person and the client may rescind the contract if he has not
      consented thereto.
      Article 773
           A contractor may entrust the accesory part of his contracted work with a third
      person. Where a contractor entrusts an accessory part of the contracted work to a third
      person, the contractor shall be accountable to the client concerning the work product
      completed by the third person.
      Article 774
          Where a contractor is to provide the materials, he shall select and use the
      materials in accordance with the agreement and accept the inspection of the client.
      Article 775
           Where a client is to provide the materials, he shall provide the materials in
      accordance with the agreement. The contractor shall promptly inspect the materials
      provided by the client, and, if any inconformity is found, the contractor shall promptly
      request the client to make replacement, make up the shortage or take other remedial
      measures.
           Without the consent of the client, a contractor may not change the materials
      provided by the client nor change the accessories and parts which do not need repair.
      Article 776
           A contractor shall promptly notify the client if he finds that the drawings or
      technical requirements provided by the client are unreasonable. Where losses are
      caused to the contractor due to the client's failure to response or the like reasons, the
      client shall bear the liability for compensation.
      Article 777
           Where, in the course of a contracted work, the client changes his requirements,
      thus causing loss to the contractor, the client shall bear liability for compensation.


                                                  139




                                                                               Exhibit 19, Page 139
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 283 of 372 PageID #: 625




      Article 778
           Where a contracted work requires assistance from the client, the client has the
      obligation to provide such assistance. Where the client fails to perform such
      obligation, thus making the completion of the contracted work impossible, the
      contractor may demand him to perform his obligation within a reasonable period of
      time, and may also extend the term of performance accordingly. If the client still fails
      to fulfill his obligation within the extend term, the contractor may rescind the
      contract.
      Article 779
           A contractor shall accept necessary supervision and inspection of the client in the
      course of his work. The client may not disturb the normal work of the contractor by
      such supervision and inspection.
      Article 780
           Upon completion of his work, a contractor shall deliver to the client the work
      product and provide the client with the necessary technical materials and related
      quality certificates. The client shall inspect the work product for acceptance.
      Article 781
           Where the work product delivered by the contractor fails to meet the quality
      requirements, the client may, in a reasonable manner, request the contractor to bear
      default liability in forms of repair, reworking, remuneration reduction, or
      compensation for losses.
      Article 782
           A client shall pay remuneration within the time limit agreed by the parties.
      Where there is no agreement between the parties on the time limit for paying
      remuneration or the agreement is unclear, if it cannot be determined according to the
      provisions of Article 510 of this Code, the client shall make payment at the time of
      delivery of the work product; and where part of the work product is delivered, the
      client shall pay the corresponding remuneration.
      Article 783
           Where a client fails to make such payments as remuneration or materials fees,
      the contractor has the right to retain the work product under lien or to refuse delivery,
      unless otherwise agreed by the parties.
      Article 784
           A contractor shall properly keep the materials provided by the client and the
      completed work product, and shall bear the liability for compensation if such
      materials or the work product are destructed, damaged or lost owing to his
      inappropriate maintenance thereof.
      Article 785
           A contractor shall keep confidential the relevant information in accordance with
      the requirements of the client and, without the latter's permission, may not retain
                                                  140




                                                                               Exhibit 19, Page 140
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 284 of 372 PageID #: 626




      copies or technical data thereof.
      Article 786
           Co-contractors shall bear joint and several liabilities to the client, unless
      otherwise agreed by the parties.
      Article 787
           The client may rescind the work contract at any time before the contractor
      completes his work, provided that he shall bear the liability for compensating any loss
      thus caused to the contractor.




                                          Chapter XVIII
                            Contracts for Construction Project



      Article 788
           A contract for construction project is a contract under which a contractor carries
      out the construction of a project and the contract-offering party pays the price in
      return.
           Contracts for construction project consist of contracts for project prospecting,
      designing, and construction.
      Article 789
           A contract for construction project shall be made in writing.
      Article 790
          Bidding for a construction project shall be carried out in an open, fair, and
      impartial manner in accordance with the provisions of the relevant laws.
      Article 791
           A contract-offering party may conclude a contract for construction project with a
      general contractor, or conclude separate contracts for prospecting, designing, and
      construction with the prospecting, designing, and construction parties respectively. A
      contract-offering party may not break up one construction project that should be
      completed by one contractor into several parts and offer them to several contractors.
           A general contractor or a prospecting, designing or construction contractor may,
      upon consent by the contract-offering party, entrust part of the contracted work with a
      third person. The third person shall assume joint and several liability with the general
      contractor or the prospecting, engineering, or construction contractor to the
      contract-offering party on the work product of the third person. A contractor may not
      delegate the whole of the contracted construction project to a third person or break up
                                                  141




                                                                              Exhibit 19, Page 141
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 285 of 372 PageID #: 627




      the contracted construction project into several parts and delegate them separately to
      third persons in the name of subcontracting.
           A contractor is prohibited from subcontracting the contracted project to any
      entity without the corresponding qualifications. A subcontractor is prohibited from
      re-subcontracting the contracted project. The main structure of the construction
      project must be completed by the contractor itself.
      Article 792
           Contracts for major construction projects of the State shall be concluded in
      accordance with the procedures set forth by the State and such documents as
      investment plans and feasibility study reports approved by the State.
      Article 793
           Where a contract for construction project is invalid but the construction project
      has passed the inspection for acceptance, the contractor may be compensated with
      reference to the project price agreed in the contract and based on the appraised price
      of the construction project.
            Where a contract for construction project is invalid and the construction project
      fails to pass the inspection for acceptance, it shall be dealt with in accordance with the
      following provisions:
           (1) where the construction project after being repaired has passed the inspection
      for acceptance, the contract-offering party may request the contractor to bear the
      repairing costs; or
           (2) where the construction project after being repaired still fails to pass the
      inspection for acceptance, the contractor has no right to request for payment with
      reference to the project price agreed in the contract or based on the appraised price of
      the construction project.
           Where a contract-offering party is at fault for the loss caused by the substandard
      of the construction project, he shall bear corresponding liabilities.
      Article 794
           A prospecting or designing contract generally contains clauses specifying the
      time limit for submission of documents relating to the basic materials and budget,
      quality requirements, expenses and other cooperative conditions, and the like.
      Article 795
           A construction contract generally contains clauses specifying the project scope,
      the period for construction, the time of commencement and completion of the project
      to be delivered in midcourse, project quality, costs, delivery time of technical
      materials, the responsibility for the supply of materials and equipment, fund allocation
      and settlement, project inspection and acceptance upon its completion, range and
      period of quality warranty, cooperation, and the like.
      Article 796
           For any construction project to which a superintendence system is applied, the
                                                   142




                                                                               Exhibit 19, Page 142
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 286 of 372 PageID #: 628




      contract-offering party shall conclude an entrustment contract of superintendence in
      writing with the entrusted superintendent. The rights and obligations as well as the
      legal liabilities of the contract-offering party and the superintendent shall be defined
      in accordance with the provisions on entrustment contracts of this Book as well as the
      relevant provisions of other laws and administrative regulations.
      Article 797
           The contract-offering party may, without disturbing the normal operation of the
      contractor, inspect the progress and quality of the work at any time.
      Article 798
           Prior to the concealment of a concealed project, the contractor shall notify the
      contract-offering party to inspect it. If the contract-offering party fails to conduct an
      inspection in a timely manner, the contractor may extend the period for the
      completion of the project accordingly, and may request compensation for losses
      caused by the work stoppage, the workers' forced idleness, and the like.
      Article 799
           Upon completion of a construction project, the contract-offering party shall
      promptly undertake the inspection for acceptance in accordance with the construction
      drawings and descriptions, as well as the rules of inspection and acceptance of
      construction projects and the standards for quality inspection issued by the State.
      Where the project passes the inspection for acceptance, the contract-offering party
      shall pay the agreed price and take over the construction project.
           A construction project may be delivered and put into use only after it has passed
      the inspection for acceptance upon completion. Without being inspected or failing to
      pass the inspection, the construction project may not be delivered or put into use.
      Article 800
            Where losses are caused to a contract-offering party due to the fact that the
      prospecting or designing does not conform to the quality requirements or that the
      prospecting or designing documents are not submitted as scheduled, so that the period
      for construction is delayed, the prospecting or designing party shall continue on
      perfecting the prospecting or designing, reduce or waive the prospecting or designing
      fees, and make compensation for the losses.
      Article 801
           Where the quality of a construction project fails to conform to the contract due to
      a reason attributable to the constructor, the contract-offering party has the right to
      request the constructor to repair, rework, or reconstruct the project without further
      charge within a reasonable period of time. If delivery is delayed because of the repair,
      reworking, reconstruction, the constructor shall bear default liability.
      Article 802
           Where a construction project causes personal injury and property damage due to
      a reason attributable to the contractor within a reasonable period of use of the project,
      the contractor shall bear the liability for compensation.
                                                  143




                                                                              Exhibit 19, Page 143
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 287 of 372 PageID #: 629




      Article 803
           Where a contract-offering party fails to provide raw materials, equipments,
      premises, funds, or technical materials at the agreed time and pursuant to the agreed
      requirements, the contractor may extend the period of construction accordingly and
      has the right to request compensation for the losses caused by work stoppage, and
      workers' forced idleness, and the like.
      Article 804
            If a construction project is stopped or suspended in midcourse due to a reason
      attributable to the contract-offering party, the contract-offering party shall take
      measures to make up for the loss or mitigate the loss, and compensate the contractor
      for any losses caused and actual expenses incurred by work stoppage, workers' forced
      idleness, back transportation, transfer of machinery equipment, the backlog of
      materials and structural components, and the like.
      Article 805
           Where a contract-offering party alters his plan, provides inaccurate materials, or
      fails to provide necessary working conditions for prospecting or designing as
      scheduled, thus causing the redoing or stoppage of the prospecting or designing work,
      or the revision of the design, the contract-offering party shall pay additional fees
      according to the amount of work actually undertaken by the prospecting or designing
      party.
      Article 806
           Where a contractor delegates or illegally subcontracts the construction project to
      others, the contract-offering party may rescind the contract.
           Where the main construction materials, construction components and accessories,
      and equipment provided by the contract-offering party fail to conform to the
      mandatory standard, or the contract-offering party fails to perform his obligations to
      provide assistance, so that the contractor cannot undertake the construction work, if
      the contract-offering party still fails to perform the corresponding obligations within a
      reasonable period of time after being demanded, the contractor may rescind the
      contract.
           Where, after the contract is rescinded, the quality of the completed construction
      project is found to be up to standard, the contract-offering party shall make
      corresponding payment for the construction project in accordance with the agreement.
      If the quality of the completed construction project is found to be substandard, the
      provisions of Article 793 of this Code shall be applied mutatis mutandis.
      Article 807
            Where a contract-offering party fails to pay the price in accordance with the
      agreement, the contractor may demand the contract-offering party to make the
      payment within a reasonable period of time. Where the contract-offering party still
      fails to pay the price upon expiration of the said period, the contractor may negotiate
      with the contract-offering party to appraise the construction project to satisfy the
      obligation, or request the people's court to sell the project through auction in

                                                  144




                                                                              Exhibit 19, Page 144
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 288 of 372 PageID #: 630




      accordance with law, unless the construction project is by its nature unsuitable for
      appraisal or auction. The payment for the construction of the project shall be satisfied,
      in priority, from the proceeds obtained from the appraisal or auction of the said
      project.
      Article 808
           For matters not provided in this Chapter, the relevant provisions on work
      contracts shall be applied.




                                          Chapter XIX
                                     Transport Contracts



                                            Section 1
                                         General Rules



      Article 809
           A transport contract is a contract under which a carrier transports a passenger or
      goods from the place of dispatch to a destination agreed by the parties, and the
      passenger, consignor, or consignee pays the fare or the freight.
      Article 810
           A carrier engaging in public transport may not reject an ordinary and reasonable
      transport request made by a passenger or consignor.
      Article 811
           A carrier shall safely transport a passenger or goods to a destination as agreed
      within the agreed or a reasonable period of time.
      Article 812
           A carrier shall transport a passenger or goods to a destination as agreed via an
      agreed or a usual transport route.
      Article 813
           A passenger, consignor, or consignee shall pay the fare or the freight. If a carrier
      does not transport via an agreed route or the usual route, thus increasing the fare or
      the freight, the passenger, consignor, or consignee may refuse to pay the extra fare or
                                                  145




                                                                              Exhibit 19, Page 145
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 289 of 372 PageID #: 631




      freight.




                                             Section 2
                               Passenger Transport Contract



      Article 814
           A passenger transport contract is formed at the time when the carrier issues a
      ticket to the passenger, unless otherwise provided by the parties or in accordance with
      the coure of dealing.
      Article 815
           A passenger shall get on board pursuant to the time, the number of runs or flights,
      and the seat number indicated in the valid ticket. Any passenger who boards without a
      ticket, beyond the paid distance, in a higher class, or with a discounted ticket while he
      is unqualified therefor shall pay or make up for the difference in the ticket price, and
      the carrier may charge an extra fare according to the regulations. Where a passenger
      refuses to pay the fare accordingly, the carrier may refuse to transport him.
           Where a passenger under a real-name passenger transport contract loses his
      ticket, he may request the carrier to report the loss and reissue a ticket, and the carrier
      shall not re-collect ticket fees or other unreasonable expenses.
      Article 816
            A passenger who is unable to get on board at the time indicated in the ticket due
      to his own reason shall, within the period of time agreed by the parties, undergo the
      procedures for refund or change of the ticket. If the passenger fails to undergo the
      refund or change procedures within the agreed period of time, the carrier may refuse
      to refund the ticket, and no longer has the transport obligation.
      Article 817
           The carry-on baggages of a passenger shall conform to the quantity limit and
      category requirement in accordance with the agreement. A passenger who carries
      baggages in excess of the quantity limit or in violation of the requirements for the
      category shall have the baggage checked in.
      Article 818
            A passenger may not carry with him or secretly carry in his baggage any
      inflammable, explosive, toxic, corrosive, or radioactive articles, any other dangerous
      articles that might endanger the safety of persons and property aboard, nor any
      contraband articles.
           Where a passenger violates the provisions of the preceding paragraph, the carrier
                                                   146




                                                                                Exhibit 19, Page 146
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 290 of 372 PageID #: 632




      may unload or destroy the dangerous or contraband articles or deliver them to the
      relevant departments. Where a passenger insists on carrying with him the dangerous
      articles or the contraband articles or carrying them in his baggage, the carrier shall
      refuse to transport him.
      Article 819
            A carrier shall strictly fulfill his obligation of safe transport and timely notify
      passengers about matters of attention for a safe transport. A passenger shall actively
      assist in and be cooperative with the carrier with regard to the reasonable
      arrangements made for safe transport.
      Article 820
            A carrier shall transport passengers at the time and in the number of runs or
      flights and seat number indicated in the valid ticket. Under circumstances where the
      transport is delayed or rendered out of a normal state, the carrier shall inform and
      remind the passenger in a timely manner, take necessary measures for arrangement,
      and, upon passengers' requests, arrange them to take other numbers of runs or flights
      or refund their tickets. The carrier shall bear the liability for compensation for any
      loss thus caused to the passenger, unless such loss is not attributable to the carrier.
      Article 821
           A carrier who unilaterally downgrades the service standard shall, upon
      passengers' requests, refund their tickets or reduce the fare. A carrier who upgrades
      the service standard shall not charge extra fare.
      Article 822
           A carrier shall, in the course of transportation, spare no effort to rescue and help
      a passenger who suffers an emergent disease, commence childbirth, or otherwise in
      danger.
      Article 823
           A carrier shall bear the liability for compensation arising from the injury or death
      of a passenger occurring in the course of transportation, unless the injury or death is a
      result of the passenger's own health condition, or the carrier can prove that the injury
      or death is caused by the passenger's intentional or grossly negligent act.
           The provisions of the preceding paragraph shall apply to any passenger
      exempted from ticket in accordance with the regulations, holding a complimentary
      ticket, or permitted by the carrier to travel without a ticket.
      Article 824
            Where an article that the passenger carries with him is destructed, damaged, or
      lost in the course of transportation, the carrier shall bear the liability for compensation,
      if the carrier is at fault.
           Where the passengers' checked-in baggages are destructed, damaged, or lost, the
      relevant provisions on the freight transport shall be applied.


                                                    147




                                                                                Exhibit 19, Page 147
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 291 of 372 PageID #: 633




                                            Section 3
                                Freight Transport Contracts



      Article 825
           A consignor, when consigning goods for transport, shall clearly declare to the
      carrier the information necessary for freight transport such as the name or entity name
      of the consignee or the consignee by order, as well as the name, nature, weight and
      quantity of the goods, and the place of delivery.
          If a loss is caused to the carrier due to the consignor's untrue declaration or
      omission of substantial information, the consignor shall bear the liability for
      compensation.
      Article 826
          Where a freight transport is subject to approval or inspection, the consignor shall
      submit to the carrier the documents showing the completion of the relevant
      formalities.
      Article 827
           A consignor shall package the goods in a manner as agreed by the parties. Where
      there is no agreement by the parties on the packaging manner or the agreement is
      unclear, the provisions of Article 619 of this Code shall be applied.
          Where a consignor violates the provisions of the preceding paragraph, the carrier
      may refuse to conduct the transportation.
      Article 828
           Where a consignor consigns for transportation such dangerous goods as
      inflammable, explosive, toxic, corrosive or radioactive articles, the consignor shall, in
      accordance with the regulations of the State on the transport of dangerous goods,
      properly package the dangerous goods, affix warning signs and labels thereto, and
      submit to the carrier written documents concerning the name, nature, and
      precautionary measures relevant to the dangerous goods.
           Where a consignor violates the provisions of the preceding paragraph, the carrier
      may refuse to conduct the transport, or take appropriate measures to prevent losses,
      and the expenses thus incurred shall be borne by the consignor.
      Article 829
            Before a carrier delivers the goods to the consignee, the consignor may ask the
      carrier to stop transportation, return the goods, change the place of destination, or
      deliver the goods to another consignee, provided that the consignor shall compensate
      for the losses thus caused to the carrier.

                                                  148




                                                                              Exhibit 19, Page 148
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 292 of 372 PageID #: 634




      Article 830
           After the goods are transported to the place of destination, the carrier shall
      promptly notify the consignee where the carrier knows who is the consignee, and the
      consignee shall promptly take delivery of the goods. Where the consignee delays in
      taking delivery of the goods, the consignee shall pay storage and other fees to the
      carrier.
      Article 831
           Upon taking delivery of the goods, a consignee shall inspect the goods within the
      time limit as agreed by the parties. Where there is no agreement between the parties
      on the time limit for inspection of the goods or the agreement is unclear, if it cannot
      be determined according to the provisions of Article 510 of this Code, the consignee
      shall inspect the goods within a reasonable period of time. Where the consignee does
      not raise any objection on the quantity, destruction, damage, or loss of the goods
      within the agreed time limit or a reasonable period of time, the silence shall be
      deemed as a preliminary evidence that the carrier has delivered the goods in
      accordance with the transport documents.
      Article 832
           A carrier shall bear the liability for compensation for any destruction, damage, or
      loss of the goods occurring in the course of transport, except that the carrier shall not
      bear the liability for compensation if the carrier proves that the destruction, damage,
      or loss of the goods is caused by force majeure, the inherent nature of the goods, or
      reasonable wear and tear, or is caused by the negligence of the consignor or the
      consignee.
      Article 833
           The amount of compensation for the destruction, damage, or loss of the goods
      shall be in accordance with the agreement between the parties if there is such an
      agreement. Where the agreement on the amount of compensation is unclear, if it
      cannot be determined according to the provisions of Article 510 of this Code, the
      amount of compensation shall be calculated based on the market price of the goods at
      the place of delivery at the time when the goods are delivered or should have been
      delivered. If there are laws or administrative regulations providing otherwise
      concerning the calculation method and the limit of the compensation amount, such
      provisions shall be followed.
      Article 834
           Where two or more carriers engage in a connected transport of the same mode,
      the carrier who concludes the contract with the consignor shall be responsible for the
      entire transport. If a loss occurs at one section of the transportation, the carrier who
      concludes the contract with the consignor and the carrier in the said section shall
      assume joint and several liability.
      Article 835
           Where the goods are lost in the course of transport due to force majeure, unless
      otherwise provided by law, the carrier may not request the payment of the freight if
                                                  149




                                                                              Exhibit 19, Page 149
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 293 of 372 PageID #: 635




      the freight has not yet been collected, and the consignor may request for a refund if
      the freight has already been collected.
      Article 836
           If a consignor or consignee fails to pay freight, storage fees, or other expenses,
      the carrier has the right to retain the goods under a lien, unless otherwise agreed by
      the parties.
      Article 837
           Where a consignee is unknown or the consignee refuses to take delivery of the
      goods without just cause, the carrier may have the goods placed in escrow in
      accordance with law.




                                            Section 4
                            Multi-modal Transport Contracts



      Article 838
           An operator of multi-modal transport is responsible for performing or organizing
      the performance of a multi-modal transport contract, enjoys the rights and assumes
      the obligations of a carrier throughout the entire transport.
      Article 839
           An operator of multi-modal transport may agree with the carriers of the different
      sections of the multi-modal transport on their respective responsibilities for transport
      in each section under the multi-modal transport contract, provided that such an
      agreement shall not affect the obligations of the operator for the entire transport.
      Article 840
           An operator of multi-modal transport shall, upon receipt of the goods consigned
      for transport by the consignor, issue multi-modal transport documents. The
      multi-modal transport documents may be negotiable or non-negotiable, as requested
      by the consignor.
      Article 841
           Where losses are caused to an operator of multi-modal transport due to the fault
      of a consignor at the time of consigning the goods for transport, the consignor shall
      bear the liability for compensation even if the consignor has transferred the
      multi-modal transport documents.
      Article 842
           Where destruction, damage, or loss of goods occurs in one section of the
                                                  150




                                                                              Exhibit 19, Page 150
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 294 of 372 PageID #: 636




      multi-modal transport, the provisions of the relevant laws regulating the transport
      modes of the section shall apply to the liability for compensation to be assumed by the
      operator of multi-modal transport and the limits of the liability. Where the section of
      transport in which such destruction, damage, or loss has occurred cannot be
      determined, liability for compensation shall be borne in accordance with the
      provisions of this Chapter.




                                          Chapter XX
                                    Technology Contracts



                                            Section 1
                                         General Rules



      Article 843
           A technology contract is a contract concluded by the parties to clarify their rights
      and obligations for technology development, transfer, licensing, consultation or
      service.
      Article 844
            The conclusion of a technology contract shall be conducive to the protection of
      intellectual property rights and the advance of science and technology, and shall
      promote the research and development, transformation, application, and dissemination
      of the achievements in science and technology.
      Article 845
            A technology contract generally contains clauses specifying the name of the
      project, the content, scope, and requirements of the object, the plan, place, and
      manner of performance, the confidentiality of technological information and materials,
      the ownership over the technological achievements and the method of proceeds
      distribution, the criteria and method of the inspection for acceptance, interpretation of
      terminologies, and the like.
           Materials such as technological background information, the feasibility studies
      and technological evaluation reports, the project task paper and plans, technology
      standards, technology norms, original design and technical documents, as well as
      other technical documents which are relevant to the performance of the contract may,
      as agreed by the parties, be component parts of the contract.
           Where a technology contract involves a patent, it shall indicate the designation of
                                                  151




                                                                              Exhibit 19, Page 151
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 295 of 372 PageID #: 637




      the invention, the applicant and the patentee thereof, the date of application, the
      application number, the patent number, and duration of the patent rights.
      Article 846
           The method of payment for the price, remuneration, or royalty shall be agreed by
      the parties in a technology contract, and the payment may be made in a lump-sum or
      by installment based on one-time calculation, or based on the method of commission
      payment or such payment plus an upfront fee.
           Where the parties agree to adopt a method of commission payment, the
      commission may be drawn at a specific percentage from the price of the product, the
      newly-increased output value and profits attained from the exploitation of patents and
      the utilization of technological know-how, or the sales revenue of the product, or be
      calculated by other methods as agreed by the parties. The said percentage may be a
      fixed percentage, or one that increases or decreases year by year.
          Where the parties agree to adopt commission payment, they may specify the
      method for examining the relevant accounting books.
      Article 847
            Where a right to use or transfer a work for hire belongs to a legal person or an
      unincorporated organization, the legal person or unincorporated organization may
      conclude a technology contract on the work for hire. Where the legal person or
      unincorporated organization concludes a technology contract to transfer the work for
      hire, the creator of the work for hire has right in priority to acquire it on equivalent
      conditions.
           A work for hire is a technological achievement that is accomplished as a result of
      performing the tasks assigned by a legal person or unincorporated organization or that
      is accomplished mainly by using the material and technological resources of the said
      legal person or unincorporated organization.
      Article 848
           The right to use or transfer of a technological work product other than a work for
      hire belongs to its creator who may conclude a technology contract on such work
      product.
      Article 849
            An individual person who has accomplished a technological work product has
      the right to indicate on the relevant documents of the technological work product that
      he is the creator thereof, and to receive certificate of honor and rewards.
      Article 850
           A technology contract that illegally monopolies technologies or infringes upon
      others technological work product is invalid.




                                                  152




                                                                              Exhibit 19, Page 152
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 296 of 372 PageID #: 638




                                           Section 2
                          Technology Development Contracts



      Article 851
           A technology development contract is a contract concluded by the parties
      concerning the research and development of a new technology, product, technique,
      variety, or material, as well as the system thereof.
           Technology development contracts consist of commissioned development
      contracts and cooperative development contracts.
          A technology development contract shall be in writing.
           The relevant provisions on the technology development contracts shall be
      applied mutatis mutandis to a contract concluded by the parties on the application and
      transformation of a technological product with a value for practical use.
      Article 852
           A client of a commissioned development contract shall pay for the research and
      development fees and the remunerations in accordance with the agreement, provide
      technological materials, make proposals for research and development, complete his
      tasks in the cooperative work, and accept the work product of the research and
      development.
      Article 853
           A researcher-developer of a commissioned development contract shall work out
      and implement a research and development plan in accordance with the contract,
      make reasonable use of the research and development funds, complete the research
      and development work as scheduled, deliver the work product of research and
      development, provide relevant technological materials and necessary technological
      guidance so as to help the client comprehend the work product of the research and
      development.
      Article 854
           Where a party to a commissioned development contract defaults, thus causing
      the stoppage, delay, or failure of the research and development work, the party shall
      bear default liability.
      Article 855
           The parties to a cooperative development contract shall make investments in a
      form agreed by the parties, including contribution of the technology in investment,
      participation in the research and development work by performing their respective
      duties, and cooperation in the research and development.



                                                 153




                                                                            Exhibit 19, Page 153
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 297 of 372 PageID #: 639




      Article 856
           Where a party to a cooperative development contract defaults, thus causing the
      stoppage, delay, or failure of the research and development work, the party shall bear
      default liability.
      Article 857
           Where a technology which is the object of a technology development contract is
      revealed to the public by others, thus rendering the performance of the contract
      meaningless, the parties may rescind the contract.
      Article 858
           The parties to a technology development contract shall agree on the allocation of
      risks of insurmountable technological difficulties arising in the performance of the
      contract which causes total or partial failure of the research and development. Where
      there is no such a agreement between the parties or the agreement is unclear, if it
      cannot be determined according to the provisions of Article 510 of this Code, the
      parties shall share the risks in a reasonable way.
            Where a party finds that a situation specified in the preceding paragraph exists
      which may cause total or partial failure of the research and development, he shall
      promptly notify the other party and take appropriate measures to mitigate the loss.
      Where he fails to promptly inform the other party and take appropriate measures so
      that the loss is aggravated, he shall be liable for the aggravated part of the loss.
      Article 859
           Where an invention is accomplished through commissioned development, the
      right to apply for patent thereof belongs to the researcher-developer, unless otherwise
      provided by law or agreed by the parties. Where the researcher-developer has
      obtained the patent right, the client may exploit the patent in accordance with law.
           Where a researcher-developer is to transfer his right to apply for a patent, the
      client has a priority right to acquire the right on equivalent conditions.
      Article 860
           Where an invention is accomplished through cooperative development, the right
      to apply for patent jointly belongs to all parties to the cooperative development.
      Where one party is to transfer the part of the joint patent application right he owns,
      the other parties have a priority right to acquire the right on equivalent conditions,
      unless otherwise agreed by the parties.
           Where a party to a cooperative development waives the part of patent application
      right he owns, unless otherwise agreed by the parties, the other party may make the
      application, or the other parties may jointly make the application, as the case may be.
      Where the applicant(s) acquires the patent right, the party who has waived his right
      may exploit the patent free of charge.
           Where one party to a cooperative development does not agree to apply for patent,
      the other party or parties may not apply therefor.


                                                 154




                                                                             Exhibit 19, Page 154
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 298 of 372 PageID #: 640




      Article 861
           The right to use and the right to transfer a work product containing technological
      know-how accomplished through commissioned development or cooperative
      development, as well as the method for distributing the proceeds thereof, shall be
      agreed by the parties. Where there is no such an agreement between the parties or the
      agreement is unclear, if it cannot be determined according to the provisions of Article
      510 of this Code, all the parties have the right to use and transfer the said work
      product, as long as no patent right has been granted on a same technological solution,
      except that a researcher-developer of a commissioned development may not transfer
      the work product to a third person before he delivers it to the client.




                                             Section 3
       Technology Transfer Contracts and Technology Licensing Contracts



      Article 862
           A technology transfer contract is a contract under which a lawful right holder of
      a technology assigns to another person the relevant rights in respect of a specific
      patent, application for a patent, or technological know-how.
           A technology licensing contract is a contract under which a lawful right holder of
      a technology authorizes another person to exercise the relevant rights to apply and
      exploit a specific patent or technological know-how.
           The agreement in a technology transfer contract or a technology licensing
      contract on the provision of special equipment and raw materials for application of
      technology or on the provision of the relevant technology consultation and technology
      service is a component part of the contract.
      Article 863
           Technology transfer contracts include the contracts for the transfer of patent right,
      the contracts for transfer of the right to apply for a patent, the contracts for transfer of
      technological know-how, and the like.
           Technology licensing contracts include the patent exploitation licensing contracts,
      technological know-how licensing contracts, and the like.
           Technology transfer contracts and technology licensing contracts shall be in
      writing.
      Article 864
          A technology transfer contract or a technology licensing contract may specify the
      scope to exploit the patent or to use the technological know-how, but may not restrict
      competition or development of the technologies.
                                                    155




                                                                                Exhibit 19, Page 155
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 299 of 372 PageID #: 641




      Article 865
           A patent exploitation licensing contract is valid only within the period during
      which the patent is valid. Where the term of the patent right expires or the patent right
      is declared invalid, the patentee may not conclude a patent exploitation licensing
      contract relating to the said patent with another person.
      Article 866
           A licensor in a patent exploitation licensing contract shall permit the licensee to
      exploit the patent, deliver the technological materials related to the patent exploitation,
      and provide necessary technological guidance in accordance with the agreement.
      Article 867
           A licensee in a patent exploitation licensing contract shall exploit the patent in
      accordance with the agreement, may not allow a third person outside the contract to
      exploit the patent, and shall pay the agreed royalties.
      Article 868
           A transferor in a technological know-how transfer contract or a licensor in a
      technological know-how licensing contract shall, in accordance with the agreement,
      provide technological materials, give technological guidance, guarantee the practical
      applicability and reliability of the technology, and perform confidentiality obligations.
            The confidentiality obligations provided in the preceding paragraph shall not
      restrict the licensor from applying for a patent, unless otherwise agreed by the parties.
      Article 869
           A transferee in a technological know-how transfer contract or a licensee in a
      technological know-how licensing contract shall, in accordance with the agreement,
      exploit the technology, pay the transfer fee and royalties, and perform confidentiality
      obligations.
      Article 870
           A transferor in a technological transfer contract or a licensor in a technological
      know-how licensing contract shall guarantee that he is the lawful owner of the
      technology provided therein, and guarantee that the technology provided is complete,
      errorless, effective, and capable of acheiving the goal as agreed by the parties.
      Article 871
           A transferee in a technology transfer contract or a licensee in a technological
      know-how licensing contract shall, in accordance with the scope and time limit agreed
      by the parties, perform his confidentiality obligation regarding the part of the
      technology provided by the transferor or licensor that have not been disclosed to the
      public.
      Article 872
           A licensor who fails to license the technology in accordance with the agreement
      shall refund the royalties in part or in full and bear default liability. A licensor who
                                                   156




                                                                                Exhibit 19, Page 156
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 300 of 372 PageID #: 642




      exploits a patent or technological know-how beyond the agreed scope, or, without
      authorization, allows a third person to exploit the patent or utilize the technological
      know-how in breach of the agreement shall stop his breaching act and bear default
      liability. He shall bear default liability if he breaches the confidentiality obligation as
      agreed.
           Where a transferor is liable for breach of contract, the provisions of the
      preceding paragraph shall be applied mutatis mutandis.
      Article 873
           A licensee who fails to pay royalties in accordance with the agreement shall
      make up for the payment of royalties and pay the liquidated damages. Where the
      licensee fails to do so, he shall stop exploitation of the patent or utilization of the
      technological know-how, return the technological materials, and bear default liability.
      Where a licensee who exploits the patent or utilizes the technological know-how
      beyond the agreed scope, or allows a third person, without authorization, to exploit
      the patent or to utilize the technological know-how, he shall stop his breaching acts
      and bear default liability. The licensee who breaches the confidentiality obligation as
      agreed shall bear default liability.
           The provisions of the preceding paragraph shall be applied mutatis mutandis to a
      transferee who shall bear default liability.
      Article 874
            Where the exploitation of a patent or utilization of a technological know-how by
      the transferee or the licensee in accordance with the agreement infringes upon the
      lawful rights and interests of another person, the liability therefor shall be borne by
      the transferor or the licensor, unless otherwise agreed by the parties.
      Article 875
           The parties may, in compliance with the principle of mutual benefit, agree in the
      contract the method for sharing any subsequently improved technological product
      obtained in exploitation of the patent or utilization of the technological know-how.
      Where there is no agreement on such method or the agreement is unclear, if it cannot
      be determined according to the provisions of Article 510 of this Code, the
      subsequently improved technological product made by one party may not be shared
      by any other party.
      Article 876
           The relevant provisions of this Section shall be applied mutatis mutandis to the
      transfer and licensing of the exclusive rights to layout-designs of integrated circuits,
      rights to new plant varieties, computer software copyrights, and other intellectual
      property rights, and the like.
      Article 877
           Where there are laws or administrative regulations providing otherwise on
      contracts for technology import and export, or on contracts for patents and application
      of patents, the relevant provisions shall be followed.

                                                   157




                                                                                Exhibit 19, Page 157
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 301 of 372 PageID #: 643




                                             Section 4
            Technology Consultation Contracts and Technology Service
                                   Contracts



      Article 878
           A technology consultation contract is a contract under which one party uses his
      technological knowledge to provide to the other party the feasibility study,
      technological forecast, special technological investigation, and analysis and
      evaluation report on a specific technological project.
           A technology service contract is a contract under which one party uses his
      technological knowledge to solve specific technological problems for the other party.
      Technology service contracts does not include work contracts or construction project
      contracts.
      Article 879
           A client in a technology consultation contract shall, in accordance with the
      agreement, clarify the issues for consultation, provide technological background
      information and the related materials, accept the work product of the entrusted person,
      and pay remuneration.
      Article 880
          The entrusted person in a technology consultation contract shall complete the
      consultation report or resolve the issues within the agreed time limit, and the
      consultation report submitted shall meet the requirements as agreed by the parties.
      Article 881
           Where a client in a technology consultation contract fails to provide the
      necessary materials in accordance with the agreement thus affecting the progress and
      quality of the work, or if the client fails to accept the work product or delays the
      acceptance, he may not request refund for the paid remuneration and shall pay any
      unpaid remuneration.
           An entrusted person in a technology consultation contract who fails to submit the
      consultation report as scheduled or submits a report failing to meet the requirements
      as agreed by the parties shall bear default liability in form of reduction or waiver of its
      remuneration, and the like.
           Where a client in a technology consultation contract makes a decision in reliance
      upon the entrusted person’s consultation report and advice that meet the requirements
      as agreed by the parties, any losses thus caused shall be borne by the client, unless
      otherwise agreed by the parties.
                                                   158




                                                                                Exhibit 19, Page 158
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 302 of 372 PageID #: 644




      Article 882
           A client in a technology service contract shall, in accordance with the agreement,
      provide working conditions, perform the cooperative work, accept the work product,
      and pay remuneration.
      Article 883
           An entrusted person in a technology service contract shall, in accordance with
      the agreement, complete the services, solve the technological issues, guarantee the
      quality of the work, and impart the knowledge for solving the technological problems.
      Article 884
           Where a client to a technology service contract fails to perform his contractual
      obligations or performs his obligations in a manner inconsistent with the contract,
      thus affecting the progress and quality of the work, or fails to accept the work product
      or delays the acceptance, he may not request for refund of the paid remuneration, and
      shall pay any unpaid remuneration.
           An entrusted person in a technology service contract who fails to complete the
      service work in accordance with the agreement shall bear default liability in such
      form as waiver of his remuneration, and the like.
      Article 885
           Unless otherwise agreed by the parties, in the course of performance of a
      technology consultation contract or a technology service contract, the new
      technological product made by the entrusted person with technological materials and
      working conditions provided by the client belongs to the entrusted person. The new
      technological products made by the client based on the work product of the entrusted
      person belongs to the client.
      Article 886
           Where there is no agreement in a technology consultation contract or a
      technology service contract on the bearing of the necessary expenses for the entrusted
      person to carry out the normal work, or the agreement is unclear, the said expenses
      shall be borne by the entrusted person.
      Article 887
           Where there are laws or administrative regulations providing otherwise on
      technology intermediary contracts and technology training contracts, the relevant
      provisions shall be followed.




                                         Chapter XXI
                            Contracts for Custody of Property


                                                  159




                                                                              Exhibit 19, Page 159
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 303 of 372 PageID #: 645




      Article 888
           A contract for custody of property is a contract under which a custodian keeps
      the article delivered by a depositor and returns the said article.
           Where a depositor conducts shopping, dining, lodging, or other activities in the
      custodian’s place and deposits an article at a designated area, the article is deemed to
      be placed in the custodian’s custody unless otherwise agreed by the parties or required
      by the course of dealing.
      Article 889
           A depositor shall pay the safekeeping fee to the custodian in accordance with the
      agreement.
           Where there is no agreement between the parties on the safekeeping fee or the
      agreement is unclear, if it cannot be determined according to the provisions of Article
      510 of this Code, the article is deemed to be placed in a gratuitous custody.
      Article 890
           A contract for custody of property is formed upon delivery of the article to be
      kept under custody, unless otherwise agreed by the parties.
      Article 891
           Where a depositor delivers to a custodian an article to be kept under his custodey,
      the custodian shall issue a safekeeping certificate, unless otherwise required by the
      course of dealing.
      Article 892
           A custodian shall properly keep the deposited article.
          The parties may agree on the place and method of safekeeping. Except in case of
      emergency or in the interests of the depositor, the place and method of sefekeeping
      may not be changed without the other party’s consent.
      Article 893
           Where a depositor delivers to a custodian an article to be kept under custody that
      has defects or needs special safekeeping measures based on its nature, he shall inform
      the custodian of the relevant information. Where the depositor fails to do so thus
      causing damage to the deposited article, the custodian shall not bear the liability for
      compensation. Where the custodian suffers a loss therefrom, the depositor shall be
      liable for compensation unless the custodian knows or should have known the
      situation but fails to take remedial measures.
      Article 894
           A custodian may not re-deposit an article under his custody to a third person for
      safekeeping, unless otherwise agreed by the parties.
           A custodian who re-deposits the article under his custody to a third person for
                                                  160




                                                                              Exhibit 19, Page 160
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 304 of 372 PageID #: 646




      safekeeping in violation of the preceding paragraph thus causing damage to the article
      shall bear the liability for compensation.
      Article 895
           A custodian may not use or permit a third person to use the article under his
      custody, unless otherwise agreed by the parties.
      Article 896
           Where a third person claims against an article under a custodian’s custody, the
      custodian shall perform the obligation of returning the article to the depositor, unless
      the said article is put under preservation or enforcement in accordance with law.
           Where a third person initiates an action against the custodian or applies for
      detention of the article under the latter’s custody, the custodian shall promptly notify
      the depositor.
      Article 897
           Where an article under custody is destructed, damaged, or lost due to improper
      keeping by the custodian during the period the article is under his custody, the
      custodian shall bear the liability for compensation, except that a custodian who keeps
      the deposited article free of charge shall not bear the liability for compensation if he
      can prove that the destruction, damage, or loss is not caused by his intentional or
      grossly negligent act.
      Article 898
           A depositor shall declare to the custodian if he deposits money, negotiable
      securities, or other valuable articles, and the custodian shall examine them for
      acception, or seal them; where the depositor fails to make such a declaration, if the
      said article is destructed, damaged, or lost, the custodian may make compensation
      based on a rate for ordinary articles.
      Article 899
           A depositor may collect the article he deposited in custody at any time.
           Where there is no agreement between the parties on the period for the custody or
      the agreement is unclear, the custodian may, at any time, request the depositor to
      collect the article under his custody. Where there is an agreement on the period for the
      custody, without special cause, the custodian may not request the depositor to collect
      the article before such period expires.
      Article 900
            Upon expiration of the period for custody or where the depositor collects the
      article he deposits in custody before expiration of such period, the custodian shall
      return the article and the proceeds accrued thereof to the depositor.
      Article 901
          Where money is deposited in custody, the custodian may return the money in the
      same currency and amount. Where other fungible goods are deposited in custody, the
                                                  161




                                                                              Exhibit 19, Page 161
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 305 of 372 PageID #: 647




      custodian may return the goods of the same kind, quality, and quantity in accordance
      with the agreement .
      Article 902
           Under a contract for non-gratuitous custody, the depositor shall pay the
      safekeeping fee to the custodian at a time agreed by the parties.
           Where there is no agreement between the parties on the time limit for payment of
      the safekeeping fee or the agreement is unclear, if it cannot be determined according
      to the provisions of Article 510 of this Code, the payment shall be made at the time
      the article under custody is collected.
      Article 903
           Where a depositor fails to pay the safekeeping fee or the other expenses, the
      custodian has the right to retain the article under custody under a lien, unless
      otherwise agreed by the parties.




                                         Chapter XXII
                                   Warehousing Contracts



      Article 904
           A warehousing contract is a contract under which a warehouser stores the goods
      delivered by the depositor for which the depositor pays the warehousing fee.
      Article 905
           A warehousing contract is formed when there is a consensus of expression of
      intent between the warehouser and the depositor.
      Article 906
           Where dangerous goods such as inflammable, explosive, toxic, corrosive,
      radioactive, or perishable articles are to be stored, the depositor shall state the nature
      of the said goods and provide relevant information thereof.
           Where a depositor violates the provisions of the preceding paragraph, the
      warehouser may refuse to accept the goods for storage, or take appropriate measures
      to avoid losses, and the expenses thus incurred shall be borne by the depositor.
           A warehouser that stores dangerous goods such as inflammable, explosive, toxic,
      corrosive, and radioactive articles shall have the corresponding warehousing
      conditions.



                                                   162




                                                                               Exhibit 19, Page 162
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 306 of 372 PageID #: 648




      Article 907
           A warehouser shall examine the goods before accepting them in accordance with
      the agreement. Where a warehouse, upon examining the goods, finds that the goods to
      be stored are inconsistent with the agreement, he shall promptly notify the depositor.
      A warehouser shall bear the liability for compensation if, after he has examined and
      accepted the stored goods, the goods are not in conformity with the agreement in
      terms of the types, quantity, or quality.
      Article 908
           Upon delivering of the goods for storage by a depositor, the warehouser shall
      issue a document such as a warehouse receipt or entry.
      Article 909
           A warehouser shall sign or stamp on a warehouse receipt. A warehouse receipt
      shall contain the following particulars:
           (1) the name or designation and domicile of the depositor;
           (2) the type, quantity, quality, package, the number of pieces, and marks of the
      stored goods;
           (3) the standard for damage and spoilage of the stored goods;
           (4) the warehousing site;
           (5) the warehousing period;
           (6) the warehousing fee;
           (7) the insured amount, term of insurance, and the designation of the insurer if
      the goods to be stored have been insured; and
           (8) the name of the issuer and the place and date of issuance.
      Article 910
            A warehouse receipt is a proof for collecting the stored goods. Where a
      warehouse receipt is endorsed by the depositor or a holder of the receipt, and is signed
      or stamped by the warehouser, the right to collect the stored goods may be assigned to
      another person.
      Article 911
           A warehouser shall, upon request of the depositor or the holder of the warehouse
      receipt, allow the depositor or the holder to examine the stored goods or to take
      samples thereof.
      Article 912
          Where a warehouser finds that the stored goods deteriorate or suffer from other
      damages, the warehouser shall promptly notify the depositor or the holder of the
      warehouse receipt.


                                                  163




                                                                              Exhibit 19, Page 163
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 307 of 372 PageID #: 649




      Article 913
           Where a warehouser finds that the stored goods deteriorate or suffer from other
      damages, which endangers the safety and the normal warehousing of the other stored
      goods, he shall demand the depositor or the holder of the warehouse receipt to
      despose of the goods when necessary. In case of emergency, a warehouser may make
      necessary disposal, but afterwards shall promptly notify the depositor or the holder of
      the warehouse receipt about the situation.
      Article 914
           Where there is no agreement between the parties on the warehousing period or
      the agreement is unclear, the depositor or the holder of the warehouse receipt may
      collect the stored goods at any time, and the warehouser may, at any time, request the
      depositor to collect the stored goods, provided that a reasonable period of time
      necessary for preparations shall be given.
      Article 915
           Upon expiration of the warehousing period, the depositor or the holder of the
      warehouse receipt shall collect the stored goods by presenting the warehouse receipt,
      warehouse entry, or the like. Where the depositor or the holder of the warehouse
      receipt delays in collecting the stored goods, additional warehousing fees shall be
      charged; where the goods are collected before expiration of the warehousing period,
      the warehousing fees shall not be reduced.
      Article 916
           Where a depositor or a holder of the warehouse receipt fails to collect the stored
      goods upon expiration of the warehousing period, the warehouser may demand the
      depositor or the holder of the warehouse receipt to collect the goods within a
      reasonable period of time; if the depositor or the holder still fails to collect the goods
      beyond the reasonable period, the warehouser may have the warehoused goods placed
      in escrow.
      Article 917
            If within the warehousing period, the stored goods are destructed, damaged, or
      lost due to improper warehousing by the warehouser, the depository shall bear the
      liability for compensation.
           Where the deterioration or damage of the stored goods is due to the inherent
      nature of the goods, or because the goods are not packaged in accordance with the
      agreement, or because they are stored beyond a valid storage period, the warehouser
      shall not be liable for compensation.
      Article 918
           For matters not provided in this Chapter, the relevant provisions on the contracts
      for custody of property shall be applied.




                                                   164




                                                                               Exhibit 19, Page 164
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 308 of 372 PageID #: 650




                                         Chapter XXIII
                                   Entrustment Contracts



      Article 919
            An entrustment contract is a contract under which a principal and an agent agree
      that the agent shall handle the matters for the principal.
      Article 920
          A principal may specifically entrust an agent to handle one or several matters,
      and may also generally entrust an agent to handle all matter of his.
      Article 921
           A principal shall pay in advance the expenses for handling the entrusted matter.
      Where an agent pays for the principal necessary expenses in handling an entrusted
      matter, the principal shall reimburse the expenses with interest.
      Article 922
           An agent shall handle the entrusted matter in accordance with the instructions
      given by the principal. Where it is necessary to modify such instructions, the
      modification shall be consented to by the principal; where the situation is emergent
      and it is difficult to obtain the principal’s consent, the agent shall properly handle the
      entrusted matter, and shall, afterwards, promptly inform the principal of the situation.
      Article 923
           An agent shall handle the entrusted matter in person. With the consent of the
      principal, an agent may sub-entrust it to a third person. Where the sub-entrustment is
      consented to or ratified by the principal, the principal may directly instruct the
      sub-entrusted third person on an entrusted matter, and the agent shall only be liable
      for the selection of the third person and for the instructions given by himself to the
      third person. If the sub-entrustment is not consented to or ratified by the principal, the
      agent shall be liable for an act done by the sub-entrusted third person, unless the
      sub-entrustment is for protecting the interests of the principal in case of emergency.
      Article 924
           An agent shall, upon request of the principal, report on the situation of the
      entrusted matter. Upon termination of the entrustment contract, an agent shall report
      on the result of the entrusted matter.
      Article 925
           Where an agent, acting within the scope of authority granted by the principal,
      concludes a contract with a third person in his own name, if the third person is aware
      of the agency relationship between the agent and the principal, the said contract shall
      directly bind the principal and the third person, unless there is definite evidence

                                                   165




                                                                               Exhibit 19, Page 165
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 309 of 372 PageID #: 651




      establishing that the said contract binds only the agent and the third person.
      Article 926
            Where a contract is concluded by an agent in his own name with a third person
      who is not aware of the agency relationship between the agent and the principal, if the
      agent fails to perform his obligations owed to the principal because of the third person,
      the agent shall disclose the third person to the principal, and the principal may then
      exercise the right of the agent against the third person, unless the third person would
      not have concluded the contract if he has been aware of the existence of the principal
      at the time of concluding the contract.
           Where an agent fails to perform his obligations owed to a third person because of
      the principal, the agent shall disclose the principal to the third person, and the third
      person may then claim his rights against either the agent or the principal as a
      counterparty, except that he may not change the counterparty once he has made the
      selection.
           Where a principal exercises the right of the agent against the third person, the
      third person may claim the defense he has against the agent against the principal.
      Where the third person elects the principal as the counterparty, the principal may
      claim against the third person the defense he has against the agent, as well as the
      agent's defense against the third person.
      Article 927
           An agent shall hand over to the principal any property acquired in handling the
      entrusted matter.
      Article 928
          When an agent has accomplished the entrusted matter, the principal shall pay
      remuneration to the agent in accordance with the agreement.
           Where an entrustment contract is rescinded or the entrusted matter cannot be
      accomplished due to a cause not attributable to the agent, the principal shall pay
      corresponding remuneration to the agent, unless otherwise agreed by the parties.
      Article 929
           Under a non-gratuitous entrustment contract, where losses are caused to the
      principal due to the agent’s fault, the principal may request compensation. Under
      a gratuitous entrustment contract, where losses are caused to the principal by the
      agent’s intentional act or by his gross negligence, the principal may request for
      compensation.
           Where an agent acts beyond authorization thus causing losses to the principal,
      the agent shall make compensation.
      Article 930
            Where an agent suffers a loss in handling the entrusted matter due to a cause not
      attributable to himself, he may request compensation from the principal.


                                                   166




                                                                               Exhibit 19, Page 166
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 310 of 372 PageID #: 652




      Article 931
           A principal may, with consent of the agent, authorize a third person other than
      the agent to handle the entrusted matter. If a loss is thus caused to the agent, the agent
      may request compensation from the principal.
      Article 932
            Where two or more agents jointly handle an entrusted matter, they shall bear
      joint and several liabilities to the principal.
      Article 933
           A principal or an agent may rescind the entrustment contract at any time. Where
      rescission of the contract by a party causes losses to the other party, the party
      rescinding a gratuitous entrustment contract shall compensate for the direct loss
      caused by the rescission at an improper time, and the party rescinding a
      non-gratuitous entrustment contract shall compensate for the direct loss and the
      expected profit obtainable if the contract has been performed, unless the loss is caused
      by a reason not attributable to the rescinding party.
      Article 934
            An entrustment contract shall terminate where the principal dies or is terminated,
      or if the agent dies, loses capacity for performing civi juristic acts, or is terminated,
      unless otherwise agreed by the parties or it is inappropriate to terminate the contract
      based on the nature of the entrusted matter.
      Article 935
           Where the termination of an entrustment contract which is resulted from the
      death, declared bankruptcy, or declared dissolution of the principal will harm the
      interests of the principal, the agent shall continue to handle the entrusted matter untill
      the heir, administrator of estate, or the liquidator of the principal takes it over.
      Article 936
           Where an entrustment contract is terminated owing to the death, loss of capacity
      for performing civil juristic acts, declared bankruptcy or dissolution of the agent, the
      heir, administrator of estate, legal representative, or liquidator of the agent shall
      promptly notify the principal. Where the termination of the entrustment contract will
      harm the interests of the principal, the heir, administrator of estate, legal
      representative, or liquidator of the agent shall take necessary measures before the
      principal takes remedial measures.




                                         Chapter XXIV
                      Contracts for Property Management Service



                                                   167




                                                                               Exhibit 19, Page 167
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 311 of 372 PageID #: 653




      Article 937
           A contract for property management service is a contract under which a property
      management service provider provides to the property owners with property
      management services within the service area, such as repair and maintenance of
      buildings and the auxiliary facilities thereof, the management and maintenance of the
      environmental hygiene, keeping the order, and like, and the property owners pay
      property management fees in return.
           Property management service providers include property management service
      enterprises and other managers.
      Article 938
           A property management service contract generally contains clauses specifying
      the contents of the services, the service quality, the rates and the collection methods of
      the service fee, the use of the maintenance funds, the management and use of the
      service premises, the term of service, the service handover, and the like.
           A commitment of service made publicly by a property management service
      provider in favor of the property owners shall be a component part of the property
      management service contract.
           A property management service contract shall be in writing.
      Article 939
           A preliminary property management service contract concluded between a
      developer and a property management service provider in accordance with law, or a
      property management service contract concluded by an owners’ committee and a
      property management service provider selected and hired in the owners’ assembly in
      accordance with law are legally binding on the owners.
      Article 940
           Where, prior to expiration of the service term as agreed in a preliminary contract
      for property management service concluded between a developer and a property
      management service provider in accordance with law, a contract for property
      management service concluded by the owners’ committee or the owners and a new
      property management service provider becomes effective, and the preliminary
      contract for property management service shall be terminated.
      Article 941
           Where a property management service provider authorizes a specialized service
      entity or any other third person to handle some specialized services in the property
      management service area, the property management service provider shall be
      responsible to the owners in terms of the specialized services.
           A property management service provider shall not delegate to a third person all
      the property management services it is obligated to provide, or divide the property
      management services and delegate each to a third person.



                                                   168




                                                                               Exhibit 19, Page 168
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 312 of 372 PageID #: 654




      Article 942
           A property management service provider shall, in accordance with the contract
      and the nature of the use of the property, properly repair, maintain, clean, grow plant,
      and manage the common space of the property management service area co-owned by
      the owners, maintain the basic order in the property management service area, and
      take reasonable measures to protect the owners’ personal and property safety.
           For any violation of the relevant laws and regulations on public security,
      environmental protection, fire protection, and the like, in the property management
      service area, the property management service provider shall, in a timely manner, take
      reasonable measures to stop the violation, make a report to the competent departments,
      and render assistance in its handling.
      Article 943
           A property management service provider shall, in a reasonable manner, regularly
      disclose to the owners and report to the owners’ assembly and the owners' committee
      on its services, the responsible personnel, the quality requirements, the items that a fee
      is charged, the rate of the fee, the performance of obligations, use of the maintenance
      funds, and the management and income generated from using the common space
      co-owned by the owners, and the like.
      Article 944
           An owner shall pay property management fees to the property management
      service provider in accordance with the agreement. Where a property management
      service provider has provided services in accordance with the agreement and the
      relevant regulations, an owner shall not refuse to pay the property management fees
      on the ground that he has not accepted or need not accept the relevant property
      management service.
            Where an owner fails to pay the property management fees within the agreed
      period in breach of the agreement, the property management service provider may
      demand his payment within a reasonable period of time; if the owner still fails to
      make payment within the said period, the property management service provider may
      initiate a legal action or apply for arbitration.
          The property management service provider may not collect the property
      management fees by such means as shutting off power, water, heat, or gas.
      Article 945
           Where an owner decorates or remodels the unit he owns in a building, he shall
      notify the property management service provider in advance, follow the reasonable
      rules provided by the property management service provider, and cooperate with the
      property management service provider in necessary onsite inspection.
           If an owner transfers or leases the unit exclusively owned by him within a
      building, creates a right of habitation therein, or changes the use of the common space
      in accordance with law, he shall timely inform the property management service
      provider of the relevant situation.


                                                   169




                                                                               Exhibit 19, Page 169
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 313 of 372 PageID #: 655




      Article 946
           Where the owners jointly decide to dismiss the property management service
      provider in accordance with the statutory procedure, the contract for property
      management service may be rescinded. In such a case, the property management
      service provider shall be notified in writing 60 days in advance, unless otherwise
      agreed by the parties.
            If ressission of the contract in accordance with the preceding paragraph causes
      loss to the property management service provider, the owners shall compensate for the
      loss, unless the loss is incurred by a cause not attributable to the owners.
      Article 947
           Where the owners jointly decide to continue employing a property management
      service provider before expiration of the service term, they shall renew the contract
      with the original property management service provider before expiration of the term
      of the contract.
           Before ex;iration of the service term, where a property management service
      provider does not consent to continued employment, it shall notify the owners or the
      owners' committee in writing 90 days before expiration of the term of the contract,
      unless otherwise agreed by the parties.
      Article 948
            Where, upon expiration of the property management service term, the owners
      fail to make a decision in accordance with law to continue employing the original
      service provider or to employ another service provider, if the property management
      service provider continues to provide property management services, the original
      contract for property management service shall continue to be valid, except that it
      becomes one with an indefinite term.
           Either party may rescind such a contract for property management service at any
      time, provided that the other party shall be notified in writing 60 days in advance.
      Article 949
           Upon termination of a contract for property management service, the original
      property management service provider shall vacate the property management service
      area within the agreed time or a reasonable period of time, surrender the property
      service premises, the related facilities, and the relevant materials necessary for
      property management service, and the like, to the owners' committee, the owners who
      decide to exercise management themselves, or the person designated by them,
      cooperate with the new property management service provider in effectively
      conducting handover work, and truthfully disclose the information regarding the use
      and management of the property.
           The original property management service provider who violates the provisions
      of the preceding paragraph shall not request the owners to pay the property
      management fee after the termination of the contract for property management service,
      and shall bear the liability for compensation if loss is caused to the owners.


                                                170




                                                                           Exhibit 19, Page 170
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 314 of 372 PageID #: 656




      Article 950
           After a contract for property management service is terminated and before the
      handover to the new property management service provider selected by the owners or
      the owners' assembly or to the owners who decide to exercise management by
      themselves, the original property management service provider shall continue to
      provide property management services, and may request the owners to pay the
      property management fee during this period.




                                          Chapter XXV
                                     Brokerage Contracts



      Article 951
            A brokerage contract is a contract under which a broker in his own name engages
      in trade activities for a client who pays remuneration in return.
      Article 952
          The expenses incurred by a broker in handling the entrusted matters shall be
      borne by the broker, unless otherwise agreed by the parties.
      Article 953
          Where a broker possesses the commissioned article, the broker shall properly
      keep it.
      Article 954
           If the commissioned article has a defect at the time when they are delivered to a
      broker, or if it is perishable, the broker may dispose of the article upon his client’s
      consent; if the broker is unable to make prompt contact with the client, the broker may
      dispose of the article in a proper manner.
      Article 955
           Where a broker sells an article at a price lower than the price set by the client, or
      buys an article at a price higher than the price set by the client, the broker shall obtain
      the consent of the client; where such a deal is made without the consent of the client
      and the broker makes up for the price difference, the said deal is binding on the client.
           Where a broker sells an article at a price higher than the price set by the client or
      buys an article at a price lower than the price set by the client, remuneration may be
      increased in accordance with the agreement. Where there is no such an agreement or
      the agreement is unclear, if it cannot be determined according to the provisions of
      Article 510 of this Code, the benefit shall belong to the client.

                                                   171




                                                                                Exhibit 19, Page 171
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 315 of 372 PageID #: 657




          Where a client has given a special instruction on the price of an article, the
      broker may not sell or buy it contrary to the said instruction.
      Article 956
           Where a broker buys or sells a commodity with a market price, unless otherwise
      indicated by the client, the broker himself may serve as a buyer or a seller.
           Despite the situation provided in the preceding paragraph, the broker may still
      request the client to pay remuneration.
      Article 957
           Where a broker buys a commissioned article in accordance with the contract, the
      client shall accept the article in a timely manner. Where, after being demanded by the
      broker, the client refuses to accept the article without just cause, the broker may have
      the commissioned article placed in escrow in accordance with law.
           Where a commissioned article cannot be sold or the client withdraws from the
      commissioned sale, if the client, after being demanded by the broker, fails to take
      back or dispose of the said article, the broker may have the commissioned article
      placed in escrow in accordance with law.
      Article 958
           A broker who concludes a contract with a third person shall directly enjoy the
      rights and assume the obligations under the said contract.
           Where a third person fails to fulfill the contractual obligation thus causing losses
      to the client, the broker shall bear the liability for compensation, unless otherwise
      agreed by the broker and the client.
      Article 959
           Where a broker has accomplished the entrusted matter in full or in part, the client
      shall pay remuneration accordingly. Where a client fails to pay remuneration as
      scheduled, the broker has the right to retain the commissioned article under a lien
      unless otherwise agreed by the parties.
      Article 960
           For matters not provided in this Chapter, the relevant provisions on entrustment
      contracts shall be applied mutatis mutandis.




                                        Chapter XXVI
                                   Intermediary Contracts




                                                  172




                                                                               Exhibit 19, Page 172
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 316 of 372 PageID #: 658




      Article 961
           An intermediary contract is a contract under which a middleman reports to the
      client the opportunity for concluding a contract or provides intermediary services for
      the conclusion of a contract, for which the client pays remuneration.
      Article 962
          The middleman shall truthfully report to the client matters related to the
      conclusion of the contract.
           Where a middleman intentionally conceals important facts in relation to the
      conclusion of the contract or provides untrue information thereof, thus harming the
      interests of the client, he may not request for remuneration and shall bear the liability
      for compensation.
      Article 963
            Where a middleman contributes to the conclusion of a contract, the client shall
      pay remuneration in accordance with the agreement. Where there is no agreement
      between the parties on the remuneration for the middleman or the agreement is
      unclear, if it cannot be determined according to the provisions of Article 510 of this
      Code, the remuneration shall be reasonably determined in accordance with the
      middleman's services. Where the intermediary services provided by the middleman
      facilitates the conclusion of a contract, the parties to the said contract shall equally
      share the disbursement of the remuneration to the middleman.
           In facilitating the conclusion of a contract, the expenses incurred in the
      intermediary activities shall be borne by the middleman.
      Article 964
           Where a middleman fails to facilitate the conclusion of a contract, he may not
      request the payment of remuneration, but may request the client to pay for the
      necessary expenses incurred in the intermediary activities in accordance with the
      agreement.
      Article 965
          Where a client, after accepting the services of the middleman, uses the trading
      opportunity or intermediary services provided by the middleman to bypass the
      middleman and directly concludes a contract with another person, the client shall pay
      remuneration to the middleman.
      Article 966
           For matters not provided in this Chapter, the relevant provisions on entrustment
      contracts shall be applied mutatis mutandis.




                                                  173




                                                                              Exhibit 19, Page 173
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 317 of 372 PageID #: 659




                                        Chapter XXVII
                                    Partnership Contracts



      Article 967
          A partnership contract is an agreement between two or more partners to share
      benefits and assume risks for a joint enterprise.
      Article 968
          A partner shall fulfill his obligation to contribute capital in accordance with the
      method, amount, and time limit for payment in accordance with the agreement.
      Article 969
           The capital contributions made by the partners and the proceeds therof and other
      property acquired in accordance with law in the course of the partnership business are
      partnership property.
           A partner may not request partition of the partnership property prior to the
      termination of the partnership contract.
      Article 970
           A partner who makes a decision on the partnership businesses shall obtain
      unanimous consent of all the partners, unless otherwise agreed in the partnership
      contract.
           The partnership businesses shall be jointly managed by all partners. One or more
      partners may be authorized to manage the partnership business in accordance with the
      partnership contract or the decision made by all partners; and the other partners shall
      cease to manage the partnership business, except that they have the right to supervise
      the management.
           Where the partners manage the partnership business separately, the managing
      partner may raise objections on the matters managed by the other partners, in which
      case, the other partners shall suspend the management of such matter.
      Article 971
           A partner may not request remuneration for management of the partnership
      business, unless otherwise agreed in the partnership contract.
      Article 972
           The sharing of the profits and allocation of losses of a partnership shall be in
      accordance with the partnership contract; where there is no such an agreement in the
      partnership contract or the agreement is unclear, the partners shall make a decision
      through consultation. Where such consultation fails, the partners shall share the
      profits and assume the losses in proportion to their paid-in capital, or share the profits
      and assume the losses in equal share if the proportions of their paid-in capital cannot
                                                   174




                                                                               Exhibit 19, Page 174
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 318 of 372 PageID #: 660




      be determined.
      Article 973
           The partners shall bear joint and several liabilities for the partnership obligations.
      A partner who has performed the partnership obligations in excess of his share has the
      right to indemnification against the other partners.
      Article 974
           Unless otherwise agreed in the partnership contract, a partner who transfers all or
      part of his share of property to a person other than a partner shall obtain unanimous
      consent of the other partners.
      Article 975
           A creditor of a partner shall not subrogate and exercise any right of the partner
      provided in this Chapter and the partnership contract, except that a creditor may
      subrogate and exercise the partner’s claim against the partnership for distribution of
      the benefits.
      Article 976
           Where there is no agreement between or among the partners on the term of the
      partnership, or the agreement is unclear, if the term cannot be determined according to
      the provisions of Article 510 of this Code, the partnership shall be deemed as a
      partnership with an indefinite term.
           If a partner continues to manage the partnership business upon expiration of the
      term of the partnership, and the other partners fail to raise any objection, the original
      partnership contract shall continue to be valid, but with an indefinite term.
           A partner may dissolve a partnership contract with an indefinite term at any time,
      but the other partners shall be notified within a reasonable period of time in advance.
      Article 977
           Where a partner dies, loses capacity for performing civil juristic acts, or is
      terminated, the partnership contract is terminated, unless otherwise provided in the
      partnership contract, or it is inappropriate to terminate the contract due to the nature
      of the partnership affairs.
      Article 978
           Upon termination of a partnership contract, after paying the expenses for
      termination and discharging the partnership debts, the residual assets of the
      partnership property, if any, shall be distributed in accordance with the provisions of
      Article 972 of this Code.




                                                   175




                                                                                Exhibit 19, Page 175
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 319 of 372 PageID #: 661




                                           Part Three
                                       Quasi-contracts



                                       Chapter XXVIII
                                      Negotiorum Gestio



      Article 979
           Where a person who has neither a statutory nor a contractual obligation acts as a
      custodian to manage another person’s affair in order to prevent the latter from
      suffering a loss of interests, the said person may request the beneficiary to reimbure
      the necessary expenses incurred therefrom. Where such a custodian suffers losses
      when managing another person’s affairs, the custodian may request the beneficiary to
      make appropriate compensation.
           Where the management of another person’s affairs is contrary to the true will of
      the beneficiary, the custodian does not have the right provibed in the preceding
      paragraph, unless the true will of the beneficiary is in violation of law or against the
      public order or good morals.
      Article 980
           Where the management by a custodian of another person’s affairs does not fall
      within the circumstances provided in the preceding Article, but the beneficiary has
      enjoyed the benefit of the management, the beneficiary shall be subject to the
      obligations provided in the first paragraph of the preceding Article to the custodian to
      the extent of the benefit he gains therfrom.
      Article 981
           A custodian shall manage another person’s affairs in the best interest of the
      beneficiary. Where suspension of management is to put the beneficiary at a
      disadvantage position, the management may not be suspended without just cause.
      Article 982
           Where a custodian manages another person’s affairs, he shall promptly notify the
      beneficiary if he is able to do so. Where the matter does not need urgent management,
      the custodian shall wait for the beneficiary’s instruction.
      Article 983
           Upon termination of the management, a custodian shall report the management
      of the affairs to the beneficiary. The property obtained by the custodian in the
      management of the affairs shall be surrendered to the beneficiary in a timely manner.

                                                  176




                                                                              Exhibit 19, Page 176
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 320 of 372 PageID #: 662




      Article 984
           Where the management of another person’s affairs by a custodian is
      subsequently ratified by the beneficiary, the provisions on entrustment contracts shall
      be applied to the management from the commencement of the management, unless
      the custodian expresses his intention otherwise.




                                          Chapter XXIX
                                       Unjust Enrichment



      Article 985
           Where a person is unjustly enriched without a legal basis, the person who thus
      suffers a loss is entitled to request the enriched person to return the benefit, unless
      under any of the following circumstances:
             (1) the payment is made for performing a moral obligation;
             (2) the payment is made to satisfy an obligation not yet due; or
             (3) the payment is made to an obligation knowing that there is no obligation to
      pay.
      Article 986
           Where a person enriched does not know or should not have known that the
      enrichment is without a legal basis, and if the enrichment no longer exists, the person
      has no obligation to return the benefit thus received.
      Article 987
           Where a person enriched knows or should have known that the enrichment is
      without a legal basis, the aggrieved person may request the enriched person to return
      the benefit thus received and make compensation for the losses in accordance with
      law.
      Article 988
           Where a person enriched has gratuitously transfered the benefit received to a
      third person, the aggrieved person may request the third person to assume the
      obligation to return the benefit to the corresponding extent.




                                                    177




                                                                                Exhibit 19, Page 177
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 321 of 372 PageID #: 663




                                           Book Four

                                      Personality Rights



                                             Chapter I
                                          General Rules



      Article 989
           This Book regulates the civil-law relations arising from the enjoyment and
      protection of personality rights.
      Article 990
           Personality rights are the rights enjoyed by persons of the civil law, such as the
      right to life, the right to corporeal integrity, the right to health, the right to name, the
      right to trade name, the right to likeness, the right to reputation, the right to honor, the
      right to privacy, and the like.
            In addition to the personality rights provided in the preceding paragraph, a
      natural person enjoys other personality rights and interests arising from personal
      liberty and human dignity.
      Article 991
          The personality rights of persons of the civil law are protected by law and free
      from infringement by any organization or individual.
      Article 992
           Personality rights may not be waived, transferred, or inherited.
      Article 993
           The name, entity name, likeness, or the like, of a person of the civil law may be
      used by others upon authorization, unless the authorization thereof is not allowed by
      law or based on the nature of the right.
      Article 994
            Where the name, likeness, reputation, honor, privacy, remains, or the like, of the
      deceased is harmed, the spouse, children, and parents of the deceased have the right to
      request the actor to bear civil liability in accordance with law. Where the deceased has
      no spouse or children, and the parents of the deceased have already died, other close
      relatives of the deceased have the right to request the actor to bear civil liability in
      accordance with law.
                                                    178




                                                                                 Exhibit 19, Page 178
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 322 of 372 PageID #: 664




      Article 995
            A person whose personality rights are infringed upon has the right to request the
      actor to bear civil liability in accordance with the provisions of this Code and the
      other laws. Where the said person exercises his right to request the actor to stop the
      infringement, remove the nuisance, eliminate the danger, eliminate the adverse effects,
      rehabilitate his reputation, or extend apologies, the provisions on limitation periods
      shall not apply.
      Article 996
           Where the personality rights of a party is harmed by the other party’s breach of
      contract and the injured party is thus suffered severe emotional distress, if the injured
      party elects to request the other party to bear liability based on breach of contract, his
      right to claim for compensation for pains and suffering is not be affected.
      Article 997
            Where a person of the civil law has evidence to prove that an actor is committing
      or is about to commit an illegal act that infringes upon his personality rights, and that
      failure to timely stop the act will cause irreparable harm to his lawful rights and
      interests, the person has the right, in accordance with law, to request the people’s
      court to order the actor to stop the act.
      Article 998
           In determining the civil liability an actor is to bear for infringing upon other’s
      personality rights, other than the right to life, the right to corporeal integrity, or the
      right to health, consideration shall be given to the occupations of the actor and the
      injured person, the scope of impact of the act, the degree of fault, as well as the
      factors such as the purposes, methods, and consequences of the act.
      Article 999
            The name, entity name, likeness, personal information, and the like, of a person
      of the civil law may be reasonably used by those engaged in news reporting,
      supervision of public opinions, or the like, for public interests, except that civil
      liability shall be borne in accordance with law where the use unreasonably harms the
      personality rights of the person.
      Article 1000
           Where an actor shall bear civil liability such as elimination of adverse effects,
      rehabilitation of reputation, or extension of apologies for infringing upon other’s
      personality rights, the civil liability to be born shall be commensurate with the
      specific way the act is done and the scope of its impact.
           Where an actor refuses to bear civil liability as provided in the preceding
      paragraph, the people’s court may take such measures as making an announcement,
      publishing the final judgment, or the like, through media, such as newspapers,
      periodicals, or online websites, and any expenses thus incurred shall be borne by the
      actor.


                                                   179




                                                                               Exhibit 19, Page 179
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 323 of 372 PageID #: 665




      Article 1001
            The relevant provisions of Book I and Book V of this Code and the other laws
      shall apply to the protection of a natural person’s relation-based rights such as a right
      arising from a marital and familial relationship; in the absence of such provisions, the
      relevant provisions of this Book on the protection of personality rights shall, based on
      the nature of the right, be applied mutatis mutandis.




                                            Chapter II
        Rights to Life, Rights to Corporeal Integrity, and Rights to Health


      Article 1002
           A natural person enjoys the right to life. A natural persons’ life safety and dignity
      are protected by law and free from infringement by any organization or individual.
      Article 1003
            A natural person enjoys the right to corporeal integrity. A natural persons’
      corporeal integrity and freedom of movement are protected by law and free from
      infringement by any organization or individual.
      Article 1004
           A natural person enjoys the right to health. A natural persons’ physical and
      mental health are protected by law and free from infringement by any organization or
      individual.
      Article 1005
           Where a natural person’s right to life, right to corporeal integrity, or right to
      health is infringed upon or otherwise in peril, the organization or individual who is
      legally obligated to aid shall promptly extend rescue.
      Article 1006
           A person with full capacity for performing civil juristic acts has the right to make
      a voluntary decision in accordance with law to donate his cells, tissues, organs, and
      remains. No organization or individual may force, deceive, or induce the person to
      donate such.
           The consent of a person with full capacity for performing civil juristic acts to be
      a donor thereof in accordance with the provisions of the preceding paragraph shall be
      made in writing or through a will.
           Where a natural person, during his life, has not disagreed to be a donor thereof
      after he dies , his spouse, adult children, and parents may, upon his death, jointly
      decide to make the donation, and such a decision shall be made in writing.

                                                   180




                                                                               Exhibit 19, Page 180
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 324 of 372 PageID #: 666




      Article 1007
           Any form of purchase or sale of human cells, tissues, organs, or remains is
      prohibited.
           Any purchase or sale in violation of the preceding paragraph is void.
      Article 1008
           Where a clinical trial is needed for developing new drugs and medical devices or
      developing new prevention and treatment methods, upon approval of the relevant
      competent authorities and the examination and approval of the ethics committee, the
      participants or the guardians thereof shall be informed of the details including the
      purposes, methods, and the possible risks of the trial, and their written consent must
      be obtained.
           When conducting a clinical trial, no fees may be collected from the participants
      of the trial.
      Article 1009
          A medical and scientific research activity related to human genes, embryos, or
      the like, shall be done in accordance with the relevant provisions of laws,
      administrative regulations, and the regulations of the State, and shall not endanger
      human health, offend ethics and morals, or harm public interests.
      Article 1010
           A person who has been sexually harassed against his will by another person
      through oral words, written language, images, physical acts, or the like, has the right
      to request the actor to bear civil liability in accordance with law.
            The State organs, enterprises, schools, and other organizations shall take
      reasonable precautions, accept and hear complaints, investigate and handle cases, and
      take other like measures to prevent and stop sexual harassment conducted by a person
      through taking advantage of his position and power or a superior-subordinate
      relationship, and the like.
      Article 1011
            A person, whose freedom of movement has been deprived of or restricted by
      illegal detention or the like measures, or whose body has been illegally searched, has
      the right to request the actor to bear civil liability in accordance with law.




                                          Chapter III
                      Rights to Name and Rights to Entity Name




                                                 181




                                                                             Exhibit 19, Page 181
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 325 of 372 PageID #: 667




      Article 1012
           A natural person enjoys the right to name, and is entitled to determine, use,
      change, or allow others to use his name in accordance with law, provided that public
      order and good morals are not offended.
      Article 1013
           A legal person or an unincorporated organization enjoys the right to entity name,
      and is entitled to decide, use, change, transfer, or allow others to use its entity name in
      accordance with the law.
      Article 1014
            No organization or individual may infringe upon other’s rights to name or rights
      to entity name by means such as interference, misappropriation, impersonation, or the
      like.
      Article 1015
           A natural person shall take the surname of either his father or mother, and may
      take a surname other than his father’s or mother’s in any of the following situations:
           (1) taking the surname of a senior lineal relative by blood;
           (2) taking the surname of a foster parent, other than the legal care provider, who
      provides care thereto; and
           (3) taking a surname with other legitimate reasons that do not offend public order
      and good morals.
           Natural persons of ethnic minorities may take surnames in compliance with their
      cultural traditions and local customs.
      Article 1016
           A natural person who decides to take or change his name, or a legal person or an
      unincorporated organization who decides to take, change, or transfer its entity name,
      shall file registration with the relevant authorities in accordance with law, unless
      otherwise provided by law.
            Upon changing the name or entity name by a person of the civil law, the civil
      juristic acts performed before the name change is legally binding on the person.
      Article 1017
           With regard to a pseudonym, stage name, screen name, translated name, trade
      name, abbreviation of a name or entity name of a social popularity, where the use of
      which by others will suffice to cause public confusion, the relevant provisions on
      protection of the rights to name and the rights to entity name shall be applied mutatis
      mutandis.




                                                   182




                                                                                Exhibit 19, Page 182
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 326 of 372 PageID #: 668




                                          Chapter IV
                                      Rights to Likeness



      Article 1018
           A natural person enjoys the right to likeness, and is entitled to make, use,
      publicize, or authorize others to use his image in accordance with law.
           The likeness is an external image of a specific natural person reflected in video
      recordings, sculptures, drawings, or on other media by which the person can be
      identified.
      Article 1019
            No organization or individual may infringe upon other’s rights to likeness by
      vilifying or defacing the image thereof, or through other ways such as falsifying
      other’s image by utilizing information technology. Unless otherwise provided by law,
      no one may make, use, or publicize the image of the right holder without the latter’s
      consent.
            Without the consent of the person holding the right to likeness, a person holding
      a right in the works of the image of the former person shall not use or publicize the
      said image by ways such as publishing, duplicating, distributing, leasing, or exhibiting
      thereof.
      Article 1020
          The following acts, if done in a reasonable way, may be performed without the
      consent of the person holding the right to likeness:
           (1) using publicly available images of the person holding the right to likeness to
      the extent necessary for personal study, art appreciation, classroom teaching, or
      scientific research;
           (2) making, using, or publicizing the image of the person holding the right to
      likeness, which is inevitable for conducting news reporting;
           (3) making, using, or publicizing the image of the person holding the right to
      likeness to the extent necessary for a State organ to perform its responsibilities in
      accordance with law;
           (4) making, using, or publicizing the image of the person holding the right to
      likeness, which is inevitable for demonstrating a specific public environment;
           (5) performing other acts of making, using, or publicizing the image of the
      person holding the right to likeness for protecting the public interests and the lawful
      rights and interests of the said person.
      Article 1021
           Where the parties have a dispute on a clause relating to the use of an image in a
                                                  183




                                                                              Exhibit 19, Page 183
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 327 of 372 PageID #: 669




      contract authorizing the use of the image, interpretations shall be made in favor of the
      person holding the right to likeness over his image.
      Article 1022
           Where the parties have not agreed on the term of authorized use of an image, or
      the agreement is unclear, either party may rescind the contract authorizing the use of
      the image at any time, provided that the other party shall be notified within a
      reasonable period of time.
           Where the parties have expressly agreed on the term of authorized use of the
      image, the person holding the right to likeness over the image may rescind the
      contract authorizing such use if with just cause, provided that the other party shall be
      notified within a reasonable period of time. Where rescission of the contract causes
      loss to the other party, unless the loss is caused by a reason not attributable to the
      person holding the right to likeness over the image, compensation shall be paid.
      Article 1023
           For an authorized use of another person’s name or the like, the relevant
      provisions on the authorized use of other’s images shall be applied mutatis mutandis.
           For the protection of a natural person’s voice, the relevant provisions on the
      protection of the right to likeness shall be applied mutatis mutandis.




                                            Chapter V
                       Rights to Reputation and Rights to Honor



      Article 1024
            A person of the civil law enjoys the right to reputation. No organization or
      individual may infringe upon other’s right to reputation by insultation, defamation, or
      the like.
           Reputation is a social evaluation of the moral character, prestige, talent, and
      credit of a person of the civil law.
      Article 1025
            A person whose act, such as reporting news or supervising public opinions or the
      like for public interest purposes, adversely affects the other’s reputation shall not bear
      civil liability except where one of the following situations exists:
           (1) he has fabricated or distorted the facts;
           (2) he has failed to fulfill the obligation to reasonably verify the seriously
      misrepresentative information provided by others; or

                                                    184




                                                                               Exhibit 19, Page 184
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 328 of 372 PageID #: 670




           (3) he has used insulting words and the like to degrade the other’s reputation.
      Article 1026
           To determine whether an actor has fulfilled the obligation to reasonably verify
      the information as provided in Subparagraph 2 of the preceding Article, the following
      factors shall be considered:
           (1) the credibility of the source of the information;
           (2) whether the information that is clearly controversial has been fully
      investigated;
           (3) the timeliness of the information;
           (4) the relevance of the information with public order and good morals;
           (5) the likelihood that the victim’s reputation would be degraded; and
           (6) his ability to verify and the cost for the verification of the information.
      Article 1027
            Where a literary or artistic work published by an actor depicts real people and
      real events or a specific person, with insulting or defamatory content and thus
      infringes upon another persons’s right to reputation, the person whose right is
      infringed upon has the right to request the actor to bear civil liability in accordance
      with law.
           Where a literary or artistic work published by an actor does not depict a specific
      person, but only some patterns of the story are similar to the situation of such person,
      the actor shall not bear civil liability.
      Article 1028
           Where a person of the civil law has evidence to prove that the content reported
      by a media, such as a newspaper, a periodical, or an online website, is inaccurate and
      thus infringes upon his reputation, he has the right to request the media to take
      necessary measures including making correction of or deleting the content in a timely
      manner.
      Article 1029
          A person of the civil law may check his own credit report in accordance with law,
      and has the right to raise an objection and request correction, deletion, or other
      necessary measures to be taken where he discovers that the credit report is incorrect.
      The evaluators of his credit standing shall examine the report and take necessary
      measures in a timely manner if it is verified to be false.
      Article 1030
            The provisions of this Book on the protection of personal information and the
      relevant provisions of other laws and administrative regulations shall be applied to the
      relationship between persons of the civil law and the credit information processors
      such as a credit reporting agency.

                                                    185




                                                                                 Exhibit 19, Page 185
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 329 of 372 PageID #: 671




      Article 1031
          A person of the civil law enjoys the right to honor. No organization or individual
      may unlawfully deprive others of their honorary titles or defame or degrade the
      honors thereof.
           Where an awarded honorary title of a person of the civil law should have been
      recorded, the person may request that it be so recorded. Where such an awarded
      honorary title is incorrectly recorded, the person may request that it be corrected.




                                           Chapter VI
             Rights to Privacy and Protection of Personal Information



      Article 1032
            A natural person enjoys the right to privacy. No organization or individual may
      infringe upon the other’s right to privacy by prying into, intruding upon, disclosing, or
      publicizing other’s private matters.
           Privacy is the undisturbed private life of a natural person and his private space,
      private activities, and private information that he does not want to be known to
      others .
      Article 1033
           Unless otherwise provided by law or expressly consented to by the right holder,
      no organization or individual shall do the following acts:
            (1) intruding upon another person’s private life through making phone calls,
      sending text messages, using instant messaging tools, sending emails and flyers, and
      the like means;
           (2) entering into, taking photographs of, or peeping into other’s private spaces
      such as the residence or hotel room of another person;
           (3) taking photographs of, peeping into, eavesdropping, or disclosing the private
      activities of another person;
          (4) taking photographs of or peeping at the private parts of another person’s
      body;
           (5) processing another person’s private information; and
           (6) infringing upon another person’s privacy through other means.
      Article 1034
           A natural person’s personal information is protected by law.

                                                  186




                                                                              Exhibit 19, Page 186
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 330 of 372 PageID #: 672




           Personal information is the information recorded electronically or in other ways
      that can be used, by itself or in combination with other information, to identify a
      natural person, including the name, date of birth, identification number, biometric
      information, residential address, telephone number, email address, health information,
      whereabouts, and the like, of the person.
           The provisions on the right to privacy, or, in the absence of which, the provisions
      on the protection of personal information, shall be applied to the private personal
      information.
      Article 1035
           The processing of personal information shall be in compliance with the
      principles of lawfulness, justification, and within a necessary limit, and shall not be
      excessively processed; meanwhile, the following conditions shall be satisfied;
           (1) consent has been obtained from the natural person or his guardian, unless
      otherwise provided by laws or administrative regulations;
           (2) the rules for processing information are publicized;
           (3) the purpose, method, and scope of the information processing are clearly
      indicated; and
           (4) it is not in violation of laws or administrative regulations or against the
      agreement of both parties.
           The processing of personal information includes the collection, storage, use,
      refinement, transmission, provision, disclosure, and the like, of the personal
      information.
      Article 1036
           When processing personal information, an actor shall not bear civil liability in
      any of the following situations:
           (1) the actor reasonably performs the act to the extent that the natural person or
      his guardian consents to;
           (2) the actor reasonably processes the information disclosed by the natural
      person himself or the other information that has already been legally disclosed, unless
      the said person explicitly refuses or the processing of the information infringes upon a
      significant interest of the person; and
            (3) the actor reasonably performs the other acts to protect the public interest or
      the lawful rights and interests of the person.
      Article 1037
           A natural person may retrieve or make copies of his personal information from
      the information processers in accordance with law. Where the person discovers that
      the information is incorrect, he has the right to raise an objection and request
      corrections or other necessary measures to be taken in a timely manner.
           Where a natural person discovers that an information processer has violated the
      provisions of laws or administrative regulations, or breached the agreement between
                                                  187




                                                                              Exhibit 19, Page 187
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 331 of 372 PageID #: 673




      both parties while processing his personal information, he has the right to request the
      information processor to delete it in a timely manner.
      Article 1038
           An information processor shall not disclose or tamper with the personal
      information he collects and stores, and shall not illegally provide to others the
      personal information of a natural person without the latter’s consent, unless the
      information, after being processed, cannot be used to identify any specific individual
      and cannot be restored to its original status.
           An information processor shall take technical measures and other necessary
      measures to ensure the security of the personal information he collects and stores, and
      prevent the information from being leaked, tampered with, or lost. Where a person’s
      personal information has been or is likely to be leaked, tampered with, or lost, he shall
      take remedial measures in a timely manner, notify the natural persons concerned in
      accordance with the regulations, and report to the relevant competent authorities.
      Article 1039
           State organs and the chartered institutions assuming administrative functions as
      well as their staff shall keep confidential the privacy and the personal information of
      natural persons known to them during the performance of their responsibilities, and
      shall not disclose or illegally provide it to others.




                                           Book Five

                                  Marriage and Family



                                            Chapter I
                                         General Rules



      Article 1040
           This Book regulates the civil-law relations arising from marriage or family.
      Article 1041
           Marriage and family are protected by the State.
          A marriage system based on freedom of marriage, monogamy, and equality
      between men and women is implemented.
                                                  188




                                                                              Exhibit 19, Page 188
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 332 of 372 PageID #: 674




           The lawful rights and interests of women, minors, the elderly, and persons with
      disabilities are protected.
      Article 1042
           Arranged marriages, mercenary marriages, and other acts interfering with the
      freedom of marriage are prohibited. The exaction of money or other property by way
      of marriage is prohibited.
           Bigamy is prohibited. No one who has a spouse may cohabit with another
      person.
           Domestic violence is prohibited. Maltreatment or desertion of family members is
      prohibited.
      Article 1043
           Families shall establish good family values, promote family virtues, and enhance
      family civility.
            Husband and wife shall be loyal to each other, respect each other, and care for
      each other. Family members shall respect the elderly, take care of the young, help
      each other, and maintain a marital and familial relationship of equality, harmony, and
      civility.
      Article 1044
           Adoption shall be in compliance with the principle of acting in the best interest
      of the adoptee, and the lawful rights and interests of both the adoptee and the adopter
      shall be protected.
           Trafficking minors in the name of adoption is prohibited.
      Article 1045
           Relatives include spouses, relatives by blood, and relatives by marriage.
           Spouses, parents, children, siblings, paternal and maternal grandparents, and
      paternal and maternal grandchildren are close relatives.
         Spouses, parents, children, and other close relatives living together are family
      members.




                                          Chapter II
                                  Entering into Marriage



      Article 1046
           A man and a woman shall enter into marriage freely and voluntarily. Neither
                                                  189




                                                                             Exhibit 19, Page 189
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 333 of 372 PageID #: 675




      party may compel the other party to enter into marriage against his will, and no
      organization or individual may interfere with the freedom of marriage.
      Article 1047
           To enter into a marriage, a man shall reach the age of twenty-two, and a woman
      shall reach the age of twenty.
      Article 1048
           Persons who are lineal relatives by blood, or collateral relatives by blood up to
      the third degree of kinship are prohibited from being married.
      Article 1049
           Both the man and the woman intending to enter into a marriage shall file
      registration of the marriage in person with a marriage registration authority. If the
      proposed marriage is found to conform to the provisions of this Code, the marriage
      shall be registered and a marriage certificate shall be issued. A marital relationship
      shall be established upon completion of the marriage registration. The couple who has
      failed to file a marriage registration shall complete the registration.
      Article 1050
          After a marriage has been registered, by mutual consent, the woman may become
      a member of the man’s family or vice versa.
      Article 1051
           A marriage is void in any of the following situations:
           (1) either party to the marriage commits bigamy;
          (2) the parties to the marriage fall within the relative relations prohibited by law
      from marrying each other; or
           (3) either party to the marriage is under the statutory marriageable age.
      Article 1052
           If a marriage is entered into as a result of coercion, the coerced party may apply
      to the people’s court to annul the marriage.
           Such an application to annul the marriage shall be made within one year from the
      date of the coercive act ceases.
           Where the coerced party whose personal freedom is illegally constrained wishes
      to annul the marriage, the application to annul the marriage shall be made within one
      year from the date when the party’s personal freedom is restored.
      Article 1053
           If one of the parties suffers from a serious disease, he shall truthfully inform the
      other party of such disease prior to marriage registration; where such information is
      not truthfully provided, the other party may apply to the people’s court to annul the
      marriage.

                                                  190




                                                                               Exhibit 19, Page 190
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 334 of 372 PageID #: 676




          The application to annul a marriage shall be made within one year from the date
      when the party knows or should have known of the cause for the annulment.
      Article 1054
           A void or annulled marriage has no legal effect ab initio, and neither party to
      such a marriage shall have any rights or duties arising from the marital relationship.
      Properties acquired during the cohabitation period shall be disposed of by mutual
      agreement. Where the parties fail to reach such an agreement, the people’s court shall
      adjudicate the case in compliance with the principle of favoring the no-fault party.
      When disposing of the property acquired during a marriage which has been voided
      due to bigamy, the proprietary rights and interests of the parties to the lawful marriage
      shall not be infringed upon. The provisions of this Code on parents and children shall
      apply to the children born by the parties to a void or annulled marriage.
           Where a marriage is void or annulled, the no-fault party has the right to request
      for damages.




                                           Chapter III
                                      Domestic Relations


                                            Section 1
                                     Spousal relationship


      Article 1055
           Husband and wife are equal in marriage and family.
      Article 1056
           Both spouses have the right to use their own surname and given name.
      Article 1057
           Both spouses are free to engage in production and other work, and to study and
      to participate in social activities. Neither party may restrain or interfere with such
      freedom of the other party.
      Article 1058
          Both spouses have equal rights and joint duties to raise, educate, and protect their
      minor children.
      Article 1059
           Both spouses have the duty to support each other.

                                                  191




                                                                              Exhibit 19, Page 191
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 335 of 372 PageID #: 677




           The party in need of spousal support is entitled to claim such payments against
      the other party who has failed to fulfill the spousal support duty.
      Article 1060
           A civil juristic act performed by one of the spouses to meet the daily needs of the
      family is binding on both spouses unless otherwise agreed between the third person
      and the spouse performing the act.
           Restrictions imposed by the spouses on the scope of civil juristic acts that may be
      performed by one of the spouses may not be asserted against a bona fide third person.
      Article 1061
           Husband and wife have the right to inherit the estates of each other.
      Article 1062
         The following property acquired by the spouses during their marriage constitutes
      community property and are jointly owned by the spouses:
           (1) salaries and wages as well as bonuses and other remuneration received from
      services rendered;
           (2) proceeds obtained from production, business operation, and investment;
           (3) proceeds arising from intellectual property rights;
          (4) except as otherwise provided in Subparagraph (3) of Article 1063 of this
      Code, property acquired from inheritance or given as a gift; and
           (5) other property that shall be jointly owned by the spouses.
           Husband and wife have equal rights when disposing of the community property.
      Article 1063
           The following property constitutes separate property of one of the spouses:
            (1) premarital property of one spouse;
           (2) compensation or indemnification received by one spouse for injury inflicted
      upon him;
            (3) property that belongs to only one spouse as provided in a will or gift
      contract;
            (4）articles exclusively used by one spouse for daily life; and
            (5) other property that shall be owned by one spouse.
      Article 1064
           Debts incurred according to the common expression of intent of both spouses,
      such as a debt jointly signed by both spouses and a debt signed by one spouse and
      subsequently ratified by the other spouse, and debts incurred by one of the spouses in
      his own name during the marriage to meet the daily needs of the family, constitute
      community debts.
                                                   192




                                                                              Exhibit 19, Page 192
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 336 of 372 PageID #: 678




           A debt incurred by one of the spouses in his own name during the marriage in
      excess of the daily needs of the family is not a community debt, unless the creditor
      may prove that such debt is used for both spouses’ daily life or for joint production
      and operation of the spouses, or such debt incurs according to the common expression
      of intent of both spouses.
      Article 1065
            A man and a woman may agree that their premarital property and the property to
      be acquired by them during their marriage may be owned by them separately or
      jointly, or partially owned separately and partially owned jointly. The agreement shall
      be in writing. Where there is no agreement or the agreement is unclear, Articles 1062
      and 1063 of this Code shall apply.
          The agreement on their premarital property and the property acquired during the
      marriage is legally binding on both parties to the marriage.
           Where the spouses agree that the property acquired during the marriage is to be
      owned separately, a debt incurred by one of the spouses shall be paid off with his
      separate property to the extent that the third person concerned is aware of such an
      agreement.
      Article 1066
            During the marriage, one of the spouses may apply to the people’s court for
      partition of their community property in one of the following situations:
            (1) the other spouse has concealed, transferred, sold, destructed or damaged, or
      squandered the community property, created a false community debt, or committed
      other acts that seriously infringe upon the interests of the community property; or
             (2) a person, whom one of the spouses has a statutory obligation to support, is
      suffering from a serious disease and needs medical treatment, but the other spouse
      does not agree to pay the relevant medical expenses.




                                             Section 2
      Relationship between Parents and Children, and Relationship among
                            Other Close Relatives



      Article 1067
           Where parents fail to fulfill their duty to raise their children, a minor child or an
      adult child who is incapable of supporting himself has the right to claim child support
      payments against his parents.
          Where an adult child fails to fulfill the duty to support his parents, his parents
      who lack the capacity to work or are in financial hardship have the right to claim
                                                   193




                                                                               Exhibit 19, Page 193
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 337 of 372 PageID #: 679




      support payments against the adult child.
      Article 1068
           Parents have the right and duty to educate and protect their minor children.
      Where a minor causes damage to others, his parents shall bear civil liability in
      accordance with law.
      Article 1069
            Children shall respect their parents’ right to marriage and shall not interfere with
      their parents' divorce, remarriage, or their marital life thereafter. Children's duty to
      support their parents shall not end with the change of their parents' marital
      relationship.
      Article 1070
           Parents have the right to inherit their children’s estates, and vice versa.
      Article 1071
           Children born out of wedlock have equal rights as children born in wedlock, and
      no organization or individual may harm or discriminate against them.
           A natural parent who does not have physical custody of his out-of-wedlock child
      shall pay child support for such child who is a minor or who is an adult but incapable
      of supporting himself.
      Article 1072
           Stepparents shall not maltreat or discriminate against a stepchild, and vice-versa.
           Provisions of this Code governing the parents-children relationship shall apply to
      the rights and duties between a stepmother or a stepfather and a stepchild who has
      been raised and educated by such stepfather or stepmother.
      Article 1073
            Where a parent challenges maternity or paternity with just cause, the parent may
      file a lawsuit with the people's court for affirmation or denial of such maternity or
      paternity.
            Where an adult child challenges maternity or paternity with just cause, he may
      file a lawsuit with the people’s court for affirmation of such maternity or paternity.
      Article 1074
            Paternal or maternal grandparents, if financially capable, have the duty to raise
      their minor grandchildren whose parents are deceased or are incapable of such raising.
           Paternal or maternal grandchildren, if financially capable, have the duty to
      support their grandparents whose children are deceased or are incapable of providing
      such support.
      Article 1075
           Elder brothers or sisters, if financially capable, have the duty to raise their minor
                                                    194




                                                                                 Exhibit 19, Page 194
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 338 of 372 PageID #: 680




      siblings whose parents are deceased or are incapable of such raising.
           Younger brothers or sisters who have been brought up by their elder siblings and
      who are financially capable have the duty to support such elder siblings who lack both
      the capacity to work and the means to support themselves.




                                          Chapter IV
                                             Divorce



      Article 1076
           Where the husband and the wife both agree to divorce, they shall enter into a
      divorce agreement in writing and file divorce registration in person with the marriage
      registration authority.
          The divorce agreement shall include expression of intent of both parties to
      voluntarily divorce and their mutual agreement on such matters as child support,
      property division, and allocation of debts.
      Article 1077
           Where either party is unwilling to divorce, he may withdraw the divorce
      registration application within thirty days after such an application is received by the
      marriage registration authority.
           Within thirty days after expiration of the period provided in the preceding
      paragraph, both parties shall personally visit the marriage registration authority to
      apply for issuance of a divorce certificate, and failing to do so will cause the divorce
      registration application to be deemed as withdrawn.
      Article 1078
           Upon ascertaining that the divorce is voluntarily intended and that the two parties
      have reached agreement on such matters as child support, property division, and
      allocation of debts, the marriage registration authority shall register the divorce and
      issue a divorce certificate.
      Article 1079
           Where the husband or the wife unilaterally petitions for divorce, a relevant
      organization may offer mediation, or such person may file for divorce directly with
      the people’s court.
             The people’s court shall, during the divorce trial, offer mediation, and grant
      divorce if mutual affection no longer exists between the two parties and mediation
      fails.
           A divorce shall be granted when mediation fails under any of the following
                                                  195




                                                                              Exhibit 19, Page 195
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 339 of 372 PageID #: 681




      circumstances:
           (1) one spouse commits bigamy or cohabitates with another person; or
         (2) one spouse commits domestic violence or maltreats or deserts a family
      member;
           (3) one spouse habitually commits acts such as gambling, drug abuse, or likewise,
      and refuses to correct such behavior despite of repeated warnings;
           (4) the spouses have been separated for no less than two full years due to marital
      discord; or
          (5) other circumstances exist under which mutual affection no longer exists
      between the spouses.
           Where one spouse is declared to be missing and the other party files for divorce,
      such divorce shall be granted.
          Where, after a judgment has been made against divorce and the spouses have
      been separated for one more year, such divorce shall be granted where one of the
      spouses files again for divorce with the people’s court.
      Article 1080
          A marital relationship is dissolved upon completion of registration of divorce or
      when a judgment of divorce or mediation paper of divorce comes into effect.
      Article 1081
           Where the spouse of a military personnel on active service requests for divorce,
      the consent of the spouse who is a military personnel on active service shall be
      obtained unless he is at serious fault.
      Article 1082
            A husband may not file for divorce during his wife’s pregnancy, within one year
      after his wife delivers, or within six months after termination of her pregnancy, unless
      the wife applies for divorce, or the people’s court deems it necessary to hear the
      divorce request made by the husband.
      Article 1083
            Where, after divorce, both the man and the woman intend to resume their marital
      relationship, they shall file for re-registration of marriage at a marriage registration
      authority.
      Article 1084
           The parents-children relationship shall not be dissolved upon divorce of the
      parents. Whether a child is under the physical custody of the father or the mother, he
      remains to be the child of both parents.
           After divorce, parents continue to have the rights and duties to raise, educate, and
      protect their children.
           As a matter of principle, a mother shall, upon divorce, have physical custody of
                                                  196




                                                                              Exhibit 19, Page 196
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 340 of 372 PageID #: 682




      her child under the age of two. Where parents fail to reach an agreement on the
      physical custody of their child over the age of two, the people’s court shall adjudicate
      it in compliance with the principle of acting in the best interests of the minor child and
      in light of the actual situations of both parents.
      Article 1085
           Upon divorce, where a parent has the physical custody of his child, the other
      parent shall pay for the child support in part or in whole. The amount and duration of
      such payment shall be determined by both parents through agreement, or, where no
      such an agreement is reached, adjudicated by the people’s court through making a
      judgment.
           The agreement or judgment provided in the preceding paragraph shall not
      preclude the child, when necessary, from making reasonable demand of payment on
      either parent in excess of the amount specified in the agreement or judgment.
      Article 1086
            After divorce, a parent who does not have the physical custody of his child has
      the right to visit the child, and the other parent is obligated to facilitate the visit.
           The manner and schedule for exercising the right to visitation shall be
      determined by both parents through agreement, or, where no such an agreement is
      reached, adjudicated by the people’s court.
           If a parent's visit to a child is detrimental to the child's physical or mental health,
      the visit shall be suspended by the people’s court in accordance with law, and the visit
      shall be resumed when the cause for such suspension no longer exists.
      Article 1087
           Upon divorce, the community property of the spouses shall be partitioned by
      them through agreement, or, where no such an agreement is reached, adjudicated by
      the people's court in light of the actual state of the property and in compliance with
      the principle of favoring the rights and interests of their children, the wife, and the
      no-fault party.
           The rights and interests of the husband or wife arising from the contractual
      management of land based on the household shall be protected in accordance with
      law.
      Article 1088
            Where one spouse is burdened with additional duties for raising children, looking
      after the elderly, or assisting the other spouse in his work, the said spouse has the right
      to request for compensation upon divorce against the other party, and the other party
      shall make due compensation. The specific arrangements for making such
      compensation shall be determined by the spouses through agreement, or adjudicated
      by the people’s court where no such an agreement is reached.
      Article 1089
         Upon divorce, the husband and wife shall jointly pay off their community debts.
      Where the community property is insufficient to pay off the debts, or the property is
                                                    197




                                                                                 Exhibit 19, Page 197
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 341 of 372 PageID #: 683




      owned by each spouse separately, such debts shall be paid off by the spouses through
      agreement, or adjudicated by the people’s court where no such an agreement is
      reached.
      Article 1090
           Where one party is in financial hardship upon divorce, the other party, if
      financially capable, shall render appropriate assistance. The specific arrangements
      shall be determined by the spouses through agreement, or adjudicated by the people’s
      court where no such an agreement is reached.
      Article 1091
          A no-fault spouse has the right to claim compensation where divorce is caused
      by one of the following acts done by the other spouse:
          (1) has committed bigamy;
          (2) has cohabitated with another person;
          (3) has committed domestic violence;
          (4) has maltreated or deserted a family member; or
          (5) has acted with other serious faults.
      Article 1092
           Where one spouse conceals, transfers, sells off, destructed or damages, or
      squanders the community property, or creates a false community debt in an attempt to
      unlawfully seize the property of the other spouse, the said spouse may receive less or
      no property upon partition of the community property in the case of divorce. Where
      one of the aforementioned acts committed by one spouse is found after divorce, the
      other party may file a lawsuit with the people's court for re-partition of the community
      property.




                                           Chapter V
                                            Adoption



                                            Section 1
                      Establishment of an Adoptive Relationship




                                                     198




                                                                              Exhibit 19, Page 198
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 342 of 372 PageID #: 684




      Article 1093
            The following minors may be adopted:
            (1) an orphan bereaved of parents;
            (2) a minor whose natural parents cannot be traced; or
            (3) a minor whose natural parents are incapable of raising him due to unusual
      difficulties.
      Article 1094
            The following individuals and organizations may place a minor for adoption:
            (1) the guardian of an orphan;
            (2) a children’s welfare institution;
            (3) a minor’s natural parents who are incapable of raising him due to unusual
      difficulties.
      Article 1095
            Where neither of the parents of a minor has full capacity for performing civil
      juristic acts, and where they may seriously harm the minor, the guardian of the minor
      may place such minor for adoption.
      Article 1096
           Where a guardian intends to place an orphan under his guardianship for adoption,
      he shall obtain the consent of the person who has the duty to raise the orphan. Where
      the person with the duty to raise the orphan does not consent to the adoption and the
      guardian is unwilling to continue exercising guardianship, a successive guardian shall
      be appointed in accordance with the provisions of Book One of this Code.
      Article 1097
           Where the natural parents intend to place their child for adoption, they shall act
      in concert. Where one of the natural parents is unknown or cannot be traced, the other
      parent may place the child for adoption by himself.
      Article 1098
            A prospective adopter shall meet all the following conditions:
            (1) having no child or only one child;
            (2) being capable of raising, educating, and protecting the adoptee;
          (3) not suffering from any disease that is deemed medically unfit to be an
      adopter;
            (4) having no criminal record unfavorable to the healthy growth of the adoptee;
      and
            (5) reaching the age of thirty.

                                                     199




                                                                               Exhibit 19, Page 199
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 343 of 372 PageID #: 685




      Article 1099
            Adoption of a child from one’s collateral relatives by blood of the same
      generation and up to the third degree of kinship may be exempted from the
      restrictions provided in Subparagraph (3) of Article 1093, Subparagraph (3) of Article
      1094, and Article 1102 of this Code.
           Adoption of a child by an overseas Chinese from his collateral relatives by blood
      of the same generation and up to the third degree of kinship may also be exempted
      from the restrictions prescribed in Subparagraph (1) of Article 1098 of this Code.
      Article 1100
          A childless adopter may adopt two children, and an adopter with one child may
      adopt only one more child.
            Adoption of an orphan, a minor with disabilities, or a minor in a children’s
      welfare institution whose natural parents cannot be traced may be exempted from the
      restrictions provided in the preceding paragraph and Subparagraph (1) of Article 1098
      of this Code.
      Article 1101
           Where a person with a spouse intends to adopt a child, the person and his spouse
      shall jointly adopt the child.
      Article 1102
           Where a person without a spouse intends to adopt a child of a different gender,
      the prospective adopter shall be at least forty years older than the adoptee.
      Article 1103
           A stepparent may, with the consent of the natural parents of the stepchild, adopt
      the stepchild, and such adoption may be exempted from the restrictions provided in
      Subparagraph (3) of Article 1093, Subparagraph (3) of Article 1094, Article 1098, and
      Subparagraph (1) of Article 1100 of this Code.
      Article 1104
          Both adoption and placing for adoption shall be based on mutual consent. Where
      a minor adoptee is aged eight or above, his consent shall be obtained.
      Article 1105
          Adoption shall be registered with the civil affairs department of the people's
      government at or above the county level. The adoptive relationship is established
      upon registration.
          In the case of adopting a minor whose parents cannot be traced, the civil affairs
      department for adoption registration shall make public notice prior to the registration.
           The parties to an adoptive relationship may enter into an adoption agreement on
      a voluntary basis.
           Upon request of both parties or one of the parties to an adoptive relationship, an
                                                  200




                                                                              Exhibit 19, Page 200
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 344 of 372 PageID #: 686




      adoption shall be notarized.
      Article 1106
           Upon establishment of an adoptive relationship, the public security department
      shall facilitate household registration for the adoptee in accordance with the relevant
      regulations of the State.
      Article 1107
           An orphan or a child whose natural parents are incapable of raising him may be
      raised by the relatives or friends of his natural parents. The provisions of this Chapter
      shall not apply to the relationship between two persons one of whom is raised by the
      other.
      Article 1108
            Where one spouse is deceased and the surviving spouse intends to place their
      minor child for adoption, the parents of the deceased spouse shall have priority in
      raising the child.
      Article 1109
           Foreign nationals may adopt children in the People's Republic of China in
      accordance with law.
           The adoption of a child by a foreign national in the People's Republic of China
      shall be subject to the review and approval of the competent authorities of the foreign
      national's country of residence in accordance with the law of that country. The foreign
      adopter shall submit documents issued by the competent authorities of his country of
      residence certifying such personal information as his age, marital status, occupation,
      financial situation, physical condition, and whether he has criminal record. The
      foreign adopter shall conclude a written agreement with the person who places the
      child for adoption and register the adoption in person with the civil affairs department
      of the people’s government at the level of provinces, autonomous regions, or
      municipalities directly under the State Council.
           The certifying documents provided in the preceding paragraph shall be
      authenticated by the diplomatic authorities of the country in which the foreign
      national resides or by an agency authorized by the said diplomatic authorities, and
      then authenticated by the embassy or consulate of the People's Republic of China in
      the said country unless otherwise provided by the State.
      Article 1110
           Where an adopter or a party placing a child for adoption requires that the
      adoption be kept confidential, the other persons shall respect their will and shall not
      disclose it.




                                                  201




                                                                              Exhibit 19, Page 201
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 345 of 372 PageID #: 687




                                            Section 2
                                      Effect of Adoption



      Article 1111
            Upon establishment of an adoptive relationship, the provisions of this Code
      governing the parents-children relationship shall apply to the rights and duties
      between the adoptive parents and the adopted children. The provisions of this Code
      governing the relationship between children and the close relatives of their parents
      shall apply to the rights and duties between the adopted children and the close
      relatives of their adoptive parents. Upon establishment of an adoptive relationship, the
      rights and duties arising between the adoptee and his natural parents as well as the
      latter’s other close relatives shall be terminated.
      Article 1112
           An adopted child may take the surname of his adoptive father or mother, or may
      retain his original surname upon consent of all the parties to the adoption.
      Article 1113
          An adoption shall be void when it constitutes a void civil juristic act as provided
      in Book One of this Code or violates the provisions provided in this Book. A void
      adoption has no legal effect ab initio.




                                            Section 3
                        Dissolution of an Adoptive Relationship



      Article 1114
            No adopter may dissolve an adoptive relationship before the adoptee has reached
      the majority age unless there is an agreement between the adopter and the party who
      places the child for adoption to dissolve such relationship. Where an adoptee is aged
      eight or above, his own consent thereto shall be obtained. Where an adopter fails to
      perform the duty to raise the adoptee or commits maltreatment, desertion, or other
      acts infringing upon the lawful rights and interests of the minor adoptee, the person
      who has placed the child for adoption has the right to request that the adoptive
      relationship be dissolved. Where an adopter and a party who has placed a child for
      adoption fail to reach an agreement for dissolution of the adoptive relationship, either
      party may file a lawsuit with the people’s court.


                                                  202




                                                                              Exhibit 19, Page 202
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 346 of 372 PageID #: 688




      Article 1115
           Where the relationship between the adoptive parents and the adopted child who
      has become an adult so deteriorates that they are unable to live together, the adoption
      may be dissolved by agreement. Where the parties fail to reach such an agreement,
      either party may file a lawsuit with the people's court.
      Article 1116
           Where the parties agree to dissolve an adoptive relationship, they shall register
      the dissolution with the civil affairs department.
      Article 1117
           Upon dissolution of an adoptive relationship, the rights and duties between an
      adoptee and his adoptive parents as well as the latter’s other close relatives shall be
      terminated, and the rights and duties between the adoptee and his natural parents as
      well as the latter’s other close relatives shall be automatically restored. However,
      while an adopted child has become an adult, whether the rights and duties between
      such an adoptee and his natural parents as well as the latter’s other close relatives are
      to be restored may be decided through consultation.
      Article 1118
            After dissolution of an adoptive relationship, an adoptee who has been raised up
      by the adoptive parents and now become an adult shall provide living expenses to his
      adoptive parents who lack both the capacity to work and the means to support
      themselves. Where an adoptive relationship is dissolved because the adopted child
      maltreats or deserts his adoptive parents after the adopted child has become an adult,
      the adoptive parents may request the adoptee to compensate for the expenses incurred
      to raise the adoptee during the adoption period.
           Where dissolution of an adoptive relationship is required by the natural parents
      of the adoptee, the adoptive parents may request the natural parents of the adoptee to
      appropriately compensate for the expenses incurred to raise the adoptee during the
      adoption period, unless the adoptive relationship is dissolved because the adoptive
      parents maltreat or desert the adoptee.




                                           Book Six

                                          Succession




                                                  203




                                                                              Exhibit 19, Page 203
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 347 of 372 PageID #: 689




                                            Chapter I
                                         General Rules



      Article 1119
           This Book regulates the civil-law relations arising from succession.
      Article 1120
           The State protects a natural person’s right to inheritance.
      Article 1121
           Succession begins upon the death of a decedent.
           Where two or more persons with the right to inherit each other’s estate die in the
      same incident and it is difficult to determine the time of each person’s death, the
      person without any other successor is presumed to have predeceased those with other
      successor(s). Where the aforementioned deceased persons are from different
      generations and all of them have other successor(s), the person of the elder generation
      is presumed to have predeceased those of the younger generation; or, where the
      deceased are in the same generation, they are presumed to have died simultaneously
      and no succession occurs between or among them.
      Article 1122
           An estate refers to the property lawfully owned by a natural person upon death.
           An estate not inheritable according to the provisions of law or based on the
      nature of the estate may not be inherited.
      Article 1123
           After succession opens, it shall be processed as an intestate succession, or where
      there is a will, as a testate succession by the successor(s) or donee(s)-by-will; or be
      processed in accordance with the agreement on testamentary gift for inter vivos
      support, where there is such an agreement.
      Article 1124
          A successor who, after the opening of succession, disclaims an inheritance shall
      manifest his decision in writing before the estate is disposed of. In the absence of such
      a manifestation, he is deemed to have accepted the inheritance.
           A donee-by-will shall, within 60 days after he learns of the testamentary gift,
      manifest his decision to accept or disclaim it. In the absence of such a manifestation
      within the specified period, he is deemed to have disclaimed the gift.
      Article 1125
           A successor is disinherited if he has committed any one of the following acts:

                                                   204




                                                                               Exhibit 19, Page 204
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 348 of 372 PageID #: 690




           (1) intentionally killing the now decedent;
           (2) killing any other successor in fighting over the estate;
           (3) abandoning the now decedent, or maltreating him and the circumstances are
      serious;
           (4) forging, tampering with, concealing, or destroying the will, and the
      circumstances are serious; or
            (5) through fraud or duress, compelling or interfering with the testator to write,
      alter, or revoke a will, and the circumstances are serious.
           A successor who had committed one of the acts listed in Subparagraphs (3)
      through (5) of the preceding paragraph shall not be disinherited if he truly repented
      and amended his ways, and was forgiven by the now decedent or was thereafter
      appointed as one of the successors in the decedent’s will.
           A donee-by-will who has committed the act listed in the first paragraph of this
      Article loses his right to receive the testamentary gift.




                                            Chapter II
                                      Intestate Succession



      Article 1126
           Men and women are equal in their right to inheritance.
      Article 1127
           The estate of a decedent shall be succeeded in the following order:
           (1) first in order: spouse, children, and parents;
           (2) second in order: siblings, paternal grandparents, and maternal grandparents.
           When succession opens, the successor(s) first in order shall inherit to the
      exclusion of the successor(s) second in order. The successor(s) second in order shall
      inherit the estate in default of any successor first in order.
            “Children” referred to in this Book include children born in or out of wedlock,
      and adopted children, as well as stepchildren who were raised up by the decedent.
            “Parents” referred to in this Book include blood parents and adoptive parents,
      as well as stepparents who raised the decedent.
            “Siblings” referred to in this Book include siblings of whole blood and half
      blood, and adopted siblings, as well as stepsiblings who supported or were supported
      by the decedent.
                                                    205




                                                                              Exhibit 19, Page 205
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 349 of 372 PageID #: 691




      Article 1128
           Where a decedent is predeceased by a child of his, the lineal descendants of the
      predeceased child shall inherit in subrogation.
           Where a decedent is predeceased by a sibling of his, the children of the
      predeceased sibling shall inherit in subrogation.
           Successors who inherit in subrogation generally may only take the share of the
      estate per stirpes.
      Article 1129
           Widowed daughters-in-law or sons-in-law who have made predominant
      contributions in supporting their parents-in-law shall, in relationship to their
      parents-in-law, be regarded as successors first in order.
      Article 1130
           Successors same in order shall, in general, inherit share and share alike.
           When distributing an estate, due consideration shall be given to a successor who
      has special financial difficulties and is unable to work.
           When distributing an estate, a successor who has made predominant
      contributions in supporting the now decedent, or who has been living with the now
      decedent may be given a larger share.
           When distributing an estate, a successor who had the ability and was in a
      position to support the now decedent but failed to fulfill the duty of support shall be
      given no or a smaller share.
           Successors may take unequal shares upon agreement among them.
      Article 1131
           An appropriate share of the estate may be given to a person, other than a
      successor, who has been a dependent of the now decedent, or to a person, other than a
      successor, who has made considerable contributions in supporting the now decedent.
      Article 1132
            Any issue arising from succession shall be dealt with through consultation by
      and among the successors in the spirit of amity, unity, mutual understanding, and
      accommodation. The time and mode for partitioning the estate and the shares to be
      distributed shall be determined by the successors through consultation. Where no
      agreement is reached through consultation, they may apply to a people’s mediation
      committee for mediation or institute legal proceedings in the people’s court.




                                                  206




                                                                               Exhibit 19, Page 206
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 350 of 372 PageID #: 692




                                           Chapter III
                       Testate Succession and Testamentary Gift



      Article 1133
          A natural person may, by making a will in accordance with the provisions of this
      Code, dispose of his estate and may appoint an executor in the will.
           A natural person may, by making a will, designate one or more of his statutory
      successors to inherit his estate.
           A natural person may, by making a will, donate his estate to the State or a
      collective, or an organization or individual other than his statutory successor.
           A natural person may, in accordance with law, create a testamentary trust.
      Article 1134
           A holographic will is one written by the testator’s hand and signed by him,
      specifying the year, month, and day of its making.
      Article 1135
           A will written on behalf of the testator shall be attested by two or more witnesses,
      of whom one writes the will, specifying the year, month, and day of its making, and
      signs it along with the other witness(es) and with the testator.
      Article 1136
           A will in printed form shall be attested by two or more witnesses. The testator
      and the witnesses shall sign and specify the year, month, and day on each page.
      Article 1137
             A will made in the form of an audio or video recording shall be attested by two
      or more witnesses. The testator and the witnesses shall record their names or likeness
      in the recording and specify the year, month, and day of its making.
      Article 1138
          A testator may, when facing imminent danger, make a nuncupative will. A
      nuncupative will shall be attested by two or more witnesses. When the imminent
      danger is removed and where the testator is able to make a will in writing or in the
      form of an audio or video recording, the nuncupative will thus made becomes invalid.
      Article 1139
           A notarized will is one made by a testator through a notary agency.
      Article 1140
           None of the following persons is eligible to act as a witness to a will:

                                                   207




                                                                               Exhibit 19, Page 207
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 351 of 372 PageID #: 693




           (1) a person with no or limited capacity for performing civil juristic acts, or a
      person otherwise incompetent to attest a will;
           (2) a successor or a donee-by-will; or
           (3) a person having an interest with a successor or a donee-by-will.
      Article 1141
           Reservation of a necessary portion of an estate shall be made in a will for a
      successor who has neither the ability to work nor the source of income.
      Article 1142
           A testator may revoke or alter a will he has made.
           Where a testator who, after making a will, acts inconsistently with the content of
      his will, the pertinent part of the will is deemed to be revoked.
          Where several wills have been made and their contents are inconsistent, the will
      made last in time shall prevail.
      Article 1143
            A will made by a person with no or limited capacity for performing for civil
      juristic acts is void.
           A will must manifest the genuine intention of the testator, and a will made under
      fraud or duress is void.
           A forged will is void.
           Where a will has been tampered with, the affected part of the will is void.
      Article 1144
           Where a testate succession or a testamentary gift is conditioned upon
      performance of an obligation, the successor or donee-by-will shall perform the
      obligation. Where a successor or donee-by-will fails to perform such an obligation
      without just cause, the people’s court may, upon request by an interested person or a
      relevant organization, deprive him of the right to inherit the portion of the estate to
      which performance of the obligation is attached.




                                          Chapter IV
                                    Disposition of Estates



      Article 1145
           Upon opening of a succession, the executor of the will is the administrator of the
                                                    208




                                                                              Exhibit 19, Page 208
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 352 of 372 PageID #: 694




      estate; where no executor is designated in the will, the successors shall elect an
      administrator in a timely manner. Where the successors fail to do so, all of the
      successors are co-administrators. Where there is no successor or where all of the
      successors disclaim inheritance, the civil affairs department or the villagers’
      committee in the place where the decedent was domiciled at the time of his death
      shall serve as the administrator.
      Article 1146
           Where a dispute arises over the determination of an administrator, any interested
      person may request the people’s court to appoint an administrator.
      Article 1147
            An estate administrator shall perform the following duties:
            (1) verifying and making an inventory of the estate;
            (2) reporting to the successors about the inventory of the estate;
          (3) taking necessary measures to prevent the estate from being destructed,
      damaged, or lost;
            (4) clearing the decedent’s claims and debts;
            (5) partitioning the estate in accordance with the will, or in accordance with law;
      and
            (6) performing any other act necessary for managing the estate.
      Article 1148
           An estate administrator shall perform his duties in accordance with law, and shall
      bear civil liability if any successor, donee-by-will, or creditor of the decedent suffers
      damage caused by his intentional act or gross negligence.
      Article 1149
          An estate administrator may receive remuneration in accordance with law or
      based upon agreement.
      Article 1150
           Upon opening of the succession, a successor who has knowledge of the death of
      the decedent shall notify the other successors and the executor of the will in a timely
      manner. Where none of the successors knows about the death of the decedent or is
      able to make the notification upon learning of the death of the decedent, the
      organization to which the decedent was employed at the time of his death, or the
      urban residents’ committee or the villagers’ committee in the place where the
      decedent was domiciled at the time of his death shall make the notification.
      Article 1151
           Anyone who has in his possession the property of a decedent shall properly keep
      such property, and no organization or individual may misappropriate or contend for it.


                                                    209




                                                                                 Exhibit 19, Page 209
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 353 of 372 PageID #: 695




      Article 1152
           Where, after a succession opens, a successor who has not disclaimed inheritance
      dies before the estate is partitioned, the share that he should have inherited shall be
      inherited by his successors, unless otherwise provided in the will.
      Article 1153
           When partitioning an estate, where community property of husband and wife is
      involved, unless otherwise agreed upon, half of the community property shall be
      allocated first to the surviving spouse as separate property, while the remaining
      property shall be part of the decedent’s estate.
          When partitioning an estate, where the decedent’s estate is a portion of common
      property of the family, the portion of the property belonging to the other family
      members shall first be separated from the decedent’s estate.
      Article 1154
           Under any of the following circumstances, the affected portion of an estate shall
      be disposed of as in an intestate succession:
           (1) where a successor designated in a will or a donee-by-will disclaims the
      inheritance or gift;
           (2) where a testamentary successor is disinherited or a donee-by-will is
      disqualified as such;
           (3) where a testamentary successor predeceases the testator, or a donee-by-will
      predeceases the testator or is terminated prior to the decedent’s death;
           (4) where a part of a will affecting a portion of the estate is invalidated; or
           (5) where a portion of the estate is not disposed of by the will.
      Article 1155
            When partitioning an estate, a share shall be reserved for a fetus. If the fetus is
      stillborn, the reserved share shall be disposed of as in an intestate succession.
      Article 1156
          The partitioning of a decedent’s estate shall be conducted in a way beneficial to
      production and people’s livelihood, and without diminishing its efficacy.
           If an estate is unsuitable for partitioning, it may be disposed of by such means as
      appraisal, appropriate compensation, or coownership.
      Article 1157
           A surviving spouse who remarries is entitled to disposing of the property he or
      she has inherited, free from interference by any organization or individual.
      Article 1158
          A natural person may enter into an agreement on testamentary gift for inter vivos
      support with an organization or individual other than a successor. Such organization
                                                    210




                                                                                 Exhibit 19, Page 210
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 354 of 372 PageID #: 696




      or individual assumes, in accordance with the agreement, a duty to support the said
      person during his lifetime, and attends to his interment after death, in return for the
      right to receive the testamentary gift under the agreement.
      Article 1159
           Upon partitioning an estate, the taxes and debts payable or owed by the decedent
      in accordance with law shall be paid out of the estate, provided that a necessary
      portion of the estate is preserved for any successor who has neither the ability to work
      nor the source of income.
      Article 1160
           An estate with neither a successor nor a donee-by-will shall be escheated to the
      State for public interest purposes. Where the decedent was a member of a collective
      organization at the time of his death, the estate shall be escheated to the collective
      organization.
      Article 1161
           A successor shall pay the taxes and debts legally payable or owed by the
      decedent to the extent of the actual value of the portion of the estate he inherits, unless
      the successor pays voluntarily in excess of such limit.
           A successor who disclaims inheritance assumes no responsibility for the payment
      of taxes and debts legally payable or owed by the decedent.
      Article 1162
           The execution of a testamentary gift shall not affect the payment of taxes and
      debts legally payable or owed by the donor-by-will.
      Article 1163
           Where intestate succession, testate succession, and testamentary gift concurrently
      exist, the taxes and debts legally payable or owed by the decedent shall be paid by the
      intestate successor(s); such taxes and debts in excess of the actual value of the portion
      of the estate inherited by the intestate successor(s) shall be paid by the testamentary
      successor(s) and donee(s)-by-will in proportion to the shares of the estate each of
      them has received.




                                          Book Seven

                                         Tort Liability




                                                   211




                                                                                Exhibit 19, Page 211
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 355 of 372 PageID #: 697




                                              Chapter I
                                           General Rules



      Article 1164
            This Book regulates the civil-law relations arising from the infringement of the
      civil-law rights and interests.
      Article 1165
           An actor who through his fault infringes upon another person’s civil-law rights
      and interests shall bear tort liability.
           Where an actor is presumed to be at fault according to the provisions of law and
      is unable to prove that he is not at fault, the actor shall bear tort liability.
      Article 1166
           Where an actor harms the civil-law rights and interests of another person, if the
      law provides that tort liability shall be borne by such an actor disregarding whether or
      not the actor is at fault, such provisions shall be followed.
      Article 1167
            Where a tortious act endangers another person’s personal or property safety, the
      infringed person has the right to request the tortfeasor to bear tort liability such as
      cessation of the infringement, removal of the nuisance, or elimination of the danger.
      Article 1168
           Where two or more persons jointly commit a tortious act causing damage to
      another person, they shall bear joint and several liability.
      Article 1169
          A person who aids or abets an actor in the commission of a tortious act shall
      assume joint and several liability with the actor.
            A person who aids or abets an actor with no or limited capacity for performing
      performing civil juristic acts in the commission of a tortious act shall assume tort
      liability. The guardian of the actor with no or limited capacity for performing civil
      juristic acts shall assume corresponding liability where he fails to fulfill the duties of a
      guardian.
      Article 1170
            Where two or more persons commit an act that endangers another person’s
      personal or property safety and the damage is caused only by one or several of them,
      if the specific tortfeasor(s) can be identified, the tortfeasor(s) shall bear liability, and if
      the specific tortfeasor(s) cannot be identified, all of the actors shall assume joint and
      several liability.
                                                     212




                                                                                   Exhibit 19, Page 212
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 356 of 372 PageID #: 698




      Article 1171
           Where the tortious acts committed by two or more persons respectively cause the
      same damage to another person, and each act is sufficient to cause the entire damage
      independently, the actors shall assume joint and several liability.
      Article 1172
            Where the tortious acts committed by two or more persons respectively cause the
      same damage to another person, each of them shall bear the liability in proportion to
      their respective share of fault if it can be determined, or in equal share if it cannot be
      determined.
      Article 1173
           Where an infringed person is also at fault for the occurrence or aggravation of
      the same damage to himself, the liability of the tortfeasor may be mitigated.
      Article 1174
           An actor shall not assume liability for any damage intentionally caused by the
      victim.
      Article 1175
            Where a damage is caused by a third person, the third person shall bear tort
      liability.
      Article 1176
            Where a person voluntarily participates in a recreational or sports activity with
      certain inherent risks and thus suffers damage due to another participant’s act, he may
      not request the other participant to bear tort liability unless the damage is caused by
      the latter’s intentional act or by his gross negligence.
           The liability of an organizer of the activity shall be governed by the provisions of
      Articles 1198 through 1201 of this Code.
      Article 1177
           Where a person’s lawful rights and interests are infringed upon and he may
      suffer irreparable harm if actions are not immediately taken because the situation is
      urgent and no protection from the State organ is immediately available, he may take
      reasonable measures such as seizing the property of the tortfeasor to the extent
      necessary for protecting his lawful rights and interests, provided that he shall
      immediately thereafter request the relevant State organ to handle it.
           A victim who has taken an improper measure so that damage is caused to another
      person shall bear tort liability.
      Article 1178
          Where this Code or other laws provide otherwise on the circumstances under
      which an actor bears no or mitigated liability, such provisions shall be followed.


                                                   213




                                                                               Exhibit 19, Page 213
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 357 of 372 PageID #: 699




                                            Chapter II
                                             Damages



      Article 1179
           Where a person suffers personal injury as a result of an infringement by another
      person, compensation shall be made for medical expenses, nursing expenses,
      transportation expenses, nutrition expenses, food allowances for hospitalization, and
      other reasonable expenses for treatment and rehabilitation, as well as lost earnings due
      to missed work. Where a person is disabled as a result of an infringement by another
      person, compensation shall also include the costs of auxiliary equipment and
      disability compensation. Where a person dies as a result of an infringement by another
      person, compensation shall also include his funeral expenses and death compensation.
      Article 1180
          Where the same tortious act causes multiple deaths, the same amount of death
      compensation may be applied to all of them.
      Article 1181
            Where an infringed person dies, his close relatives have the right to request the
      tortfeasor to bear tort liability. Where the infringed is an organization and the
      organization is thereafter split into or merged with other organization(s), the
      organization succeeding to the right thereof is entitled to request the tortfeasor to bear
      tort liability.
            Where an infringed person dies, the person who has paid for his medical
      expenses, funeral expenses, and other reasonable expenses has the right to request the
      tortfeasor to compensate the expenses, except for those expenses already paid by the
      tortfeasor.
      Article 1182
            Where an infringement upon the personal rights and interests of a person causes
      property damage thereto, compensation shall be made according to the damage
      suffered by the infringed person or the interests gained by the tortfeasor. Where it is
      difficult to determine the damage suffered by the infringed person and the interests
      gained by the tortfeasor, and where the infringed person and the tortfeasor cannot
      agree on the amount of compensation and thus bring a lawsuit with the people’s court,
      the people’s court shall determine the amount of compensation according to the actual
      situation.
      Article 1183
           Where an infringement upon the personal rights and interests of a natural person
      causes serious mental distress thereto, the infringed person has the right to request
      compensation for pains and suffering.
                                                   214




                                                                               Exhibit 19, Page 214
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 358 of 372 PageID #: 700




           Where, owing to an actor’s intentional or grossly negligent act, an object of
      personal significance of a natural person is infringed upon, which causes serious
      mental distress to the person, the infringed person has the right to request
      compensation for pains and suffering.
      Article 1184
           In case of an infringement upon another person’s property, property damage shall
      be calculated according to the market price at the time the damage occurs or by other
      reasonable methods.
      Article 1185
           In case of an intentional infringement of another person’s intellectual property
      rights, where the circumstances are serious, the infringed person has the right to
      request for corresponding punitive damages.
      Article 1186
           Where neither the victim nor the actor is at fault for the occurrence of the
      damage, losses shall be shared by both parties in accordance with the provisions of
      law.
      Article 1187
            After damage has been caused, the parties may negotiate the method of payment
      of the compensation. Where they fail to reach an agreement, compensation shall be
      paid in a lump sum, or may be paid in installments where it is truly difficult for the
      tortfeasor to make a lump-sum payment, provided that the infringed person has the
      right to request the tortfeasor to provide a corresponding bond.




                                           Chapter III
                     Special Provisions on Assumption of Liability



      Article 1188
            Where a person with no or limited capacity for performing civil juristic acts
      causes damage to another person, the guardian of the said person shall assume tort
      liability. The guardian’s tort liability may be mitigated if the guardian has fulfilled his
      duty of guardianship.
            Where a person, who has assets but has no or limited capacity for performing
      civil juristic acts, causes damage to another person, compensation shall be paid out of
      his own assets and any deficiency shall be satisfied by the guardian.



                                                   215




                                                                                Exhibit 19, Page 215
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 359 of 372 PageID #: 701




      Article 1189
           Where a person with no or limited capacity for performing civil juristic acts
      causes damage to another person and his guardian has delegated the duty of
      guardianship to someone else, the guardian shall assume tort liability, and the
      delegated person who is at fault shall assume corresponding liability.
      Article 1190
           Where a person with full capacity for performing civil juristic acts is at fault for
      causing damage to another person due to temporary loss of consciousness or loss of
      control, he shall bear tort liability. Where he is not at fault, he shall make appropriate
      compensation to the victim according to his financial situation.
            Where a person with full capacity for performing civil juristic acts causes
      damage to another person due to temporary loss of consciousness or loss of control as
      a result of intoxication or abuse of narcotic or psychotropic drugs, he shall bear tort
      liability.
      Article 1191
            Where an employee causes damage to another person in connection with the
      performance of his work, his employer shall assume tort liability. The employer may,
      after assuming the tort liability, claim indemnification against the employee who acts
      intentionally or with gross negligence.
           Where, during the period of labor dispatch, a dispatched employee causes
      damage to another person in connection with the performance of his work, the
      employer receiving the dispatched employee shall assume tort liability. The employer
      dispatching the employee who is at fault shall assume corresponding liability.
      Article 1192
           Where, in a labor relationship formed between individuals, the party providing
      labor services causes damage to another person in connection with the labor services,
      the party receiving labor services shall assume tort liability. The service-receiving
      party may, after assuming the tort liability, claim indemnification against the
      service-providing party who acts intentionally or with gross negligence. Where the
      service-providing party suffers damage in connection with the labor services, both
      parties shall assume corresponding liabilities according to their respective faults.
           Where an act of a third person causes damage to the service-providing party
      when such services are provided, the service-providing party has the right to request
      the third person to bear tort liability, or to request the service-receiving party to make
      compensation. The service-receiving party may, after making the compensation, claim
      indemnification against the third person.
      Article 1193
            Where a contractor causes damage to a third person or to himself while
      completing the contracted work, the ordering party shall not assume tort liability,
      provided that the ordering party shall assume corresponding liability where he is at
      fault in placing the order, making the instructions, or selecting the contractor.

                                                   216




                                                                               Exhibit 19, Page 216
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 360 of 372 PageID #: 702




      Article 1194
            Network users and network service providers who, through the network,
      infringes upon the civil-law rights and interests of another person shall bear tort
      liability, unless otherwise provided by law.
      Article 1195
           Where a network user commits a tortious act through using the network service,
      the right holder is entitled to notify the network service provider to take such
      necessary measures as deletion, block, or disconnection. The notice shall include the
      preliminary evidence establishing the tort and the real identity information of the right
      holder.
            After receiving the notice, the network service provider shall timely forward the
      notice to the relevant network user and take necessary measures based on the
      preliminary evidence establishing the tort and the type of service complained about.
      Where it fails to take necessary measures in time, it shall assume joint and several
      liability for the aggravated part of the damage with the network user.
           The right holder who causes damage to the network user or network service
      provider due to erroneous notification shall bear tort liability, unless otherwise
      provided by law.
      Article 1196
           After receiving the forwarded notice, the network user may submit a declaration
      of non-infringement to the network service provider, which shall include the
      preliminary evidence of non-infringement and the real identity information of the
      network user.
            After receiving the declaration, the network service provider shall forward it to
      the right holder who issued the notice, and inform him that he may file a complaint to
      the relevant department or a lawsuit with the people’s court. The network service
      provider shall timely terminate the measures taken where, within a reasonable period
      of time after the forwarded declaration reaches the right holder, it fails to receive
      notice that the right holder has filed a complaint or a lawsuit.
      Article 1197
            A network service provider who knows or should have known that a network
      user has infringed upon the civil-law rights and interests of another person by using its
      network services but fails to take necessary measures, shall assume joint and several
      liability with the network user.
      Article 1198
            The operators or managers of business or public premises such as hotels,
      shopping malls, banks, bus or train stations, airports, stadiums, and places of
      entertainment, or the organizers of mass activities shall bear tort liability where they
      fail to fulfill the duty of maintaining safety and thus cause damage to another person.
           Where the damage to another person is caused by a third person, the third person
      shall bear tort liability, and the operator, manager, or organizer who fails to fulfill the
                                                   217




                                                                                Exhibit 19, Page 217
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 361 of 372 PageID #: 703




      duty of maintaining safety shall assume the corresponding supplementary liability.
      After assuming the supplementary liability, the operator, manager, or organizer may
      claim indemnification against the third person.
      Article 1199
           Where a person with no capacity for performing civil juristic acts suffers
      personal injury while studying or living in a kindergarten, school, or any other
      educational institution, the said kindergarten, school, or educational institution shall
      assume tort liability; provided that the kindergarten, school, or educational institution
      shall not assume tort liability if it can prove that it has fulfilled its responsibilities in
      education and management.
      Article 1200
            Where a person with limited capacity for performing civil juristic acts suffers
      personal injury while studying or living in a school or any other educational
      institution, the school or educational institution shall assume tort liability if it fails to
      fulfill its responsibilities in education and management.
      Article 1201
            Where a person with no or limited capacity for performing civil juristic acts,
      while studying or living in a kindergarten, school, or any other educational institution,
      suffers personal injury caused by a third person other than the kindergarten, school, or
      the educational institution, the third person shall bear tort liability, and the
      kindergarten, school, or the educational institution shall assume the corresponding
      supplementary liability if it fails to fulfill its responsibilities in management. After
      assuming the supplementary liability, the kindergarten, school, or the educational
      institution may claim indemnification against the third person.




                                            Chapter IV
                                        Product Liability



      Article 1202
           Where a defect of a product causes damage to another person, the manufacturer
      shall bear tort liability.
      Article 1203
           Where a defect of a product causes damage to another person, the infringed
      person may claim compensation against the manufacturer or the seller of the product.
           Where a defect is caused by the manufacturer, the seller who has paid
      compensation has the right to indemnification against the manufacturer. Where a
      defect is caused by the fault of the seller, the manufacturer who has paid
                                                    218




                                                                                  Exhibit 19, Page 218
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 362 of 372 PageID #: 704




      compensation has the right to indemnification against the seller.
      Article 1204
           Where the damage is caused by a defect of a product due to the fault of a third
      person, such as a transporter or a warehouser, the manufacturer or seller of the
      product shall, after paying compensation, have the right to indemnification against the
      third person.
      Article 1205
           Where a defect of a product endangers the personal or property safety of another
      person, the infringed person has the right to request the manufacturer or seller to bear
      tort liability, such as in forms of cessation of the infringement, removal of the
      nuisance, or elimination of the danger.
      Article 1206
            Where a defect of a product is discovered after the product is put into circulation,
      the manufacturer or seller shall take remedial measures such as stopping sales,
      providing warnings, or recalling the product in a timely manner. The manufacturer or
      seller, who fails to take remedial measures in a timely manner or take ineffective
      measures so that the damage is aggravated, shall be liable also for the aggravated part
      of the damage.
           Where a product is recalled in accordance with the preceding paragraph, the
      manufacturer or seller shall bear the necessary expenses incurred by the infringed
      person.
      Article 1207
           Where a manufacturer or seller manufactures or sells a product knowing that the
      product is defective, or failing to take remedial measures in accordance with the
      provisions of the preceding Article, so that death or serious physical harm is caused to
      another person, the infringed person has the right to request for the corresponding
      punitive damages.




                                            Chapter V
                           Liability for Motor Vehicle Accidents



      Article 1208
            Where a motor vehicle is involved in a traffic accident which causes damage, the
      liability for compensation shall be assumed in accordance with the relevant provisions
      of the laws on road traffic safety and this Code.


                                                   219




                                                                               Exhibit 19, Page 219
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 363 of 372 PageID #: 705




      Article 1209
            Where the owner, manager, or user of a motor vehicle are not the same person in
      leasing, borrowing, or the other like situations, and a traffic accident occurs and
      causes damage to another person, the user of the motor vehicle shall bear the liability
      for compensation where the liability is attributed to the motor vehicle driver, and the
      owner or manager of the vehicle who is at fault shall assume the corresponding
      liability for compensation.
      Article 1210
           Where a party has transferred and delivered a motor vehicle by way of sale or
      other means but fails to file for registration, the transferee of the motor vehicle shall
      bear the liability for compensation if damage is caused as a result of a traffic accident
      and the liability is attributed to the motor vehicle driver.
      Article 1211
           Where a person uses his motor vehicle in association with an entity to engage in
      the business of road transportation, if damage is caused as a result of a traffic accident
      and the liability is attributed to the motor vehicle driver, the person and the entity
      shall assume joint and several liability for compensation.
      Article 1212
            Where a person drives another person's motor vehicle without authorization, the
      user of the motor vehicle shall bear the liability for compensation if damage is caused
      as a result of a traffic accident and the liability is attributed to the motor vehicle driver;
      the owner or manager of the motor vehicle shall bear the liability for compensation if
      he has fault which contributes to the damage, unless otherwise provided in this
      Chapter.
      Article 1213
            Where damage is caused to another person as a result of a traffic accident and the
      liability is attributed to the motor vehicle driver, the insurer that underwrites the
      compulsory motor vehicle insurance shall make compensation within the limit of the
      insured liability. The deficiencies shall be paid by the insurer that underwrites the
      commercial motor vehicle insurance in accordance with the stipulations of the
      insurance contract. Any remaining balance or the part not covered by any commercial
      motor vehicle insurance shall be paid by the tortfeasor.
      Article 1214
           Where damage is caused as a result of a traffic accident involving a motor
      vehicle that has been illegally assembled or has reached the end-of-life standard
      which is transferred by way of sale or by other means, the transferor and the
      transferee shall assume joint and several liability.
      Article 1215
           Where damage is caused as a result of a traffic accident involving a motor
      vehicle that has been stolen, robbed, or snatched, the thief, robber, or snatcher shall
      bear the liability for compensation. Where the aforementioned motor vehicle is used
                                                     220




                                                                                  Exhibit 19, Page 220
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 364 of 372 PageID #: 706




      by a person other than the thief, robber, or snatcher and causes damage in a traffic
      accident, if the liability is attributed to the motor vehicle driver, the thief, robber, or
      snatcher shall assume joint and several liability with the user.
           Where an insurer pays the expenses for rescue within the limits of the
      compulsory insurance liability for motor vehicles, it has the right to indemnification
      against the person who is liable for the traffic accident.
      Article 1216
            Where a driver of a motor vehicle hits and runs after a traffic accident, if the
      motor vehicle is insured by a compulsory insurance, compensation shall be paid by
      the insurer within the limit of the insured liability. Where the motor vehicle cannot
      be located, is not covered by the compulsory insurance, or the rescue expenses exceed
      the limit of liability of the compulsory motor vehicle insurance, and payment needs to
      be made against the rescue, funeral, and other expenses incurred as a result of the
      death or bodily injury of the infringed person, such payment shall be paid from the
      Social Assistance Fund for Road Traffic Accidents. After the Social Assistance Fund
      for Road Traffic Accidents makes the payment, its administrative agency has the right
      to indemnification against the person who is liable for the traffic accident.
      Article 1217
            Where a motor vehicle not engaged in operation of business causes damage in a
      traffic accident to a guest passenger who is on the ride for free, if the liability is
      attributed to the motor vehicle driver, the liability of the user of the motor vehicle for
      compensation shall be mitigated unless he acts intentionally or with gross negligence.




                                           Chapter VI
                             Liability for Medical Malpractice



      Article 1218
            Where a patient suffers damage during diagnosis and treatment, and the medical
      institution or its medical staff is at fault, the medical institution shall assume the
      liability for compensation.
      Article 1219
           The medical staff shall explain the medical conditions and treatment measures to
      the patient in diagnosis and treatment thereof. Where a surgery, a special examination,
      or a special treatment is needed, the medical staff shall explain to the patient the
      medical risks, alternative treatment plans, and other information in a timely manner
      and obtain his express consent. Where it is impossible or inappropriate to do so, the
      medical staff shall explain it to the patient's close relatives and get their express
      consent.
                                                   221




                                                                                Exhibit 19, Page 221
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 365 of 372 PageID #: 707




            Where the medical staff fail to fulfill the obligations as provided in the preceding
      paragraph and thus cause damage to the patient, the medical institution shall assume
      the liability for compensation.
      Article 1220
           Where consent of a patient or his close relatives cannot be obtained in the case of
      rescuing a terminally ill patient or in another emergency situation, upon the approval
      of the person in charge of the medical institution or an authorized person in charge,
      the corresponding medical measures may be taken immediately.
      Article 1221
           Where the medical staff fail to fulfill the duty of diagnosing and treating the
      patient up to the then current appropriate medical level, and thus causes damage to the
      patient, the medical institution shall assume the liability for compensation.
      Article 1222
           A medical institution shall be presumed to be at fault where damage is inflicted
      on a patient during diagnosis and treatment under any of the following circumstances:
           (1) there is a violation of the provisions of laws, administrative regulations, rules,
      or other relevant guidelines for diagnosis and treatment;
           (2) the medical records are concealed or the request for provision thereof is
      refused; or
          (3) the medical records are lost, forged, tempered with, or illegally destroyed.
      Article 1223
            Where damage is caused to a patient due to a defect in a drug, disinfection
      product, or medical instrument, or due to the transfusion of substandard blood, the
      patient may claim compensation against the drug marketing license holder, or the
      manufacturer of the drug, or the blood supply institution, or against the medical
      institution. Where the patient claims compensation against a medical institution, the
      medical institution shall, after paying compensation, have the right to indemnification
      against the responsible drug marketing license holder, or manufacturer of the drug, or
      the blood supplier.
      Article 1224
            Under any of the following circumstances, a medical institution shall not assume
      liability for compensation for any damage caused to a patient during diagnosis and
      treatment:
           (1) the patient or his close relative does not cooperate with the medical institution
      to go through diagnosis and treatment which is in compliance with the guidelines
      therefor;
           (2) the medical staff have fulfilled their duty of providing reasonable diagnosis
      and treatment in an emergent situation, such as rescuing a terminal patient; or
           (3) it is difficult to diagnose and treat a patient due to the restriction of the then
      current medical level.
                                                   222




                                                                                Exhibit 19, Page 222
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 366 of 372 PageID #: 708




          Under the circumstance specified in Subparagraph (1) of the preceding paragraph,
      the medical institution or its medical staff shall assume corresponding liability for
      compensation where they are also at fault.
      Article 1225
           Medical institutions and their medical staff shall properly enter and maintain
      medical records such as hospitalization logs, medical orders, test reports, surgical and
      anesthesia records, pathological data, and nursing records in accordance with the
      regulations.
            Where a patient requests to examine or make copies of their medical records as
      provided in the preceding paragraph, the medical institution shall provide the records
      in a timely manner.
      Article 1226
           Medical institutions and their medical staff shall keep their patients’ private
      information and personal information confidential. Anyone who divulges the private
      information or personal information of a patient or discloses his medical records
      without the patient’s consent shall bear tort liability.
      Article 1227
           Medical institutions and their medical staff shall not conduct unnecessary
      examinations for their patients in violation of the guidelines for diagnosis and
      treatment.
      Article 1228
           The lawful rights and interests of a medical institution and its medical staff are
      protected by law.
           Anyone, who interferes with the order of a medical institution, obstructs the
      work or life of the medical staff, or infringes upon their lawful rights and interests,
      shall bear liability in accordance with law.




                                          Chapter VII
           Liability for Environmental Pollution and Ecological Damage



      Article 1229
           A tortfeasor who has polluted the environment or harmed the ecological system
      and thus causes damage to others shall bear tort liability.
      Article 1230
           Where any dispute arises from environmental pollution or ecological damage,
                                                  223




                                                                              Exhibit 19, Page 223
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 367 of 372 PageID #: 709




      the actor shall bear the burden to prove that he should not be liable or that his liability
      could be mitigated as provided by law, and that there is no causation between his act
      and the damage.
      Article 1231
            Where environmental pollution or ecological damage is caused by two or more
      tortfeasors, the extent of liability of each tortfeasor shall be determined according to
      the factors such as the type, concentration, and quantity of discharge of the pollutants,
      the way, scope, and degree of damage to the ecological system, and the impact of the
      act on the consequences of damage.
      Article 1232
            Where a tortfeasor intentionally pollutes the environment or harms the ecological
      system in violation of the provisions of law, resulting in serious consequences, the
      infringed person has the right to request for the corresponding punitive damages.
      Article 1233
            Where environmental pollution or ecological damage is caused owing to the fault
      of a third person, the infringed person may claim compensation against either the
      tortfeasor or the third person. After making compensation, the tortfeasor has the right
      to indemnification against the third person.
      Article 1234
           Where a tortfeasor causes damage to the ecological environment in violation of
      the State regulations and restoration is possible, the State authorized agencies or the
      organizations authorized by law have the right to request the tortfeasor to bear the
      responsibility for restoration within a reasonable period of time. Where the tortfeasor
      fails to restore it within the time limit, the State authorized agencies or the
      organizations authorized by law may initiate the restoration on its own or entrust it
      with others, provided that any expenses thus incurred shall be borne by the tortfeasor.
      Article 1235
           Where ecological damage is caused in violation of the State regulations, the State
      authorized agencies or the organizations authorized by law have the right to request
      the tortfeasor to compensate the following losses and expenses:
          (1) losses caused by loss of service function from the time the ecological
      environment is damaged to the time the restoration is completed;
          (2) losses caused by permanent damage to the function of the ecological
      environment ;
          (3) expenses for investigation, appraisal, and assessment of the damage to the
      ecological environment;
          (4) expenses for cleaning-up the pollution and restoring the ecological
      environment; and
           (5) other reasonable expenses incurred to prevent the occurrence or aggravation
      of the damage.
                                                   224




                                                                                Exhibit 19, Page 224
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 368 of 372 PageID #: 710




                                           Chapter VIII
                          Liability for Ultra-hazardous Activities



      Article 1236
           A person who engages in ultra-hazardous operations and thus causes damage to
      another person shall bear tort liability.
      Article 1237
           Where a nuclear accident occurs at a civil nuclear facility or when nuclear
      materials are transported into or out of a civil nuclear facility and damage is thus
      caused to another person, the operator of the facility shall bear tort liability. However,
      the operator shall not assume such liability if it can be proven that the damage is
      caused by a war, an armed conflict, a riot, or under other like circumstances, or the
      damage is intentionally caused by the victim.
      Article 1238
            Where a civil aircraft causes damage to another person, the operator of the
      aircraft shall bear tort liability, provided that the operator shall not assume any
      liability if it can be proven that the damage is intentionally caused by the victim.
      Article 1239
            Where the possession or use of flammable, explosive, highly toxic, highly
      radioactive, strongly corrosive, highly pathogenic, or other ultrahazardous things
      causes damage to another person, the possessor or user thereof shall bear tort liability,
      provided that such a possessor or user shall not assume any liability if it can be proven
      that the damage was intentionally caused by the victim or caused by force majeure.
      Where the infringed person is grossly negligent for the occurrence of the damage, the
      liability of the possessor or user may be mitigated.
      Article 1240
           Where damage is caused to another person by a person engaging in work at a
      height, high voltage, or underground excavation activities, or by using high-speed rail
      transport vehicles, the operator shall bear tort liability, provided that the operator shall
      not assume any liability if it can be proven that the damage was intentionally caused
      by the victim or caused by force majeure. Where the infringed person is grossly
      negligent for the occurrence of the damage, the liability of the operator may be
      mitigated.
      Article 1241
           Where damage is caused to another person by an ultra-hazardous thing that is
      lost or abandoned, the owner shall bear tort liability. Where the owner has delivered
                                                    225




                                                                                 Exhibit 19, Page 225
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 369 of 372 PageID #: 711




      the ultra-hazardous thing to another person for management, the manager shall bear
      tort liability, provided that the owner shall assume joint and several liability with the
      manager where he is at fault.
      Article 1242
            Where damage is caused to another person by an ultra-hazardous thing that is
      illegally possessed, the illegal possessor shall bear tort liability. The owner or
      manager of the thing shall assume joint and several liability with the illegal possessor
      if he cannot prove that he has fulfilled a high duty of care to prevent the illegal
      possession.
      Article 1243
           Where a person, without authorization, enters into an area where ultra-hazardous
      activities are conducted or ultra-hazardous things are stored therein and is thus injured,
      the liability of the manager of the area may be mitigated or eliminated if it can be
      proven that he has taken sufficient security measures and fulfilled the duty of
      sufficient warning.
      Article 1244
            Where there is a provision of law providing for a limit of compensation for
      liability incurred as a result of an ultra-hazardous activity, such provision shall be
      followed unless the damage is caused by the actor intentionally or with gross
      negligence.




                                           Chapter IX
               Liability for Damage Caused by Domesticated Animals



      Article 1245
           Where a domesticated animal causes damage to another person, the keeper or
      custodian of the animal shall bear tort liability, provided that his liability may be
      mitigated or eliminated if it can be proven that the damage is caused by the infringed
      person intentionally or by gross negligence.
      Article 1246
            A keeper or custodian of an animal who, in violation of the rules of management,
      fails to take safety measures on the animal and thus causes damage to another person
      shall bear tort liability, provided that his liability may be mitigated if it can be proven
      that the damage is intentionally caused by the infringed person.
      Article 1247
           Where damage is caused to another person by a dangerous animal that is
                                                   226




                                                                                Exhibit 19, Page 226
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 370 of 372 PageID #: 712




      prohibited from being kept, such as a fierce dog, the keeper or custodian of the animal
      shall bear tort liability.
      Article 1248
            Where an animal of a zoo causes damage to another person, the zoo shall bear
      tort liability unless it can be proven that it has fulfilled its duties of management.
      Article 1249
           Where an abandoned or escaped animal causes damage to another person during
      the period of abandonment or escape, the original keeper or custodian of the animal
      shall bear tort liability.
      Article 1250
           Where an animal causes damage to another person due to a third person’s fault,
      the infringed person may claim compensation against the keeper or custodian of the
      animal, or against the third person. The keeper or custodian of the animal who has
      paid compensation has the right to indemnification against the third person.
      Article 1251
          Anyone who keeps an animal shall abide by laws and regulations, respect social
      morality, and shall not disturb the life of others.




                                            Chapter X
               Liability for Damage Caused by Buildings and Objects



      Article 1252
           Where a building, structure, or another type of a facility collapses or subsides
      and causes damage to another person, the project owner and the constructor shall
      assume joint and several liability, unless they can prove that there is no quality defect.
      Where the damage is due to the fault of another responsible person, the project owner
      or constructor who has made compensation has the right to indemnification against
      the responsible person.
            Where a building, structure, or another type of facility collapses or subsides, and
      damage is thus caused to another person due to the fault of the owner, manager, user,
      or a third person, the owner, manager, user, or the third person shall bear tort liability.
      Article 1253
           Where a building, structure, or another type of facility, or any object laid or
      hanged thereon, comes loose or falls down and thus causes damage to another person,
      the owner, manager, or user shall bear tort liability if it cannot be proven that he is not

                                                   227




                                                                                Exhibit 19, Page 227
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 371 of 372 PageID #: 713




      at fault. Where the damage is due to the fault of another responsible person, the owner,
      manager, or user who has paid compensation has the right to indemnification against
      the responsible person.
      Article 1254
            Throwing objects from within a building is prohibited. Where an object thrown
      from within a building or falling off a building causes damage to another person, the
      tortfeasor shall bear tort liability in accordance with law. Where it is difficult to
      identify the specific tortfeasor upon investigation, any user of the building who may
      have caused the damage shall make compensation, unless he can prove that he is not
      the tortfeasor. A user of the building who has paid compensation has the right to
      indemnification against the tortfeasor.
           The manager of a building such as the property management service enterprise
      shall take necessary security measures to prevent the occurrence of the incident
      specified in the preceding paragraph. Where no necessary security measures are taken,
      it shall bear tort liability for failure to perform the obligation of providing security
      measures in accordance with law.
           Where an incident as specified in the first paragraph of this Article occurs, the
      relevant authorities, such as the public security department, shall timely conduct
      investigation in accordance with law and identify the responsible person(s).
      Article 1255
           Where a stack of objects collapses, rolls down, or slips down, and causes damage
      to another person, the person who piles up the stack shall bear tort liability if he
      cannot prove that he is not at fault.
      Article 1256
            Where damage is caused to another person due to an object stacked, dumped, or
      left on public road so that the road is obstructed, the actor shall bear tort liability. The
      public road manager shall assume the corresponding liability if he cannot prove that
      he has fulfilled his duties such as the duty of clean-up, protection, and warning.
      Article 1257
           Where a breaking or falling tree or a falling fruit causes damage to another
      person, the owner or manager of the tree shall bear tort liability where he cannot
      prove that he is not at fault.
      Article 1258
           Where excavation of the ground or repair or installation of underground facilities
      is conducted in a public place or on a public road, which causes damage to another
      person, the constructor shall bear tort liability if he cannot prove that he has posted an
      obvious warning sign and taken safety measures.
            Where an underground facility, such as a utility access pit, causes damage to
      another person, the manager shall bear tort liability if he cannot prove that he has
      fulfilled his management responsibilities.


                                                    228




                                                                                 Exhibit 19, Page 228
Case 1:20-cv-01449-LPS Document 13-1 Filed 05/10/21 Page 372 of 372 PageID #: 714




                              Supplementary Provisions



      Article 1259
           In the civil law, the terms “not less than”, “not more than”, “within” and
      “expiration/expire on” include the given figure; the terms “less than”, “more than”
      and “beyond” do not include the given figure.
      Article 1260
           This Code shall come into force on January 1, 2021. The Marriage Law of the
      People’s Republic of China, the Succession Law of the People’s Republic of China,
      the General Principles of Civil Law of the People’s Republic of China, the Adoption
      Law of the People’s Republic of China, the Security Law of the People’s Republic of
      China, the Contract Law of the People’s Republic of China, the Real Right Law of the
      People’s Republic of China, the Tort Liability Law of the People’s Republic of China,
      and the General Provisions of Civil Law of the People’s Republic of China shall be
      repealed at the same time.




                                                229




                                                                           Exhibit 19, Page 229
